 

FS Investment Corporation II 8-K [fsicii-8k_112219.htm]

 

Exhibit 10.1

 

EXECUTION VERSION



 

 



Up to $300,000,000

 

LOAN AND SERVICING AGREEMENT

 

Dated as of November 22, 2019

 

among

 

MEADOWBROOK RUN LLC,
as the Borrower

 

FS INVESTMENT CORPORATION II,
as the Servicer and the Equityholder

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as the Administrative Agent

 

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,
as the Lenders

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Collateral Agent, Account Bank and Collateral Custodian

 

 

 

 

 

TABLE OF CONTENTS

 

        Page           ARTICLE I. DEFINITIONS   2           Section 1.01 Certain
Defined Terms   2   Section 1.02 Other Terms   63   Section 1.03 Computation of
Time Periods   64   Section 1.04 Interpretation   64   Section 1.05 Currency
Conversion   65           ARTICLE II. THE FACILITY   65             Section 2.01
Advances   65   Section 2.02 Procedure for Advances   65   Section 2.03 Yield
and Unused Fees   66   Section 2.04 Remittance Procedures   67   Section 2.05
Instructions to the Collateral Agent and the Account Bank   71   Section 2.06
Borrowing Base Deficiency Payments; Equity Cure   72   Section 2.07
Discretionary Sales, Substitutions and Lien Release Dividends   73   Section
2.08 Payments and Computations, Etc   78   Section 2.09 Increased Costs; Capital
Adequacy   79   Section 2.10 Taxes   80   Section 2.11 Mitigation Obligations  
84   Section 2.12 Grant of a Security Interest   84   Section 2.13 Evidence of
Debt   85   Section 2.14 [Reserved]   85   Section 2.15 Release of Loans   85  
Section 2.16 Treatment of Amounts Received by the Borrower   86   Section 2.17
Prepayment; Repayment; Reduction of Commitments   86   Section 2.18 Collections
and Allocations   87   Section 2.19 Reinvestment of Principal Collections   89  
Section 2.20 Loan Approval Procedure   90   Section 2.21 Incremental Facilities
  91   Section 2.22 Defaulting Lenders   92           ARTICLE III. CONDITIONS
PRECEDENT   95           Section 3.01 Conditions Precedent to Effectiveness   95
  Section 3.02 Conditions Precedent to All Transactions   97   Section 3.03
Advances Do Not Constitute a Waiver   100

 

-i-

 

 

          ARTICLE IV. REPRESENTATIONS AND WARRANTIES   100             Section
4.01 Representations and Warranties of the Borrower   100   Section 4.02
Representations and Warranties of the Borrower Relating to the Agreement and the
Collateral Portfolio   109   Section 4.03 Representations and Warranties of the
Servicer   110   Section 4.04 Representations and Warranties of the Collateral
Agent   113   Section 4.05 Representations and Warranties of the Collateral
Custodian   114   Section 4.06 Representations and Warranties of the Lender  
115           ARTICLE V. GENERAL COVENANTS   115             Section 5.01
Affirmative Covenants of the Borrower   115   Section 5.02 Negative Covenants of
the Borrower   121   Section 5.03 Affirmative Covenants of the Servicer   124  
Section 5.04 Negative Covenants of the Servicer   127   Section 5.05 Affirmative
Covenants of the Collateral Agent   128   Section 5.06 Negative Covenants of the
Collateral Agent   128   Section 5.07 Affirmative Covenants of the Collateral
Custodian   128   Section 5.08 Negative Covenants of the Collateral Custodian  
129           ARTICLE VI. ADMINISTRATION AND SERVICING OF CONTRACTS   129      
      Section 6.01 Appointment and Designation of the Servicer   129   Section
6.02 Duties of the Servicer   130   Section 6.03 Authorization of the Servicer  
131   Section 6.04 Collection of Payments; Accounts   132   Section 6.05
Realization Upon Loans   133   Section 6.06 [Reserved]   133   Section 6.07
Payment of Certain Expenses by Servicer   133   Section 6.08 Reports to the
Administrative Agent; Account Statements; Servicing Information   134   Section
6.09 Annual Statement as to Compliance   136   Section 6.10 Annual Independent
Public Accountant’s Servicer Reports   136   Section 6.11 Procedural Review of
Loans; Access to Servicer and Servicer’s Records   137   Section 6.12 [Reserved]
  137   Section 6.13 Obligations and Compliance with Collateral Portfolio   138
  Section 6.14 Preservation of Security Interest   138   Section 6.15 Special
Purpose Entity Requirements   138           ARTICLE VII. EVENTS OF DEFAULT   138
            Section 7.01 Events of Default   138   Section 7.02 Additional
Remedies of the Administrative Agent   141

 

-ii-

 

 

          ARTICLE VIII. INDEMNIFICATION   145             Section 8.01
Indemnities by the Borrower   145   Section 8.02 Indemnities by Servicer   146  
Section 8.03 Legal Proceedings   147   Section 8.04 After-Tax Basis   148      
    ARTICLE IX. THE ADMINISTRATIVE AGENT   148             Section 9.01 The
Administrative Agent   148           ARTICLE X. COLLATERAL AGENT   152          
  Section 10.01 Designation of Collateral Agent   152   Section 10.02 Duties of
Collateral Agent   152   Section 10.03 Merger or Consolidation   155   Section
10.04 Collateral Agent Compensation   155   Section 10.05 Collateral Agent
Removal   156   Section 10.06 Limitation on Liability   156   Section 10.07
Collateral Agent Resignation   158           ARTICLE XI. COLLATERAL CUSTODIAN  
158             Section 11.01 Designation of Collateral Custodian   158  
Section 11.02 Duties of Collateral Custodian   159   Section 11.03 Merger or
Consolidation   162   Section 11.04 Collateral Custodian Compensation   162  
Section 11.05 Collateral Custodian Removal   162   Section 11.06 Limitation on
Liability   162   Section 11.07 Collateral Custodian Resignation   164   Section
11.08 Release of Documents   164   Section 11.09 Return of Required Loan
Documents   165   Section 11.10 Access to Certain Documentation and Information
Regarding the Collateral Portfolio   165   Section 11.11 Bailment   166        
  ARTICLE XII. MISCELLANEOUS   166             Section 12.01 Amendments and
Waivers   166   Section 12.02 Notices, Etc   167   Section 12.03 No Waiver;
Remedies   168   Section 12.04 Binding Effect; Assignability; Multiple Lenders  
168   Section 12.05 Term of This Agreement   169   Section 12.06 Governing Law;
Jury Waiver   170   Section 12.07 Costs, Expenses and Taxes   170   Section
12.08 Further Assurances   171

 

-iii-

 

 

  Section 12.09 Recourse Against Certain Parties   171   Section 12.10 Execution
in Counterparts; Severability; Integration   172   Section 12.11 Consent to
Jurisdiction; Service of Process   172   Section 12.12 Confidentiality   173  
Section 12.13 [Reserved]   174   Section 12.14 Intent of the Parties   174  
Section 12.15 Waiver of Set Off   174   Section 12.16 Headings and Exhibits  
174   Section 12.17 Ratable Payments   174   Section 12.18 Failure of Borrower
or Servicer to Perform Certain Obligations   174   Section 12.19 Power of
Attorney   174   Section 12.20 Delivery of Termination Statements, Releases, etc
  175   Section 12.21 Non-Petition   175   Section 12.22 Acknowledgment and
Consent to Bail-In of EEA Financial Institutions   175

 

-iv-

 

 

LIST OF SCHEDULES AND EXHIBITS

    ANNEXES   ANNEX A Addresses for Notices ANNEX B Commitments     SCHEDULES  
  SCHEDULE I Diversity Score Calculation SCHEDULE II Industry Classification
SCHEDULE III Eligibility Criteria SCHEDULE IV Agreed-Upon Procedures For
Independent Public Accountants Names SCHEDULE V Prior Names, Tradenames,
Fictitious Names and “Doing Business As” SCHEDULE VI Disqualified Institutions  
  EXHIBITS     EXHIBIT A Form of Approval Notice EXHIBIT B Form of Borrowing
Base Certificate EXHIBIT C Form of Disbursement Request EXHIBIT D Form of Notice
of Borrowing EXHIBIT E Form of Notice of Reduction (Reduction of Advances
Outstanding) EXHIBIT F Form of Notice of Reduction (Reduction of Facility
Amount) EXHIBIT G Form of Certificate of Closing Attorneys EXHIBIT H-1 Form of
Servicer Quarterly Report EXHIBIT H-2 Form of Servicer Monthly Report EXHIBIT
H-3 Form of Servicer Advance Date Report EXHIBIT I Form of Servicer Certificate
(Servicer Quarterly Report, Servicer Monthly Report, Servicer Advance Date
Report) EXHIBIT J Form of Release of Required Loan Documents EXHIBIT K Form of
Assignment and Acceptance EXHIBIT L Form of Joinder Supplement EXHIBIT M Form of
Notice of Commitment Increase Request EXHIBIT N Form of Officer’s Certificate
(Solvency) EXHIBIT O Form of Notice and Request for Consent to Lien Release
Dividend EXHIBIT P Form of U.S. Tax Compliance Certificates EXHIBIT Q Form of
Collateral Agent Report

 

-v-

 

 

THIS LOAN AND SERVICING AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this “Agreement”) is made as of November
22, 2019, among:

 

(1)           MEADOWBROOK RUN LLC, a Delaware limited liability company
(together with its successors and assigns in such capacity, the “Borrower”);

 

(2)           FS INVESTMENT CORPORATION II, a Maryland corporation, as the
Servicer (as defined herein) and the Equityholder (as defined herein);

 

(3)           EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO (together with
its respective successors and assigns in such capacity, each a “Lender” and
collectively, the “Lenders”);

 

(4)           MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
(together with its successors and assigns in such capacity, the “Administrative
Agent”); and

 

(5)           WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as the
Collateral Agent (together with its successors and assigns in such capacity, the
“Collateral Agent”), the Account Bank (as defined herein) and the Collateral
Custodian (together with its successors and assigns in such capacity, the
“Collateral Custodian”).

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower a revolving loan facility in the maximum principal amount of up to the
Facility Amount (as defined below), the proceeds of which shall be used by the
Borrower to fund the purchase of certain Eligible Loan Assets (as defined
below);

 

WHEREAS, the Borrower is willing to grant to the Collateral Agent, for the
benefit of the Secured Parties (as defined below), a lien on and security
interest in the Collateral Portfolio (as defined below) to secure the payment in
full of the Obligations (as defined below);

 

WHEREAS, the Lenders are willing to extend financing to the Borrower on the
terms and conditions set forth herein;

 

WHEREAS, the Borrower also desires to retain the Servicer to perform certain
servicing functions related to the Collateral Portfolio on the terms and
conditions set forth herein; and

 

WHEREAS, the Servicer desires to perform certain servicing functions related to
the Collateral Portfolio on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

 

 

 

ARTICLE I.

DEFINITIONS

 

Section 1.01        Certain Defined Terms.

 

(a)            Certain capitalized terms used throughout this Agreement are
defined above or in this Section 1.01.

 

(b)           As used in this Agreement and the exhibits, schedules and annexes
hereto (each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

 

“Acceleration Default” means, in relation to any Loan, a default that under the
terms of the Loan either results in an automatic acceleration of the maturity of
such Loan or may result in the acceleration of the maturity of such Loan upon
any requisite vote of lenders.

 

“Account Bank” means Wells Fargo, in its capacity as the “Securities
Intermediary” pursuant to this Agreement and the Securities Account Control
Agreement.

 

“Account Bank Expenses” means the expenses set forth in the Wells Fargo Fee
Letter that are payable to the Account Bank and any other accrued and unpaid
expenses (including reasonable and documented attorneys’ fees, costs and
expenses) and indemnity amounts in each case payable by the Borrower to the
Account Bank under the Transaction Documents.

 

“Account Bank Fees” means the fees set forth in the Wells Fargo Fee Letter, as
such fee letter may be amended, restated, supplemented and/or otherwise modified
from time to time.

 

“Accreted Interest” means Interest accrued on a Loan that is added to the
principal amount of such Loan instead of being paid as it accrues.

 

“Action” has the meaning assigned to that term in Section 8.03.

 

“Addition” means, with respect to each Loan, the inclusion of such Loan in the
Borrowing Base as referenced in a Borrowing Base Certificate.

 

“Addition Cut-Off Date” has the meaning assigned to that term in
Section 2.20(a).

 

“Addition Date” means, with respect to each Loan, the first date on which such
Loan is included in the Borrowing Base.

 

-2-

 

 

“Additional Lender Amount” means, as of any determination date, an amount equal
to the product of (i) the Advances Outstanding on such date multiplied by
(ii) the Additional Lender Percentage.

 

“Additional Lender Percentage” will be determined pursuant to the following
matrix, based on the applicable Diversity Score of the Collateral Portfolio as
of the relevant Determination Date:

 

Diversity Score (x) Additional Lender
Percentage x < 7 100.0% 7 ≤ x < 10 50.0% 10 ≤ x < 12 25.0% x ≥ 12 0.0%

 

“Adjusted Borrowing Value” means for any Eligible Loan Asset on any date of
determination, an amount equal to the lower of (a) the Outstanding Balance of
such Eligible Loan Asset at such time and (b) the Assigned Value of such
Eligible Loan Asset at such time multiplied by the Outstanding Balance of such
Eligible Loan Asset; provided that (i) the Adjusted Borrowing Value of any Loan
that no longer satisfies the Eligibility Criteria (other than any Eligibility
Criteria tested only at the Addition Cut-Off Date) or is otherwise not an
Eligible Loan Asset will be zero and (ii) the Adjusted Borrowing Value of any
portion of any Eligible Loan Asset that exceeds the Concentration Limitations
shall be zero.

 

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders, together with its successors
and assigns, including any successor appointed pursuant to Article IX.

 

“Administrative Agent Fee Letter” means that certain fee letter agreement that
shall be entered into between the Borrower and the Administrative Agent in
connection with the transactions contemplated by this Agreement, as amended,
modified, supplemented, restated or replaced from time to time in accordance
with the terms thereof.

 

“Administrative Agent Fee” has the meaning specified in the Administrative Agent
Fee Letter.

 

“Administrative Expense Cap” means, for any Payment Date, a per annum amount
equal to $100,000.

 

“Administrative Expenses” means the following fees and expenses due or accrued
with respect to any Payment Date, payable on a pro rata basis to: (a)(i) the
Collateral Agent, for payment of accrued Collateral Agent Fees and Collateral
Agent Expenses and (ii) the Collateral Custodian, for payment of accrued
Collateral Custodian Fees and Collateral Custodian Expenses and (b) the Account
Bank, for payment of accrued Account Bank Fees and Account Bank Expenses.

 

-3-

 

 

“Advance” means each loan advanced in each applicable Eligible Currency by the
Lenders to the Borrower on an Advance Date pursuant to Article II.

 

“Advance Date” means, with respect to any Advance, the date on which funds are
made available to the Borrower in accordance with Section 2.02.

 

“Advance Rate” means, with respect to an Eligible Loan Asset, the percentage
determined by the Administrative Agent in its sole discretion, subject to a
maximum advance rate as set forth in the Advance Rate Matrix based on the
applicable loan type of such Eligible Loan Asset, as set forth in the Approval
Notice for an Eligible Loan Asset.

 

“Advance Rate Matrix” means the following matrix:

 

Loan Type Maximum Advance Rate First Lien Loans 75% Unitranche Loans 65% FLLO
Loans Case-by-case as determined by the Administrative Agent in its sole
discretion Second Lien Loans 50%

 

“Advances Outstanding” means, on any date of determination, the sum of the
aggregate principal amount in Dollars or the Dollar Equivalent, as determined by
the Administrative Agent using the Spot Rate, of all Advances outstanding on
such date, after giving effect to all repayments of Advances and the making of
new Advances on such date; provided that the principal amounts of Advances
Outstanding shall not be reduced by any Available Collections or other amounts
if at any time such Available Collections or other amounts are rescinded or must
be returned for any reason; provided, further, that for purposes of the
determination of Yield and in connection with any reduction pursuant to Section
2.17 or any payments made in accordance with Section 2.04, “Advances
Outstanding” shall refer only to Advances outstanding in the applicable Eligible
Currency.

 

“Affected Party” has the meaning assigned to that term in Section 2.09(a).

 

“Affiliate” means, when used with respect to a Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person. For the purposes of
this definition, “control” means, when used with respect to any specified
Person, the power to vote more than 50% of the voting securities of such Person
or to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing; provided that the term “Affiliate” shall not include any Person that
would be classified as an Affiliate of any other Person due to common control by
a financial sponsor.

 

“Agented Loan” means any Loan originated as part of a syndicated loan
transaction that has one (1) or more administrative, paying and/or collateral
agents who receive payments and hold the collateral pledged by the related
Obligor on behalf of all lenders with respect to the related credit facility.

 

-4-

 

 

“Aggregate Adjusted Borrowing Value” means, as of any date of determination, (a)
an amount equal to the sum of the Adjusted Borrowing Values of all Eligible Loan
Assets included as part of the Collateral Portfolio on such date, after giving
effect to all Eligible Loan Assets added to and removed from the Collateral
Portfolio on such date minus (b) the Excess Concentration Amount.

 

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter in
accordance with the terms hereof.

 

“Alternative Currency Advance” means any AUD Advance, CDOR Advance, EURO Advance
or GBP Advance.

 

“Amortization Period” means the period commencing on the Commitment Termination
Date and ending on the Collection Date.

 

“Anti-Corruption Laws” means all Applicable Law of any jurisdiction from time to
time concerning or relating to bribery or corruption, including the U.S. Foreign
Corrupt Practices Act, including, in each case, any regulations thereunder and
as may be amended from time to time.

 

“Anti-Money Laundering Laws” includes the Money Laundering Control Act of 1986
and the Patriot Act, and means all Applicable Law of any jurisdiction that
relates to money laundering or terrorism financing, any predicate crime thereto,
or any financial recordkeeping and reporting requirements related thereto.

 

“Applicable Index” means (i) initially, with respect to (a) Dollar Advances,
LIBOR (Dollar), (b) with respect to GBP Advances, LIBOR (GBP), (c) with respect
to Euro Advances, EURIBOR, (d) with respect to CDOR Advances, CDOR and (e) with
respect to AUD Advances, BBSW and (ii) on and after an Index Transition Date,
the Index Replacement in effect on such Index Transition Date.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations, to the extent applicable to such Person or its property or assets,
all statutes, treaties, codes, ordinances, permits, certificates, orders,
licenses of and interpretations by any Governmental Authority applicable to such
Person and applicable judgments, decrees, injunctions, writs, awards or orders
of any court, arbitrator or other administrative, judicial, or quasi-judicial
tribunal or agency of competent jurisdiction.

 

“Applicable LIBOR Rate” means, with respect to any Loan, the definition of
“LIBOR Rate” or any comparable definition in the Underlying Instrument for each
such Loan, including any successor or replacement for such definition
implemented pursuant to such Underlying Instrument.

 

“Applicable Margin” means (x) during the Revolving Period, 2.25% per annum and
(y) during the Amortization Period, 2.75% per annum; provided that, at any time
following notice from the Administrative Agent of and during the existence of an
Event of Default or after the Facility Maturity Date, the Applicable Margin
shall be increased by an additional 2.00% per annum.

 

-5-

 

 

“Applicable Prime Rate” means, with respect to any Loan, the definition of
“Prime Rate” or any comparable definition in the Underlying Instrument for each
such Loan.

 

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing
(i) the approval by the Administrative Agent, in its sole and absolute
discretion, of the acquisition of such Eligible Loan Asset by the Borrower,
(ii) the determination of the Advance Rate in respect of such Eligible Loan
Asset by the Administrative Agent, in its sole discretion, in accordance with
the terms hereof, (iii) the Assigned Value for such Eligible Loan Asset if
determined in accordance with clause (b)(ii) of the definition of Assigned Value
and (iv) in the case of a Qualified Loan, the Value Adjustment Events applicable
for purposes of clauses (i)(a) and (b) of the definition thereof for such
Qualified Loan.

 

“Approval Request” has the meaning assigned to that term in Section 2.20(a).

 

“Approved Foreign Jurisdiction” means each of Austria, Belgium, Canada, the
Channel Islands, Denmark, Finland, France, Germany, Ireland, Italy,
Liechtenstein, Luxembourg, the Netherlands, Norway, Poland, Portugal, Spain,
Sweden, Switzerland, the United Kingdom, and any other country that has a
Moody’s foreign currency rating of at least “Aa3” and an S&P foreign issuer
credit rating of at least “AA-.”

 

“Approved Valuation Firm” means any of Lincoln Partners Advisors LLC, Valuation
Research Corporation, Duff & Phelps, LLC, Murray Devine & Company, Houlihan
Lokey or any other nationally recognized accounting firm or valuation firm
approved by the Borrower and the Administrative Agent; provided that, prior to
the Closing Date, the Borrower and the Administrative Agent shall designate
Lincoln Partners Advisors LLC and Valuation Research Corporation as initial
Approved Valuation Firms; provided, further, that, after the Closing Date, the
Administrative Agent may, upon 30 days’ prior written notice to the Borrower and
the Servicer and with the consent of the Borrower (not to be unreasonably
withheld), remove Lincoln Partners Advisors LLC and/or Valuation Research
Corporation and designate one or more new Approved Valuation Firms from among
the previously agreed upon Approved Valuation Firms; provided, further that, if
no Event of Default has occurred and is continuing, the Borrower may designate
one or more new Approved Valuation Firms from among the previously agreed upon
Approved Valuation Firms with the consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed).

 

-6-

 

 

“Assigned Value” means, with respect to each Eligible Loan Asset, as of any date
of determination and expressed as a percentage of the Outstanding Balance of
such Eligible Loan Asset, the lowest of (a) 100%, (b)(i) if the Eligible Loan
Asset was originated by the Transferor or an Affiliate of the Transferor within
six months of sale or contribution to the Borrower (or was originated by the
Borrower), 100% provided that the origination price was 97% or more of par,
representing an original issue discount of 3% or less (“Permitted Origination
Discount”), and otherwise the actual origination price as a percentage of par or
(ii) if clause (i) does not apply, the value assigned by the Approved Valuation
Firm or, if no such value has been assigned within the prior three months, the
value assigned by the Administrative Agent in its sole discretion in the
Approval Notice (each as of the Addition Date), (c) the Assigned Value
(Servicer) most recently notified to the Administrative Agent and Collateral
Agent by the Servicer as of such date of determination, or (d) the higher of
(I) the Assigned Value (Post Valuation Adjustment) determined following the
relevant Value Adjustment Event or Subsequent Event or (II) (if applicable) any
Assigned Value (Ratio Recovery), in each case, subject to the following terms:

 

(i)          if a Value Adjustment Event of the type described in clause (ii),
(iii), (iv), (vi) (solely pursuant to a Material Modification pursuant to
clauses (i), (iii), (iv) or (v) of the definition thereof) or (ix) of the
definition thereof with respect to such Eligible Loan Asset occurs (provided
that, in the case of a Reapproved Loan Asset, such Value Adjustment Event occurs
after the date on which such asset becomes a Reapproved Loan Asset), the
Assigned Value of such Eligible Loan Asset will, automatically and without
further action by the Administrative Agent, be zero as of the date any
Responsible Officer of the Borrower or the Servicer has knowledge of such Value
Adjustment Event;

 

(ii)         upon the occurrence of any Value Adjustment Event (or Subsequent
Event as described below) in respect of any Eligible Loan Asset (provided that,
in the case of a Reapproved Loan Asset, such Value Adjustment Event (or
Subsequent Event) occurs after the date on which such asset becomes a Reapproved
Loan Asset), the then-current Assigned Value thereof may be amended by the
Administrative Agent on a single date designated by the Administrative Agent
after the relevant occurrence (including, at the Administrative Agent’s sole
discretion, by reference to a valuation obtained from an Approved Valuation Firm
at the expense of the Borrower (unless the Administrative Agent determines in
good faith and in consultation with the Borrower that such valuation is
inaccurate in which case it can assign a value in its sole discretion and, in
any event, the Administrative Agent may designate such valuation from the date
of the relevant occurrence until the date such Approved Valuation Firm shall
have provided its valuation)); provided, that the Borrower may dispute such
amended Assigned Value by obtaining a valuation from another Approved Valuation
Firm. If the valuation obtained by the Borrower is higher than the valuation
obtained by the Administrative Agent, such higher valuation shall become the
Assigned Value of such Loan (unless the Administrative Agent determines in good
faith and in consultation with the Borrower that such valuation is inaccurate in
which case it may assign a value in its sole discretion). Upon making the
determinations of an amended Assigned Value, the Administrative Agent shall give
written notice of such determinations to the Borrower, and such Eligible Loan
Asset shall upon such notice from the Administrative Agent become a “Reapproved
Loan Asset” for purposes hereof, and the amended Assigned Value determined in
accordance with this clause (ii) shall be the “Assigned Value (Post Valuation
Adjustment)” unless and until a further Value Adjustment Event or Subsequent
Event occurs after the date on which such asset becomes a Reapproved Loan Asset.
The Administrative Agent may, in its sole discretion but no more than once in
any thirty (30) day period, further amend the Assigned Value in relation to a
Reapproved Loan Asset on any subsequent date on which the Administrative Agent
determines in good faith in consultation with the Borrower that either (x) the
Obligor has experienced a material change in management or business operations
that would be expected to result in a material change of the creditworthiness of
the Obligor since the immediately preceding Assigned Value (Post Valuation
Adjustment) was determined or (y) there has been any other material change in
the creditworthiness of the Obligor since the immediately preceding Assigned
Value (Post Valuation Adjustment) was determined (a “Subsequent Event”). Any
such further amended Assigned Value shall also be subject to the dispute
procedures set forth above; and

 

-7-

 

 

(iii)        the Assigned Value of (x) any Loan that no longer satisfies the
Eligibility Criteria (after giving effect to the first proviso set forth in the
lead-in paragraph to Schedule III) shall be zero or (y) any portion of any
Eligible Loan Asset that exceeds the Concentration Limitations shall be zero;

 

provided that in the case of any Eligible Loan Asset whose Assigned Value was
decreased due to the occurrence of a Value Adjustment Event described in
clause (i) of the definition thereof, if the Interest Coverage Ratio, Total
Leverage Ratio or EBITDA, as applicable, that gave rise to the decrease in the
Assigned Value has improved to a level that would not have triggered a Value
Adjustment Event, then the Assigned Value of such Eligible Loan Asset shall
revert to the Assigned Value of such Eligible Loan Asset in effect immediately
prior to such Value Adjustment Event (such Assigned Value an “Assigned Value
(Ratio Recovery)”).

 

The Administrative Agent shall notify the Servicer and the Collateral Agent of
any change effected by the Administrative Agent of the Assigned Value of any
Loan.

 

“Assigned Value (Post Valuation Adjustment)” means in relation to any Eligible
Loan Asset for a Value Adjustment Event has occurred (including, in the case of
a Reapproved Loan Asset, where a further Value Adjustment Event occurs after the
date on which such asset becomes a Reapproved Loan Asset), the amended value
determined in accordance with clause (ii) of the proviso to the definition of
“Assigned Value.”

 

“Assigned Value (Ratio Recovery)” has the meaning set forth in the definition of
“Assigned Value.”

 

“Assigned Value (Servicer)” means, with respect to each Eligible Loan Asset, as
of any date of determination and expressed as a percentage of the Outstanding
Balance of such Eligible Loan Asset, any value lower than par (other than to
reflect Permitted Origination Discount) assigned by the Servicer to such
Eligible Loan Asset for any purpose other than determination of the Borrowing
Base.

 

“Assignment and Acceptance” has the meaning assigned to that term in Section
12.04(a).

 

“AUD” means the lawful money of Australia.

 

“AUD Advances” means Advances made in AUD.

 

-8-

 

 

“Availability” means, as of any date of determination, an amount equal to the
positive difference, if any, of (a) the Borrowing Base over (b) the Advances
Outstanding on such day; provided that at all times on and after the earlier to
occur of the Commitment Termination Date or the Facility Maturity Date, the
Availability shall be zero.

 

“Available Collections” means the sum of all Interest Collections and all
Principal Collections received with respect to the Collateral Portfolio;
provided that, for the avoidance of doubt, “Available Collections” shall not
include amounts on deposit in the Unfunded Exposure Account that do not
represent proceeds of Permitted Investments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

“Bankruptcy Event” means an event that shall be deemed to have occurred, with
respect to a Person if:

 

(i)          a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, provisional liquidator, examiner, assignee, sequestrator
or the like for such Person or all or substantially all of its assets under any
Bankruptcy Laws, or any similar action with respect to such Person under any law
relating to bankruptcy, insolvency, reorganization, winding up, examinership or
composition or adjustment of debts, and such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of sixty (60) consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

 

(ii)         such Person shall commence a voluntary case or other proceeding
under any Bankruptcy Laws now or hereafter in effect, or the shareholders of
such Person shall pass a resolution to have such Person wound up on a voluntary
basis or shall consent to the appointment of or taking possession by a receiver,
liquidator, provisional liquidator, examiner, assignee, trustee, custodian,
sequestrator (or other similar official) for such Person or all or substantially
all of its assets under any Bankruptcy Laws, or shall make any general
assignment for the benefit of creditors, or shall fail to, or admit in writing
its inability to, pay its debts generally as they become due, or, if a
corporation or similar entity, its board of directors, partners or members shall
vote to implement any of the foregoing.

 

-9-

 

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, examinership, moratorium,
rearrangement, receivership, insolvency, reorganization, suspension of payments,
or similar debtor relief laws from time to time in effect in any jurisdiction
affecting the rights of creditors generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“Basel III” means, with respect to any Affected Party, any rule, regulation or
guideline applicable to such Affected Party and arising directly or indirectly
from (a) any of the following documents prepared by the Basel Committee on
Banking Supervision of the Bank of International Settlements: (i) Basel III:
International Framework for Liquidity Risk Measurement, Standards and Monitoring
(December 2010), (ii) Basel III: A Global Regulatory Framework for More
Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The Liquidity
Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or (iv) any
document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any governmental
authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.
Without limiting the generality of the foregoing, “Basel III” shall include Part
6 of the European Union regulation 575/2013 on prudential requirements for
credit institutions and investment firms (the “CRR”) and any law, regulation,
standard, guideline, directive or other publication supplementing or otherwise
modifying the CRR.

 

“BBSW” means, for any date of determination, with respect to any AUD Advance (or
portion thereof), the rate per annum (carried out to the fifth decimal place)
equal to the rate determined by the Administrative Agent to be the offered rate
that appears on the Reuters Screen BBSW Page (or any applicable successor or
substitute page providing rate quotations comparable to those currently provided
on such page of such service) at approximately 11:00 a.m. (Sydney time) two (2)
Business Days prior to the beginning of such Collection Period for deposits in
AUD with a term equivalent to three months; provided that if such rate is not
available at any such time for any reason, “BBSW” with respect to any AUD
Advance shall be the rate at which AUD deposits of AUD5,000,000 and for a
three-month maturity are offered by the principal Sydney office of any bank
(which may be the Administrative Agent) reasonably selected by the
Administrative Agent in immediately available funds at approximately 11:00 a.m.
(Sydney time) on the applicable day (or, if such day is not a Business Day, on
the immediately preceding Business Day); provided, further that, in the event
that the rate as so determined above shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. BBSW shall always be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

-10-

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be either substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association or in form and substance
satisfactory to the Administrative Agent and the Lenders.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan Investor” means a “benefit plan investor” as defined in Department
of Labor regulation 29 C.F.R. Section 2510.3-101, as modified by Section 3(42)
of ERISA, and includes an employee benefit plan that is subject to the fiduciary
responsibility provisions of Title I of ERISA, a plan that is subject to Section
4975 of the Code, and an entity the underlying assets of which are deemed to
include “plan assets” by reason of such employee benefit plan’s or other plan’s
investment in such entity.

 

“Borrower” has the meaning assigned to those terms in the preamble hereto.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
lowest of:

 

(a)           (i) the sum of the products of (x) the lower of (1) the Weighted
Average Advance Rate for all Eligible Loan Assets as of such date and (2) the
Maximum Portfolio Advance Rate as of such date, multiplied by (y) the Aggregate
Adjusted Borrowing Value as of such date, plus (ii) the Dollar Equivalent of the
amount of Principal Collections on deposit in the Collection Account as of such
date using the Spot Rate, plus (iii) the amount on deposit in the Unfunded
Exposure Account as of such date minus (iv) the Unfunded Exposure Equity Amount
as of such date;

 

(b)           (i) the Aggregate Adjusted Borrowing Value as of such date minus
(ii) the Minimum Equity Amount, plus (iii) the Dollar Equivalent of the amount
of Principal Collections on deposit in the Collection Account as of such date
using the Spot Rate, plus (iv) the amount on deposit in the Unfunded Exposure
Account as of such date minus (v) the Unfunded Exposure Equity Amount as of such
date; or

 

(c)           (i) the Facility Amount, plus (ii) the amount on deposit in the
Unfunded Exposure Account as of such date minus (iii) the aggregate Unfunded
Exposure Amount as of such date.

 

“Borrowing Base Certificate” means a certificate prepared by the Servicer,
substantially in the form of Exhibit B hereto, setting forth the calculation of
the Borrowing Base as of the date of delivery of such certificate (and giving
pro forma effect to a relevant action where specified under this Agreement);
provided that any information from the Loan Tape referenced in such certificate
shall be based on the Loan Tape Cut-Off Date for the most recent Loan Tape
delivered on or prior to the date of such certificate.

 

“Borrowing Base Deficiency” means, as of any date of determination, an amount
equal to the positive difference, if any, of (a) the Advances Outstanding on
such date over (b) the Borrowing Base.

 

-11-

 

 

“Breakage Fee” means, for Advances Outstanding which are repaid (in whole or in
part) on any date other than a Payment Date, the breakage costs, if any, related
to such repayment, based upon the assumption that the applicable Lender funded
its loan commitment in the applicable interbank offered rate market and using
any reasonable attribution or averaging methods which the Lender deems
appropriate and practical, it hereby being understood that the amount of any
loss, costs or expense payable by the Borrower to any Lender as Breakage Fee
shall be determined in good faith in the respective Lender’s commercially
reasonable discretion and shall be conclusive absent manifest error.

 

“Bridge Loan” means any loan that (a) is unsecured and incurred in connection
with a merger, acquisition, consolidation or sale of all or substantially all of
the assets of a person or similar transaction and (b) by its terms, is required
to be repaid within one (1) year of the incurrence thereof with proceeds from
additional borrowings or other refinancings.

 

“Business Day” means a day of the year other than (a) Saturday or a Sunday or
(b) any other day (x) on which commercial banks in New York, New York or, with
respect to any act required to be taken by the Collateral Agent, in the city in
which the corporate trust office of the Collateral Agent is located are
authorized or required by applicable law, regulation or executive order to close
or (y) with respect to any determinations relating to an Alternative Currency
Advance, on which banks are not open for dealings (i) in Dollar or GBP deposits
in the London interbank market, (ii) in Euro deposits in the Euro-zone interbank
market, (iii) in CAD deposits in Toronto, Canada or (iv) in AUD deposits in
Sydney, Australia.

 

“CAD” means the lawful money of Canada.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Cash Interest Expense” means, with respect to any Obligor for any period, the
amount which, in conformity with GAAP, would be set forth opposite the caption
“interest expense” (exclusive of any Accreted Interest that, according to the
term of the Underlying Instrument, can never be converted to cash interest that
is due and payable prior to maturity (except upon default)) or any like caption
reflected on the most recent financial statements delivered by such Obligor to
the Borrower for such period, as determined by the Servicer.

 

“CDOR” means, for any date of determination, with respect to any CDOR Advance
(or portion thereof) the rate per annum (carried out to the fifth decimal place)
equal to the rate determined by the Administrative Agent to be the offered rate
that appears on the Bloomberg Professional Service CDOR Page (or any applicable
successor or substitute page providing rate quotations comparable to those
currently provided on such page of such service) at approximately 11:00 a.m.
(Toronto time) two (2) Business Days prior to the beginning of such Collection
Period for deposits in CAD with a term equivalent to three months; provided that
if such rate is not available at any such time for any reason, then “CDOR” with
respect to any CDOR Advance shall be the rate at which CAD deposits of
CAD5,000,000 and for a three-month maturity are offered by the principal Toronto
office of any bank (which may be the Administrative Agent) reasonably selected
by the Administrative Agent in immediately available funds at approximately
11:00 a.m. (Toronto time) on the applicable day (or, if such day is not a
Business Day, on the immediately preceding Business Day); provided, further
that, in the event that the rate as so determined above shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. CDOR shall
always be determined by the Administrative Agent, and such determination shall
be conclusive absent manifest error.

 

-12-

 

 

“CDOR Advance” means an Advance denominated in CAD.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority or (d) any change in any generally accepted accounting
principles or regulatory accounting principles and affecting the application of
any law, rule, regulation or treaty referred to in clause (a) or (b) above;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives promulgated thereunder or issued in
connection therewith and (y) all law, requests, rules, regulations, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.

 

“Change of Control” means that (a) the Equityholder or the Servicer shall cease
to be managed by FS/KKR Advisor, LLC or any Affiliate thereof, (b) the failure
of the Equityholder to own, directly (or through one or more wholly-owned
subsidiaries if approved by the Administrative Agent), 100% of the Equity
Interest of the Borrower, or (c) the dissolution, termination or liquidation in
whole or in part, transfer or other disposition, in each case, of all or
substantially all of the assets of, the Servicer, other than as permitted under
Section 5.04(a); provided that a Permitted Equityholder Transaction shall not
constitute a Change of Control under this clause (c).

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Closing Date” means November 22, 2019.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Agent” has the meaning assigned to that term in the preamble hereto.

 

“Collateral Agent Expenses” means the expenses set forth in the Wells Fargo Fee
Letter and any other accrued and unpaid expenses (including attorneys’ fees,
costs and expenses) and indemnity amounts payable by the Borrower to the
Collateral Agent under the Transaction Documents.

 

-13-

 

 

“Collateral Agent Fees” means the fees set forth in the Wells Fargo Fee Letter,
as such fee letter may be amended, restated, supplemented and/or otherwise
modified from time to time.

 

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

“Collateral Custodian” means Wells Fargo, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

 

“Collateral Custodian Expenses” means the expenses set forth in the Wells Fargo
Fee Letter and any other accrued and unpaid expenses (including attorneys’ fees,
costs and expenses) and indemnity amounts payable by the Borrower to the
Collateral Custodian under the Transaction Documents.

 

“Collateral Custodian Fees” means the fees set forth in the Wells Fargo Fee
Letter, as such fee letter may be amended, restated, supplemented and/or
otherwise modified from time to time.

 

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 11.05.

 

“Collateral Database” has the meaning assigned to that term in Section
10.02(b)(iv).

 

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in, to
and under all accounts, cash and currency, chattel paper, tangible chattel
paper, electronic chattel paper, copyrights, copyright licenses, equipment,
fixtures, contract rights, general intangibles, instruments, certificates of
deposit, certificated securities, uncertificated securities, financial assets,
securities entitlements, commercial tort claims, deposit accounts, inventory,
investment property, letter-of-credit rights, software, supporting obligations,
accessions, or other property of the Borrower, including all right, title and
interest of the Borrower in the following (in each case excluding the Retained
Interest and the Excluded Amounts):

 

(a)            the Loans and all monies due or to become due in payment under
such Loans on and after the related Addition Date, including, but not limited
to, all Available Collections;

 

(b)            the Portfolio Assets with respect to the Loans referred to in
clause (a);

 

(c)            the Controlled Accounts and all amounts and assets on deposit
thereof and all Permitted Investments purchased with funds on deposit in the
Controlled Accounts; and

 

(d)           all income and Proceeds of the foregoing.

 

“Collateral Quality Tests” means (a) the Weighted Average Spread Test and (b)
the Weighted Average Life Test.

 

-14-

 

 

“Collection Account” means, collectively, the Interest Collection Account and
the Principal Collection Account.

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances Outstanding have been repaid in full and all Yield and
Fees and all other Obligations (other than unmatured contingent obligations for
which no claim has been made) have been paid in full, and the Borrower shall
have no further right to request any additional Advances.

 

“Collection Period” means, with respect to a Payment Date during which the
Applicable Index is (a) as set forth in clause (i) of the definition thereof:
(i) as to the initial Payment Date, the period beginning on the Closing Date and
ending on, and including, the Determination Date immediately preceding such
Payment Date and (ii) as to any subsequent Payment Date, the period beginning on
the first day after the most recently ended Collection Period and ending on, and
including, the Determination Date immediately preceding such Payment Date, or,
with respect to the final Collection Period, the Collection Date, and (b) an
Index Replacement, a period the Administrative Agent determines is consistent
with market practice for secured transactions involving middle market commercial
loans.

 

“Collections” means (a) all cash collections and other cash proceeds of any
Loan, including, without limitation or duplication, any Interest Collections,
Principal Collections and other amounts received in respect thereof (but
excluding any Excluded Amounts) and (b) earnings on Permitted Investments or
otherwise in any account.

 

“Commitment” means, with respect to each Lender, (i) prior to the Revolving
Period End Date, the dollar amount set forth opposite such Lender’s name on
Annex B hereto (as such amount may be revised from time to time in accordance
with this Agreement) or the amount set forth as such Lender’s “Commitment” on
the Assignment and Acceptance or Schedule I to the Joinder Supplement relating
to such Lender, as applicable and (ii) on or after the Revolving Period End
Date, such Lender’s Pro Rata Share of the aggregate Advances Outstanding.

 

“Commitment Termination Date” means the earliest to occur of (a) the Revolving
Period End Date, (b) the date of written notice from the Administrative Agent
terminating the Lender’s commitments hereunder following an Event of Default,
(c) the effective date of a Prepayment Election and (d) the effective date of
written notice from the Borrower to the Administrative Agent electing voluntary
termination of the Revolving Period.

 

“Concentration Denominator” means, on any date of determination (a) during the
Ramp-Up Period, the applicable Target Portfolio Amount and (b) thereafter, the
aggregate Outstanding Balance of all Eligible Loan Assets in the Collateral
Portfolio on such date, plus amounts on deposit in the Principal Collection
Account; provided that the Concentration Denominator, with respect to (i) clause
(h) set forth in the definition of “Concentration Limitations,” shall not
include Second Lien Loans and (ii) clauses (h), (i) and (k) set forth in the
definition of “Concentration Limitations,” shall not include Qualified Loans.

 

“Concentration Limitations” means, with respect to the Eligible Loan Assets as
of any date of determination:

 

-15-

 

 

(a)           not more than 5.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are issued by a single Obligor and its Affiliates,
except that:

 

(i)          up to 7.5% of the Concentration Denominator may consist of Eligible
Loan Assets issued by each of the three (3) largest Obligors and their
Affiliates (provided that such Eligible Loan Assets are First Lien Loans); and

 

(ii)         up to 6.0% of the Concentration Denominator may consist of Eligible
Loan Assets issued by each of the next three (3) largest Obligors and their
respective Affiliates;

 

(b)            not more than 15.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are issued by Obligors that belong to any single
Industry Classification, except that:

 

(i)          up to 20.0% of the Concentration Denominator may consist of
Eligible Loan Assets issued by Obligors that belong to the largest Industry
Classification; and

 

(ii)         up to 17.5% of the Concentration Denominator may consist of
Eligible Loan Assets issued by Obligors that belong to the next largest Industry
Classification;

 

(c)           not more than 50.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are not First Lien Loans and Unitranche Loans;

 

(d)           not more than 20.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are Qualified Loans;

 

(e)           not more than 30.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are Second Lien Loans or FLLO Loans;

 

(f)            not more than 15.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are issued by Obligors that are organized under the
laws of any Approved Foreign Jurisdiction;

 

(g)           not more than 10.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are Fixed Rate Loans;

 

(h)           not more than 30.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are Cov-Lite Loans that are issued by an Obligor
that has a most recently reported EBITDA as of the Addition Cut-Off Date of at
least $40,000,000; provided that such percentage limitation shall not include
Second Lien Loans or Qualified Loans;

 

(i)           not more than 25.0% of the Concentration Denominator may consist
of Eligible Loan Assets with a Total Leverage Ratio of greater than 6.50:1.00
(each as of its applicable Addition Cut-Off Date); provided that such percentage
limitation shall not include Qualified Loans;

 

-16-

 

 

(j)            not more than 10.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are PIK Loans;

 

(k)           not more than 10.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are issued by an Obligor that has an EBITDA of less
than $20,000,000 (each as of its applicable Addition Cut-Off Date); provided
that such percentage limitation shall not include Qualified Loans;

 

(l)            not more than 15.0% of the Concentration Denominator may consist
of Eligible Loan Assets that are Delayed Draw Loan Assets or Revolving Loans;

 

(m)          not more than 10.0% of the Concentration Denominator may consist of
Eligible Loan Assets that are denominated in an Eligible Currency other than
Dollars; and

 

(n)           not more than 5% of the Concentration Denominator may consist of
participation interests that are not Transferor Participation Interests.

 

For purposes of each of the foregoing percentages, the numerator shall be the
aggregate Outstanding Balance of all Eligible Loan Assets in the Collateral
Portfolio that are included in the specific category for such Concentration
Limitation as of the relevant date of determination and the denominator shall be
the applicable Concentration Denominator.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Constituent Documents” means in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement,
constitution, memorandum and articles of association, or other applicable
agreement of formation or organization (or equivalent or comparable constituent
documents) and other organizational documents and by-laws and any certificate of
incorporation, certificate of formation, certificate of limited partnership and
other agreement, similar instrument filed or made in connection with its
formation or organization, in each case, as the same may be amended, modified,
supplemented, restated or replaced from time to time in accordance with the
terms thereof.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Controlled Accounts” means the Collection Account, each Eligible Currency
Account and the Unfunded Exposure Account.

 

“Cov-Lite Loan” means a Loan that is not subject to any Maintenance Covenants;
provided that a Loan shall not constitute a Cov-Lite Loan if the Underlying
Instruments contain a cross-default provision to, or such Loan is senior to or
pari passu with another loan of the Obligor forming part of the same loan
facility that requires the Obligor to comply with one or more Maintenance
Covenants.

 

-17-

 

 

“Credit Party” means the Borrower, the Servicer, the Equityholder and the
Transferor.

 

“CRR” has the meaning assigned to that term in the definition of “Basel III.”

 

“Currency Disruption Event” means the occurrence of any of the following with
respect to any Eligible Currency: (a) any Lender shall have notified the
Administrative Agent, the Collateral Agent, the Servicer and the Borrower of a
determination by such Lender that it would be contrary to law or to the
directive of any central bank or other Governmental Authority (whether or not
having the force of law) to obtain such Eligible Currency in the applicable
market to fund any Advance, (b) any Lender shall have notified the
Administrative Agent, the Collateral Agent, the Servicer and the Borrower of a
determination by such Lender that the rate at which such Eligible Currency is
being offered to such Lender in the applicable market does not accurately
reflect the cost to such Lender of making, funding or maintaining any Advance or
(c) any Lender shall have notified the Administrative Agent, the Collateral
Agent, the Servicer and the Borrower of the inability of such Lender, as
applicable, to obtain such Eligible Currency or such other rate in the
applicable market to make, fund or maintain any Advance.

 

“Defaulted Loan” means any Loan as to which any one of the following events has
occurred:

 

(a)           an Obligor payment default occurs under such Loan that continues
and has not been cured after giving effect to any grace period applicable
thereto or a default has occurred under the Underlying Instruments and any
applicable grace period has expired and the holders of such Loan have
accelerated the repayment of the Loan (but only until such acceleration has been
rescinded) in the manner provided in the Underlying Instruments, but in no event
more than five (5) Business Days, after the applicable due date under the
related Underlying Instruments;

 

(b)           a Bankruptcy Event with respect to the related Obligor;

 

(c)           any payment default occurs under any other senior or pari passu
obligation for borrowed money of the related Obligor that continues and has not
been cured after giving effect to any grace period applicable thereto, but in no
event more than five (5) Business Days, after the applicable due date under the
related agreement (including in respect of the acceleration of the debt under
the applicable agreement);

 

(d)           such Loan has (x) a public rating by S&P of “CC” or below or “SD”
or (y) a Moody’s probability of default rating (as published by Moody’s) of “D”
or “LD” or, in each case, had such ratings before they were withdrawn by S&P or
Moody’s, as applicable;

 

(e)           a Responsible Officer of the Servicer or the Borrower has actual
knowledge that such Loan is pari passu or junior in right of payment as to the
payment of principal and/or interest to another debt obligation of the same
Obligor which has (i) a public rating by S&P of “CC” or below or “SD” or (ii) a
Moody’s probability of default rating (as published by Moody’s) of “D” or “LD,”
and in each case such other debt obligation remains outstanding (provided that
both the Loan and such other debt obligation are full recourse obligations of
the applicable Obligor);

 

-18-

 

 

(f)            a Responsible Officer of the Servicer or the Borrower has
received written notice or has actual knowledge that an Acceleration Default has
occurred under the Underlying Instruments and any applicable grace period has
expired (but only until such Acceleration Default is cured or waived) in the
manner provided in the Underlying Instruments;

 

(g)           the Servicer determines that all or a material portion of such
Loan is uncollectible or otherwise places it on non-accrual status in accordance
with the policies and procedures of the Servicer and the Servicer Standard; or

 

(h)           a Value Adjustment Event of the type described in clause (vi)
(solely with respect to a Material Modification described in clause (i), clause
(iii), clause (iv) or clause (v) of the definition thereof).

 

“Defaulting Lender” means any Lender that: (i) has failed to fund any of its
obligations to made Advances within two (2) Business Days following the
applicable Advance Date, (ii) has notified the Administrative Agent or the
Borrower that it does not intend to comply with such funding obligations or has
made a public statement to that effect with respect to such funding obligations
hereunder or under other agreements in which it commits to extend credit, (iii)
has, for two (2) or more Business Days, failed, in good faith, to confirm in
writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations
hereunder, (iv) has, or has a direct or indirect parent company that has, become
subject to a Bankruptcy Event or (v) has become the subject of a Bail-In Action.
Any determination that a Lender is a Defaulting Lender under clauses (i) through
(iv) above will be made by the Administrative Agent in its reasonable
discretion.

 

“Delayed Draw Loan Asset” means a Loan that (a) is fully committed on the
initial funding date of such Loan, (b) is required to be fully funded in one or
more installments or advances on draw dates (whether or not scheduled), (c) does
not permit (as of the date of determination) the re-borrowing of any amounts
previously repaid by the Obligor and (d) has not been (or is no longer required
to be) fully funded. A Loan that is a funded portion of an obligation for which
a future advance or funding obligation is retained by the assignor will not be a
Delayed Draw Loan Asset if the Borrower as the owner of such Loan is not
obligated to make any such future advances or fundings.

 

“Determination Date” means, with respect to a Payment Date during which the
Applicable Index is (a) as set forth in clause (i) of the definition
thereof, the last Business Day of each calendar quarter (i.e. December, March,
June and September) and (b) an Index Replacement, a date the Administrative
Agent determines, on or prior to the applicable Index Transition Date, is
consistent with market practice for secured transactions involving middle market
commercial loans.

 

-19-

 

 

“DIP Loan” means any Loan (a) with respect to which the related Obligor is a
debtor-in-possession as defined under the Bankruptcy Code, (b) which has the
priority allowed pursuant to Section 364 of the Bankruptcy Code and (c) the
terms of which have been approved by a court of competent jurisdiction.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form of Exhibit C in
connection with a disbursement request from the Unfunded Exposure Account in
accordance with Section 2.04(g) or a disbursement request from the Principal
Collection Account in accordance with Section 2.19.

 

“Discretionary Sale” has the meaning set forth in Section 2.07(b).

 

“Disqualified Institution” means (a) any Person set forth on Schedule VI hereto,
as such schedule may be amended from time to time with the consent of the
Administrative Agent in its sole discretion, and (b) any Affiliates of such
Persons that are identified in writing by the Borrower from time to time.

 

“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule I hereto, as such Schedule I may be updated
to reflect any revisions to criteria published by Moody’s.

 

“Dollar Advance” means an Advance denominated in Dollars.

 

“Dollar Equivalent” means, (a) for any amount denominated in Dollars, such
amount and (b) for any amount denominated in any other currency, (i) with
respect to any amount relating to an Advance, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the current spot rate determined by the Administrative Agent in a commercially
reasonable manner using the current spot rate and (ii) with respect to any
amount relating to any Loan, the equivalent amount thereof in Dollars determined
by the Servicer using the Spot Rate.

 

“Dollars” means, and the conventional “$” signifies, the lawful currency of the
United States of America.

 

“Early Opt-in Election” means the occurrence of:

 

(a)           (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 12.01(c), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR (Dollar); and

 

(b)          (i) the election by the Administrative Agent or (ii) the election
by the Required Lenders to declare that an Early Opt-in Election has occurred
and the provision, as applicable, by the Administrative Agent of written notice
of such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

 

-20-

 

 

“EBITDA” means, with respect to any period and any Loan, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Underlying
Instrument for each such Loan (together with all add-backs and exclusions as
designated in such Underlying Instrument), and in any case that “EBITDA”,
“Adjusted EBITDA” or such comparable definition is not defined in such
Underlying Instrument, an amount, for the principal Obligor on such Loan and any
of its parents or Subsidiaries that are obligated pursuant to the Underlying
Instrument for such Loan (determined on a consolidated basis without duplication
in accordance with GAAP) equal to earnings from continuing operations for such
period plus interest expense, income taxes and depreciation and amortization for
such period (to the extent deducted in determining earnings from continuing
operations for such period), in each case as determined by the Servicer
consistent with its standard practices for adjusting EBITDA as reported by
borrowers (in consultation with the Administrative Agent).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Spread” means, with respect to any floating rate Eligible Loan Asset
as of any date of determination, the current per annum rate at which it pays
interest minus the Applicable LIBOR Rate or Applicable Prime Rate applicable
during the Collection Period in which such date of determination occurs;
provided, that (a) with respect to any unfunded commitment of any Delayed Draw
Loan Asset or Revolving Loan, as applicable, the Effective Spread means the
commitment fee payable with respect to such unfunded commitment and (b) with
respect to the funded portion of any commitment under any Delayed Draw Loan
Asset or Revolving Loan, as applicable, the Effective Spread means the current
per annum rate at which it pays interest minus the Applicable LIBOR Rate or
Applicable Prime Rate applicable during the Collection Period in which such date
of determination occurs.

 

“Eligibility Criteria” has the meaning assigned to such term in Schedule III.

 

“Eligible Currency” means GBPs, CADs, AUDs, Euros and Dollars.

 

-21-

 

 

“Eligible Currency Accounts” means the segregated trust accounts designated for
each Eligible Currency as “[CURRENCY] Eligible Currency Account” in the name of
the Borrower subject to the Lien of the Collateral Agent for the benefit of the
Secured Parties, including any sub-account thereof; provided that the funds
deposited therein (including any interest and earnings thereon) from time to
time shall constitute the property and assets of the Borrower, and the Borrower
shall be solely liable for any Taxes payable with respect to each Eligible
Currency Account. For the avoidance of doubt, there shall be one Eligible
Currency Account for each Eligible Currency other than Dollars.

 

“Eligible Loan Asset” means each Loan (A) with respect to which an Approval
Notice has been executed by the Administrative Agent and (B) that satisfies each
of the Eligibility Criteria set forth in Schedule III (unless the Administrative
Agent in its sole discretion agrees to waive any such Eligibility Criteria with
respect to such Loan).

 

“Eligible Obligor” means, on any date of determination, any Obligor that:

 

(a)            is a business organization (and not a natural person) duly
organized and validly existing under the laws of its jurisdiction of
organization;

 

(b)           is a legal operating entity or holding company;

 

(c)            is not a Governmental Authority;

 

(d)           is not an Investment Affiliate of the Borrower or the Servicer
(excluding any Person that constitutes an investment held by the Servicer in the
ordinary course of business and that is not, under GAAP, consolidated on the
financial statements of the Servicer); and

 

(e)            is organized and incorporated in, or has its principal place of
business in, the United States or any State thereof or an Approved Foreign
Jurisdiction.

 

“Environmental Laws” means any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally binding
requirements (including, without limitation, principles of common law) of any
Governmental Authority, regulating, relating to or imposing liability or
standards of conduct concerning pollution, the preservation or protection of the
environment, natural resources or human health (including employee health and
safety), or the generation, manufacture, use, labeling, treatment, storage,
handling, transportation or release of, or exposure to, Materials of
Environmental Concern, as has been, is now, or may at any time hereafter be, in
effect.

 

“Equity Cure Notice” has the meaning assigned to such term in Section 2.06(c).

 

“Equityholder” means FSIC II, as the owner of 100% of the membership interests
in the Borrower (or, following a Permitted Equityholder Transaction, the
surviving entity of such Permitted Equityholder Transaction).

 

“Equity Interest” means, with respect to any Person, all of the shares of
capital stock of (or share or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or share or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or share or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

 

-22-

 

 

“Equity Security” means (a) any equity security or any other security that is
not eligible for purchase by the Borrower as an Eligible Loan Asset and (b) any
security purchased as part of a “unit” with an Eligible Loan Asset and that
itself is not eligible for purchase by the Borrower as an Eligible Loan Asset.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (a) with respect to a Pension Plan, any of the events set
forth in Section 4043(c) of ERISA or the regulations issued thereunder, other
than events for which the thirty (30) day notice period has been waived; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as a termination under Section 4062(e) of ERISA; (c) the failure to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA), whether or not waived, with respect to a Pension
Plan; (d) the failure by the Borrower or any ERISA Affiliate to make any
required contribution to a Multiemployer Plan; (e) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan, or receipt by the Borrower or any ERISA
Affiliate of written notification from a Multiemployer Plan that it is in
insolvency pursuant to Section 4245 of ERISA, that it is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA; (f) the filing by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate a
Pension Plan under Section 4041(c) of ERISA, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Section 4041 or Section
4041A of ERISA, or the institution by the PBGC of proceedings to terminate a
Pension Plan or Multiemployer Plan or the appointment of a trustee to
administer, any Pension Plan; (g) the imposition of any liability under Title IV
of ERISA with respect to the termination of any Pension Plan or Multiemployer
Plan, other than for the payment of plan contributions or PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; (h) the filing by the PBGC of a notice of a Lien pursuant to Section
4068 of ERISA with regard to any of the assets of the Borrower or (i) the
occurrence of a non-exempt prohibited transaction (within the meaning of Section
406 of ERISA or Section 4975 of the Code) which could result in liability to the
Borrower or any ERISA Affiliate.

 

-23-

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EURIBOR” means, for any date of determination, with respect to any Euro Advance
(or portion thereof), the rate per annum (carried out to the fifth decimal
place) equal to the rate determined by the Administrative Agent to be the
offered rate that appears on the page of the Reuters Screen that displays an
average European Money Markets Institute Settlement Rate (such page currently
being EURIBOR01) (or any applicable successor or substitute page providing rate
quotations comparable to those currently provided on such page of such service)
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
beginning of such Collection Period for deposits in Euros with a term equivalent
to three month; provided that if such rate is not available at any such time for
any reason, then “EURIBOR” with respect to any Advance shall be the rate at
which Euro deposits of €5,000,000 and for a three-month maturity are offered by
the principal London office of any bank (which may be the Administrative Agent)
reasonably selected by the Administrative Agent in immediately available funds
in the Euro-zone interbank market at approximately 11:00 a.m. (London time) on
the applicable day (or, if such day is not a Business Day, on the immediately
preceding Business Day); provided, further that, in the event that the rate as
so determined above shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. EURIBOR shall always be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

“Euro” means the lawful currency of the Member States of the European Union that
have adopted and retain the single currency in accordance with the treaty
establishing the European Community, as amended from time to time; provided that
if any member state or states ceases to have such single currency as its lawful
currency (such member state(s) being the “Exiting State(s)”), such term shall
mean the single currency adopted and retained as the lawful currency of the
remaining member states and shall not include any successor currency introduced
by the Exiting State(s).

 

“Euro Advance” means an Advance denominated in Euro.

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 12.12(a).

 

“Excess Concentration Amount” means, as of any date of determination, with
respect to all Loans included in the Collateral Portfolio, the amount by which
the sum of the Outstanding Balance of such Loans exceeds any applicable
Concentration Limitations, to be calculated without duplication, after giving
effect to any sales, purchases or substitutions of Loans as of such date;
provided that with respect to any Eligible Loan Asset or portion thereof, if
more than one Concentration Limitation would be exceeded, the Concentration
Limitation that would result in the highest Excess Concentration Amount shall be
used to determine the Excess Concentration Amount.

 

-24-

 

 

“Excess Interest Collections” means, at any time of determination, the excess of
(1) amounts then on deposit in the Controlled Accounts representing Interest
Proceeds over (2) the projected amount required to be paid pursuant to Section
2.04(a) and (b) on the next Payment Date or the Facility Maturity Date, as
applicable, in each case, as determined by the Borrower in good faith and in a
commercially reasonable manner.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan included as part of the Collateral Portfolio, which amount
is attributable to the payment of any Tax, fee or other charge imposed by any
Governmental Authority on such Loan or on any Underlying Collateral, or (b) any
amount received in the Collection Account or other Controlled Account
representing (i) a reimbursement of insurance premiums, (ii) any escrows
relating to Taxes, insurance and other amounts in connection with Loans which
are held in an escrow account for the benefit of the Obligor and the secured
party pursuant to escrow arrangements under an Underlying Instrument, (iii) any
amount received in the Collection Account with respect to any Loan that is sold
or transferred by the Borrower pursuant to Section 2.07, to the extent such
amount is attributable to a time after the effective date of such replacement or
sale and (iv) any interest accruing on a Loan prior to the related Addition Date
that was not purchased by the Borrower and is for the account of the Person from
whom the Borrower purchased such Loan; provided that amounts deposited into the
Collection Account in error shall be deemed to be Excluded Amounts.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Obligation pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Obligation (other than pursuant to an assignment request by the Borrower under
Section 2.11) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.10, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.10(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Exercise Notice” has the meaning assigned to that term in Section 7.02(j).

 

“Exercise Notice Purchase Price” has the meaning assigned to that term in
Section 7.02(j).

 

“Exiting States” has the meaning assigned to that term in the definition of
“Euro.”

 

-25-

 

 

“Facility Amount” means the aggregate Commitments as then in effect, which on
the Closing Date shall be $300,000,000, after giving effect to any decrease
pursuant to Section 2.17 or any increase pursuant to Section 2.21; provided
that at all times (a) when an Event of Default exists and is continuing and
(b) during the Amortization Period, the Facility Amount shall mean the aggregate
Advances Outstanding at such time.

 

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration or automatic occurrence of the Facility
Maturity Date pursuant to Section 7.01, (iii) the date of a voluntary
termination of the facility (in whole) by the Borrower pursuant to Section 2.17
and (iv) the Collection Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any U.S. or non-U.S. fiscal or
regulatory law, regulation, rule, promulgation, guidance notes, practices or
official agreement implementing an intergovernmental agreement entered into in
connection with the implementation of such sections of the Code or analogous
provisions of non-U.S. law.

 

“Fees” means (a) the Unused Fee, (b) the Administrative Agent Fee and (c) the
fees payable to each Lender pursuant to the terms of any Lender Fee Letter.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Covenant Test” means a test that will be satisfied on any date of
determination if the Equityholder maintains a Net Asset Value of at least
$1,000,000,000.

 

“First Lien Loan” means any Loan (a) that is secured by a valid and perfected
first priority Lien on substantially all of the Obligor’s assets constituting
Underlying Collateral, subject to any Permitted Working Capital Liens and any
expressly permitted Liens under the Underlying Instrument for such Loan or such
comparable definition if “permitted liens” is not defined therein and carveouts
for traditional bank revolving asset based loan facilities, in each case that
are customary for similar loans, (b) that provides that the payment obligation
of the Obligor on such Loan is either senior to, or pari passu with, and is not
(and cannot by its terms become) subordinate in right of payment to any other
Indebtedness of such Obligor (excluding Permitted Working Capital Liens),
(c) for which Liens on the Underlying Collateral securing any other outstanding
Indebtedness of the Obligor (excluding Permitted Working Capital Liens and
expressly permitted Liens described in clause (a) above but including Liens
securing Second Lien Loans) are expressly subject to and contractually or
structurally subordinate to the priority Liens securing such First Lien Loan,
(d) that the Servicer determines in accordance with the Servicer Standard that
the value of the Underlying Collateral (or the enterprise value and ability to
generate cash flow) securing the Loan on or about the time of origination equals
or exceeds the Outstanding Balance of the Loan plus the aggregate outstanding
balances of all other Indebtedness of equal seniority secured by the same
Underlying Collateral, (e) for which the Senior Net Leverage Ratio as of the
Addition Date is less than 4.50:1.00, and (f) that is not a Second Lien Loan,
Unitranche Loan, Qualified Loan or FLLO Loan; provided that any Loan that would
otherwise be a FLLO Loan, but for which the ratio of (x) Indebtedness of the
Obligor to (y) EBITDA of the Obligor is less than 1.25:1.00 as of the Addition
Date, shall be deemed to be a First Lien Loan for all purposes hereunder.

 

-26-

 

 

“Fitch” means Fitch Ratings, Inc. or any successor thereto.

 

“Fixed Rate Loan” means a Loan other than a Floating Rate Loan.

 

“FLLO Loan” means any Loan that satisfies all of the requirements set forth in
the definition of “First Lien Loan” (without regard to clause (e) of the
definition thereof) except that, at any time prior to and/or after an event of
default under the Underlying Instrument, such Loan will be paid after one or
more tranches of First Lien Loans issued by the Obligor have been paid in full
in accordance with a specified waterfall or other priority of payments as
specified in the Underlying Instrument, an agreement among lenders or other
applicable agreement; provided that the ratio of the outstanding principal
balance of the “first out” position to the EBITDA of the Obligor is less than or
equal to 2:00:1.00 as of the Addition Date; provided, further, that any Loan
that otherwise satisfies the requirements of this definition other than the
immediately preceding proviso shall constitute a Second Lien Loan for purposes
of the Advance Rate but not for purposes of the Concentration Limitations.

 

“Floating Rate Loan” means a Loan under which the interest rate payable by the
Obligor thereof is based on the Applicable Prime Rate or Applicable LIBOR Rate,
plus some specified interest percentage in addition thereto, and which provides
that such interest rate will reset immediately upon any change in the related
Applicable Prime Rate or Applicable LIBOR Rate.

 

“Foreign Plan” means each defined benefit plan (within the meaning of Section
3(35) of ERISA, whether or not subject to ERISA) that is not subject to U.S. law
and is maintained or sponsored by the Borrower, but excluding any Governmental
Plan.

 

“FSIC II” means FS Investment Corporation II, a Maryland corporation.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“GBP” means the lawful currency for the time being of the United Kingdom.

 

“GBP Advance” means an Advance denominated in GBP.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over such Person.

 

“Governmental Plan” has the meaning assigned to that term in Section 4.01(x).

 

“Grant” or “Granted” means to grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm. A Grant of the Collateral Portfolio, or
of any other instrument, shall include all rights, powers and options (but none
of the obligations) of the granting party thereunder, including (solely after
the occurrence and during the continuance of an Event of Default), the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Collateral Portfolio, and all other monies
payable thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

-27-

 

 

“Hague Securities Convention” means the Convention on the Law Applicable to
Certain Rights in Respect of Securities Held with an Intermediary, July 5, 2006,
17 U.S.T. 401, 46 I.L.M. 649 (entered into force April 1, 2017).

 

“Highest Required Investment Category” means (a) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one-month instruments, “Aa2” and “P-1”
for three-month instruments, “Aa2” and “P-1” for six-month instruments and “Aaa”
and “P-1” for instruments with a term in excess of six-months, (b) with respect
to rating assigned by S&P, “A-1+” for short-term instruments and “AAA” for
long-term instruments, and (c) with respect to rating assigned by Fitch (if such
investment is rated by Fitch), “F-1+” for short-term instruments and “AAA” for
long-term instruments.

 

“Increased Amount Date” has the meaning assigned to that term in Section
2.21(a).

 

“Increased Costs” means any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.09.

 

“Increasing Lender” has the meaning assigned to that term in Section 2.21(a).

 

“Indebtedness” means (i) with respect to any Obligor under any Loan, the meaning
of “Indebtedness” or any comparable definition in the Underlying Instrument for
each such Loan, and in any case that “Indebtedness” or such comparable
definition is not defined in such Underlying Instrument, without duplication,
(a) all obligations of such entity for borrowed money or with respect to
deposits or advances of any kind, (b) all obligations of such entity evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
entity under conditional sale or other title retention agreements relating to
property acquired by such entity, (d) all obligations of such entity in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
indebtedness of others secured by (or for which the holder of such indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such entity, whether or not the indebtedness
secured thereby has been assumed, (f) all guarantees by such entity of
indebtedness of others, (g) all Capital Lease Obligations of such entity, (h)
all obligations, contingent or otherwise, of such entity as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such entity in respect of bankers’ acceptances, but
in each case expressly excluding (but, in the case of clauses (A) through (G),
only in the case of the underlying Portfolio Assets), (A) letters of credit, to
the extent undrawn or otherwise cash collateralized, bankers’ acceptances and
surety bonds, whether or not matured (unless such indebtedness constitutes drawn
and unreimbursed amounts), (B) earn-outs and similar deferred purchase price,
but only so long as such earn-outs and similar deferred purchase price remain
contingent in nature or, if no longer contingent in nature, does not remain past
due for more than ten (10) Business Days following the due date therefor, (C)
working capital and similar purchase price adjustments in connection with
acquisitions not prohibited hereunder, (D) royalty payments made in the ordinary
course of business in respect of licenses (to the extent such licenses are
otherwise permitted), (E) accruals for payroll and other non-interest bearing
liabilities incurred in the ordinary course of business, (F) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), and (G) all obligations
of such Person under commodity purchase or option agreements or other commodity
price hedging arrangements, in each case whether contingent or matured; and (ii)
for all other purposes, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type, (b)
all obligations of such Person under leases that have been or should be, in
accordance with GAAP, recorded as capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii); but in each case expressly
excluding any obligation of such Person to fund any Loan constituting a Delayed
Draw Loan Asset or Revolving Loan.

 

-28-

 

 

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Party” has the meaning assigned to that term in Section 8.01(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

 

“Independent Director” means a natural person who, (A) has not been, and during
the continuation of his or her service as Independent Director is not: (i) an
employee, director, stockholder, member, manager, partner or officer of the
Borrower or any of their respective Investment Affiliates (other than his or her
service as an Independent Director of the Borrower or other Investment
Affiliates that are structured to be “bankruptcy remote” and does not hold,
either directly or indirectly, any Equity Interest in the Borrower or in any
direct or indirect parent or Subsidiary thereof); (ii) a customer, creditor,
service provider (including a provider of professional services) or supplier of
the Borrower or any of its Investment Affiliates (other than his or her service
as an Independent Director of the Borrower); (iii) any member of the family of a
person described in (i) or (ii), or (iv) a Person that controls (whether
directly, indirectly or otherwise) any of (i), (ii) or (iii) and (B) has (i)
prior experience as an Independent Director for a corporation or limited
liability company whose charter documents required the unanimous consent of all
Independent Directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least five (5) years of
employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of secured or securitized structured finance instruments,
agreements or securities.

 

-29-

 

 

“Index Replacement” means the sum of: (a) the alternate benchmark rate (which
may include Term SOFR) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR (Dollar) for U.S.
dollar-denominated syndicated credit facilities and (b) the Index Replacement
Adjustment; provided that, if the Index Replacement as so determined would be
less than zero, the Index Replacement will be deemed to be zero for the purposes
of this Agreement.

 

“Index Replacement Adjustment” means, with respect to any replacement of LIBOR
(Dollar) with an Unadjusted Index Replacement for each applicable Yield Period,
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower giving due consideration
to (i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of LIBOR
(Dollar) with the applicable Unadjusted Index Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR (Dollar) with the applicable
Unadjusted Index Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.

 

“Index Replacement Date” means the earlier to occur of the following events with
respect to LIBOR (Dollar):

 

(a)           in the case of clause (a) or (b) of the definition of “Index
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBOR (Dollar) permanently or indefinitely ceases to provide
LIBOR (Dollar); or

 

(b)           in the case of clause (c) of the definition of “Index Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

“Index Transition Date” means (a) in the case of an Index Transition Event, the
earlier of (i) the applicable Index Replacement Date and (ii) if such Index
Transition Event is a public statement or publication of information of a
prospective event, the 90th day prior to the expected date of such event as of
such public statement or publication of information (or if the expected date of
such prospective event is fewer than 90 days after such statement or
publication, the date of such statement or publication) and (b) in the case of
an Early Opt-in Election, the date specified by the Administrative Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Administrative
Agent (in the case of such notice by the Required Lenders) and the Lenders.

 

-30-

 

 

“Index Transition Event” means the occurrence of one or more of the following
events with respect to LIBOR (Dollar):

 

(a)           a public statement or publication of information by or on behalf
of the administrator of LIBOR (Dollar) announcing that such administrator has
ceased or will cease to provide LIBOR (Dollar) permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBOR (Dollar); or

 

(b)          a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR (Dollar), a Relevant Governmental
Body, an insolvency official with jurisdiction over the administrator for LIBOR
(Dollar), a resolution authority with jurisdiction over the administrator for
LIBOR (Dollar) or a court or an entity with similar insolvency or resolution
authority over the administrator for LIBOR (Dollar), which states that the
administrator of LIBOR (Dollar) has ceased or will cease to provide LIBOR
(Dollar) permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR (Dollar); or

 

(c)           a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR (Dollar) announcing that LIBOR
(Dollar) is no longer representative.

 

“Index Unavailability Period” means, if an Index Transition Event and its
related Index Replacement Date have occurred with respect to LIBOR (Dollar) and
solely to the extent that LIBOR (Dollar) has not been replaced with an Index
Replacement, the period (x) beginning at the time that such Index Replacement
Date has occurred if, at such time, no Index Replacement has replaced LIBOR
(Dollar) for all purposes hereunder in accordance with Section 12.01(c) and (y)
ending at the time that an Index Replacement has replaced LIBOR (Dollar) for all
purposes hereunder pursuant to Section 12.01(c).

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Industry Classification” means any of the industry categories set forth in
Schedule II hereto, including any modifications that may be made thereto or
additional categories that may be subsequently established by reference to the
Global Industry Classification Standard codes; provided that the Administrative
Agent has provided its prior written consent to any such modification or
additional category.

 

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
liability and physical damage to, or loss of, the Underlying Collateral.

 

“Insurance Proceeds” means any amounts received on or with respect to a Loan
under any Insurance Policy or with respect to any condemnation proceeding or
award in lieu of condemnation, which is not required to be used to restore,
improve or repair the related real estate nor required to be paid to the Obligor
under the Underlying Instrument.

 

-31-

 

 

“Interest” means, with respect to any period and any Loan, for the Obligor on
such Loan and any of its parents or Subsidiaries that are obligated under the
Underlying Instrument for such Loan (determined on a consolidated basis without
duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Underlying Instrument for each such Loan and in any
case that “Interest” or such comparable definition is not defined in such
Underlying Instrument, all interest in respect of Indebtedness (including the
interest component of any payments in respect of Capital Lease Obligations)
accrued or capitalized during such period (whether or not actually paid during
such period).

 

“Interest Collection Account” means the securities account in the name of the
Borrower (subject to the lien of the Collateral Agent, for the benefit of the
Secured Parties) and titled “Interest Collection Account”, into which Interest
Collections shall be segregated.

 

“Interest Collections” means, (i) with respect to any Loan, all payments and
collections attributable to interest on such Loan, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan and (ii) amendment fees, late fees, waiver
fees, prepayment fees or other fees received in respect of Loans.

 

“Interest Coverage Ratio” means, with respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Interest Coverage Ratio” or comparable
definition set forth in the related Underlying Instrument, or (b) in the case of
any Loan with respect to which the related Underlying Instrument does not
include a definition of “Interest Coverage Ratio” or comparable definition, the
ratio of (i) EBITDA to (ii) Cash Interest Expense of such Obligor as of such
Relevant Test Period, as calculated by the Servicer in good faith.

 

“Investment Affiliate” means, when used with respect to a Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such Person. For the
purposes of this definition, “control” means, when used with respect to any
specified Person, the power to vote more than 20% of the voting securities of
such Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Supplement” means an agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit L to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Closing Date.

 

“Lender” has the meaning specified in the preamble, including Morgan Stanley
Bank, N.A., each other financial institution identified on Annex B hereto, each
financial institution which may from time to time become a Lender hereunder by
executing and delivering a Joinder Supplement to the Administrative Agent and
the Borrower and any Lender, and/or any other Person to whom a Lender assigns
any part of its rights and obligations under this Agreement and the other
Transaction Documents in accordance with the terms of Section 12.04.

 

-32-

 

 

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer and the applicable Lender in connection
with the transactions contemplated by this Agreement, as amended, modified,
waived, supplemented, restated or replaced from time to time.

 

“LIBOR (Dollar)” means, for any date of determination, with respect to any
Dollar Advance (or portion thereof), the rate per annum (carried out to the
fifth decimal place) equal to the rate determined by the Administrative Agent to
be the offered rate that appears on the Reuters Screen LIBOR01 Page (or, in each
case, on any applicable successor or substitute page of such service, providing
rate quotations comparable to those currently provided on such page of such
service (including by any successor to the British Bankers Association in
providing or calculating LIBOR)) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the beginning of such Collection Period for deposits
in Dollars, with a term equivalent to one month; provided that if such rate is
not available at any such time for any reason, then “LIBOR” with respect to any
Advance shall be the rate at which Dollar deposits of $5,000,000, and for a
one-month maturity are offered by the principal London office of any bank (which
may be the Administrative Agent) reasonably selected by the Administrative Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on the applicable day (or, if such day is not a
Business Day, on the immediately preceding Business Day); provided, further
that, in the event that the rate as so determined above shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. LIBOR
(Dollar) shall always be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

“LIBOR (Dollar) Successor Rate Conforming Changes” means, with respect to any
Index Replacement, any technical, administrative or operational changes that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Index Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Index Replacement exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

“LIBOR (GBP)” means, for any date of determination, with respect to any GBP
Advance (or portion thereof), the rate per annum (carried out to the fifth
decimal place) equal to the rate determined by the Administrative Agent to be
the offered rate that appears on the Reuters Screen LIBOR01 Page (or, in each
case, on any applicable successor or substitute page of such service, providing
rate quotations comparable to those currently provided on such page of such
service (including by any successor to the British Bankers Association in
providing or calculating LIBOR)) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the beginning of such Collection Period for deposits
in GBPs, with a term equivalent to one month; provided that if such rate is not
available at any such time for any reason, then “LIBOR” with respect to any
Advance shall be the rate at which GBP deposits of £2,500,000, and for a
one-month maturity are offered by the principal London office of any bank (which
may be the Administrative Agent) reasonably selected by the Administrative Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on the applicable day (or, if such day is not a
Business Day, on the immediately preceding Business Day); provided, further
that, in the event that the rate as so determined above shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. LIBOR (GBP)
shall always be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

-33-

 

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, encumbrance, lien (statutory or other), charge or other security
interest or arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale, lease or other title
retention agreement, sale subject to a repurchase obligation and any financing
lease having substantially the same economic effect as any of the foregoing);
provided that in the case of investments that are loans or other debt
obligations, restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
investment shall not be deemed to be a “Lien”.

 

“Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(g).

 

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day; provided that written notice is given in
accordance with Section 2.07(g).

 

“Liquidation Expenses” means, with respect to any Loan, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any subservicer) in accordance with the Servicer’s customary
procedures in connection with the work-out or restructuring of or amendments,
waivers or consents to any Loan for the purpose of preserving the value of such
Loan and with the repossession, refurbishing and disposition of any related
assets securing such Loan upon or after the expiration or earlier termination of
such Loan, and other out-of-pocket costs related to the liquidation of any such
assets, including the attempted collection of any amount owing pursuant to such
Loan following any default thereon, as documented by the Servicer upon the
request of the Administrative Agent, in writing providing a breakdown of the
Liquidation Expenses for such Loan, along with any supporting documentation
therefor; provided that to the extent Liquidation Expenses relate to both a Loan
and any Retained Interest, such Liquidation Expenses shall be allocated pro rata
between such Loan and such Retained Interest(s).

 

“Loan” means any commercial loan that the Borrower funds or acquires from any
third party seller or Transferor, which loan includes, without limitation,
(i) the Required Loan Documents and Loan File, and (ii) all right, title and
interest of such third party seller or Transferor in and to the loan and any
Underlying Collateral, but excluding, in each case, the Retained Interest and
Excluded Amounts.

 

“Loan Checklist” means an electronic or hard copy, as applicable, of a checklist
delivered by or on behalf of the Borrower to the Collateral Custodian, for each
Loan, of all applicable Required Loan Documents to be included within the
respective Loan File.

 

-34-

 

 

“Loan File” means, with respect to each Loan, a file containing (a) each of the
documents and items as set forth on the Loan Checklist with respect to such Loan
and (b) duly executed originals (to the extent required by the Servicer
Standard) and copies of any other Records relating to such Loan and Portfolio
Assets pertaining thereto.

 

“Loan Register” has the meaning assigned to that term in Section 5.03(j).

 

“Loan Tape” means the loan tape to be delivered in connection with each Servicer
Quarterly Report, Servicer Monthly Report, Servicer Advance Date Report and on
each applicable Addition Date, which loan tape shall include (but not be limited
to) the aggregate Outstanding Balance of all Loans and, with respect to each
Loan, the following information specified below as of the Loan Tape Cut-Off
Date, which shall also be provided to the Collateral Custodian in electronic
format reasonably acceptable to the Collateral Custodian:

 

(a)           name of the related Obligor;

 

(b)           if the Loan Tape is being delivered on a Quarterly Reporting Date,
calculation of the Senior Net Leverage Ratio for the most recent Relevant Test
Period concluded at least 7 days, but no more than 90 days, prior to the
Addition Date and for the most recent Relevant Test Period concluded on or prior
to the immediately preceding Determination Date;

 

(c)            if the Loan Tape is being delivered on a Quarterly Reporting
Date, calculation of the Interest Coverage Ratio for the most recent Relevant
Test Period concluded at least 7 days, but no more than 90 days, prior to the
Addition Date and for the most recent Relevant Test Period concluded on or prior
to the immediately preceding Determination Date;

 

(d)           if the Loan Tape is being delivered on a Quarterly Reporting Date,
calculation of the Total Leverage Ratio for the most recent Relevant Test Period
concluded on or prior to the immediately preceding Determination Date;

 

(e)           scheduled maturity date;

 

(f)            date and amount of next Scheduled Payment;

 

(g)           loan rate of interest (and reference rate, if applicable);

 

(h)           Floating Rate Loan interest floor (if applicable);

 

(i)             PIK Percentage;

 

(j)            Outstanding Balance;

 

(k)           any Unfunded Exposure Amount (if applicable);

 

(l)            face value;

 

-35-

 

 

(m)          Assigned Value;

 

(n)           Purchase Price;

 

(o)           Moody’s Obligor rating (if available);

 

(p)           S&P Obligor rating (if available);

 

(q)           Loan type (First Lien Loan, Unitranche Loan, FLLO Loan or Second
Lien Loan, as defined herein);

 

(r)            the applicable Industry Classification;

 

(s)           whether to the Servicer’s knowledge any Value Adjustment Event has
occurred in relation to such Loan since the prior Servicer Monthly Report (and
if so of what type);

 

(t)            whether to the Servicer’s knowledge any Material Modification has
occurred in relation to such Loan since the prior Servicer Monthly Report (and
if so of what type);

 

(u)           the applicable Eligible Currency for such Loan;

 

(v)           the Spot Rate for such Loan (if applicable);

 

(w)           the applicable Addition Cut-Off Date and Addition Date;

 

(x)            whether the Loan is a Fixed Rate Loan or a Floating Rate Loan;

 

(y)           whether such Loan is a Cov-Lite Loan;

 

(z)            whether such loan is a term loan, a Revolving Loan or a Delayed
Draw Loan Asset;

 

(aa)          whether such Loan is a Qualified Loan and any required information
relating to the relevant Value Adjustment Event in respect of such Qualified
Loan;

 

(bb)         payment frequency;

 

(cc)          Obligor’s domicile;

 

(dd)         if the Obligor is failing to comply with one or more required
financial covenants as of the most recent Relevant Test Period, an indication of
such breach;

 

(ee)          if the Loan Tape is being delivered on a Quarterly Reporting Date,
total first lien senior secured Indebtedness and total Indebtedness as of the
end of the Relevant Test Period immediately preceding the Addition Date, the end
of the most recent Relevant Test Period and the prior Relevant Test Period (only
if such periods occur after the Addition Date) for such Loan;

 

-36-

 

 

(ff)           if the Loan Tape is being delivered on a Quarterly Reporting
Date, cash on balance sheet as of the end of the Relevant Test Period
immediately preceding the Addition Date, the end of the most recent Relevant
Test Period and the prior Relevant Test Period (only if such periods occur after
the Addition Date) for such Loan;

 

(gg)         if the Loan Tape is being delivered on a Quarterly Reporting Date,
trailing twelve month EBITDA for the most recent Relevant Test Period concluded
on or prior to the immediately preceding Determination Date;

 

(hh)         if the Loan Tape is being delivered on a Quarterly Reporting Date,
the “as of” date, with respect to the financials used for such Obligor;

 

(ii)            the status of the Collateral Portfolio with respect to the
Concentration Limitations; and

 

(jj)            the Loan Tape Cut-Off Date.

 

“Loan Tape Cut-Off Date” means, in relation to any date on which the Loan Tape
is delivered hereunder, (i) in connection with a Servicer Quarterly Report, the
relevant Determination Date, (ii) in connection with a Servicer Monthly Report,
the last Business Day of the calendar month preceding the date on which the
Servicer Monthly Report is delivered or (iii) otherwise, a date specified in the
Loan Tape not more than three (3) Business Days preceding such date of delivery;
provided that in relation to any Loan Tape updated to give pro forma effect to
an Addition, the Loan Tape Cut-Off Date for information relating to the Loan for
which an Addition is being effected shall be deemed to be the Addition Date.

 

“LTV” means, with respect to any Eligible Loan Asset as of its origination date,
the meaning of “LTV” or any comparable definition in the Underlying Instruments
for such Eligible Loan Asset. In case that “LTV” or such comparable definition
is not defined in such Underlying Instruments, a ratio of (i) the total
indebtedness of the related Obligor that ranks senior to or pari passu with such
Eligible Loan Asset divided by (ii) the enterprise value of the related Obligor,
in each case as determined by the Servicer in accordance with the Servicer
Standard.

 

“Maintenance Covenant” means, as of any date of determination, a covenant by the
Obligor of a Loan to comply with one or more financial ratios or tests (or
specification that an acceleration event or event of default shall occur absent
compliance with such financial ratio or test); provided that such a covenant (or
specification) that otherwise satisfies the definition hereof and only applies
when amounts are outstanding under the related Loan shall be a Maintenance
Covenant.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Master Participation Agreement” means collectively or individually, as the
context requires, (i) that certain master participation agreement, dated the
date of this Agreement, by and between the Cooper River LLC, a Delaware limited
liability company, as the seller, and the Equityholder, as the purchaser, as
such agreement may from time to time be amended, supplemented or otherwise
modified in accordance with the terms thereof and (ii) that certain master
participation agreement, dated the date of this Agreement, by and between the
Equityholder, as the seller, and the Borrower, as the purchaser, as such
agreement may from time to time be amended, supplemented or otherwise modified
in accordance with the terms thereof.

 

-37-

 

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, financial condition, operations,
performance or properties of the Equityholder, the Servicer or the Borrower,
excluding, for the avoidance of doubt, any change resulting solely from any
change in value or performance of all or any part of the Collateral Portfolio,
(b) the validity, enforceability or collectability of this Agreement or any
other Transaction Document or the validity, enforceability or collectability of
the Loans generally or any material portion of the Loans, (c) the rights and
remedies of the Collateral Agent, the Collateral Custodian, the Account Bank,
the Administrative Agent, any Lender and the Secured Parties with respect to
matters arising under this Agreement or any other Transaction Document, (d) the
ability of the Borrower, the Transferor and the Servicer to perform their
respective obligations under this Agreement or any other Transaction Document,
or (e) the status, existence, perfection, priority or enforceability of the
Collateral Agent’s lien on the Collateral Portfolio; provided that, for the
avoidance of doubt, “Material Adverse Effect” does not include the occurrence of
a Value Adjustment Event, Material Modification or change in Assigned Value in
relation to any one or more Eligible Loan Assets.

 

“Materials of Environmental Concern” means any material, substance or waste that
is listed, regulated, or otherwise defined as hazardous, toxic, radioactive, a
pollutant or a contaminant (or words of similar regulatory intent or meaning)
under applicable Environmental Law, or which could give rise to liability under
any Environmental Law.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, an Underlying Instrument governing an Eligible Loan Asset
executed or effected on or after the Addition Cut-Off Date for such Eligible
Loan Asset (or, in the case of clause (iv) below, a change to any other
indebtedness of the Obligor, as applicable) that has not received the prior
written consent of the Administrative Agent which:

 

(i)          reduces or forgives any or all of the principal amount due under
such Eligible Loan Asset;

 

(ii)         extends or delays the stated maturity date of such Eligible Loan
Asset (other than a Maturity Amendment (x) effected during the Revolving Period
or (y) effected during the Amortization Period with the consent of the Required
Lenders, in each case pursuant to the Servicing Agreement);

 

(iii)        waives one or more interest payments, permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Eligible Loan Asset (other than any deferral or capitalization already allowed
by the terms of the Underlying Instruments of any Eligible Loan Asset that is a
PIK Loan as of the Addition Cut-Off Date) or reduces the amount of interest due
(other than as a result of the application of any pricing grid or any change in
reference rate or index (including the imposition of a replacement index for the
definition of “LIBOR Rate” or any comparable definition) pursuant to the
Underlying Instruments for such Loan;

 

-38-

 

 

(iv)        (a) contractually or structurally subordinates such Eligible Loan
Asset by operation of a priority of payments, turnover provisions, the transfer
of assets in order to limit recourse to the related Obligor or the Granting of
Liens (other than “permitted liens” or any comparable definitions or provisions
in the Underlying Instruments related to “permitted liens” for such Eligible
Loan Asset, and other than as permitted under the definition of “First Lien
Loan”, “Unitranche Loan”, “FLLO Loan” or “Second Lien Loan”, as applicable to
such Eligible Loan Asset)) on any of the Underlying Collateral securing such
Eligible Loan Asset, (b) increases the commitment amount of any loan senior to
or pari passu with such Eligible Loan Asset other than any increase permitted by
the related Underlying Instruments as of the Addition Cut-Off Date for such
Eligible Loan Asset or (c) the Obligor thereof incurs any additional
Indebtedness which was not in place as of the Addition Cut-Off Date which is
senior to or pari passu with such Eligible Loan Asset (except as permitted
(including an expressly permitted “basket” or “headroom” permission subject to
lender consent) under (x) the applicable Underlying Instruments existing on the
Addition Cut-Off Date for such Eligible Loan Asset, and (y) under the definition
of “First Lien Loan”, “Unitranche Loan”, “FLLO Loan” or “Second Lien Loan”, as
applicable to such Eligible Loan Asset);

 

(v)         substitutes, alters or releases the Underlying Collateral securing
such Eligible Loan Asset and any such substitution, alteration or release, as
determined in the sole discretion of the Administrative Agent, materially and
adversely affects the value of such Eligible Loan Asset; provided that the
foregoing shall not apply to any release in conjunction with a relatively
contemporaneous disposition by the Obligor accompanied by a mandatory
reinvestment of net proceeds or mandatory repayment of the loan facility
(including the Eligible Loan Asset) with the net proceeds of such Underlying
Collateral;

 

(vi)       amends, waives, forbears, supplements or otherwise modifies the
meaning of the following terms in the Underlying Instrument for such Eligible
Loan Asset in a manner which, in the reasonable discretion of the Administrative
Agent, is materially adverse to the Administrative Agent or any Lender:
(1) “senior leverage ratio,” “total leverage ratio,” “cash interest coverage
ratio,” “EBITDA,” “LTV” or “permitted liens,” (2) any respective comparable
terms or (3) any component definitions of the terms in (1) or (2) or provisions
incorporating such terms; or

 

(vii)       amends, waives, forbears, supplements or otherwise modifies the
meaning of any term or provision directly or indirectly utilized in the
calculation of any financial covenant or modifies any of the required
maintenance levels of any financial covenant in the Underlying Instrument for
such Eligible Loan Asset in a manner which, in the reasonable discretion of the
Administrative Agent, is materially adverse to the Administrative Agent or any
Lender.

 

-39-

 

 

“Maturity Amendment” means, any amendment to the Underlying Instruments of any
Loan which delays or extends the maturity date or any principal payment date for
such Loan.

 

“Maximum Portfolio Advance Rate” means, as of any date of determination, the
advance rate corresponding to the Diversity Score of the Eligible Loan Assets
included in the Collateral Portfolio as of such date, as set forth below:

 

Diversity Score (x)

Maximum Portfolio Advance Rate

x < 3   0% 3 ≤ x < 5 35% 5 ≤ x < 8 40% 8 ≤ x < 10 50% x ≥ 10 70%

 

; provided that, solely for purposes of determining the Maximum Portfolio
Advance Rate, the cash proceeds of any Eligible Loan Assets sold, prepaid or
otherwise disposed of shall be deemed to be in the same Industry Classification
as such Eligible Loan Asset and an obligation of the Obligor on such Eligible
Loan Asset for purposes of determining the Diversity Score until such time as
such cash proceeds are reinvested to purchase additional Eligible Loan Assets or
paid pursuant to the terms of Section 2.04.

 

“Measurement Date” means each of the following dates: (a) the Closing Date; (b)
each Reporting Date that is not a Quarterly Reporting Date; (c) each
Determination Date; (d) the date as of which an Advance or reduction of the
Advances Outstanding is requested; and (e) each Addition Date.

 

“Minimum Equity Amount” means an amount equal to 15% of the Facility Amount.

 

“Minimum Utilization” means (a) on any day following the end of the Ramp-Up
Period and prior to the end of the Revolving Period, 70% of the Facility Amount,
and (b) at all other times, 0%.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Morgan Stanley” means Morgan Stanley Bank, N.A., and its successors and
assigns.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate contributes or
has any obligation to contribute, or with respect to which the Borrower or any
ERISA Affiliate has any liability (whether actual or contingent).

 

“Net Asset Value” means, as of any date of determination, computed in accordance
with GAAP, (a) the market value of investments and other assets of the
Equityholder (on a consolidated basis together with its Subsidiaries), minus
(b) the aggregate sum of all liabilities (including accrued expenses) of the
Equityholder (on a consolidated basis together with its Subsidiaries).

 

-40-

 

 

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to the aggregate initial Outstanding Balance of all Transferred Assets (as
defined in the Sale and Contribution Agreement) sold and/or contributed to the
Borrower by the Equityholder under the Sale and Contribution Agreement or the
Master Participation Agreement, as applicable, prior to such date.

 

“New Advance” has the meaning assigned to that term in Section 2.21(a).

 

“New Commitments” has the meaning assigned to that term in Section 2.21(a).

 

“Non-Approval Event” means an event that will be deemed to have occurred if the
Administrative Agent rejects three or more consecutive requests submitted by the
Borrower for inclusion as Eligible Loan Assets of assets that otherwise satisfy
the criteria for inclusion of Eligible Loan Assets set forth on Schedule III
(other than with respect to clause (a) thereof).

 

“Non-Consenting Lender” has the meaning assigned to that term in Section
2.22(d).

 

“Noteless Loan” means a Loan with respect to which the Underlying Instruments
(i) do not require the Obligor to execute and deliver a promissory note to
evidence the indebtedness created under such Loan or (ii) require any holder of
the indebtedness created under such Loan to affirmatively request a promissory
note from the related Obligor.

 

“Notice and Request for Consent to Lien Release Dividend” has the meaning
assigned to that term in Section 2.07(g)(i).

 

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent and each Lender in the form of Exhibit D,
which shall specify: (i) the proposed aggregate amount of such Advance and the
proposed Eligible Currency; (ii) the proposed date of such Advance, (iii) the
amount of cash that will be funded by the Transferor into the Unfunded Exposure
Account in connection with any Delayed Draw Loan Asset or Revolving Loan funded
by such Advance, if applicable, (iv) whether such Advance should be remitted to
the Principal Collection Account or the Unfunded Exposure Account and (v) a
representation that all conditions precedent for an Advance described in Article
III hereof have shall have been satisfied as of such date or no later than the
proposed date of such Advance.

 

“Notice of Exclusive Control” means a Notice of Exclusive Control or other
similar notice as defined and described in the applicable Securities Account
Control Agreement, required to be delivered by the Collateral Agent to the
Securities Intermediary to terminate access by the Borrower to the applicable
Controlled Account and to give the Collateral Agent exclusive control (pursuant
to Sections 8-106 and 9-106 of the UCC) in the applicable Controlled Account.

 

“Notice of Reduction” means a notice of (a) any reduction of the Advances
Outstanding pursuant to Section 2.17(a), in the form of Exhibit E or (b) any
termination of this Agreement or reduction in part of the Facility Amount
pursuant to Section 2.17(b), in the form of Exhibit F.

 

-41-

 

 

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Administrative Agent, the Account Bank, the Collateral Agent or
the Collateral Custodian arising under this Agreement and/or any other
Transaction Document and shall include, without limitation, all liability for
principal of and interest on the Advances, Breakage Fees, indemnifications and
other amounts due or to become due by the Borrower to the Lenders, the
Administrative Agent, the Collateral Agent, the Collateral Custodian and the
Account Bank under this Agreement and/or any other Transaction Document, the
Administrative Agent Fee Letter, any Lender Fee Letter, any Prepayment Premium
and costs and expenses payable by the Borrower to the Lenders, the
Administrative Agent, the Account Bank, the Collateral Agent or the Collateral
Custodian, including attorneys’ fees, costs and expenses, including without
limitation, interest, fees and other obligations that accrue after the
commencement of an insolvency proceeding (in each case whether or not allowed as
a claim in such insolvency proceeding).

 

“Obligor” means, collectively, each Person obligated to make payments under an
Underlying Instrument, including any guarantor thereof.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Asset
Control.

 

“Officer’s Certificate” means a certificate signed by a director, a manager, the
president, the secretary, an assistant secretary, the chief financial officer,
authorized signatory or any vice president, as an authorized officer, of any
Person.

 

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its reasonable discretion.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Obligation or
Transaction Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.11).

 

“Outstanding Balance” means, with respect to any Loan on any date of
determination, (a) if such Loan is denominated and payable in Dollars, the
outstanding principal balance of such Loan, and (b) if such Loan is denominated
and payable in an Eligible Currency other than Dollars, the equivalent in
Dollars of the outstanding principal balance of such Loan, determined by the
Servicer using the Spot Rate (or, for purposes of daily reporting by the
Collateral Agent, the Spot Rate as determined by the Collateral Agent pursuant
to clause (y) of the definition thereof), in each case excluding (i) PIK
Interest and other accrued and unpaid interest and (ii) unfunded commitments for
purposes of calculating the "Outstanding Balance" of any Delayed Draw Loan Asset
or Revolving Loan.

 

-42-

 

 

“Pari Passu Provisions” means, in relation to any amount payable pursuant to
Section 2.04:

 

(i)           (w) in the case of any item (or items) ranking pari passu
denominated in Dollars, the Borrower shall use an amount of Dollars from the
Available Collections to make payments in Dollars to meet such item or items,
(w) in the case of any item (or items) ranking pari passu denominated in AUD,
the Borrower shall use an amount of AUD from the Available Collections to make
payments in AUD to meet such item or items, (x) in the case of any item (or
items) ranking pari passu denominated in Euro, the Borrower shall use an amount
of Euro from the Available Collections to make payments in Euro to meet such
item or items, (y) in the case of any item (or items) ranking pari passu
denominated in GBP, the Borrower shall use an amount of GBP from the Available
Collections to make payments in GBP to meet such item or items and (z) in the
case of any item (or items) ranking pari passu denominated in CAD, the Borrower
shall use an amount of CAD from the Available Collections to make payments in
CAD to meet such item or items;

 

(ii)           (x) if there is an insufficient aggregate amount comprised in the
Available Collections to meet any such item (or items) ranking pari passu
denominated in Dollars, the Borrower shall exchange a sufficient amount
denominated in an Eligible Currency other than Dollars from the Available
Collections, if such is available after application of any amounts in such
Eligible Currency in respect of any items ranking pari passu subject to and in
accordance with Section 2.04, into Dollars at the Spot Rate to meet such item or
items, or (y) if there is an insufficient aggregate amount comprised in the
Available Collections to meet any such item (or items) ranking pari passu
denominated in an Eligible Currency other than Dollars, the Borrower shall
exchange a sufficient amount denominated in Dollars from the Available
Collections, if such is available after application of any Dollar amounts in
respect of any items ranking pari passu subject to and in accordance with
Section 2.04, into such Eligible Currency at the Spot Rate to meet such item or
items, or (z) if there is an insufficient aggregate amount comprised in the
Available Collections to meet any such item (or items) ranking pari passu
denominated in an Eligible Currency other than Dollars, the Borrower shall
exchange a sufficient amount denominated in any other Eligible Currency other
than such Eligible Currency and Dollars from the Available Collections, if such
is available after application of any amounts in the other Eligible Currency in
respect of any items ranking pari passu subject to and in accordance with
Section 2.04, into such Eligible Currency at the Spot Rate to meet such item or
items, in the case of (x), (y) and (z), subject to such exchange being
sufficient to pay any remaining item (or items) ranking pari passu denominated
in (in the case of (x)) Dollars or (in the case of (y) or (z)) an Eligible
Currency other than Dollars, and provided that where such amounts are
insufficient, all payments for such item (or items) ranking pari passu shall be
made in accordance with clause (iii) below; and

 

-43-

 

 

(iii)          if there is an insufficient aggregate amount in the Available
Collections to meet all items ranking pari passu in full, then the relevant
shortfall shall be borne proportionately between such items, and in such
circumstances, the Available Collections (determined in Dollars, with amounts in
an Eligible Currency other than Dollars converted into Dollars by the Servicer
at the Spot Rate) to be applied in respect of such items ranking pari passu
shall be applied in respect of such items, pro rata (based on the percentage of
the aggregate amount payable in respect of all such items represented by each
such item, in each case, determined in Dollars, with amounts in an Eligible
Currency other than Dollars converted into Dollars by the Servicer at the Spot
Rate).

 

“Participant Register” has the meaning assigned to that term in Section 12.04.

 

“Patriot Act” means the Uniting and Strengthening America By Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Payment Date” means the 15th day of each month or, if such day is not a
Business Day, the next succeeding Business Day, commencing in January 2020;
provided that the final Payment Date shall occur on the Collection Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Pension Plan” means an “employee pension benefit plan” as such term is defined
in Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to
Title IV of ERISA or Section 412 of the Code and is sponsored or maintained by
the Borrower or any ERISA Affiliate or to which the Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or has any liability
(whether actual or contingent).

 

“Permitted Equityholder Transaction” means any merger, consolidation or other
combination or fundamental change transaction, the result of which effectively
combines the ownership and/or assets of FSIC II with one or more other business
development companies, and/or and any publicly announced other transaction or
series of transactions, the result of which is that the Borrower is a direct or
indirect wholly-owned subsidiary of a business development company advised by a
joint venture entity between (i) KKR Credit Advisors (US) LLC (and any successor
entity thereto) or its Affiliate and (ii) Franklin Square Holdings, L.P. (and
any successor entity thereto) or its Affiliate; provided that such merger,
consolidation or other combination or fundamental change transaction (x) results
in FSIC II being the surviving entity or substantially all of the assets of FSIC
II being assumed or acquired by the surviving entity after giving effect to such
transaction (the “Surviving Obligor”), and (y) as a matter of law or pursuant to
the express terms of the agreement or certificate effectuating such merger,
consolidation or other combination or transaction, to the extent applicable, the
obligations of FSIC II under this Agreement and each of the other Facility
Documents to which FSIC II is a party are assumed by the Surviving Obligor (it
being the understanding that, as applicable in connection with any merger,
consolidation, combination or other transaction effectuated in reliance on
Section 5.04(a), the obligations of such Surviving Obligor under this Agreement
and each of the other Facility Documents to which such Surviving Obligor is a
party shall be deemed automatically assumed hereunder by such Surviving Obligor
pursuant to Section 12.04(g)), and the parties hereto agree for the benefit of
the Servicer that such merger or fundamental change transaction shall be
permitted under the Sale and Contribution Agreement and the Servicing Agreement,
and shall not constitute a “change in control or management of the Servicer” for
purposes of Section 13 of the Servicing Agreement.

 

-44-

 

 

“Permitted Investments” means negotiable instruments or securities or other
investments, which may include obligations or securities of issuers for which
the Collateral Agent or an Affiliate of the Collateral Agent provides services
or receives compensation, that (i) except in the case of demand or time deposits
and investments in money market funds, are represented by instruments in bearer
or registered form or ownership of which is represented by book entries by a
Clearing Agency or by a Federal Reserve Bank in favor of depository institutions
eligible to have an account with such Federal Reserve Bank who hold such
investments on behalf of their customers, (ii) as of any date of determination,
mature by their terms on or prior to the Business Day preceding the next Payment
Date, and (iii) evidence of one of the following:

 

(a)           direct obligations of, and obligations fully guaranteed as to full
and timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

 

(b)          demand deposits, time deposits, bank deposit products of or
certificates of deposit of depository institutions or trust companies
incorporated under the laws of the United States or any state thereof and
subject to supervision and examination by federal or state banking or depository
institution authorities; provided that at the time of the Borrower’s investment
or contractual commitment to invest therein, the commercial paper, if any, and
short-term unsecured debt obligations (other than such obligation whose rating
is based on the credit of a Person other than such institution or trust company)
of such depository institution or trust company shall have a credit rating from
Fitch and each Rating Agency in the Highest Required Investment Category granted
by Fitch and such Rating Agency;

 

(c)          commercial paper, or other short term obligations, that (i) is
payable in an Eligible Currency and (ii) has, at the time of the Borrower’s
investment or contractual commitment to invest therein, a rating in the Highest
Required Investment Category granted by each Rating Agency and Fitch;

 

(d)          time deposits (having maturities of not more than 90 days) by an
entity the commercial paper of which has, at the time of the Borrower’s
investment or contractual commitment to invest therein, a rating of the Highest
Required Investment Category granted by each Rating Agency and Fitch; or

 

(e)          units of money market funds rated in the Highest Required
Investment Category by any nationally recognized statistical rating
organization, including S&P and Moody’s.

 

“Permitted Liens” means,

 

(a)          with respect to the interest of the Borrower in the Loans included
in the Collateral Portfolio, Liens in favor of the Collateral Agent created
pursuant to this Agreement; and

 

-45-

 

 

(b)          with respect to the interest of the Borrower in the rest of the
Collateral Portfolio (including any Underlying Collateral): (i) materialmen’s,
warehousemen’s, mechanics’ and other Liens arising by operation of law in the
ordinary course of business for sums not due or sums that are being contested in
good faith, (ii) purchase money security interests in certain items of
equipment, (iii) Liens for Taxes if such Taxes shall not at the time be due and
payable or if a Person shall currently be contesting the validity thereof in
good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of such Person, (iv) other
customary Liens permitted with respect thereto consistent with the Servicer
Standard, (v) Liens in favor of the Collateral Agent created pursuant to this
Agreement, (vi) with respect to Agented Loans, Liens in favor of the lead agent,
the collateral agent or the paying agent for the benefit of all holders of
Indebtedness of the related Obligor, and (vii) with respect to any Underlying
Collateral, Liens permitted by the applicable Underlying Instrument.

 

“Permitted Origination Discount” has the meaning assigned to that term in the
definition of “Assigned Value.”

 

“Permitted RIC Distribution” means distributions to the Equityholder (from the
Collection Account or otherwise) to the extent required to allow the
Equityholder to make sufficient distributions to qualify as a regulated
investment company and to otherwise eliminate federal or state income or excise
taxes payable by the Equityholder in or with respect to any taxable year of the
Equityholder (or any calendar year, as relevant); provided that (A) the amount
of any such payments made in or with respect to any such taxable year (or
calendar year, as relevant) of the Equityholder shall not exceed 115% of the
amounts that the Borrower would have been required to distribute to the
Equityholder to: (i) allow the Borrower to satisfy the minimum distribution
requirements that would be imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a regulated
investment company for any such taxable year, (ii) reduce to zero for any such
taxable year the Borrower’s liability for federal income taxes imposed on
(x) its investment company taxable income pursuant to Section 852(b)(1) of the
Code (or any successor thereto) or (y) its net capital gain pursuant to
Section 852(b)(3) of the Code (or any successor thereto), and (iii) reduce to
zero the Borrower’s liability for federal excise taxes for any such calendar
year imposed pursuant to Section 4982 of the Code (or any successor thereto), in
the case of each of (i), (ii) or (iii), calculated assuming that the Borrower
had qualified to be taxed as a RIC under the Code, (B) after the occurrence and
during the continuance of an Event of Default, all such distributions shall be
prohibited, and (C) amounts may be distributed pursuant to this definition only
to the extent of available Excess Interest Collections and/or Principal
Collections and only so long as (x) the Borrowing Base Test is satisfied
immediately prior to and immediately after giving effect to such Permitted RIC
Distribution (unless otherwise consented to by the Administrative Agent in its
sole discretion) and (y) the Borrower gives at least two (2) Business Days’
prior written notice thereof to the Administrative Agent, the Collateral Agent
and the Collateral Custodian.

 

“Permitted Working Capital Lien” means, with respect to any Loan, a Lien on the
applicable Underlying Collateral (a) that is first priority under Applicable Law
on (i) specified accounts, documents, instruments, chattel paper,
letter-of-credit rights, supporting obligations, deposit and investment accounts
or (ii) substantially all assets, and (b) that (i) is set forth on the related
Approval Notice, (ii) is otherwise expressly permitted under the applicable
Underlying Instruments existing on the Addition Cut Off Date for such Eligible
Loan Asset or (iii) is otherwise approved by the Administrative Agent in writing
in its sole discretion.

 

-46-

 

 

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“PIK Interest” means interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as interest as it accrues.

 

“PIK Loan” means a Loan which provides for a portion of the interest that
accrues thereon to be added to the principal amount of such Loan for some period
of time prior to such Loan requiring the current cash payment of such previously
capitalized interest.

 

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II.

 

“Politically Exposed Person” means a natural person currently or formerly
entrusted with a senior public role or function (e.g., a senior official in the
executive, legislative, military, administrative, or judicial branches of
government), an immediate family member of a prominent public figure, a known
close associate of a prominent public figure, or any corporation, business or
other entity that has been formed by, or for the benefit of, a prominent public
figure. Immediate family members include family within one-degree of separation
of the prominent public figure (e.g., spouse, parent, sibling, child,
step-child, or in-law). Known close associates include those widely- and
publicly-known close business colleagues and personal advisors to the prominent
public figure, in particular financial advisors or persons acting in a fiduciary
capacity.

 

“Portfolio Assets” means all Loans owned by the Borrower, together with all
proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

 

(a)           any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loans;

 

(b)           all rights with respect to the Loans to which any third party
seller is entitled as lender under the applicable Underlying Instrument;

 

(c)           the Controlled Accounts, together with all cash and investments
held in, deposited in, or credited to each of the foregoing other than amounts
earned on investments therein;

 

(d)          any Underlying Collateral securing a Loan and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Addition
Date and all liquidation proceeds;

 

(e)           all Required Loan Documents, the Loan Files related to any Loan,
any Records, and the documents, agreements, and instruments included in the Loan
Files or Records;

 

(f)            all Insurance Policies and Insurance Proceeds with respect to any
Loan;

 

-47-

 

 

(g)          all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(h)          all records (including computer records) with respect to the
foregoing; and

 

(i)           all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

“Prepayment Election” has the meaning assigned to that term in Section 2.17(b).

 

“Prepayment Premium” has the meaning assigned to that term in the Lender Fee
Letter.

 

“Principal Collection Account” means the securities account in the name of the
Borrower (subject to the lien of the Collateral Agent, for the benefit of the
Secured Parties) and titled “Principal Collection Account”, into which Principal
Collections shall be segregated.

 

“Principal Collections” means (i) any amounts deposited by the Borrower in
accordance with Section 2.06(a)(i) or Section 2.07, (ii) with respect to any
Loan, all amounts received which are not Interest Collections, including,
without limitation, all Recoveries, all Insurance Proceeds, all scheduled
payments of principal and principal prepayments and all guaranty payments and
proceeds of any liquidations, sales, dispositions or securitizations, in each
case, attributable to the principal of such Loan and (iii) all earnings on
investments in any Principal Collection Account.

 

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (as determined under clause (i) of the
definition of “Commitment”), by the aggregate Commitments of all the Lenders (as
determined under clause (i) of the definition of “Commitment”).

 

“Proceeds” means, with respect to any asset in the Collateral Portfolio, all
property that is receivable or received when such asset is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such asset.

 

“Purchase Price” means, with respect to any Loan, an amount (expressed as a
percentage) equal to (i) the purchase price paid in the applicable Eligible
Currency by the Borrower for such Loan (expressed exclusive of accrued interest
and original issue discount) divided by (ii) the principal balance of such Loan
outstanding as of the date of such purchase (expressed exclusive of accrued
interest and original issue discount).

 

“Qualified Loan” means a non-standard Loan not expected to be serviced by the
cashflows of an operating business, such as an asset-based loan, structured
credit obligation or loan secured by mortgage servicing rights.

 

-48-

 

 

“Quarterly Reporting Date” has the meaning set forth in the definition of
“Reporting Date.”

 

“Ramp-Up Period” means the period from the Closing Date to March 22, 2020.

 

“Rating Agency” means each of Moody’s and S&P.

 

“Reapproved Loan Asset” has the meaning assigned to that term in the definition
of “Assigned Value.”

 

“Recipient” means the Administrative Agent or any Lender, as applicable.

 

“Records” means all material books and records that the Borrower or the Servicer
have generated and maintained with respect to the Collateral Portfolio and the
related Obligors.

 

“Recourse Assets” has the meaning assigned to that term in Section 12.09(c).

 

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan is sold, discarded or abandoned (after a determination by the Servicer that
such Underlying Collateral has little or no remaining value) or otherwise
determined to be fully liquidated by the Servicer in accordance with the
Servicer Standard, the proceeds from the sale of the Underlying Collateral, the
proceeds of any related Insurance Policy, any other recoveries with respect to
such Loan, as applicable, the Underlying Collateral, and amounts representing
late fees and penalties, net of any Liquidation Expenses and any other amounts
received that are required under such Loan, as applicable, to be refunded to the
related Obligor.

 

“Register” has the meaning assigned to that term in Section 2.13.

 

“Registered” means a debt obligation that is in registered form for U.S. federal
income tax purposes within the meaning of Section 881(c)(2)(B)(i) of the Code
and the Treasury regulations promulgated thereunder (including Treasury
Regulations Section 5f.103-1(c)).

 

“Release Date” has the meaning assigned to that term in Section 2.07(d).

 

“Relevant Governmental Body” means (a) the Federal Reserve Board and/or the
Federal Reserve Bank of New York or (b) a committee officially endorsed or
convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York, or any successor thereto.

 

“Relevant Test Period” means, with respect to any Loan, the relevant test period
for the reporting and calculation of the applicable financial covenants included
in the Underlying Instrument for each such Loan, including financial covenants
comparable to Total Leverage Ratio, Senior Net Leverage Ratio or Interest
Coverage Ratio, as applicable, for such Loan in the applicable Underlying
Instrument or, if no such period is provided for therein, for Obligors
delivering monthly financial statements, each period of the last 12 consecutive
reported calendar months, and for Obligors delivering quarterly financial
statements, each period of the last four consecutive reported fiscal quarters of
the principal Obligor on such Loan; provided that with respect to any Loan for
which the relevant test period is not provided for in the Underlying Instrument,
if an Obligor is a newly-formed entity or such Loan has been newly issued or
amended and restated as to which 12 consecutive calendar months have not yet
elapsed (such date of formation, new issue or amendment and restatement a “Start
Date”), “Relevant Test Period” shall initially include the period from the Start
Date to the end of the twelfth calendar month or fourth fiscal quarter (as the
case may be) from the Start Date, and shall subsequently include each period of
the last 12 consecutive reported calendar months or four consecutive reported
fiscal quarters (as the case may be) of such Obligor.

 

-49-

 

 

“Reporting Date” means (i) with respect to a month in which a Payment Date
occurs, the 12th day of such calendar month (each date pursuant to clause (i), a
“Quarterly Reporting Date”) and (ii) with respect to any other calendar month,
the 12th day of such calendar month, commencing in January 2020; provided that,
in each case, if such day is not a Business Day then the Reporting Date shall
occur on the following Business Day.

 

“Required Lenders” means (a) Morgan Stanley (to the extent it is a Lender
hereunder) and its successors and (b) the other Lenders, if any, representing,
together with Morgan Stanley, an aggregate of at least 51% of the aggregate
Commitments of the Lenders then in effect.

 

“Required Loan Documents” means, for each Loan, the following documents or
instruments, all as specified on the related Loan Checklist:

 

(a)          (i) unless the promissory note is not issued in the name of the
Borrower or the relevant Loan is a Noteless Loan, the original executed
promissory note or, in the case of a lost note, a copy of the executed
underlying promissory note accompanied by an original executed affidavit and
indemnity endorsed by the Borrower in blank (and an unbroken chain of
endorsements from each prior holder of such promissory note to the Borrower),
(ii) if the promissory note is not issued in the name of the Borrower or the
relevant Loan is a Noteless Loan, an executed copy of each assignment and
assumption agreement, transfer document or instrument relating to such Loan
evidencing the assignment of such Loan from any prior third party owner thereof
to the Borrower and from the Borrower in blank and (iii) a copy of any purchase
or acquisition agreement of the Borrower in relation to such Loan (if not
included in (ii));

 

(b)           to the extent applicable for the related Loan, copies of the
executed (i) guaranty, (ii) Underlying Instrument and (iii) security agreement
or other agreement that secures the obligations represented by such Loan, in
each case as set forth on the Loan Checklist; and

 

(c)          with respect to any Loan originated by the Transferor and with
respect to which the Transferor acts as administrative agent (or in a comparable
capacity), either (i) copies of the UCC-1 financing statements, if any, and any
related continuation statements, each showing the Obligor, as debtor, and the
Transferor, as secured party, and each with evidence of filing thereon, or (ii)
copies of any such financing statements certified by the Servicer to be true and
complete copies thereof in instances where the original financing statements
have been sent to the appropriate public filing office for filing, in each case,
as set forth in the Loan Checklist.

 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

-50-

 

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower. For the avoidance of doubt,
(x) payments and reimbursements due to the Servicer in accordance with this
Agreement or any other Transaction Document do not constitute Restricted Junior
Payments, and (y) distributions by the Borrower to holders of its membership
interests of Loans or of cash or other proceeds relating thereto which have been
substituted or transferred in connection with a Lien Release Dividend by the
Borrower in accordance with this Agreement shall not constitute Restricted
Junior Payments.

 

“Retained Interest” means, with respect to any Loan, (a) all obligations of the
Borrower to make advances thereon after the related Addition Date, (b) all of
the obligations of the Borrower, if any, of or owing to the agent(s) under the
documentation evidencing such Loan and (c) the applicable portion of the
interests, rights and obligations under the documentation evidencing such Loan
that relate to such portion(s) of the indebtedness that is owned by another
lender.

 

“Review Criteria” has the meaning assigned to that term in Section 11.02(b)(i).

 

“Revolving Loan” means a loan that is a line of credit or contains an unfunded
commitment arising from an extension of credit to an Obligor, pursuant to the
terms of which amounts borrowed may be repaid and subsequently reborrowed;
provided that any such Loan will no longer be a Revolving Loan once all
commitments by the Borrower to make advances to the related Obligor expire or
are terminated or reduced to zero.

 

“Revolving Period” means the period commencing on the Closing Date and ending on
the earlier to occur of (a) the Revolving Period End Date, (b) the Commitment
Termination Date and (c) the Facility Maturity Date.

 

“Revolving Period End Date” means November 22, 2022.

 

“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

 

“Sale and Contribution Agreement” means that certain sale and contribution
agreement, dated the date of this Agreement, by and between the Equityholder, as
the seller, and the Borrower, as the purchaser, as such agreement may from time
to time be amended, supplemented or otherwise modified in accordance with the
terms thereof.

 

-51-

 

 

“Sanctions” means, individually and collectively, any economic or financial
sanctions, sectoral sanction, secondary sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, (c) the European Union (including any member state
thereof), (d) Her Majesty’s Treasury of the United Kingdom (including any
sanctions legislation extended to the Cayman Islands pursuant to any Order in
Council of Her Majesty’s Privy Council in the United Kingdom), (e) the
Australian Department of Foreign Affairs and Trade, (f) the Swiss State
Secretariat for Economic Affairs, (g) the Ministry of Finance Japan and the
Japanese Ministry of Economy, Trade and Industry, (h) Global Affairs Canada and
any other applicable Canadian Governmental Authority or (i) such other
Governmental Authorities imposing, administering or enforcing similar types of
sanctions or trade embargoes in the jurisdiction of the currency for any
Alternative Currency Advance.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive country-based or territory-based
Sanctions (which, as of the Closing Date, includes Crimea, Cuba, Iran, North
Korea and Syria).

 

“Sanctioned Person” means, at any time, any Person that is the target of
Sanctions, including (a) any Person or vessel listed in any Sanctions-related
list of designated Persons or other similar list maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union, or any other sanctions authority where the Borrower is located or
conducts business or any other sanctions authority that is otherwise described
in the definition for Sanctions, (b) any Person operating, organized, citizen
of, or resident in a Sanctioned Country, (c) any Person owned 50% or more by
such Persons described in clauses (a) or (b), or (d) an agency or
instrumentality of, or entity owned 50% or more by, the government of a
Sanctioned Country.

 

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan, as adjusted pursuant to
the terms of the related Underlying Instrument.

 

“Second Lien Loan” means any Loan that (a) is secured by a valid and perfected
Lien on substantially all of the Obligor’s assets constituting Underlying
Collateral for such Loan, subject only to the prior Lien provided to secure the
obligations under a “first lien” loan pursuant to typical commercial terms as
determined by the Servicer, any Permitted Working Capital Lien and any other
expressly permitted Liens under the Underlying Instrument for such Loan,
including any “permitted liens” as defined in such Underlying Instrument (or
comparable definition if “permitted liens” is not defined therein), (b) except
for the express lien priority provisions and any associated subordination
provisions under the documentation of the “first lien” lenders or the
documentation with respect to any Permitted Working Capital Lien, is either
senior to, or pari passu with, all other Indebtedness of such Obligor, and
(c) the Servicer determines in accordance with the Servicer Standard that the
value of the Underlying Collateral (or the enterprise value and ability to
generate cash flow) securing the Loan on or about the time of origination equals
or exceeds the Outstanding Balance of the Loan plus the aggregate outstanding
balances of all other Indebtedness of equal or greater seniority secured by the
same Underlying Collateral (including, without limitation, the outstanding
principal balance of the “first lien” loan).

 

“Secured Party” means each of the Administrative Agent, each Lender (together
with its successors and permitted assigns), each Affected Party, each
Indemnified Party, the Collateral Custodian, the Collateral Agent and the
Account Bank.

 

-52-

 

 

“Securities Account Control Agreement” means the Securities Account Control
Agreement, dated as of the date hereof, among the Borrower, the Collateral Agent
and Wells Fargo as the Securities Intermediary, as the same may be amended,
modified, waived, supplemented or restated from time to time.

 

“Securities Intermediary” means a Person acting in the capacity of a “securities
intermediary” as defined in Article 8 of the UCC and an “intermediary” as
defined in the Hague Securities Convention.

 

“Senior Net Leverage Ratio” means, with respect to any Loan for any Relevant
Test Period, the meaning of “Senior Net Leverage Ratio” or any comparable
definition relating to first lien senior secured (or such applicable lien or
applicable level within the capital structure) indebtedness (including, without
limitation, such Loan) in the Underlying Instrument for each such Loan, and in
any case that “Senior Net Leverage Ratio” or such comparable definition is not
defined in such Underlying Instrument, the ratio of (a) first lien senior
secured (or such applicable lien or applicable level within the capital
structure) Indebtedness of the applicable Obligor as of the date of
determination minus the Unrestricted Cash of such Obligor as of such date to
(b) EBITDA of such Obligor with respect to the applicable Relevant Test Period,
in each case as calculated by the Servicer in good faith using information from
and calculations consistent with relevant compliance statements and financial
reporting packages provided by the relevant Obligor.

 

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01, to service, administer, and collect on the Loans and exercise
rights and remedies in respect of the same.

 

“Servicer Advance Date Report” has the meaning assigned to that term in
Section 6.08(e).

 

“Servicer Certificate” has the meaning assigned to that term in Section 6.08(f).

 

“Servicer Default” means the occurrence of any one or more of the following
events:

 

(a)           any failure by the Servicer to make any payment, transfer or
deposit into the Collection Account or the Unfunded Exposure Account, as
required by any Transaction Documents, which continues unremedied for a period
of three (3) Business Days;

 

(b)          any failure by the Servicer to deliver any required Servicer
Quarterly Report on or before the date such report is required to be made or
given under the terms of this Agreement, which continues unremedied for a period
of three (3) Business Days after the earlier to occur of: (1) the Servicer
receives written notice of such failure from the Administrative Agent, or (2) a
Responsible Officer of the Servicer has knowledge of such failure;

 

(c)          except in connection with a Permitted Equityholder Transaction, any
assignment of the rights or obligations as “Servicer” hereunder to any Person
without the prior written consent of the Administrative Agent, which consent may
be withheld by the Administrative Agent in its sole and absolute discretion;

 

-53-

 

 

(d)          any representation, warranty or certification made by the Servicer
(in each case, solely in its capacity as Servicer) in any Transaction Document
or in any certificate delivered pursuant to any Transaction Document shall prove
to have been incorrect in a material respect when made (or, if qualified as to
materiality or Material Adverse Effect, in all respects) and such incorrectness
is not fully remedied within thirty (30) days following the date on which the
Borrower or the Servicer first obtain knowledge or receive written notice of
such failure requiring the same to be remedied, as applicable; provided that the
delivery of a certificate or other report which identifies and corrects any
inaccuracy contained in a previous report or certification shall be deemed to
cure such inaccuracy as of the date of delivery of such updated report or
certificate;

 

(e)          except as otherwise provided in this definition of “Servicer
Default,” any failure on the part of the Servicer (in each case, solely in its
capacity as Servicer) to duly (i) observe or perform any other covenants or
agreements of the Servicer set forth in this Agreement or the other Transaction
Documents to which the Servicer is a party (including any delegation of the
Servicer’s duties that is not permitted by Section 6.01 of this Agreement) or
(ii) comply with the Servicer Standard regarding the servicing of the Collateral
Portfolio, and, in each case, the same continues unremedied for a period of 30
days (if such failure can be remedied) after the earlier of (i) the Servicer
obtaining knowledge thereof and (ii) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Servicer;

 

(f)           an Event of Default occurs;

 

(g)          the occurrence of a Bankruptcy Event with respect to the Servicer;

 

(h)          the failure of the Servicer to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of
$5,000,000, individually or in the aggregate; or (ii) the occurrence of any
event or condition that has resulted in the acceleration of such recourse debt,
whether or not waived;

 

(i)           the rendering against the Servicer of one or more final,
non-appealable judgments, decrees or orders for the payment of money in excess
of $5,000,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
sixty (60) consecutive days without a stay of execution;

 

(j)           a Change of Control occurs;

 

(k)          the Equityholder ceases to be a “business development company”
within the meaning of the 1940 Act;

 

(l)           a “cause” event (as defined in Section 11(a) of the Servicing
Agreement) occurs; or

 

-54-

 

 

(m)         either FSIC II is terminated as, removed from being, or otherwise
ceases to be the Servicer (including by reason of any failure to renew the term
of the Servicing Agreement), or FS/KKR Advisor, LLC or any Affiliate thereof
ceases to be the investment advisor to the Servicer in each case, for a period
of 30 consecutive days; provided, however, that a Permitted Equityholder
Transaction that results in an entity other than FSIC II acting as Servicer
hereunder shall not constitute a Servicer Default.

 

“Servicer Fees” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Collection Period, which fee shall be equal to the
product of (i) 0.25%, (ii) the aggregate outstanding principal balance of the
Loans included in the Collateral Portfolio and (iii) the actual number of days
in such Collection Period divided by 360; provided that the Servicer may waive
the payment of the Servicer Fee in its sole discretion.

 

“Servicer Monthly Report” has the meaning assigned to that term in
Section 6.08(d).

 

“Servicer Quarterly Report” has the meaning assigned to that term in
Section 6.08(c).

 

“Servicer Standard” means, with respect to any Loans included in the Collateral
Portfolio, to service and administer such Loans on behalf of the Secured Parties
in accordance in all material respects with Applicable Law, and in all respects
with the terms of this Agreement, the Underlying Instruments, all customary and
usual servicing practices for loans like the Loans and, to the extent consistent
with the foregoing, (a) with reasonable care, using a degree of skill and
diligence not less than that with which the Servicer services and administers
loans for its own account or for the account of its Investment Affiliates having
similar lending objectives and restrictions, and (b) to the extent not
inconsistent with clause (a), in a manner consistent with the customary and
usual servicing practices, standards, policies and procedures followed by
institutional managers of national standing relating to assets of the nature and
character of such assets in the Collateral Portfolio; in each case where the
foregoing requirements shall not be affected by (i) any relationship that the
Servicer or any Investment Affiliate of the Servicer may have with any Obligor
or any Investment Affiliate of any Obligor, (ii) the Servicer’s obligations to
incur servicing and administrative expenses with respect to a Loan, (iii) the
Servicer’s right to receive compensation for its services hereunder or with
respect to any particular transaction, (iv) the ownership by the Servicer or any
Investment Affiliate thereof of any Loans, (v) the ownership, servicing or
management for others by the Servicer of any other loans or property by the
Servicer, or (vi) any relationship that the Servicer or any Investment Affiliate
of the Servicer may have with any holder of other loans of the Obligor with
respect to such Loans.

 

“Servicing Agreement” means the Servicing Agreement, dated as of the date
hereof, by and between the Servicer and the Borrower.

 

“Similar Law” has the meaning assigned to that term in Section 4.01(x).

 

“SOFR” means the secured overnight financing rate published by the Relevant
Governmental Body.

 

-55-

 

 

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature or fall due in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature or fall due; and (e) such Person is not
engaged in a business or a transaction, and does not propose to engage in a
business or a transaction, for which such Person’s property assets would
constitute unreasonably small capital.

 

“Specified Transaction” has the meaning assigned to that term in Section 6.1(b).

 

“Spot Rate” means, as of any date of determination, with respect to the
conversion of any Eligible Currency (other than Dollars), (x) for an actual
currency exchange, the applicable currency Dollar spot rate obtained by the
Servicer through customary banking channels or (y) for all other purposes, the
applicable currency Dollar spot rate that appeared on the Bloomberg screen for
such currency at the end of the immediately preceding Business Day (or if such
date is a Determination Date, at the end of such day).

 

“Surviving Obligor” has the meaning assigned to that term in the definition of
“Permitted Equityholder Transaction.”

 

“Start Date” has the meaning assigned to that term in the definition of
“Relevant Test Period.”

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity Date” means November 22, 2024.

 

“Structured Finance Obligation” means any obligation of a special purpose
vehicle secured directly by, referenced to, or representing ownership of, a pool
of receivables or other assets, including collateralized debt obligations and
single asset repackages.

 

“Subsequent Event” has the meaning set forth in the definition of “Assigned
Value.”

 

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person; provided, that “Subsidiary” shall not include any Person that
constitutes an investment held by the Borrower in the ordinary course of
business and that is not consolidated on the financial statements of the
Borrower under GAAP.

 

-56-

 

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Granted by the
Borrower to the Collateral Agent, on behalf of the Secured Parties, pursuant to
Section 2.07(c)(ii).

 

“Substitution” has the meaning set forth in Section 2.07(a).

 

“Synthetic Security” means a security or swap transaction that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.

 

“Target Portfolio Amount” means $450,000,000.

 

“Tax Blocker Subsidiary” means any wholly-owned subsidiary of the Borrower from
time to time designated in writing by the Borrower as a “Tax Blocker
Subsidiary”; provided that no Tax Blocker Subsidiary shall hold any assets other
than in connection with the receipt of equity securities with respect to a Loan
or Portfolio Asset.

 

“Tax Expense Cap” means, for any Payment Date, a per annum amount equal to
$50,000.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Total Leverage Ratio” means, with respect to any Loan for any Relevant Test
Period, the meaning of “Total Leverage Ratio” or any comparable definition in
the Underlying Instrument for each such Loan, and in any case that “Total
Leverage Ratio” or such comparable definition is not defined in such Underlying
Instrument, the ratio of (a) Indebtedness minus Unrestricted Cash to (b) EBITDA,
in each case for the period of four (4) consecutive fiscal quarters most
recently ended on or prior to such date, or if the Obligor of such Loan was
organized or formed within the previous year, another applicable test period as
determined by the Administrative Agent in its sole discretion, as calculated by
the Servicer in good faith using information from and calculations consistent
with relevant compliance statements and financial reporting packages provided by
the relevant Obligor.

 

“Transaction” has the meaning assigned to that term in Section 3.02.

 

“Transaction Documents” means this Agreement, any Assignment and Acceptance, any
Joinder Supplement, the Sale and Contribution Agreement, the Master
Participation Agreement, the Servicing Agreement, the Securities Account Control
Agreement, the Wells Fargo Fee Letter, each Lender Fee Letter, the
Administrative Agent Fee Letter and any additional document the execution of
which is necessary or incidental to carrying out the terms of the foregoing
documents.

 

-57-

 

 

“Transferor” means FSIC II (or, following a Permitted Equityholder Transaction,
the surviving entity of such Permitted Equityholder Transaction).

 

“Transferor Participation Interest” means a participation interest in a loan
that satisfies each of the following criteria: (a) such participation would
constitute a Loan were it acquired directly, (b) the seller of such
participation is a lender on the underlying loan (except as set forth in the
applicable Master Participation Agreement), (c) the aggregate participation in
the loan granted by such participation seller to all participants (including the
Borrower) does not exceed the principal amount or commitment with respect to
which such participation seller is a lender under such loan, (d) such
participation does not grant, in the aggregate, to the participant in such
participation a greater interest than the selling participation seller holds in
the loan or commitment that is the subject of the participation, (e) the entire
purchase price for such participation is paid in full (without the benefit of
financing from the participation seller) at the time of the participant’s
acquisition, (f) the participation provides the participant with all of the
economic benefit and risk of the whole or part of the loan or commitment that is
the subject of the loan participation, (g) such participation is documented
under a Loan Syndications and Trading Association or similar market agreement
standard for loan participation transactions among institutional market
participants, (h) such participation is not a sub-participation interest in any
loan, (i) the participation seller is the Transferor pursuant to the Sale and
Contribution Agreement or the Master Participation Agreement, as applicable, or
an Affiliate pursuant to substantially similar provisions, and (j) such
participation interest shall be elevated to a full assignment within sixty (60)
calendar days; provided that participation interests transferred on the Closing
Date shall be elevated to a full assignment within ninety (90) calendar days.

 

“UCC” means the Uniform Commercial Code or any successor provision thereof as
from time to time in effect in the State of New York; provided that if by reason
of mandatory provisions of law, the attachment, perfection, the effect of
perfection or non-perfection, priority of a security interest or remedy is
governed by the personal property security laws of any jurisdiction other than
New York, “UCC” shall mean those personal property security laws as in effect,
from time to time, in such other jurisdiction for the purposes of the provisions
hereof relating to such attachment, perfection, priority or remedy and for the
definitions related to such provisions.

 

“Unadjusted Index Replacement” means the Index Replacement excluding the Index
Replacement Adjustment.

 

“Underlying Collateral” means, with respect to a Loan, any property or other
assets designated and pledged or mortgaged as collateral to secure repayment of
such Loan, as applicable, including, without limitation, mortgaged property
and/or a pledge of the stock, partnership, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

“Underlying Instrument” means the loan agreement, credit agreement or other
agreement pursuant to which a Loan has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan or of which the holders of such Loan are the beneficiaries.

 

-58-

 

 

“Unfunded Exposure Account” means the securities account in the name of the
Borrower (subject to the lien and control of the Collateral Agent, for the
benefit of the Secured Parties) and titled “Unfunded Exposure Account”, into
which Principal Collections shall be segregated; provided that the funds
deposited therein (including any interest and earnings thereon) from time to
time shall constitute the property and assets of the Borrower and the Borrower
shall be solely liable for any Taxes payable with respect to the Unfunded
Exposure Account.

 

“Unfunded Exposure Amount” means, as of any date of determination, with respect
to a Delayed Draw Loan Asset or a Revolving Loan, as applicable, an amount equal
to the aggregate amount of all unfunded commitments associated with such Loan as
of such date.

 

“Unfunded Exposure Amount Shortfall” has the meaning assigned to that term in
Section 2.02(g).

 

“Unfunded Exposure Equity Amount” means, as of any date of determination, with
respect to a Delayed Draw Loan Asset or a Revolving Loan, as applicable, an
amount equal to the sum of the products of (a) the Unfunded Exposure Amount
thereof multiplied by (b) the difference of (x) 100% minus (y) the product of
(A) Assigned Value with respect to such Loan multiplied by (B) the Advance Rate
applicable to such Loan.

 

“Unfunded Exposure Test” means a test that will be satisfied as of any date of
determination during the Amortization Period if the amounts on deposit in the
Unfunded Exposure Account as of such date equals or exceeds the aggregate
Unfunded Exposure Amount as of such date; provided that the Unfunded Exposure
Test shall be calculated on a pro forma basis to give effect to the acquisition
or disposition of any Delayed Draw Loan Asset or Revolving Loan and concurrent
funding of or withdrawal from the Unfunded Exposure Account, in each case, on
the relevant date of determination.

 

“United States” or “U.S.” means the United States of America.

 

“Unitranche Loan” means any Loan (1)(a) that is secured by a valid and perfected
first priority Lien on substantially all of the Obligor’s assets constituting
Underlying Collateral for such Loan, subject to expressly permitted Liens,
including any “permitted liens” as defined in the Underlying Instrument for such
Loan or such comparable definition if “permitted liens” is not defined therein
and (b) that provides that the payment obligation of the Obligor on such Loan is
either senior to, or pari passu with, all other Indebtedness of such Obligor or
(2) that would constitute a First Lien Loan but for clause (e) of the definition
thereof.

 

“Unmatured Event of Default” means any breach of a representation, warranty or
other obligation under the Transaction Documents that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unmatured Servicer Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute a
Servicer Default.

 

-59-

 

 

“Unrestricted Cash” means (i) with respect to any Loan, the meaning of
“Unrestricted Cash” or any comparable definition in the Underlying Instrument
for each such Loan, and in any case that “Unrestricted Cash” or such comparable
definition is not defined in such Underlying Instrument, all cash available for
use for general corporate purposes and not held in any reserve account or
legally or contractually restricted for any particular purposes or subject to
any lien (other than blanket liens permitted under or Granted in accordance with
such Underlying Instrument), in each case as determined by the Servicer
consistent with the Servicer Standard and subject to the Servicer’s standard
practices for adjusting Unrestricted Cash as reported by borrowers and (ii) with
respect to the definition of “Financial Covenant Test”, all cash available for
use for general corporate purposes and not held in any reserve account or
legally or contractually restricted for any particular purposes or subject to
any lien (other than “all assets” or similar blanket liens).

 

“Unused Facility Amount” means, at any time, (a) the Facility Amount at such
time minus the greater of (a) the Advances Outstanding and (b) the Minimum
Utilization.

 

“Unused Fee” means a fee (payable in Dollars) in an amount equal to the product
of (a) the Unused Facility Amount multiplied by (b) the applicable Unused Fee
Rate.

 

“Unused Fee Rate” means (x) during the Ramp-Up Period, 0.25% per annum,
(y) after the Ramp-Up Period but prior to the Amortization Period, 0.50% per
annum and (z) during the Amortization Period, zero.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.10(g)(i).

 

“Value Adjustment Event” means, with respect to any Loan, the occurrence of any
one or more of the following events after the related Addition Cut-Off Date:

 

(i)          (A) the Interest Coverage Ratio for any Relevant Test Period with
respect to such Loan is (a) less than 1.10:1.00 or has decreased by more than
20% from the Interest Coverage Ratio with respect to such Loan as calculated on
the applicable Addition Cut-Off Date or (b) either (1) the Total Leverage Ratio
with respect to such Loan on any date reported under the Underlying Instrument
minus the Total Leverage Ratio calculated on the Addition Cut-Off Date equals or
exceeds 1.00:1.00 or (2) both (A) the Total Leverage Ratio with respect to such
Loan on any date reported under the Underlying Instrument minus the Total
Leverage Ratio calculated on the Addition Cut-Off Date equals or exceeds
0.60:1.00 and (B) the Total Leverage Ratio with respect to such Loan on any date
reported under the Underlying Instrument has increased by more than 20% from the
same Total Leverage Ratio as calculated on the applicable Addition Cut-Off Date;
and (B) in the case of any Qualified Loan, the LTV with respect to such
Qualified Loan on any date reported under the Underlying Instrument increases by
more than 25.0% from the LTV calculated on the applicable Addition Cut-Off Date;
provided that, in the case of a Qualified Loan, the relevant thresholds and
events applicable under clauses (a) and (b) above may also be determined by the
Administrative Agent in consultation with the Borrower at the time such
Qualified Loan is acquired and specified in the Approval Notice;

 

-60-

 

 

(ii)         an Obligor payment default under such Loan occurs (after giving
effect to any grace and/or cure period applicable thereto);

 

(iii)        any payment default occurs (after giving effect to any grace and/or
cure period applicable thereto) under any other senior or pari passu obligation
for borrowed money of the related Obligor;

 

(iv)        a Bankruptcy Event with respect to the related Obligor (after giving
effect to any grace and/or cure period applicable thereto);

 

(v)         the related Obligor fails to deliver to the Borrower or the Servicer
any periodic financial statements required by the Underlying Instruments of such
Loan to be delivered to lenders thereunder (after giving effect to any grace
and/or cure period applicable thereto); provided that the Servicer may waive
such requirements so long as reporting occurs no less frequently than quarterly
and no later than ninety (90) days after the end of each quarter and one hundred
and eighty (180) days after the end of each fiscal year;

 

(vi)        a Material Modification with respect to such Loan occurs;

 

(vii)       an event of default (after giving effect to any grace and/or cure
period applicable thereto) occurs in relation to any financial covenant by the
related Obligor in respect of the applicable Underlying Instrument;

 

(viii)      the relevant Obligor, as determined by the Servicer in accordance
with the Servicer Standard, commences formal restructuring or workout
negotiations with its creditors, agrees to or completes a debt-for-equity swap
or formally engages a restructuring advisor; or

 

(ix)         the Servicer determines that all or a material portion of such Loan
is uncollectible or otherwise places it on non-accrual status in accordance with
the policies and procedures of the Servicer and the Servicer Standard.

 

“Warranty Breach Event” means, as to any Loan, the discovery that, as of the
related Addition Cut-Off Date, such Loan did not satisfy the definition of
“Eligible Loan Asset” or there otherwise existed a breach of any material
representation or warranty relating to such Loan.

 

“Warranty Breach Loan Asset” means any Loan with respect to which a Warranty
Breach Event has occurred.

 

“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Loan Assets included in the Aggregate Adjusted Borrowing
Value, the number obtained by (a) summing the products obtained by multiplying
(i) the Advance Rate of each such Eligible Loan Asset (excluding, in the case of
any Delayed Draw Loan Asset or a Revolving Loan, the unfunded portion of the
commitment thereunder) by (ii) such Eligible Loan Asset’s contribution to the
Aggregate Adjusted Borrowing Value and dividing (b) such sum by the Aggregate
Adjusted Borrowing Value.

 

-61-

 

 

“Weighted Average Life” means, as of any date of determination, the number
obtained by (a) for each Eligible Loan Asset (other than a Defaulted Loan),
multiplying the amount of each scheduled distribution of principal to be paid
after such determination date by the number of years (rounded to the nearest
hundredth) from such determination date until such scheduled distribution of
principal is due; (b) summing all of the products calculated pursuant to clause
(a) above; and (c) dividing the sum calculated pursuant to clause (b) above by
the sum of all scheduled distributions of principal due on all the Eligible Loan
Assets (other than Defaulted Loans) as of such determination date.

 

“Weighted Average Life Test” means a test that will be satisfied on any date of
determination if the Weighted Average Life of all Eligible Loan Assets as of
such date is less than or equal to 6.5 years.

 

“Weighted Average Spread” means, as of any date of determination, a fraction
(expressed as a percentage) obtained by (a) multiplying the Outstanding Balance
of each floating rate Eligible Loan Asset (excluding, in the case of any Delayed
Draw Loan Asset or Revolving Loan, as applicable, the unfunded portion of the
commitment thereunder) (other than a Defaulted Loan) included in the Collateral
as of such date by its Effective Spread, (b) summing the amounts determined
pursuant to clause (a), and (c) dividing the sum determined pursuant to clause
(b) above by the aggregate Outstanding Balance of all floating rate Eligible
Loan Assets (excluding the unfunded portions of all Delayed Draw Loan Assets and
Revolving Loans, as applicable) (other than a Defaulted Loan) included in the
Collateral Portfolio as of such date.

 

“Weighted Average Spread Test” means a test that will be satisfied on any date
of determination if the Weighted Average Spread is greater than or equal to
4.00%.

 

“Wells Fargo” has the meaning assigned to that term in the preamble hereto.

 

“Wells Fargo Fee Letter” means the Wells Fargo Corporate Trust Fee Letter, dated
as of the date hereof, between the Collateral Agent, the Collateral Custodian,
the Account Bank, the Borrower and the Administrative Agent, as such letter may
be amended, modified, supplemented, restated or replaced from time to time.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield” means the sum of the following, payable on each Payment Date:

 

(a)         with respect to any previously ended Collection Period, the sum for
each day in such Collection Period of amounts determined in accordance with the
following formula (but only to the extent that such amounts were not previously
paid to the Lenders):

 

YR x L D

 

-62-

 

 

where: YR = the Yield Rate applicable to such Advance on such day during such
Collection Period;   L = the Advances Outstanding on such day; and   D = 360;

 

(b)            with respect to any previously ended Collection Period, the sum
for each day in such Collection Period of amounts determined in accordance with
the following formula (but only to the extent that such amounts were not
previously paid to the Lenders):

 

YR x L D

 

where: YR = the Yield Rate applicable on such day;   L = the greater of (a) the
Minimum Utilization minus the Advances Outstanding on such day, and (b) zero;
and   D = 360;

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

 

“Yield Rate” means, for any Advance in any Eligible Currency, as of any date of
determination during any Collection Period applicable to such Advance, an
interest rate per annum equal to the Applicable Index for such date plus the
Applicable Margin.

 

“Zero-Coupon Obligation” means any loan that, at the time of purchase, does not
by its terms provide for the payment of cash interest.

 

Section 1.02        Other Terms. All accounting terms used but not specifically
defined herein shall be construed in accordance with GAAP; provided that, unless
otherwise expressly stated in this Agreement, if at any time any change in GAAP
(including the adoption of the International Financial Reporting Standards)
would affect the computation of any covenant (including the computation of any
financial covenant) set forth in this Agreement or any other Transaction
Document, the Borrower and the Administrative Agent shall negotiate in good
faith to amend such covenant to preserve the original intent in light of such
change; provided that, until so amended, (i) such covenant shall continue to be
computed in accordance with the application of GAAP prior to such change and
(ii) Borrower shall provide to the Administrative Agent a written reconciliation
in form and substance reasonably satisfactory to the Administrative Agent,
between calculations of such covenant made before and after giving effect to
such change in GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

 

-63-

 

 

Section 1.03        Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

 

Section 1.04        Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)          the singular number includes the plural number and vice versa;

 

(b)          reference to any Person includes such Person’s successors and
assigns but only if such successors and assigns are not prohibited by the
Transaction Documents;

 

(c)          reference to any gender includes each other gender;

 

(d)          reference to day or days without further qualification means
calendar days;

 

(e)          reference to any time means New York, New York time (unless
expressly specified otherwise);

 

(f)          any reference to “close of business” means 5:00 p.m., New York,
New York time;

 

(g)          reference to the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”;

 

(h)          the word “any” is not limiting and means “any and all” unless the
context clearly requires or the language provides otherwise;

 

(i)           reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

 

(j)           reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

 

-64-

 

 

(k)          reference to any delivery or transfer to the Collateral Agent with
respect to the Collateral Portfolio means delivery or transfer to the Collateral
Agent on behalf of the Secured Parties;

 

(l)           if any date for compliance with the terms or conditions of any
Transaction Document falls due on a day which is not a Business Day, then such
due date shall be deemed to be the immediately following Business Day; and

 

(m)         all calculations required to be made hereunder with respect to the
Loan and the Borrowing Base shall be made on a trade date basis.

 

Section 1.05        Currency Conversion. For purposes of (i) complying with any
requirement of this Agreement stated in Dollars and (ii) calculating any ratio
or other test set forth in this Agreement, the amount of any Loan denominated in
an Eligible Currency other than Dollars shall be deemed to be the Dollar
Equivalent of such amount of such Eligible Currency.

 

ARTICLE II.

THE FACILITY

 

Section 2.01        Advances.

 

(a)          Advances. On the terms and conditions hereinafter set forth, from
time to time from the Closing Date until the end of the Revolving Period the
Lenders shall make Advances following delivery by the Borrower of a Notice of
Borrowing with respect to such requested Advance to the Administrative Agent.
Under no circumstances shall any Lender be required to make any Advance if after
giving effect to such Advance and the addition to the Collateral Portfolio of
the Eligible Loan Assets being acquired by the Borrower using the proceeds of
such Advance, (i) an Event of Default has occurred and is continuing or would
result therefrom or an Unmatured Event of Default exists or would result
therefrom or (ii) a Borrowing Base Deficiency exists or would result therefrom.
Notwithstanding anything to the contrary herein, no Lender shall be obligated to
provide the Borrower with aggregate funds in connection with an Advance that
would exceed the lesser of (x) such Lender’s unused Commitment then in effect
and (y) the aggregate unused Commitments then in effect.

 

(b)          Promissory Note. Upon the request of any Lender, the Borrower shall
promptly execute and deliver to such Lender a promissory note of the Borrower
(in form and substance satisfactory to the Administrative Agent in its sole
discretion) evidencing the Advances of such Lender with appropriate insertions
as to the date and principal amount.

 

Section 2.02        Procedure for Advances.

 

(a)          Subject to the limitations set forth in Section 2.01, the Borrower
may request an Advance from the Lenders, in an aggregate amount up to the
Availability as of such date, by delivering at the specified times the
information and documents set forth in this Section 2.02. Upon receipt of such
information and documents, the Administrative Agent will provide notification to
the Lenders with respect thereto.

 

-65-

 

 

(b)          The Borrower (or the Servicer on its behalf) shall deliver a
Servicer Advance Date Report to the Administrative Agent and each Lender no
later than (x) 2:00 p.m. at least one (1) Business Day before the Business Day
on which the Dollar Advances are to be made, (y) 11:00 a.m. at least two (2)
Business Days preceding the Business Day on which the Advance in an Eligible
Currency other than Dollars and AUDs is to be made and (z) 2:00 p.m. at least
three (3) Business Days preceding the Business Day on which the AUD Advances are
to be made; provided that, if such Servicer Advance Date Report is delivered
later than the times set forth above, such Servicer Advance Date Report shall be
deemed to have been received on the following Business Day.

 

(c)          On the date of each Advance, upon satisfaction of the applicable
conditions set forth in Article III, each Lender shall, in accordance with the
Notice of Borrowing, make available to the Borrower, in same day funds, at such
bank or other location reasonably designated by the Administrative Agent from
time to time, an amount at least equal to the Dollar Equivalent of $500,000 (as
determined by the Servicer using the Spot Rate), to be allocated to the Lender’s
Pro Rata Share of the least of (A) the amount requested by the Borrower for such
Advance, (B) the aggregate unused Commitments then in effect and (C) an amount
equal to the amount by which the Borrowing Base exceeds the Advances Outstanding
on such Advance Date (after giving effect to the use of such Advance for the
purchase of Eligible Loan Assets). For the avoidance of doubt, each Advance and
related increase in the Advances Outstanding shall be allocated ratably to each
Lender in accordance with their respective Lender’s Pro Rata Share as in effect
before such increase. Any Lender which fails to remit its Pro Rata Share in
connection with any Advance in accordance with this Section 2.02 shall
constitute a Defaulting Lender, and the Borrower shall have all rights available
to the Borrower pursuant to Section 2.22.

 

(d)          Each Advance shall bear interest at the applicable Yield Rate.

 

(e)          Subject to Section 2.04 and the other terms, conditions, provisions
and limitations set forth herein, the Borrower may borrow, repay or prepay and
reborrow Advances without any penalty, fee or premium on and after the Closing
Date and prior to the end of the Revolving Period.

 

(f)          The obligation of each Lender to remit its Pro Rata Share of any
Advance shall be several from that of each other Lender and the failure of any
Lender to so make such amount available to the Borrower shall not relieve any
other Lender of its obligation hereunder.

 

(g)          If, on the last day of the Revolving Period, the amount on deposit
in the Unfunded Exposure Account is less than the aggregate Unfunded Exposure
Amount, the Borrower shall request an Advance in the amount of such shortfall
(the “Unfunded Exposure Amount Shortfall”). Following receipt of a Notice of
Borrowing (which shall specify the account details of the Unfunded Exposure
Account where the funds will be made available), each Lender shall fund its Pro
Rata Share of such Unfunded Exposure Amount Shortfall in accordance with Section
2.01, notwithstanding anything to the contrary herein (including, the Borrower’s
failure to satisfy any of the conditions precedent set forth in Section 3.02)
other than an Event of Default related to a Bankruptcy Event with respect to the
Borrower.

 

-66-

 

 

Section 2.03        Yield and Unused Fees.

 

(a)          The Borrower shall pay Yield in accordance with Section 2.04 pro
rata to the Administrative Agent. Each Lender shall calculate the Yield for such
Lender’s portion of the Advances (including unpaid Yield related thereto, if
any, due and payable on a prior Payment Date) to be paid by the Borrower on each
Payment Date for the related Collection Period and shall advise the Servicer and
the Collateral Agent thereof on the third Business Day prior to such Payment
Date. The Borrower shall pay all such accrued and unpaid interest on such
Payment Date.

 

(b)          The Borrower shall pay the Unused Fee in accordance with
Section 2.04 pro rata to the Administrative Agent. The Administrative Agent
shall determine the Unused Fee accrued with respect to each Lender’s unutilized
Commitment to be paid by the Borrower on each Payment Date for the related
Collection Period and shall advise the Servicer and the Collateral Agent thereof
on the third Business Day prior to such Payment Date.

 

Section 2.04        Remittance Procedures. The Servicer shall and, if the
Servicer fails to do so, the Administrative Agent may, instruct the Collateral
Agent, subject to the Pari Passu Provisions, to apply funds on deposit in the
Controlled Accounts as described in this Section 2.04; provided that, at any
time after delivery of any Notice of Exclusive Control following an Event of
Default, the Administrative Agent shall instruct the Collateral Agent to apply
funds on deposit in the Controlled Accounts as described in this Section 2.04.

 

(a)          Interest Payments Absent an Event of Default. On each Payment Date
prior to the Facility Maturity Date, so long as no Event of Default has occurred
and is continuing, the Collateral Agent shall (as directed pursuant to the first
paragraph of this Section 2.04) transfer Interest Collections held by the
Account Bank in the Collection Account, in accordance with the Servicer
Quarterly Report, to the following Persons in the following amounts, calculated
as of the Determination Date immediately preceding any Payment Date, and
priority:

 

(i)          to the payment of Taxes, registration and filing fees then due and
owing by the Borrower or the Equityholder that are attributable solely to the
operations of the Borrower; provided that the aggregate amounts payable under
this clause (i) shall not exceed the Tax Expense Cap;

 

(ii)          to the payment of accrued and unpaid Administrative Expenses;
provided that the aggregate amounts payable under this clause (ii) shall not
exceed the Administrative Expense Cap;

 

(iii)          to the Servicer, in payment in full of all accrued and unpaid
Servicer Fees reimbursable or owing under the terms of the Servicing Agreement;

 

(iv)          (A) pro rata, to each Lender, all Yield, the Unused Fee, any
Breakage Fees and any accrued and unpaid Prepayment Premium and (B) to the
Administrative Agent, the Administrative Agent Fee;

 

(v)          pro rata, to each Lender and the Administrative Agent, all accrued
and unpaid fees, expenses (including attorneys’ fees, costs and expenses),
Increased Costs and indemnity amounts payable by the Borrower to the
Administrative Agent or any Lender under the Transaction Documents;

 

-67-

 

 

(vi)          to pay the Advances Outstanding to the extent necessary to
eliminate any outstanding Borrowing Base Deficiency, on a pro forma basis after
giving effect to all payments through this clause (vi);

 

(vii)          to make any Permitted RIC Distributions (subject to the
limitations on the use of Interest Proceeds and Principal Proceeds set forth
herein);

 

(viii)          to the payment of any Administrative Expenses, to the extent not
paid pursuant to clause (ii) above due to the limitations contained therein;

 

(ix)          to the Servicer, all reasonable expenses incurred in connection
with the performance of its duties under the Transaction Documents;

 

(x)          to the Approved Valuation Firm, all accrued and unpaid fees and
expenses; and

 

(xi)          any remaining amounts, (A) if an Unmatured Event of Default has
occurred and is continuing, to the Collection Account as Interest Collections
and (B) if an Unmatured Event of Default is not continuing, to the Borrower for
payment as directed by the Borrower, including (1) as a distribution to the
Equityholder as the holder of the Equity Interest in the Borrower or (2) for
deposit in the Collection Account as Interest Collections or Principal
Collections.

 

(b)          Principal Payments Absent an Event of Default. On each Payment
Date, so long as no Event of Default has occurred and is continuing, and in any
case prior to the Facility Maturity Date, the Collateral Agent shall (as
directed pursuant to the first paragraph of this Section 2.04) transfer
Principal Collections held by the Account Bank in the Collection Account, in
accordance with the Servicer Quarterly Report, to the following Persons in the
following amounts, calculated as of the Determination Date immediately preceding
any Payment Date, and priority:

 

(i)           to pay amounts due under Sections 2.04(a)(i) through (v), to the
extent not paid thereunder;

 

(ii)          (A) during the Revolving Period, to pay amounts due under Section
2.04(a)(vi) but only to the extent not paid in full thereunder and to the extent
necessary to eliminate any outstanding Borrowing Base Deficiency, on a pro forma
basis after giving effect to all payments through this clause (ii), or (B)
during the Amortization Period, (1) to the Unfunded Exposure Account in an
amount necessary to cause the Unfunded Exposure Test to be satisfied and then
(2) to repay the Advances Outstanding until paid in full;

 

(iii)          during the Revolving Period, at the sole discretion of the
Servicer, to reinvest in Eligible Loan Assets pursuant to Section 2.19 (and for
the avoidance of doubt, the Servicer may designate an amount for reinvestment
under this clause (iii) that is lower than the funds available, such that the
balance shall be distributed under the remaining clauses below);

 

-68-

 

 

(iv)          during the Amortization Period, (A) first, to repay the Advances
Outstanding in an amount equal to the product of (x) the amount of principal
proceeds then available and (y) the weighted average Advance Rate, (B) second,
to repay the Advances Outstanding by an amount equal to the Additional Lender
Amount, and (C) third, the remainder, in the Servicer’s sole discretion, to the
Borrower;

 

(v)          to pay amounts due to the Borrower under Section 2.04(a)(vii) to
the extent not paid thereunder;

 

(vi)         to the payment of any Administrative Expenses, to the extent not
paid pursuant to clause (i) above;

 

(vii)        to pay amounts due to the Servicer under Section 2.04(a)(ix) to the
extent not paid thereunder;

 

(viii)       to pay amounts due to the Approved Valuation Firm under Section
2.04(a)(x) to the extent not paid thereunder; and

 

(ix)          any remaining amounts, (A) if an Unmatured Event of Default has
occurred and is continuing, to the Collection Account as Principal Collections
and (B) if an Unmatured Event of Default is not continuing to the Borrower for
payment as directed by the Borrower, including (1) as a distribution to the
Equityholder as the holder of the Equity Interest in the Borrower (provided
that, on a pro forma basis, such distribution does not result in a Borrowing
Base Deficiency) or (2) for deposit in the Collection Account as Interest
Collections or Principal Collections.

 

(c)          Payment Date Transfers Upon the Occurrence of an Event of Default.
On each Payment Date or as requested by the Administrative Agent on any Business
Day, if an Event of Default has occurred and is continuing, or in any case after
the Facility Maturity Date, the Collateral Agent shall (as directed pursuant to
the first paragraph of this Section 2.04) transfer collected funds held by the
Account Bank in the Collection Account, in accordance with the Servicer
Quarterly Report, to the following Persons in the following amounts, calculated
as of the Determination Date immediately preceding any Payment Date, and
priority:

 

(i)           to the payment of Taxes, registration and filing fees then due and
owing by the Borrower or the Equityholder that are attributable solely to the
operations of the Borrower; provided that the aggregate amounts payable under
this clause (i) shall not exceed the Tax Expense Cap;

 

(ii)          to the payment of accrued and unpaid Administrative Expenses;
provided that the aggregate amounts payable under this clause (ii) shall not
exceed the Administrative Expense Cap;

 

-69-

 

 

(iii)          to the Servicer, in payment in full of all accrued and unpaid
Servicer Fees; but only to the extent the Servicer is not an Affiliate of the
Borrower, the Transferor or the Servicer;

 

(iv)          (A) pro rata, to each Lender, all Yield, the Unused Fee, any
Breakage Fees and any Prepayment Premium that are accrued and unpaid as of the
last day of the related Collection Period and (B) to the Administrative Agent,
any Administrative Agent Fee accrued and unpaid as of the last day of the
related Collection Period;

 

(v)          pro rata, to each Lender and the Administrative Agent, as
applicable, all accrued and unpaid fees, expenses (including attorneys’ fees,
costs and expenses), Increased Costs and indemnity amounts payable by the
Borrower to the Administrative Agent or any Lender under the Transaction
Documents;

 

(vi)          to pay the Advances Outstanding until paid in full;

 

(vii)        to make any Permitted RIC Distributions (subject to the limitations
on the use of Interest Proceeds and Principal Proceeds set forth herein);

 

(viii)       to the payment of any Administrative Expenses, to the extent not
paid pursuant to clause (ii) above due to the limitation contained therein;

 

(ix)          to the Servicer, all reasonable expenses incurred in connection
with the performance of its duties under the Transaction Documents; and

 

(x)          to the Borrower, any remaining amounts, for payment as directed by
the Borrower, including (A) as a distribution to the Equityholder as the holder
of the Equity Interest in the Borrower or (B) for deposit in the Collection
Account as Interest Collections or Principal Collections.

 

(d)          Insufficiency of Funds. For the avoidance of doubt, the parties
hereby agree that if the funds on deposit in the Collection Account are
insufficient to pay any amounts due and payable on a Payment Date or otherwise,
the Borrower shall nevertheless remain responsible for, and shall pay when due,
all amounts payable under this Agreement and the other Transaction Documents in
accordance with the terms of this Agreement and the other Transaction Documents,
subject to the limited recourse provisions of Section 12.09. The parties further
agree that the rights of the holders of any Equity Interest in the Borrower to
distributions by the Borrower and in and to the Collateral Portfolio, including
any payment from Proceeds of the Collateral Portfolio, are fully subordinated
and junior to the Obligations of the Borrower to the Secured Parties. In the
event the Borrower is subject to a Bankruptcy Event, any claim that the holders
of any Equity Interest in the Borrower may have with respect to the such
distributions shall, notwithstanding anything to the contrary herein and
notwithstanding any objection to, or rescission of, such filing, be fully
subordinate in right of payment to the Obligations of the Borrower to the
Secured Parties. The foregoing sentence and the provisions of Section 2.04 shall
constitute a “subordination agreement” within the meaning of Section 510(a) of
the Bankruptcy Code. The Borrower and the Equityholder hereby agree that the
Equityholder may only receive distributions from the Borrower from amounts
available to the Borrower pursuant to Sections 2.04(a)(x), 2.04(b)(viii) and
2.04(c)(ix).

 

-70-

 

 

(e)          Conversion. The Servicer shall, pursuant to Section 2.18(f)
instruct the Collateral Agent, no later than the date immediately preceding each
Payment Date and subject to the Pari Passu Provisions, to convert amounts on
deposit in the applicable Collection Account into each Eligible Currency (pro
rata based on available amounts from each other Eligible Currency, unless
otherwise directed in writing by the Servicer) using the Spot Rate to the extent
necessary to make payments required in each Eligible Currency pursuant to
Section 2.04(a), Section 2.04(b) and Section 2.04(c). All risk and expense
incident to such conversion is the responsibility of the Borrower and the
Collateral Agent shall have (x) no responsibility for fluctuations in exchange
rates affecting any Collections or conversion thereof and (y) to the extent it
complies with the instructions provided by the Servicer pursuant to the Servicer
Standard, no liability for any losses incurred or resulting from the rates
obtained in such foreign exchange transactions.

 

(f)           Repayment of Obligations. Notwithstanding anything to the contrary
contained herein, the Borrower shall repay the Advances Outstanding, all accrued
and unpaid Yield, any Breakage Fees, Increased Costs, all accrued and unpaid
costs and expenses of the Administrative Agent and Lenders, all Administrative
Expenses and all other Obligations (other than unmatured contingent
indemnification obligations) in full on the Facility Maturity Date.

 

(g)          Unfunded Exposure Account; Delayed Draw Loan Assets; Revolving
Loans. On or before (x) the Addition Date of any Delayed Draw Loan Asset or
Revolving Loan, the Borrower shall deposit into the Unfunded Exposure Account an
amount equal to the Unfunded Exposure Equity Amount of such Delayed Draw Loan
Asset or Revolving Loan and (y) the date that is two (2) Business Days prior to
the Revolving period End Date, the Borrower shall deposit into the Unfunded
Exposure Account an amount equal to the Unfunded Exposure Amount of such Delayed
Draw Loan Asset or Revolving Loan, in each case by making a Disbursement Request
from the Principal Collection Account in accordance with Section 2.19 and/or a
Notice of Borrowing for an Advance in accordance with Section 2.02. Funds on
deposit in the Unfunded Exposure Account as of any date of determination may be
withdrawn to fund draw requests of the relevant Obligors under any Delayed Draw
Loan Asset or Revolving Loan; provided that, during the Amortization Period, all
such draw requests shall be funded only from amounts on deposit in the Unfunded
Exposure Account or from capital contributions made by the Transferor to the
Borrower. Any such draw request made by an Obligor, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Borrower or
the Servicer to the Collateral Agent (with a copy to the Administrative Agent)
in the form of a Disbursement Request, and the Collateral Agent shall instruct
the Account Bank to fund such draw request in accordance with the Disbursement
Request. In the event that any Delayed Draw Loan Asset or Revolving Loan is sold
by the Borrower or the Unfunded Exposure Amount is irrevocably reduced, the
Servicer (or, after delivery of a Notice of Exclusive Control, the
Administrative Agent) may cause amounts on deposit in the Unfunded Exposure
Account in an amount equal to the reduction of such Unfunded Exposure Amount to
be deposited into the Principal Collection Account as Principal Collections.

 

Section 2.05        Instructions to the Collateral Agent and the Account Bank.
All instructions and directions given to the Collateral Agent or the Account
Bank by the Servicer, the Borrower or the Administrative Agent pursuant to
Section 2.04 shall be in writing (including instructions and directions
transmitted to the Collateral Agent or the Account Bank by email), and such
written instructions and directions shall be delivered with a written
certification that such instructions and directions are in compliance with the
provisions of Section 2.04. The Servicer and the Borrower shall promptly
transmit to the Administrative Agent by e-mail a copy of all instructions and
directions given to the Collateral Agent or the Account Bank by such party
pursuant to Section 2.04. The Administrative Agent shall promptly transmit to
the Servicer and the Borrower by e-mail a copy of all instructions and
directions given to the Collateral Agent or the Account Bank by the
Administrative Agent, pursuant to Section 2.04. If either the Administrative
Agent or Collateral Agent disagrees with the computation of any amounts to be
paid or deposited by the Borrower or the Servicer under Section 2.04 or
otherwise pursuant to this Agreement, or upon their respective instructions, it
shall so notify the Borrower, the Servicer and the Collateral Agent or the
Administrative Agent, as applicable, in writing and in reasonable detail to
identify the specific disagreement. In the event the Collateral Agent or the
Account Bank receives instructions from the Servicer or the Borrower after the
occurrence of an Event of Default which conflict with any instructions received
from the Administrative Agent, the Collateral Agent or the Account Bank, as
applicable, shall rely on and follow the instructions given by the
Administrative Agent.

 

-71-

 

 

Section 2.06        Borrowing Base Deficiency Payments; Equity Cure.

 

(a)          In addition to any other obligation of the Borrower to cure any
Borrowing Base Deficiency pursuant to the terms of this Agreement, if, on any
day prior to the Collection Date, any Borrowing Base Deficiency exists, then the
Borrower shall eliminate such Borrowing Base Deficiency in its entirety within
three (3) Business Days of the Borrower obtaining knowledge or receiving written
notice from the Administrative Agent of such Borrowing Base Deficiency by
effecting one or more (or any combination thereof) of the following actions:
(i) depositing cash in Dollars into the Principal Collection Account,
(ii) repaying Advances Outstanding (together with any Breakage Fees in respect
of the amount so repaid), (iii) to the extent such sales, in conjunction with
other actions, would eliminate such Borrowing Base Deficiency, sell Loans in
accordance with Section 2.07, (iv) effecting an Addition of Eligible Loan Assets
(subject to the requirements set forth in Section 3.02) and/or (v) delivery of
an Equity Cure Notice (subject to the requirements set forth in
Section 2.06(c)). For the avoidance of doubt, the Borrower may cure a Borrowing
Base Deficiency using any combination of clauses (i), (ii), (iii), (iv) and (v)
above.

 

(b)          No later than 2:00 p.m. on the Business Day prior to any proposed
repayment of Advances Outstanding or Pledge of additional Eligible Loan Assets
pursuant to Section 2.06(a), the Borrower (or the Servicer on its behalf) shall
deliver (i) to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian), notice of such repayment or Pledge and a duly
completed Borrowing Base Certificate, updated to the date such repayment or
Pledge will be made and giving pro forma effect to such repayment or Pledge, and
(ii) to the Administrative Agent, if applicable, a Loan Tape updated to give pro
forma effect to any relevant Addition. Any notice pertaining to any repayment or
any Pledge pursuant to this Section 2.06 shall be irrevocable.

 

(c)          The Borrower may cure a Borrowing Base Deficiency pursuant to
Section 2.06(a)(iv) by delivering a notice to the Administrative Agent within
three (3) Business Days after such Borrowing Base Deficiency (such notice, an
“Equity Cure Notice”), subject to the following requirements:

 

-72-

 

 

(i)           Such Equity Cure Notice sets forth evidence reasonably
satisfactory to the Administrative Agent that (A) the Equityholder has rights
pursuant to its Constituent Documents to call capital or otherwise has
unrestricted access to capital in an aggregate amount sufficient to cure such
Borrowing Base Deficiency; (B) the Equityholder has made a capital call or
otherwise has sufficient cash on hand in an aggregate amount sufficient to cure
such Borrowing Base Deficiency and (C) the Equityholder intends to contribute
such funds to the Borrower; and

 

(ii)          The amount necessary to cure such Borrowing Base Deficiency is
contributed from the Equityholder to the Borrower in immediately available
funds, and such amount shall be applied by the Borrower to eliminate such
Borrowing Base Deficiency, in each case, within thirteen (13) Business Days of
the date such Equity Cure Notice is delivered to the Administrative Agent.

 

Section 2.07        Discretionary Sales, Substitutions and Lien Release
Dividends.

 

(a)          Substitutions. Subject to Section 2.07(d), during the Revolving
Period the Borrower may sell any Loan to any Person, including Affiliates of the
Transferor, and replace such Loan by effecting an Addition of another Eligible
Loan Asset (each such sale and Addition, a “Substitution”) so long as (i) no
Event of Default has occurred and is continuing and, immediately after giving
effect to such Substitution, no Unmatured Event of Default or Event of Default
shall have occurred, (ii) each substitute Loan acquired by the Borrower in
connection with a Substitution shall be an Eligible Loan Asset, (iii) 100% of
the proceeds from the sale of the Loan(s) to be replaced in connection with such
Substitution are either applied by the Borrower to acquire the substitute
Loan(s) or deposited in the Collection Account, (iv) all conditions precedent
set forth in Section 3.02 have been satisfied with respect to each Loan to be
acquired by the Borrower in connection with such Substitution, and
(v) immediately after giving effect to such Substitution, no Borrowing Base
Deficiency exists; provided that, notwithstanding anything to the contrary set
forth in Section 3.02, in the event a Borrowing Base Deficiency shall have
existed immediately prior to giving effect to such Substitution, the Borrower
may effect a Substitution so long as, immediately after giving effect to such
Substitution and any other action taken pursuant to Section 2.06 substantially
contemporaneous therewith, such Borrowing Base Deficiency is reduced or cured.

 

(b)          Discretionary Sales. Subject to Section 2.07(d), the Borrower may
sell any Loan to any Person, including Affiliates of the Transferor subject to
Section 2.07(f) below, (each, a “Discretionary Sale”) so long as (i) no Event of
Default has occurred and is continuing and, immediately after giving effect to
such Discretionary Sale, no Unmatured Event of Default or Event of Default shall
have occurred, (ii) except as set forth in Section 2.07(d)(ii) or unless the
Administrative Agent shall have provided prior written consent, the sale price
of any such Loan sold pursuant to a Discretionary Sale shall be equal to or
greater than its Adjusted Borrowing Value, (iii) 100% of the proceeds from the
sale of the Loan(s) in connection with such Discretionary Sale are deposited in
the Collection Account, (iv) immediately after giving effect to such
Discretionary Sale, no Borrowing Base Deficiency exists and (v) after giving
effect to any such sale, the Collateral Quality Tests are satisfied or, if not
satisfied, would be maintained or improved; provided that, in the event a
Borrowing Base Deficiency shall have existed immediately prior to giving effect
to such Discretionary Sale, the Borrower may (x) with the consent of the
Administrative Agent, effect a Discretionary Sale so long as, immediately after
giving effect to such Discretionary Sale and any other action taken pursuant to
Section 2.06 substantially contemporaneous therewith, such Borrowing Base
Deficiency is reduced or (y) without the consent of the Administrative Agent,
effect a Discretionary Sale so long as, immediately after giving effect to such
Discretionary Sale and any other action taken pursuant to Section 2.06
substantially contemporaneous therewith, such Borrowing Base Deficiency will be
cured. Notwithstanding the foregoing, the Borrower shall be permitted to sell
ineligible Portfolio Assets (including any Equity Security or Margin Stock) and
any portion of a Loan in excess of the applicable Concentration Limitations,
subject to Section 2.07(f), in each case (A) for fair market value (as
determined by the Servicer), (B) so long as, after giving effect to any such
sale, the Collateral Quality Tests are satisfied or, if not satisfied, would be
maintained or improved and (C) in the event a Borrowing Base Deficiency shall
have existed immediately prior to giving effect to such sale, immediately after
giving effect to such sale and any other action taken pursuant to Section 2.06
substantially contemporaneous therewith, such Borrowing Base Deficiency is
reduced or cured.

 

-73-

 

 

(c)          Repurchase or Substitution of Warranty Breach Loan Assets. No later
than ten (10) Business Days following the earlier of knowledge by the Borrower
of a Loan becoming a Warranty Breach Loan Asset or receipt by the Borrower from
the Administrative Agent or the Servicer of written notice thereof, the Borrower
shall either:

 

(i)          make a deposit in the applicable Eligible Currency to the
Collection Account (for allocation pursuant to Section 2.04) in immediately
available funds in an amount equal to the sum of (x) (i) the then-applicable
Advance Rate of such Loan, multiplied by (ii) the Outstanding Balance, plus (y)
any expenses or fees with respect to such Loan and costs and damages incurred by
the Administrative Agent or by any Lender in connection with any violation by
such Loan of any Applicable Law (a notification regarding the amount of such
expenses or fees to be provided by the Administrative Agent to the Borrower);
provided that (A) the Administrative Agent shall have the right to determine
whether the amount so deposited is sufficient to satisfy the foregoing
requirements and (B) the deposit of such funds into the Collection Account may
result from the sale of such Warranty Breach Loan Asset pursuant to Section
2.07(b); or

 

(ii)          with the prior written consent of the Administrative Agent, in its
sole discretion, substitute for such Warranty Breach Loan Asset a Substitute
Eligible Loan Asset.

 

Upon confirmation of the deposit of the amounts set forth in Section 2.07(c)(i)
into the Collection Account or the delivery by the Borrower of a Substitute
Eligible Loan Asset for each Warranty Breach Loan Asset pursuant to Section
2.07(c)(ii) (the date of such confirmation or delivery, the “Release Date”),
such Warranty Breach Loan Asset and related Portfolio Assets shall be removed
from the Collateral and, as applicable, the Substitute Eligible Loan Asset and
related Portfolio Assets shall be included in the Collateral. On the Release
Date of each Warranty Breach Loan Asset, the Collateral Agent, for the benefit
of the Secured Parties, shall automatically and without further action be deemed
to release to the Borrower, without recourse, representation or warranty, all
the right, title and interest and any Lien of the Collateral Agent, for the
benefit of the Secured Parties in, to and under the Warranty Breach Loan Asset
and any related Portfolio Asset and all future monies due or to become due with
respect thereto.

 

-74-

 

 

(d)          Conditions to Sales and Substitutions. Any sales or substitutions
effected pursuant to Section 2.07(a) or Section 2.07(b) shall be subject to the
satisfaction of the following conditions:

 

(i)           the conditions to the relevant Transaction set forth in
Section 3.02;

 

(ii)          the Borrower shall deliver a list of all Loans to be sold or
substituted to the Administrative Agent and the Collateral Agent, together with
a Loan Tape updated to give pro forma effect to the relevant Discretionary Sale
or Substitution;

 

(iii)          the Borrower shall not utilize selection procedures which are
intended to be adverse to the interests of the Administrative Agent or the
Lenders in the selection of the Loans to be sold or substituted;

 

(iv)          the Borrower shall notify the Administrative Agent and the Account
Bank of any amount to be deposited into the Collection Account in connection
with any Discretionary Sale or Substitution;

 

(v)          the Borrower shall be deemed to have certified to the
Administrative Agent that the representations and warranties contained in
Section 4.01 and 4.02 hereof shall be correct in all respects as if made on such
date following any Discretionary Sale or Substitution, except to the extent any
such representation or warranty relates to an earlier date; and

 

(vi)          any repayment of Advances Outstanding in connection with any
Discretionary Sale or Substitution shall comply with the requirements set forth
in Section 2.17(b).

 

(e)           Distribution of Certain Assets. Notwithstanding anything to the
contrary herein:

 

(i)           the Borrower shall be permitted to distribute to the Equityholder
(i) any Equity Security and (ii) any Loan that has an Adjusted Borrowing Value
of zero if, after giving effect to such transfer, no Event of Default, Unmatured
Event of Default or Borrowing Base Deficiency has occurred and is continuing;
and

 

(ii)           the Borrower shall be permitted to sell any Defaulted Loan,
Margin Stock or Equity Security to Persons other than Affiliates of the
Transferor pursuant to Section 2.07(b) at any time; provided that, during the
continuance of an Event of Default, the prior written consent of the
Administrative Agent shall be required for any such sale.

 

(f)           Affiliate Transactions. Notwithstanding anything to the contrary
set forth herein or in any other Transaction Document, the Transferor (or an
Affiliate thereof) shall not reacquire from the Borrower and the Borrower shall
not transfer to the Transferor or to Affiliates of the Transferor, and neither
the Transferor nor any Affiliates thereof will have a right or ability to
purchase, the Loans of the Borrower other than (i) where the relevant transfer
occurs in a transaction on arm’s length terms and at a price for each such Loan
at least equal to the greater of the Assigned Value or fair market value of such
Loan, (ii) where the Borrower have provided notice to the Administrative Agent
setting forth the price at which such Loan is proposed to be sold and
(iii) after giving pro forma effect to such transaction, (A) the aggregate
Outstanding Balance of Loans sold or released to the Transferor or any Affiliate
thereof pursuant to Section 2.07(a), Section 2.07(b) or Section 2.07(g) shall
not in aggregate exceed 20% of the Net Purchased Loan Balance, and (B) the
aggregate Outstanding Balance of Defaulted Loans sold or released to the
Transferor or any Affiliate thereof pursuant to Section 2.07(a), Section 2.07(b)
or Section 2.07(g) shall not in aggregate exceed 10% of the Net Purchased Loan
Balance, and (iv) unless otherwise consented to by the Administrative Agent,
after giving effect to such sale, either (x) no Borrowing Base Deficiency shall
exist or (y) if a Borrowing Base Deficiency already exists, such Borrowing Base
Deficiency will not be higher as a result of such sale.

 

-75-

 

 

(g)          Lien Release Dividend. Notwithstanding anything to the contrary
herein; provided no Event of Default has occurred and is continuing and no
Unmatured Event of Default exists and is continuing, on a Lien Release Dividend
Date, the Borrower may dividend any Loan, or portions thereof, to the
Equityholder (each, a “Lien Release Dividend”), subject to the following terms
and conditions, as certified by the Borrower to the Administrative Agent (with a
copy to the Collateral Agent and the Collateral Custodian):

 

(i)          The Borrower and the Equityholder shall have given the
Administrative Agent, with a copy to the Collateral Agent and the Collateral
Custodian, at least five (5) Business Days prior written notice requesting that
the Administrative Agent consent to the effectuation of a Lien Release Dividend,
in the form of Exhibit O (a “Notice and Request for Consent to Lien Release
Dividend”), and the Administrative Agent shall have delivered to the Borrower
prior written consent, which consent shall be given in the reasonable discretion
of the Administrative Agent; provided that, if the Administrative Agent shall
not have responded to the Notice and Request for Consent to Lien Release
Dividend by 11:00 a.m. on the day that is one Business Day prior to the proposed
Lien Release Dividend Date, the Administrative Agent shall be deemed not to have
given its consent;

 

(ii)          On any Lien Release Dividend Date, no more than four Lien Release
Dividends shall have been made during the 12-month period immediately preceding
the proposed Lien Release Dividend Date;

 

(iii)          After giving effect to the Lien Release Dividend on the Lien
Release Dividend Date, (A) no Borrowing Base Deficiency, Event of Default or
Unmatured Event of Default shall exist, (B) the representations and warranties
contained in Section 4.01, Section 4.02 and Section 4.03 shall be correct in all
respects as if made on such date, except to the extent relating to an earlier
date, (C) the eligibility of any Loan remaining as part of the Collateral
Portfolio after the Lien Release Dividend will be redetermined as of the Lien
Release Dividend Date, (D) no claim shall have been asserted or proceeding
commenced challenging the enforceability or validity of any of the Required Loan
Documents and (E) there shall have been no material adverse change as to the
Servicer or the Borrower;

 

(iv)          Such Lien Release Dividend must be in compliance with Applicable
Law and may not (A) be made with the intent to hinder, delay or defraud any
creditor of the Borrower or (B) leave the Borrower, immediately after giving
effect to the Lien Release Dividend, not Solvent;

 

-76-

 

 

(v)          On or prior to the Lien Release Dividend Date, the Borrower shall
have (A) delivered to the Administrative Agent, the Collateral Agent and the
Collateral Custodian, a list specifying all Loans or portions thereof to be
transferred pursuant to such Lien Release Dividend and the Administrative Agent
shall have approved the same in its sole discretion and (B) obtained all
corporate or similar authorizations, consents and approvals required to
effectuate the Lien Release Dividend;

 

(vi)          A portion of a Loan may be transferred pursuant to a Lien Release
Dividend; provided that (A) such transfer does not have an adverse effect on the
portion of such Loan remaining as a part of the Collateral Portfolio, any other
aspect of the Collateral Portfolio, the Lenders, the Administrative Agent or any
other Secured Party and (B) a new promissory note (other than with respect to a
Noteless Loan) for the portion of the Loan remaining as a part of the Collateral
Portfolio has been executed, and the original thereof has been endorsed to the
Collateral Agent and delivered to the Collateral Custodian;

 

(vii)          Each Loan, or portion thereof, as applicable, shall be
transferred at a value equal to the Outstanding Balance thereof, exclusive of
any accrued and unpaid interest or PIK Interest thereon;

 

(viii)         The Borrower shall deliver a Borrowing Base Certificate to the
Administrative Agent;

 

(ix)          The Borrower shall have paid in full an aggregate amount equal to
the sum of all amounts due and owing to the Administrative Agent, the Lenders,
the Collateral Agent or the Collateral Custodian, as applicable, under this
Agreement and the other Transaction Documents, to the extent accrued to such
date (including, without limitation, Breakage Fees) with respect to the Loans to
be transferred pursuant to such Lien Release Dividend and incurred in connection
with the transfer of such Loans pursuant to such Lien Release Dividend; and

 

(x)            Subject to Section 12.07, the Borrower hereby agrees to pay the
reasonable legal fees and expenses of the Administrative Agent, the Collateral
Agent and the Collateral Custodian in connection with any Lien Release Dividend
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral Agent, on behalf of the Secured Parties, and any
other party having an interest in the Loan in connection with such Lien Release
Dividend).

 

(h)          Limitations on Sales and Substitutions. The Outstanding Balance of
all Loans sold pursuant to Section 2.07 during any twelve (12) calendar months
shall not exceed 25% of the highest aggregate Outstanding Balance of the
Collateral Portfolio of any month during such 12 month period (or such lesser
number of months as shall have elapsed as of such date); provided that, subject
to the limitations set forth in Section 2.07(f), any Warranty Breach Loan Asset,
any Loan that as of any date of determination does not satisfy the definition of
“Eligible Loan Asset” or any Loan sold to any collateralized loan obligation
(or, in the case of clause (z) below, any credit facility) undertaken by the
Servicer or an Affiliate thereof (directly or indirectly) for a substantially
concurrent transfer to a special purpose vehicle shall be excluded from the
numerator in the foregoing threshold so long as such Loan is sold on
arm's-length terms for fair market value (x) (1) for which the closing date was
within the two months prior to the proposed date of sale and (2) for which
Morgan Stanley Senior Funding, Inc. or an Affiliate thereof acts as an
underwriter or placement agent, (y) consented to in writing by the
Administrative Agent or (z) with respect to any sale of Loans to such
collateralized loan obligation or credit facility, such sale is being performed
by the Servicer for the purpose of "rebalancing" (and for the avoidance of doubt
any Loans that have been sold for the purposes of rebalancing will not comprise
a material portion of the ramping of any collateralized loan obligation or
credit facility), shall be excluded from the foregoing threshold so long as such
Loan is sold on arm's-length terms for fair market value.

 

-77-

 

 

Section 2.08        Payments and Computations, Etc.

 

(a)          All amounts to be paid or deposited by the Borrower or the Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 1:00 p.m. on the day when due in Dollars or in such other Eligible
Currency in immediately available funds to the Collection Account or such other
account as is designated by the Administrative Agent. Any Obligation hereunder
shall not be reduced by any distribution of any portion of Available Collections
if at any time such distribution is rescinded or required to be returned by any
Lender to the Borrower or any other Person for any reason. Each Advance shall
accrue interest at the applicable Yield Rate for its Eligible Currency for each
day during each applicable Collection Period. All computations of interest and
all computations with respect to the Yield and the Yield Rate shall be computed
on the basis of a year of three hundred and sixty (360) days and the actual
number of days elapsed; provided that with respect to GBP Advances, such
computations shall be computed on the basis of a year of three hundred and
sixty-five (365) days and the actual number of days elapsed. Each Advance shall
accrue interest at the Yield Rate for each day beginning on, and including, the
Advance Date with respect to such Advance and ending on, but excluding, the date
such Advance is repaid in full.

 

(b)          Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall instead be due on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of Yield or any fee payable hereunder, as
the case may be. To the extent that Available Collections are insufficient on
any Payment Date to satisfy the full amount of any Increased Costs pursuant to
Section 2.04(a)(v) and Section 2.04(b)(i), such unpaid amounts shall remain due
and owing and shall be payable on the next succeeding Payment Date until repaid
in full.

 

(c)          If any Advance requested by the Borrower and approved by the
Lenders and the Administrative Agent pursuant to Section 2.02 is not for any
reason whatsoever, except as a result of the gross negligence or willful
misconduct of, or failure to fund such Advance on the part of, the Lenders, the
Administrative Agent or an Investment Affiliate thereof, made or effectuated, as
the case may be, on the date specified therefor, the Borrower shall indemnify
such Lender against any loss, cost or expense incurred by such Lender related
thereto (other than any such loss, cost or expense solely due to the gross
negligence or willful misconduct or failure to fund such Advance on the part of
the Lenders, the Administrative Agent or an Investment Affiliate thereof),
including any loss (including cost of funds and reasonable out-of-pocket
expenses), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund Advances or maintain
the Advances. Any such Lender shall provide to the Borrower documentation
setting forth the amounts of any loss, cost or expense referred to in the
previous sentence, such documentation to be conclusive absent manifest error.

 

-78-

 

 

Section 2.09        Increased Costs; Capital Adequacy.

 

(a)          If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit,
assessment, fee, insurance charge, liquidity or similar requirement (including
any compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any the
Administrative Agent, any Lender or any Affiliate, participant, successor or
assign thereof (each of which shall be an “Affected Party”); provided that a
participant shall be subject to the proviso to Section 12.04(d);

 

(ii)          impose on any Affected Party or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Advances or participation therein or the obligation or right of any Lender to
make Advances hereunder;

 

(iii)          change the amount of capital maintained or required or requested
or directed to be maintained by any Affected Party;

 

(iv)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(v)          change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or a successor thereto) assesses deposit insurance
premiums or similar charges;

 

and the result of any of the foregoing shall be to increase the cost to or
impose a cost upon such Affected Party of funding or making or maintaining any
Advance or of maintaining its obligation to make any such Advance or otherwise
performing its obligations under the Transaction Documents or to increase the
cost to such Affected Party or to reduce the amount of any sum received or
receivable by such Affected Party, whether of principal, interest or otherwise
or to require any payment calculated by reference to the amount of interest or
loans received or held by such Affected Party and such Affected Party is
generally charging such amounts to similarly situated borrowers, then the
Borrower will pay to such Affected Party such additional amount or amounts as
will compensate such Affected Party for such additional costs incurred or
reduction suffered.

 

(b)          If any Affected Party determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Affected Party’s capital or on the capital of Affected
Party’s holding company, if any, as a consequence of this Agreement or the
Advances made by such Affected Party to a level below that which such Affected
Party or Affected Party’s holding company could have achieved but for such
Change in Law and such Affected Party is generally charging such amounts to
similarly situated borrowers, then from time to time the Borrower will pay to
such Affected Party such additional amount or amounts as will compensate such
Affected Party or Affected Party’s holding company for any such reduction
suffered.

 

-79-

 

 

(c)          A certificate of an Affected Party providing an explanation of the
applicable Change in Law, certifying that such Affected Party is generally
charging such amounts to similarly situated borrowers and setting forth the
amount or amounts necessary to compensate such Affected Party or its holding
company, as the case may be, as specified in clause (a) or (b) of this
Section 2.10 shall be delivered to the Borrower and shall be conclusive absent
manifest error. In determining any amount provided for in this Section 2.09, the
Affected Party may use any reasonable averaging and attribution methods. The
Borrower shall pay such Affected Party the amount shown as due on any such
certificate on the Payment Date following receipt thereof.

 

(d)          If a Currency Disruption Event with respect to any Lender has
occurred and is continuing at any time at which the Borrower requests an Advance
in the currency subject to such Currency Disruption Event, the Administrative
Agent or such Lender, as applicable, shall in turn so notify the Borrower, and
shall have no obligation to make such Advance in such currency. Upon receipt of
such notice, the Borrower may revoke any pending Notice of Borrowing without
payment of any penalty or fees.

 

(e)          Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Section 2.09 shall not constitute a waiver of any
Affected Party’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Affected Party pursuant to this
Section 2.09 for any increased costs or reductions incurred more than one
hundred and eighty (180) days prior to the date that such Affected Party
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Affected Party’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the one hundred and eighty
(180)-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(f)          In the event that any Affected Party shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Affected Party to make
any purchase or loan or maintain any purchase or loan) as a result of any
Advance not being made in accordance with a request therefor under Section 2.02,
then, on the Payment Date following written notice from such Affected Party to
the Borrower, the Borrower shall pay to such Affected Party, the amount of such
loss or expense. Such written notice (which shall include calculations in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding upon the Borrower.

 

Section 2.10        Taxes.

 

(a)          Defined Terms. For purposes of this Section 2.10, the term
“Applicable Law” includes FATCA.

 

-80-

 

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Transaction Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.10) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)          Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.10) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to maintain a Participant
Register, (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.10,
the Borrower shall deliver to the Administrative Agent appropriate evidence of
such payment.

 

-81-

 

 

(g)          Status of Lenders. Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any
Transaction Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation or other information
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.10(g)(i),
(ii) and (iii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(i)          If any Lender is not a U.S. Person, such Lender shall deliver to
the Borrower, to the extent legally entitled to do so, with a copy to the
Administrative Agent, on or prior to the date such Lender becomes a party to the
Agreement (and from time to time thereafter upon reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

a.       in the case of a Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Transaction Document, executed copies of IRS Form W-8BEN or W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Transaction
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

b.       executed copies of IRS Form W-8ECI;

 

c.       in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit P-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

d.       to the extent a Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit P-2 or
Exhibit P-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Lender is a partnership
and one or more direct or indirect partners of such Lender are claiming the
portfolio interest exemption, such Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit P-4 on behalf of each such
direct and indirect partner;

 

-82-

 

 

(ii)          If a Lender is a U.S. Person, such Lender shall deliver to the
Borrower, with a copy to the Administrative Agent, on or prior to the date such
Lender becomes a party to this Agreement (and from time to time thereafter upon
reasonable request of the Borrower or the Administrative Agent), two (or such
other number as may from time to time by prescribed by Applicable Law) duly
completed copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.

 

(iii)          If a payment made to a Lender under any Transaction Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iv)          Each Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of any other form or information prescribed by Applicable Law as
a basis for claiming exemptions from or a reduction in withholding Taxes, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made. Each Lender shall
also provide such information as is required to enable the Borrower to comply
with its tax reporting obligations.

 

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 2.10(g) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

-83-

 

 

(h)          Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.10 (including by
the payment of additional amounts pursuant to this Section 2.10), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.10 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)           Survival. Each party’s obligations under this Section 2.10 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Transaction Document.

 

Section 2.11        Mitigation Obligations. If any Lender requests compensation
under Section 2.09, or requires the Borrower to pay any Indemnified Taxes to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.10 then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.09 or Section 2.10, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

Section 2.12        Grant of a Security Interest. To secure the prompt, complete
and indefeasible payment in full when due, whether by lapse of time,
acceleration or otherwise, of the Obligations and the performance by the
Borrower of all of the covenants and obligations to be performed by it pursuant
to this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
the Borrower hereby Grants to the Collateral Agent, on behalf of the Secured
Parties, all of the Borrower’s right, title and interest in, to and under (but
none of the obligations under) all of the Collateral Portfolio, whether now
existing or hereafter arising or acquired by the Borrower, and wherever the same
may be located. For the avoidance of doubt, the Collateral Portfolio shall not
include any Excluded Amounts, and the Borrower does not hereby assign, pledge,
mortgage or Grant a security interest in any such amounts. Anything herein to
the contrary notwithstanding, (a) the Borrower shall remain liable under the
Collateral Portfolio to the extent set forth therein to perform all of its
duties and obligations thereunder to the same extent as if this Agreement had
not been executed, (b) the exercise by the Collateral Agent, for the benefit of
the Secured Parties, of any of its rights in the Collateral Portfolio shall not
release the Borrower from any of its duties or obligations under the Collateral
Portfolio and (c) none of the Administrative Agent, the Collateral Agent, any
Lender (nor its successors and assigns) nor any Secured Party shall have any
obligations or liability under the Collateral Portfolio by reason of this
Agreement, nor shall the Administrative Agent, the Collateral Agent, any Lender
(nor its successors and assigns) nor any Secured Party be obligated to perform
any of the obligations or duties of the Borrower thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder. The
parties hereto agree that such collateral Grant to the Collateral Agent, for the
benefit of the Secured Parties, shall terminate upon the Collection Date.

 

-84-

 

 

Section 2.13        Evidence of Debt. The Administrative Agent shall maintain,
solely for this purpose as a non-fiduciary agent of the Borrower, at its address
referred to in Section 12.02, a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders, and the principal amounts and stated interest owing to
each Lender pursuant to the terms of this Agreement and the other Transaction
Documents (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower the
Administrative Agent and each Lender shall treat each Person whose name is
recorded in the Register as a Lender under this Agreement for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice. No Advance hereunder shall be assigned or sold, in whole or in part
without registering such assignment or sale on the Register.

 

Section 2.14        [Reserved].

 

Section 2.15        Release of Loans.

 

(a)          The Borrower may obtain the release of (i) any Loan (and the
related Portfolio Assets pertaining thereto) sold or substituted in accordance
with the applicable provisions of Section 2.07 and any Portfolio Assets
pertaining to such Loan and (ii) any Loan in the Collateral Portfolio that
expires by its terms where all amounts owed in respect thereof have been paid in
full by the related Obligor and/or the related administrative agent, as
applicable, and deposited in the Collection Account. The Collateral Agent, for
the benefit of the Secured Parties, shall at the sole expense of the Borrower
and at the direction of the Administrative Agent, execute such documents and
instruments of release as may be prepared by the Servicer on behalf of the
Borrower, give notice of such release to the Collateral Custodian (in the form
of Exhibit J) (unless the Collateral Custodian and Collateral Agent are the same
Person) and take other such actions as shall reasonably be requested by the
Borrower to effect such release of the Lien created pursuant to this Agreement.
Upon receiving such notification by the Collateral Agent as described in the
immediately preceding sentence, if applicable, the Collateral Custodian shall
deliver the Required Loan Documents to the Borrower.

 

(b)          Upon the occurrence of the Collection Date, the respective
remaining interests in the Portfolio Assets of each Lender, the Collateral Agent
and the Administrative Agent shall be automatically released to the Borrower,
for no consideration but at the sole expense of the Borrower, free and clear of
any Lien resulting solely from an act by any Lender, the Collateral Agent or the
Administrative Agent but without any other representation or warranty, express
or implied, by or recourse against any Lender, the Collateral Agent or the
Administrative Agent, and the Collateral Agent or the Administrative Agent shall
promptly provide evidence of any such release as the Borrower may request, at
the sole expense of the Borrower.

 

-85-

 

 

(c)          The security interest on any Loans released pursuant to this
Section 2.15 or pursuant to Section 2.07(g) shall be automatically released upon
the consummation of the transfer or distribution of such Loan, without any
further action from the Collateral Agent or the Administrative Agent; provided,
however, the Collateral Agent and the Administrative Agent shall, upon the
reasonable request of the Servicer or the Borrower, deliver any documentation or
take any actions necessary or desirable to evidence the release of such security
interest.

 

Section 2.16        Treatment of Amounts Received by the Borrower. Amounts
received by the Borrower pursuant to Section 2.07 on account of Loans shall be
treated as payments of Principal Collections or Interest Collections, as
applicable, on Loans hereunder.

 

Section 2.17        Prepayment; Repayment; Reduction of Commitments.

 

(a)          Except as expressly permitted or required herein, including, any
repayment necessary to cure a Borrowing Base Deficiency, Advances may only be
prepaid in whole or in part at the option of the Borrower at any time by
delivering a Notice of Reduction (which notice shall include a Borrowing Base
Certificate) to the Administrative Agent, the Collateral Agent and the Lenders
no later than at least one Business Day, or in the case of any prepayment in
whole, at least three (3) Business Days, prior to such prepayment; provided that
any prepayment of Advances in an Eligible Currency other than Dollars shall be
made by converting such prepayment into the applicable Eligible Currency at the
Spot Rate to the extent sufficient funds have not been remitted in such Eligible
Currency. Upon any prepayment (x) in part, the Borrower shall also pay all
accrued and unpaid costs and expenses of the Administrative Agent and the
Lenders required to be paid pursuant to Section 12.07 related to such prepayment
and (y) in whole, the Borrower shall also pay in full all accrued and unpaid
Yield, Increased Costs and all accrued and unpaid costs and expenses of the
Administrative Agent and the Lenders required to be paid pursuant to Section
12.07 related to such prepayment; and (z) if such prepayment occurs other than
on a Payment Date, the Borrower shall pay any applicable Breakage Fees. The
Administrative Agent shall apply amounts received from the Borrower pursuant to
this Section 2.17(a) to the payment of Breakage Fees and to the pro rata
reduction of the Advances Outstanding. Any notice relating to any repayment
pursuant to this Section 2.17(a) shall be irrevocable; provided that any such
notice may state that such notice is conditioned upon the effectiveness of other
events, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
events fail to become effective (and, for the avoidance of doubt, the Borrower
shall be liable for any Breakage Fees or, subject to Section 12.07, other
reasonable and documented out-of-pocket costs incurred by the Administrative
Agent or any Lender in connection with such revocation).

 

-86-

 

 

(b)          The Borrower may, at its option, upon three (3) Business Days’
prior delivery of a Notice of Reduction (which notice shall include a Borrowing
Base Certificate giving pro forma effect to the action in (i) or (ii)) to the
Administrative Agent, the Collateral Agent and the Lenders, either (i) cause the
Collection Date to occur upon payment in full of all Advances Outstanding, all
accrued and unpaid Yield, any Breakage Fees all accrued and unpaid costs and
expenses of the Administrative Agent and Lenders, payment of the Prepayment
Premium pro rata to each Lender and payment of all other Obligations (other than
unmatured contingent indemnification obligations) (a “Prepayment Election”) or
(ii) reduce the Facility Amount by any portion of such Facility Amount that
exceeds the sum of all Advances Outstanding, subject to payment by the Borrower
of all accrued and unpaid Yield and Unused Fees (pro rata with respect to the
portion of the Facility Amount so reduced), any Breakage Fees, all accrued and
unpaid costs and expenses of the Administrative Agent and Lenders relating to
such partial reduction and the Prepayment Premium pro rata to each Lender. Any
termination of this Agreement shall be subject to Section 12.05. The Commitment
of each Lender shall be reduced by an amount equal to its Pro Rata Share (prior
to giving effect to any reduction of Commitments hereunder) of the aggregate
amount of any reduction under this Section 2.17(b).

 

(c)          Notwithstanding anything to the contrary herein, no Prepayment
Premium shall be due and payable in connection with any prepayment or repayment
in any of the following circumstances: (i) if a Non-Approval Event has occurred
and is continuing at the time of such prepayment or repayment, (ii) on or after
the one (1) year anniversary of the Closing Date or (iii) if such prepayment or
repayment is pursuant to Section 2.17(a).

 

Section 2.18        Collections and Allocations.

 

(a)          Collections. The Servicer shall transfer, or cause to be
transferred (i) all Available Collections denominated in Dollars and received
directly by it to the Collection Account by the close of business on the second
Business Day after such Collections are received, and (ii) all Available
Collections not denominated in Dollars into the applicable Eligible Currency
Account by the close of business on the second Business Day after such
Collections are received. The Servicer may, on any date, instruct the Account
Bank to convert funds on deposit in any or all Eligible Currency Accounts into
Dollars using the Spot Rate. Such converted funds shall then be transferred into
the Collection Account. Promptly following the transfer of Available Collections
to the Collection Account, the Servicer shall segregate Principal Collections
and Interest Collections and transfer the same to the Principal Collection
Account and the Interest Collection Account, respectively. The Servicer shall
report the amount of Principal Collections and Interest Collections on deposit
in the Principal Collection Account and the Interest Collection Account, in each
case on each Quarterly Reporting Date, in the Servicer Quarterly Report
delivered pursuant to Section 6.08(c).

 

(b)          Initial Deposits. On and after the Addition Date with respect to
any Loan, the Servicer will deposit into the Collection Account all Available
Collections received in respect of Eligible Loan Assets being transferred to and
included as part of the Collateral Portfolio on such date.

 

(c)          Excluded Amounts. The Servicer may withdraw from the Collection
Account any deposits thereto constituting Excluded Amounts if the Servicer has,
prior to such withdrawal, delivered to the Administrative Agent a report setting
forth the calculation of such Excluded Amounts (a copy of which will be provided
by the Servicer to the Collateral Agent) in form and substance satisfactory to
the Administrative Agent in its reasonable discretion.

 

-87-

 

 

(d)          Investment of Funds. Prior to delivery of any Notice of Exclusive
Control, the Servicer may, pursuant to written instruction (which may be in the
form of standing instructions), direct the Collateral Agent to invest, or cause
the investment of, funds on deposit in the Controlled Accounts in Permitted
Investments, from the date of this Agreement until the Collection Date. Absent
any such written instruction, such funds shall not be invested. A Permitted
Investment acquired with funds deposited in any Controlled Account shall mature
not later than the Business Day immediately preceding any Payment Date, and
shall not be sold or disposed of prior to its maturity. All such Permitted
Investments shall be registered in the name of the Account Bank or its nominee
and shall be credited to a Controlled Account; provided that compliance shall be
the responsibility of the Borrower and the Servicer and not the Collateral Agent
or Account Bank. All income and gain realized from any such investment, as well
as any interest earned on deposits in any Controlled Account shall be
distributed in accordance with the provisions of Article II hereof. The Borrower
shall deposit in the Collection Account or the Unfunded Exposure Account, as the
case may be (with respect to investments made hereunder of funds held therein),
an amount equal to the amount of any actual loss incurred, in respect of any
such investment, immediately upon realization of such loss. None of the Account
Bank, the Collateral Agent, the Administrative Agent or any Lender shall be
liable for the amount of any loss incurred, in respect of any investment, or
lack of investment, of funds held in any Controlled Account, other than with
respect to fraud or their own gross negligence or willful misconduct. The
parties hereto acknowledge that Permitted Investments may include those
investments in which the Collateral Agent or any of its Investment Affiliates
provides services and receives reasonable compensation.

 

(e)          Rights of Withdrawal. Until the Collection Date, neither the
Borrower nor the Servicer shall have any rights of direction or withdrawal, with
respect to amounts held in any Controlled Account, except to the extent
explicitly set forth in this Section 2.18, Section 2.04 or Section 2.19.

 

(f)          Eligible Currency.

 

(i)          Subject to the Pari Passu Provisions, any and all payments made by
the Borrower under the Transaction Documents shall be made in the applicable
Eligible Currency; provided that: (i) repayment of Advances in an Eligible
Currency other than Dollars shall be made in the corresponding Eligible
Currency, and (ii) payment of interest on the Advances in an Eligible Currency
other than Dollars shall be made in the corresponding Eligible Currency. Each
party hereto agrees that the Available Collections and all such other amounts
described in Section 2.04(a), Section 2.04(b) and Section 2.04(c) shall be
applied in accordance with the priority of payments set forth in Section
2.04(a), Section 2.04(b) and Section 2.04(c). The Lenders and the Administrative
Agent hereby instruct the Collateral Agent to apply the Available Collections
and all such other amounts described in Section 2.04(a), Section 2.04(b) and
Section 2.04(c) in accordance with Section 2.04(a), Section 2.04(b) and Section
2.04(c); provided that such payments shall be subject to availability of such
funds pursuant to Section 2.04(a), Section 2.04(b) and Section 2.04(c).

 

(ii)          The Servicer shall instruct the Collateral Agent, on the
Determination Date immediately preceding each Payment Date, to convert amounts
on deposit in the Collection Account into each Eligible Currency to the extent
necessary to make payments pursuant to Section 2.04(a), Section 2.04(b) and
Section 2.04(c), as applicable (as determined by the Servicer using the Spot
Rate).

 

-88-

 

 

(iii)          Any Available Collections on deposit in the Principal Collection
Account denominated in an Eligible Currency may be converted by the Servicer
into another Eligible Currency on any Business Day (other than a Payment Date)
using the Spot Rate so long as (i) no Borrowing Base Deficiency exists either
prior to and after giving effect to such conversion, and (ii) the converted
amounts are used solely for purposes of acquiring a Loan denominated in such
other Eligible Currency pursuant to Section 2.19. The Servicer shall provide no
less than one (1) Business Day’s prior written notice to the Administrative
Agent and the Collateral Agent of any such conversion.

 

Section 2.19        Reinvestment of Principal Collections.

 

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent, the Lenders and Administrative Agent, prior to the end of the
Revolving Period, the Servicer may, to the extent of any Principal Collections
on deposit in the Principal Collection Account:

 

(a)          withdraw such funds for the purpose of reinvesting in additional
Eligible Loan Assets to be Pledged hereunder; provided that the following
conditions are satisfied:

 

(i)           all applicable conditions precedent set forth in Section 3.02 have
been satisfied;

 

(ii)          (x) no Event of Default or Unmatured Event of Default has occurred
and is continuing or exists or would result from such withdrawal and
reinvestment, and (y) no Borrowing Base Deficiency exists or would result from
such withdrawal and reinvestment; provided that if as a result of such
withdrawal and reinvestment any Borrowing Base Deficiency would be decreased,
such withdrawal and reinvestment will be permitted;

 

(iii)          the representations and warranties contained in Section 4.01,
Section 4.02 and Section 4.03 hereof shall be correct in all respects as if made
on such date, except to the extent relating to an earlier date;

 

(iv)          the Servicer provides same day (or earlier) written notice to the
Administrative Agent and the Collateral Agent by email (to be received no later
than 2:00 p.m. on such day) of the request to withdraw Principal Collections and
the amount of such request;

 

(v)          the notice required in clause (iv) above shall be accompanied by a
Disbursement Request and a Borrowing Base Certificate, each executed by the
Borrower and a Responsible Officer of the Servicer; or

 

(b)          withdraw such funds for the purpose of making payments in respect
of the Advances Outstanding in the applicable Eligible Currency at such time in
accordance with and subject to the terms of Section 2.17.

 

-89-

 

 

Upon the satisfaction of the applicable conditions set forth in this
Section 2.19 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Collateral Agent will release funds from the
Principal Collection Account to the Servicer in an amount not to exceed the
lesser of (A) the amount requested by the Servicer and (B) the amount on deposit
in the Principal Collection Account on such day.

 

Section 2.20        Loan Approval Procedure.

 

(a)          Approval Request. For each Loan that the Borrower wishes to effect
an Addition (including any Addition in connection with a Substitution), the
Borrower shall deliver a request for an Approval Notice to the Administrative
Agent (an “Approval Request”). Each Approval Request shall set forth information
in relation to the relevant Loan as of a date not more than five (5) Business
Days prior to the date of the Approval Request (the “Addition Cut-Off Date”),
and shall confirm that as of the Addition Cut-Off Date:

 

(i)          on the basis of the information set forth in the Approval Notice,
the Loan meets the Eligibility Criteria (or such Approval Request shall describe
any Eligibility Criteria not met in relation to which the Borrower is requesting
a waiver);

 

(ii)          inclusion of such Loan as an Eligible Loan Asset either (a) will
not cause the Eligible Loan Assets to exceed any Concentration Limitation or
(b) may cause the Eligible Loan Assets to exceed one or more Concentration
Limitations (which shall be described in the Approval Request) but the Servicer
has identified the portion of any such Eligible Loan Asset that exceeds such
Concentration Limitations (which shall be designated in the Approval Request)
consistent with the confirmation in clause (iii); and

 

(iii)          based on a specific assumed acquisition price (if applicable),
Advance Rate and Assigned Value with respect to the proposed Loan, and any
expected equity contribution set forth in the Approval Request, either (I) no
Borrowing Base Deficiency will result from the inclusion of such Loan in the
Borrowing Base or (II) if a Borrowing Base Deficiency exists prior to such
Addition, inclusion of such Loan in the Borrowing Base will cure or reduce such
Borrowing Base Deficiency, including in each case from any related Advance and
the application of the proceeds of such Advance to any necessary purchase or
acquisition of Loan.

 

(b)          Loan Information. The Approval Request will include the items set
forth in clause (b) of the definition of “Required Loan Documents” (to the
extent available to the Servicer) and, with respect to any Obligor, (i) to the
extent available to the Servicer, the audited financial statements for such
Obligor for the three prior fiscal years (or such shorter period of time that
the Obligor has been in existence), (ii) the Servicer’s internal credit memo
with respect to the Obligor, including explanation of any EBITDA adjustments and
detailed projections of free cash flow through maturity, and (iii) upon the
reasonable request of the Administrative Agent, explanation of any EBITDA
adjustments and projections of free cash flow through maturity, any lender
presentations and confidential information memorandum received by the Servicer.
Following receipt of an Approval Request, the Administrative Agent may
reasonably request any additional specific appraisals, valuation reports, or
credit evaluations or analyses in the Servicer’s possession in relation to such
Loan (“Additional Loan Information”).

 

-90-

 

 

(c)          Approval Notice. After it has received an Approval Request and any
reasonably requested Additional Loan Information, the Administrative Agent shall
either deliver an Approval Notice in relation to such Loan, or notify the
Servicer in writing that no Approval Notice will be given in relation to such
Loan.

 

(d)          Assigned Value Estimate. Upon reasonable request by the Servicer,
the Administrative Agent shall from time to time provide to the Servicer its
good faith, non-binding estimate of the expected Assigned Value of any potential
Eligible Loan Asset.

 

(e)          Eligibility Criteria. An Approval Notice from the Administrative
Agent in relation to any Loan will be deemed to be a waiver of the requirements
in the definition of “Eligibility Criteria” if and only if the relevant
deviation from such criteria has been identified in the Approval Request
delivered to the Administrative Agent.

 

Section 2.21        Incremental Facilities.

 

(a)          The Borrower may, by written notice to the Administrative Agent
substantially in the form of Exhibit M hereto, and each Lender, elect to
request, prior to the last day of the Revolving Period, an increase to the
existing Commitments (any such increase, the “New Commitments”) by an amount
with the consent of the Administrative Agent in its sole discretion and subject
to any internal approvals, which would increase the Facility Amount up to
$400,000,000. Each such notice shall specify (i) the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the New Commitments shall be
effective and approved in writing by the Administrative Agent and (ii) the
identity of each Lender or other Person (each, an “Increasing Lender”) to whom
the Borrower proposes any portion of such New Commitments be allocated and the
amounts of such allocations (if then known). Such New Commitments shall become
effective as of such Increased Amount Date; provided that (A) no Unmatured Event
of Default, Event of Default or Borrowing Base Deficiency shall exist on such
Increased Amount Date before or after giving effect to such New Commitments; (B)
the New Commitments shall be effected pursuant to an Assignment and Acceptance
for each existing Lender (if applicable), or one or more Joinder Supplements for
any new Lender executed and delivered by the Borrower, such new Lender and the
Administrative Agent, and each of which shall be recorded in the Register and
each new Lender shall be subject to the requirements set forth in Section
2.10(g); (C) the Borrower shall pay any applicable Breakage Fees in connection
with the New Commitments and shall pay any other required fees in connection
with the New Commitments; (D) the Borrower shall deliver or cause to be
delivered any customary closing documents (substantially consistent with the
documents set forth in Section 3.01) reasonably requested by Administrative
Agent or an Increasing Lender in connection with any such transaction; and (E)
the effectiveness of any allocation of New Commitments to a non-Lender shall be
subject to the prior written consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed).

 

(b)          On any Increased Amount Date on which New Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each of
the existing Lenders shall assign to each of the Increasing Lenders, and each of
the Increasing Lenders shall purchase from each of the existing Lenders, at the
principal amount thereof (together with accrued interest), such interests in the
Advances Outstanding on such Increased Amount Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Advances will be held by existing Lenders and Increasing Lenders ratably in
accordance with their Commitments after giving effect to the addition of such
New Commitments to the Commitments, (ii) each New Commitment shall be deemed,
for all purposes, a Commitment and each Advance made thereunder (a “New
Advance”) shall be deemed, for all purposes, an Advance and (iii) each new
Lender shall become a Lender with respect to the Commitments and all matters
relating thereto.

 

-91-

 

 

(c)          The Administrative Agent shall notify the Lenders promptly upon
receipt of the Borrower’s notice of each Increased Amount Date and in respect
thereof (i) the New Commitments and the Increasing Lenders and (ii) in the case
of each notice to any Lender, the respective interests in such Lender’s
Advances, in each case subject to the assignments contemplated by this Section
2.21.

 

(d)          The terms and provisions of the New Advances shall be identical to
the Advances. Each Assignment and Acceptance or each Joinder Supplement, as
applicable, may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Transaction Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, and
consented to by the Borrower (such consent not to be unreasonably withheld), to
effect the provisions of this Section 2.21.

 

Section 2.22        Defaulting Lenders.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(i)          Waivers and Amendments. The portion of the Loan funded by such
Defaulting Lender shall not be included in determining whether Required Lenders
have taken or may take any action hereunder and the Defaulting Lender shall not
be included in determining whether all Lenders have taken or may have taken any
action hereunder; provided that any waiver, amendment or modification requiring
the consent of all Lenders which affects such Defaulting Lender differently than
other affected Lenders or Lenders shall require the consent of such Defaulting
Lender, as applicable.

 

(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Unmatured Event of Default or Event of
Default exists), to the funding of any Advance in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Advances under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Unmatured Event of Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Advances in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Advances of all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender until such time as all Advances are held by the Lenders pro
rata in accordance with the Commitments hereunder. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.22 shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

-92-

 

 

(iii)          Certain Fees. For any period during which such Lender is a
Defaulting Lender, such Defaulting Lender shall not be entitled to receive any
Unused Fee for any period during which such Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender).

 

(b)          In the event that the Administrative Agent, and, so long as no
Event of Default exists, the Borrower, determine (such determination not to be
unreasonably withheld) that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, such Lender will
cease to be a Defaulting Lender and the provisions of clause (a) shall, from and
after such determination, cease to be of further force or effect with respect to
such Lender; provided that no change hereunder from Defaulting Lender to a
non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender having been a Defaulting Lender.

 

(c)          Replacement of a Lender.

 

(i)          If any Lender becomes a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon not less
than five (5) Business Days advance notice to the Administrative Agent and (if
different) the related Lender, (x) require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 12.04), all of its respective interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender if a Lender accepts such assignment); provided that (A)
the Borrower shall have received the prior written consent of the Administrative
Agent with respect to any assignee that is not already a Lender hereunder, which
consent shall not unreasonably be withheld, conditioned or delayed, (B) the
assignee shall not be an Affiliate of any of the Borrower, the Servicer or the
Transferor, (C) such assigning Lender shall have received payment of an amount
equal to all outstanding Advances funded or maintained by such Lender, together
with all accrued interest thereon and all accrued Fees, and (D) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable assignee shall have agreed to, and shall be sufficient (together
with all other consenting Lenders) to cause the adoption of, the applicable
consent, waiver or amendment of the Transaction Documents or (y) terminate the
Commitment of such Lender and repay all Obligations of the Borrower owing to
such Lender relating to the portion of the Advance held by such Lender as of
such termination date, without the payment of any penalty, fee or premium. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to exist.

 

-93-

 

 

(ii)          Any Lender being replaced pursuant to Section 2.22(c)(i) above
shall execute and deliver an Assignment and Acceptance with respect to such
Lender’s applicable Commitment and outstanding portion of the Advance funded by
such Lender. Pursuant to such Assignment and Acceptance, (A) the assignee Lender
shall acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding portion of the Advance and (B) all obligations of the
Borrower owing to the assigning Lender relating to the Advance and Commitments
so assigned shall be paid in full by the assignee Lender to such assigning
Lender concurrently with such Assignment and Acceptance, the assignee Lender
shall become a Lender hereunder and under each of the Transaction Documents and
the assigning Lender shall cease to constitute a Lender hereunder with respect
to such assigned portion of the Advance and Commitments, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender. In connection with any such replacement, if any such
Non-Consenting Lender or Defaulting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Acceptance reflecting such
replacement within three (3) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Acceptance to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Acceptance without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

 

(d)          In the event that the Borrower or the Administrative Agent has
requested any consent, waiver or amendment by any Lender or the Lenders to any
matter pursuant to this Agreement, and such consent, waiver or amendment in
question requires the agreement of all affected Lenders, the Lenders or the
Required Lenders, then any Lender who does not agree to such consent, waiver or
amendment within five (5) Business Days’ written notice to such Lender that such
amendment has been agreed to by the Required Lenders shall be deemed a
“Non-Consenting Lender”. For the avoidance of doubt, (x) Non-Consenting Lender
shall not include any Lender that abstains from voting on any consent, waiver or
amendment if the vote of such Lender would not be required in order for such
consent, waiver or amendment to be approved pursuant to this Agreement, and (y)
if the Administrative Agent is also a Lender, any failure of the Administrative
Agent, acting in its capacity as Administrative Agent, to grant any consent,
waiver or amendment shall not result in the Administrative Agent, acting in its
capacity as a Lender, being deemed to be a Non-Consenting Lender. In the event
that the Administrative Agent in its individual capacity is a Non-Consenting
Lender and the Borrower have replaced the Administrative Agent in its capacity
as a Non-Consenting Lender pursuant to this Section 2.22, then the Borrower
shall have the right to remove and replace the Administrative Agent in
accordance with Section 9.01(h).

 

-94-

 

 

ARTICLE III.

CONDITIONS PRECEDENT

 

Section 3.01        Conditions Precedent to Effectiveness.

 

(a)          This Agreement shall be effective upon satisfaction of the
conditions precedent that:

 

(i)           each Transaction Document shall have been duly executed by, and
delivered to, the parties thereto, and the Administrative Agent shall have
received such other documents, instruments, agreements, certificates and legal
opinions as the Administrative Agent shall reasonably request in connection with
the transactions contemplated by this Agreement, each in form and substance
satisfactory to the Administrative Agent;

 

(ii)          the Administrative Agent shall have received satisfactory evidence
that the Borrower, the Transferor and the Servicer have obtained all required
consents and approvals of all Persons to the execution, delivery and performance
of this Agreement and the other Transaction Documents to which it is a party and
the consummation of the transactions contemplated hereby or thereby;

 

(iii)          in the judgment of the Administrative Agent, there has not been
(x) any change in Applicable Law which adversely affects any Lender’s or the
Administrative Agent’s ability to enter into the transactions contemplated by
the Transaction Documents or (y) any Material Adverse Effect or material
disruption in the financial, banking or commercial loan or capital markets
generally;

 

(iv)          the Servicer and the Borrower shall each have delivered to the
Administrative Agent a certificate as to whether such Person is Solvent in the
form of Exhibit N;

 

(v)           the Borrower and the Servicer shall have delivered to the
Administrative Agent a certification that no Unmatured Event of Default, Event
of Default or Servicer Default has occurred and is continuing;

 

(vi)          the Administrative Agent shall have received the executed legal
opinion or opinions of Dechert LLP, counsel to the Borrower, the Transferor and
the Servicer, covering due authorization, execution and delivery of, and
enforceability of, all Transaction Documents, grant and perfection of the
security interests on the Collateral Portfolio, true sale and non-consolidation
of the Borrower, in each case, in form and substance acceptable to the
Administrative Agent in its reasonable discretion;

 

(vii)         the Administrative Agent shall have received the executed legal
opinion or opinions of Locke Lord LLP, counsel to the Collateral Agent, the
Collateral Custodian and the Account Bank, covering enforceability of the
Transaction Documents to which each such Person is a party;

 

-95-

 

 

(viii)        the Administrative Agent and the Lenders shall have received the
fees (including fees, disbursements and other charges of counsel to the
Administrative Agent) to be received on the Closing Date referred to herein or
in any other Transaction Document;

 

(ix)          the Administrative Agent and the Lenders shall have received,
sufficiently in advance of the Closing Date, (i) all documentation and other
information required by the Administrative Agent or such Lender in its sole
discretion and/or bank regulatory authorities with respect to the Borrower, the
Transferor and the Servicer under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, all in form and
substance satisfactory to the Administrative Agent and the Lenders and (ii) if
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to the
Borrower;

 

(x)          all corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated by this
Agreement and the other Transaction Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent;

 

(xi)          the Administrative Agent or the Collateral Agent shall have
received UCC-1 financing statements (i) naming the Borrower as debtor and in
proper form for filing in the filing office of the appropriate jurisdiction
that, when filed, together with the Securities Account Control Agreement, are
effective to perfect the Collateral Agent’s security interest in the Collateral
Portfolio such that the Collateral Agent’s security interest in the Collateral
Portfolio ranks senior (subject only to Permitted Liens) to that of any other
creditors of the Borrower (whether now existing or hereafter acquired) and (ii)
naming the Transferor as debtor, the Borrower as assignor and the Collateral
Agent, on behalf of the Secured Parties, as secured party/total assignee and in
proper form for filing in the filing office of the appropriate jurisdiction;

 

(xii)         the Administrative Agent shall have received a certificate of the
Servicer and the Borrower, dated the Closing Date, as to the incumbency and
signature of the officers of such Person executing any Transaction Document,
which certificate shall be satisfactory in form and substance to the
Administrative Agent and shall be executed by a Responsible Officer (or other
authorized Person) of such Person;

 

(xiii)        the Administrative Agent shall have received true and complete
copies of the organizational documents of the Servicer and the Borrower,
certified as of the Closing Date as complete and correct copies thereof by the
secretary or an assistant secretary (or other authorized Person) of such Person,
which certification shall be in form and substance satisfactory to the
Administrative Agent;

 

(xiv)        the Administrative Agent shall have received certificates dated as
of a recent date from the secretary of state or other appropriate authority,
evidencing the good standing of the Servicer and the Borrower (i) in the
jurisdiction of its organization, formation or incorporation and (ii) in each
other jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires it to qualify as a foreign Person except, as to
this subclause (ii), where the failure to so qualify could not be reasonably
expected to have a Material Adverse Effect;

 

-96-

 

 

(xv)         the Administrative Agent shall have received complete and correct
copies of the resolutions of the Borrower, approving and authorizing the
execution, delivery and performance by such Person of the Transaction Documents
to which it is a party, certified as of the Closing Date as complete and correct
copies thereof by the secretary or an assistant secretary (or other authorized
Person) of such Person, which certification shall be in form and substance
satisfactory to the Administrative Agent;

 

(xvi)        the Administrative Agent shall have received the results of a
recent search by a Person reasonably satisfactory to the Administrative Agent,
of the UCC, judgment and tax lien filings which may have been filed with respect
to personal property of the Borrower, and bankruptcy and pending lawsuits with
respect to the Borrower and the results of such search shall be reasonably
satisfactory to the Administrative Agent; and

 

(xvii)       the Borrower shall have paid in full all fees then required to be
paid, including all fees required hereunder and under the applicable Lender Fee
Letter, the Administrative Agent Fee Letter, the Wells Fargo Fee Letter and
shall have reimbursed the Lenders, the Administrative Agent, the Collateral
Custodian, the Account Bank and the Collateral Agent for all fees, costs and
expenses of closing the transactions contemplated hereunder and under the other
Transaction Documents, including the attorney fees and any other legal and
document preparation costs incurred by the Lenders and the Administrative Agent.

 

Section 3.02        Conditions Precedent to All Transactions. Each Advance under
this Agreement, each Addition, each Substitution and each Discretionary Sale
(each, a “Transaction”) shall be subject to the further conditions precedent
that:

 

(a)          On and as of the date of such Transaction the following statements
shall be true and correct, and the Borrower by entering into such Transaction
shall be deemed to have certified that:

 

(i)          with respect to any Advance, the Servicer (on behalf of the
Borrower) shall have delivered to the Administrative Agent (with a copy to the
Collateral Custodian and the Collateral Agent) no later than (x) 2:00 p.m. on
the date that is one (1) Business Day prior to the proposed Advance Date for any
Dollar Advances, (y) 11:00 a.m. on the date that is two (2) Business Days prior
to the proposed Advance Date for any Advance in an Eligible Currency other than
Dollars or AUDs and (z) 2:00 p.m. on the date that is three (3) Business Days
prior to the proposed Advance Date for any AUD Advances, a Servicer Advance Date
Report;

 

(ii)          with respect to any Transaction other than an Advance, the
Servicer (on behalf of the Borrower) shall have delivered to the Administrative
Agent (with a copy to the Collateral Custodian and the Collateral Agent) no
later than one Business Day prior to such Transaction, a Borrowing Base
Certificate and Loan Tape updated to give pro forma effect to the relevant
Addition, Substitution or Discretionary Sale; provided that if the Servicer
delivers a Borrowing Base Certificate on the same Business Day as any Addition
or Substitution, the Administrative Agent may in its sole discretion accept the
Borrowing Base Certificate and approve such Addition or Substitution;

 

-97-

 

 

(iii)          with respect to any Transaction that is an Addition, (A) the
Borrower shall have delivered to the Collateral Custodian (with a copy to the
Administrative Agent), on or prior to the date of such Addition, an Approval
Notice and the Loan Checklist, (B) in the case of any Loan acquired by the
Borrower through direct origination by the Borrower or an Affiliate thereof, the
Borrower shall have delivered to the Collateral Custodian (with a copy to the
Administrative Agent) (1) within two (2) Business Days (or within five (5)
Business Days in the case of clause (c) of the definition of Required Loan
Documents) of the date on which funds are released to the related Obligor for
settlement of the Loan (as notified by the Collateral Agent to the
Administrative Agent), the Required Loan Documents and (2) prior to the release
of such funds to the related Obligor as set forth in clause (1), a confirmation
from the Servicer that the Required Loan Documents have been finalized and
agreed among the relevant parties (which, if the Loans to be Pledged are closed
in escrow, may take the form of a certificate (in the form of Exhibit G) from
the closing attorneys of such Loans certifying the possession of the Required
Loan Documents) and that the Borrower will provide copies of the fully executed
Required Loan Documents to the Collateral Custodian (with a copy to the
Administrative Agent) as set forth in clause (1); and (C) in the case of a Loan
acquired by the Borrower from a third party, the Borrower shall cause to be
delivered to the Collateral Custodian (with a copy to the Administrative Agent),
within two (2) Business Days after the date of such Addition, (1) the Required
Loan Documents, (2) an executed copy of each assignment and assumption
agreement, transfer document or instrument relating to each Loan so Pledged
evidencing the assignment of such Loan from any prior third party owner thereof
directly to the Borrower, and (3) other than in the case of a Noteless Loan, an
e-mailed copy of the duly executed original promissory notes of the Loans so
Pledged (and, in the case of any Noteless Loan, a fully executed assignment
agreement);

 

(b)          On and as of the date of such Transaction, after giving effect to
such Transaction, the Borrower and the Servicer shall certify as follows:

 

(i)           no Unmatured Event of Default (other than a Borrowing Base
Deficiency) or Event of Default exists or would result from such Transaction;

 

(ii)          (A) in the case of an Advance, no Borrowing Base Deficiency exists
or would result from such Transaction and (B) in the case of a Transaction other
than an Advance, either (I) no Borrowing Base Deficiency exists or would result
from such Transaction or (II) if a Borrowing Base Deficiency exists the relevant
Transaction will cure or reduce such Borrowing Base Deficiency;

 

(iii)          other than Permitted Liens, no Liens exist in respect of Taxes
which are prior to the lien of the Collateral Agent on the Eligible Loan Assets
to be Pledged on the date of such Transaction;

 

-98-

 

 

(iv)         the representations and warranties contained in Section 4.01,
Section 4.02 and Section 4.03 and the representations and warranties of the
Servicer contained in the Servicing Agreement are true and correct in all
respects (other than any representation and warranty that is made as of a
specific date), and no material breach of any covenant contained in
Section 5.01, Section 5.02, Section 5.03 and Section 5.04 would result from the
Transaction or the application of proceeds therefrom;

 

(v)          no event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Default or any event which, if it
continues uncured, will, with notice or lapse of time, constitute a Servicer
Default;

 

(vi)         since the later of the Closing Date or the date of the last
financial statements (or the last day of the period covered by such financial
statements) delivered pursuant to Section 6.08(g), there has been no material
adverse change in the ability of the Transferor to perform its obligations under
any Transaction Document;

 

(vii)         in the case of an Advance, all terms and conditions of the Sale
and Contribution Agreement and the Master Participation Agreement, as
applicable, required to be satisfied in connection with the assignment of each
Eligible Loan Asset being Granted hereunder as a result of such Transaction (and
the Portfolio Asset related thereto), including, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including, UCC filings) required to be made by any Person and all actions
required to be taken or performed by any Person in any jurisdiction to give the
Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest (subject only to Permitted Liens) in the Collateral
Portfolio, including such Eligible Loan Assets and the Portfolio Asset and the
proceeds thereof shall have been made, taken or performed or will be so on the
related Addition Date;

 

(viii)        in the case of an Advance, the Loan to be acquired with the
proceeds of any Advance is an Eligible Loan Asset as of the Addition Date; and

 

(ix)          (A) with respect to Eligible Loan Assets purchased with Advances,
such Advance shall be denominated in the same Eligible Currency as such Loan and
(B) with respect to Eligible Loan Assets purchased with available Principal
Collections, such Principal Collections shall be denominated in the same
Eligible Currency (or converted to such Eligible Currency pursuant to Section
2.18(f)(iii)) as the Loan acquired in connection with such reinvestment.

 

(c)          Each Eligible Loan Asset identified on the updated Loan Tape for
inclusion in the Collateral Portfolio on the applicable Addition Date has been
approved by the Administrative Agent in an Approval Notice.

 

(d)          No Applicable Law shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advances by any
Lender or the proposed Pledge of Eligible Loan Assets in accordance with the
provisions hereof.

 

-99-

 

 

(e)          With respect to an Advance, the proposed Advance Date shall take
place during the Revolving Period.

 

(f)          All filings (including, without limitation, UCC filings) required
to be made by any Person and all actions required to be taken or performed by
any Person in any jurisdiction to give the Collateral Agent, for the benefit of
the Secured Parties, a first priority perfected security interest (subject only
to Permitted Liens) in any Eligible Loan Assets to be Pledged in connection with
such Transaction and the Portfolio Assets related thereto and the proceeds
thereof shall have been made, taken or performed.

 

(g)          The Borrower shall have paid in full all fees then required to be
paid pursuant to the Transaction Documents, including all fees required
hereunder and under the applicable Lender Fee Letters, the Administrative Agent
Fee Letter and the Wells Fargo Fee Letter.

 

Section 3.03        Advances Do Not Constitute a Waiver. No Advance made
hereunder shall constitute a waiver of any condition to any Lender’s obligation
to make such an advance unless such waiver is in writing and executed by such
Lender.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

 

Section 4.01        Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants, as of each Measurement Date, and as of each
other date provided under this Agreement or the other Transaction Documents on
which such representations and warranties are required to be (or deemed to be)
made (unless a specific date is specified below), and provided that any specific
representations as to any Loans are made only as of the Loan Tape Cut-Off Date
on or immediately preceding the relevant Measurement Date):

 

(a)          Organization, Good Standing and Due Qualification. The Borrower is
(i) duly formed and/or incorporated, validly existing and in good standing under
the laws of the State of Delaware (except as such jurisdiction is changed as
permitted hereunder), (ii) qualified to do business and has the power and all
licenses necessary to own its assets, to transact the business in which it is
engaged and to enter into and perform its obligations pursuant to this
Agreement, and (iii) in good standing under the laws of each jurisdiction where
the transaction of such business, the ownership of the Loans and the Collateral
Portfolio and the entering into and performance of its obligations pursuant to
this Agreement requires such qualification except, in the cases of clauses (ii)
and (iii) above, as would not reasonably be expected to have a Material Adverse
Effect.

 

(b)          Power and Authority; Due Authorization; Execution and Delivery. The
Borrower has the limited liability company power, authority and legal right to
make, deliver and perform this Agreement and each of the Transaction Documents
to which it is a party and all of the transactions contemplated hereby and
thereby, and has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and each of the Transaction Documents to which
it is a party, and to Grant to the Collateral Agent, for the benefit of the
Secured Parties, a first priority perfected security interest in the Collateral
Portfolio on the terms and conditions of this Agreement, subject only to
Permitted Liens.

 

-100-

 

 

(c)          Binding Obligation. This Agreement and each of the Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
its terms, except as the enforceability hereof and thereof may be limited by
Bankruptcy Laws and by general principles of equity (whether such enforceability
is considered in a proceeding in equity or at law).

 

(d)          All Consents Required. No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any Governmental Authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower of this Agreement or
any Transaction Document to which they are a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loans
or the transfer of an ownership interest or security interest in such Loans,
other than such as have been met or obtained and are in full force and effect
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

(e)          No Violation. The execution, delivery and performance by the
Borrower of this Agreement and the other Transaction Documents to which it is a
party and all other agreements and instruments executed and delivered or to be
executed and delivered pursuant hereto or thereto in connection with the Pledge
of the Collateral Portfolio will not (i) create any Lien on the Collateral
Portfolio other than Permitted Liens, (ii) violate in any material respect any
Applicable Law, (iii) violate the Constituent Documents of the Borrower or (iv)
violate in any material respect any contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower is bound.

 

(f)          No Proceedings. There is no litigation or administrative proceeding
or investigation pending or, to the knowledge of the Borrower, threatened
against the Borrower or any properties of the Borrower, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Borrower is a party, (iii) with a
claim amount, separately or in the aggregate with all other proceedings, in
excess of$16,750, or (iv) seeking any determination or ruling that could
reasonably be expected to have a Material Adverse Effect.

 

(g)          Selection Procedures. In selecting the Loans to be Pledged pursuant
to this Agreement, no selection procedures were employed which are intended to
be adverse to the interests of the Lenders.

 

(h)          Bulk Sales. The Grant of the security interest in the Collateral
Portfolio by the Borrower to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.

 

-101-

 

 

(i)           Pledge of Collateral Portfolio. Except as otherwise expressly
permitted by the terms of this Agreement, no item of Collateral Portfolio has
been sold, transferred, assigned or pledged by the Borrower to any Person, other
than as contemplated by Article II and the Pledge of such Collateral Portfolio
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms of this Agreement.

 

(j)           Indebtedness. The Borrower has no Indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (i) Indebtedness incurred under the terms of the Transaction Documents and
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Transaction Documents.

 

(k)          Sole Purpose. The Borrower has been formed solely for the purpose
of engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

 

(l)           No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party.

 

(m)             Taxes. The Borrower is an entity disregarded as separate from
its owner for U.S. federal income tax purposes. The Borrower has filed or caused
to be filed on a timely basis all U.S. federal and other material Tax returns
required to be filed by them, and have timely paid all U.S. federal and other
material Taxes, except Permitted Liens. Other than a Permitted Lien, no Tax lien
or similar adverse claim has been filed with respect to the income or property
of the Borrower.

 

(n)          Location. The Borrower’s jurisdiction of formation (within the
meaning of Article 9 of the UCC) is Delaware. The chief executive office or
principal place of business is located at the address set forth on Annex A to
this Agreement (or at such other address as shall be designated by such party in
a written notice to the other parties hereto). The location of the Borrower’s
records regarding the Collateral Portfolio (other than those delivered to the
Collateral Custodian)) is located at the address set forth on Annex A to this
Agreement (or at such other address as shall be designated by such party in a
written notice to the other parties hereto).

 

(o)          Tradenames. Except as permitted hereunder, the Borrower’s legal
name is as set forth in this Agreement. Except as permitted hereunder, the
Borrower has not changed its name since its formation; does not have a
tradename, fictitious name, assumed name or “doing business as” name other than
as disclosed on Schedule V (as such schedule may be updated from time to by the
Administrative Agent upon receipt of prior written notice delivered to the
Administrative Agent pursuant to Section 5.02(o)). The Borrower’s only
jurisdiction of formation is Delaware (or such other jurisdiction as permitted
hereunder) and, except as permitted hereunder, the Borrower has not changed its
jurisdiction of formation.

 

(p)          Solvency. The Borrower is not the subject of any Bankruptcy
Proceeding or Bankruptcy Event. The Borrower is Solvent, and the transactions
under this Agreement and any other Transaction Document to which the Borrower is
a party does not and will not render the Borrower not Solvent. The Borrower is
paying its debts as they become due (subject to any applicable grace period)
and, after giving effect to the transactions contemplated hereby and based on
the Advance Rate and Borrowing Base provisions herein, will have adequate
capital to conduct its business.

 

-102-

 

 

(q)          No Subsidiaries. The Borrower has no Subsidiaries except Tax
Blocker Subsidiaries not otherwise prohibited hereunder.

 

(r)           Value Given. The Borrower has given fair consideration and
reasonably equivalent value to any applicable third party seller or Transferor
(which may be in the form of an increase in the value of the Equity Interest of
the Borrower held by an Equityholder) in exchange for the purchase of the Loans
(or any number of them). No such transfer has been made for or on account of an
antecedent debt owed by the Borrower to the applicable third party seller or
Transferor and no such transfer is or may be voidable or subject to avoidance
under any section of the Bankruptcy Code.

 

(s)          Information Accurate. No written information, financial statements,
statements or reports (other than projections, forward-looking information,
general economic data, industry information or information relating to third
parties), in each case furnished by or on behalf of the Borrower to any Secured
Party contain any material misstatement of fact, or omit to state a material
fact necessary to make the statements set forth therein (when taken as a whole
and after giving effect to any updates thereto) not misleading (or, in the case
of general economic data, industry information or information relating to third
parties, or if not prepared by or under the direction of the Borrower, does not
contain any material misstatement of such a fact to the knowledge of the
Borrower in light of the circumstances under which such statements were made),
in each case as of dates delivered or otherwise expressly referenced therein;
provided that solely with respect to information furnished by the Borrower or on
its behalf which was provided to the Borrower from an Obligor with respect to a
Loan, such information only needs to be true, complete and correct in all
material respects to the actual knowledge of the Borrower; provided, further,
that the Borrower makes no representation with respect to (i) any statements of
opinion in any internal credit memo, (ii) any statements of fact in any internal
credit memo that do not relate to the Loan or the Collateral Portfolio or (iii)
any information furnished by an Obligor or any third party which is not an
Affiliate of the Borrower, the Transferor or the Servicer. Any projections or
forward-looking information (including such statements with respect to the
collectability of, or risks or benefits associated with a Loan) provided by or
on behalf of the Borrower were prepared in good faith based on assumptions
believed by the Borrower to be reasonable at the time so prepared.

 

(t)           Margin Rules. No portion of the proceeds of any Advance shall be
used in any manner, whether directly or indirectly, that causes such Advance or
the application of such proceeds to violate Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System.

 

(u)          No Adverse Agreements. The Borrower is not party to any agreement
adversely affecting the rights of the Borrower to make, or cause to be made, the
grant of the security interest in the Collateral Portfolio contemplated by the
Grant.

 

(v)          Event of Default/Unmatured Event of Default. No event has occurred
and is continuing which constitutes an Unmatured Event of Default or an Event of
Default (other than any Event of Default or Unmatured Event of Default which has
previously been disclosed to the Administrative Agent as such).

 

-103-

 

 

(w)         Servicer Standard. Each of the Loans was underwritten or acquired
and is being serviced in conformance with the Servicer Standard and the standard
underwriting, credit, collection, operating and reporting procedures and systems
of the Servicer.

 

(x)          ERISA.

 

(i)          Except as would not reasonably be expected to result in a Material
Adverse Effect, the present value of all benefits vested under each Pension Plan
does not exceed the value of the assets of the Pension Plan allocable to such
vested benefits (based on the value of such assets as of the last annual
valuation date) determined in accordance with the assumptions used for funding
such Pension Plan pursuant to Sections 412 and 430 of the Code. No ERISA Event
has occurred or is reasonably expected to occur that, alone or together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect.

 

(ii)          The Borrower does not maintain or have any obligation in respect
of any Foreign Plan.

 

(iii)         The Borrower (a) is not and will not be a Benefit Plan Investor
and (b) is not and will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA (“Governmental Plan”), and the Borrower is not subject to
state statutes regulating investments of and fiduciary obligations with respect
to Governmental Plans or to state statutes that impose prohibitions similar to
those contained in Section 406 of ERISA or Section 4975 of the Code (“Similar
Law”).

 

(y)          [Reserved].

 

(z)           Broker-Dealer. The Borrower is not required to register as a
broker-dealer under the provisions of the Exchange Act.

 

(aa)        Instructions to Obligors. The Collection Account is the only account
to which the related administrative agent (or, if applicable, the related
Obligor) with respect to any Loan have been instructed by the Borrower, or the
Servicer on the Borrower’s behalf, to send Principal Collections and Interest
Collections on the Collateral Portfolio. The Borrower has not Granted any Person
other than the Collateral Agent, on behalf of the Secured Parties, an interest
in the Collection Account.

 

(bb)        Investment Company Act. The Borrower is not required to register as,
and is not controlled by, an “investment company” under the provisions of the
1940 Act.

 

(cc)         Compliance with Law. The Borrower has complied in all material
respects with (i) all Applicable Law to which it may be subject and (ii) any
order of any Governmental Authority or other board or tribunal to which it is
subject. The Borrower has not received any notice that it is not in compliance
in any material respect with any of the requirements of the foregoing. The
Borrower has maintained in all material respects all records required to be
maintained by any applicable Governmental Authority.

 

-104-

 

 

(dd)        Collections. The Borrower acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio Pledged hereunder are held and shall be held in trust for the benefit
of the Collateral Agent, on behalf of the Secured Parties until deposited into
the Collection Account within two (2) Business Days after receipt as required
herein.

 

(ee)        Set-Off, etc. No Loan in the Collateral Portfolio has been
compromised, adjusted, extended, satisfied, subordinated, rescinded, set-off or
modified by the Borrower, the Transferor or the Obligor thereof, and no Loan in
the Collateral Portfolio is subject to compromise, adjustment, extension,
satisfaction, subordination, rescission, set-off, counterclaim, defense,
abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral
Portfolio or otherwise, by the Borrower, the Transferor or the Obligor with
respect thereto, except, in each case, for any compromise, adjustment,
extension, satisfaction, subordination, rescission, set-off or modification, if
any, to any such Loan in the Collateral Portfolio occurring prior to the
acquisition of such Loan by the Borrower and identified in the Approval Request,
or as otherwise permitted pursuant to the Servicing Agreement and in accordance
with the Servicer Standard.

 

(ff)          Full Payment. As of the applicable Addition Date of any Loan, the
Borrower has no knowledge of any fact which would lead it to expect that such
Loan will not be paid in full.

 

(gg)        Environmental. As of the applicable Addition Date for the Loan
related to such Underlying Collateral, no Responsible Officer of the Borrower
possesses actual knowledge of the non-compliance of the related Obligor’s
operations in any material respect with any applicable Environmental Laws. As of
the applicable Addition Date for the Loan related to such Underlying Collateral,
the Borrower has not received any written notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws in any material respect with regard to any
of the Underlying Collateral, nor does any such Person have knowledge or reason
to believe that any such notice will be received or is being threatened.

 

(hh)        OFAC; Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions.

 

(i)           The Borrower maintains or is subject to policies and procedures
reasonably designed to ensure compliance by each Credit Party and their
respective directors, officers and employees with Anti-Corruption Laws,
Anti-Money Laundering Laws, and Sanctions, and (I) each Credit Party is in
compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions
(x) on the Closing Date, to the knowledge of such Credit Party, in all respects
and (y) otherwise, in all material respects and (II) to the knowledge of each
Credit Party, its officers, employees and directors are in compliance with
Anti-Corruption Laws, Anti-Money Laundering Laws, and Sanctions in all material
respects. None of (i) the Credit Parties or (ii) to the knowledge of such Credit
Parties, their respective directors, officers or employees that will act in any
capacity in connection with or benefit from the Transaction Documents, is a
Sanctioned Person. None of the Credit Parties (a) are located, incorporated,
formed, organized, or resident in a Sanctioned Country, (b) have any business
affiliation or commercial dealings with, or investments in, any Sanctioned
Country or Sanctioned Person, except to the extent that such business
affiliations, commercial dealings, or investments do not cause any party to this
Agreement to be in violation of any Sanctions, or (c) to the knowledge of such
Credit Parties, are the subject of any action or investigation under any
Sanctions, Anti-Money Laundering Laws or Anti-Corruption Laws.

 

-105-

 

 

(ii)          The Borrower is not (i) a Politically Exposed Person or (ii) a
foreign shell bank. For purposes of the forgoing, “foreign shell bank” means a
bank that does not maintain a physical presence in any country and is not
subject to inspection by a banking authority.

 

(iii)          The Borrower will not request any Advance, and the Borrower shall
not directly or indirectly use the proceeds of any Advance, (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) to fund, finance or
facilitate any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country unless such use of proceeds would not
violate any Sanctions, or (iii) in any manner that would result in a violation
by the Lenders of any Sanctions, Anti-Money Laundering Laws or Anti-Corruption
Laws. In addition, no Credit Party shall become a Sanctioned Person during the
term of this Agreement.

 

(iv)          Neither the Collateral Portfolio nor any portion thereof consists
of funds, assets or other property or interests in property that is blocked or
frozen pursuant to any Sanctions.

 

(v)          The Borrower acknowledges by executing this Agreement that the
Lenders (or the Administrative Agent on their behalf) have notified the Borrower
that, pursuant to the requirements of the Patriot Act, each Lender is required
to obtain, verify and record such information as may be necessary to identify
the Borrower and any beneficial owner thereof (including the name and address of
such Person) in accordance with the Patriot Act.

 

(ii)          Confirmation from Transferor. The Borrower has not received in
writing from the Transferor an indication that the Transferor will cause the
Borrower to file a voluntary bankruptcy petition under the Bankruptcy Code.

 

(jj)          [Reserved].

 

(kk)        Security Interest.

 

(i)           This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Collateral Portfolio in favor of the
Collateral Agent, on behalf of the Secured Parties, which security interest is
prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from the Borrower;

 

-106-

 

 

(ii)          the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles”, “tangible chattel paper”, “accounts”,
“certificated securities”, “uncertificated securities”, “securities accounts”,
“deposit accounts”, “supporting obligations” or “insurance” (each as defined in
the UCC), real property and/or such other category of collateral under the UCC
as to which the Borrower has complied with its obligations under this
Section 4.01(kk);

 

(iii)          with respect to any assets in the Collateral Portfolio that
constitute “security entitlements”:

 

a.       all of such security entitlements have been credited to one of the
Controlled Accounts and the Securities Intermediary for each Controlled Account
has agreed to treat all assets credited to such Controlled Account as “financial
assets” within the meaning of the UCC;

 

b.       the Borrower has taken all steps necessary to cause the Securities
Intermediary to identify in its records the Borrower as the Person having a
security entitlement against the securities intermediary in each of the
Controlled Accounts; and

 

c.       the Controlled Accounts are not in the name of any Person other than
the Borrower, subject to the lien of the Collateral Agent, for the benefit of
the Secured Parties. The Securities Intermediary of any Controlled Account which
is a “securities account” under the UCC has agreed to comply with the
entitlement orders and instructions of the Borrower, the Servicer and the
Collateral Agent (acting at the direction of the Administrative Agent) in
accordance with the Transaction Documents, including causing cash to be invested
in Permitted Investments; provided that, after the delivery of a Notice of
Exclusive Control by the Collateral Agent in accordance with the Securities
Account Control Agreement (acting at the direction of the Administrative Agent)
following an Event of Default, the Securities Intermediary has agreed to only
follow the entitlement orders and instructions of the Collateral Agent, on
behalf of the Secured Parties, including with respect to the investment of cash
in Permitted Investments.

 

(iv)          all Controlled Accounts constitute “securities accounts” as
defined in the UCC;

 

(v)          the Borrower owns and has good and marketable title to (or with
respect to assets securing any Loans, a valid security interest in) the
Collateral Portfolio free and clear of any Lien (other than Permitted Liens) of
any Person;

 

(vi)          the Borrower has received all consents and approvals required by
the terms of any Loan to the Granting of a security interest in the Loans
hereunder to the Collateral Agent, on behalf of the Secured Parties;

 

(vii)         the Borrower has authorized the filing of all appropriate UCC
financing statements in the proper filing office in the appropriate
jurisdictions under the UCC in order to perfect the security interest in the
Collateral Portfolio and that portion of the Loans Granted to the Collateral
Agent, on behalf of the Secured Parties, under this Agreement, in each case to
the extent a security interest may be perfected by filing a UCC financing
statement; provided that filings in respect of real property shall not be
required;

 

-107-

 

 

(viii)       other than Permitted Liens or otherwise as expressly permitted by
the terms of this Agreement and the security interest Granted to the Collateral
Agent, on behalf of the Secured Parties, pursuant to this Agreement, the
Borrower has not pledged, assigned, sold, Granted a security interest in or
otherwise conveyed any of the Collateral Portfolio. The Borrower has not
authorized the filing of and is not aware of any financing statements against
the Borrower that include a description of collateral covering the Collateral
Portfolio other than any financing statement (A) relating to the security
interests granted to the Borrower under the Sale and Contribution Agreement or
the Master Participation Agreement, as applicable, or (B) that has been
terminated and/or fully and validly assigned to the Collateral Agent on or prior
to the date hereof. The Borrower is not aware of the filing of any judgment or
Tax lien filings (other than a Permitted Lien in respect of Taxes) against the
Borrower;

 

(ix)          all original executed copies of each underlying promissory note
issued to the Borrower or copies of each Loan Register including the Borrower,
as applicable, that constitute or evidence each Loan have been, or subject to
the delivery requirements contained herein, will be delivered to the Collateral
Custodian;

 

(x)           other than in the case of Noteless Loans, the Borrower has
received, or subject to the delivery requirements contained herein will receive,
a written acknowledgment from the Collateral Custodian that the Collateral
Custodian, as the bailee of the Collateral Agent, is holding the underlying
promissory notes that constitute or evidence the Loans solely on behalf of and
for the Collateral Agent, for the benefit of the Secured Parties; provided that
the acknowledgement of the Collateral Custodian set forth in Section 11.11 may
serve as such acknowledgement;

 

(xi)          none of the underlying promissory notes issued to the Borrower, or
Loan Registers that include the Borrower, as applicable, that constitute or
evidence the Loans has any marks or notations indicating that the Borrower’s
interest therein has been pledged, assigned or otherwise conveyed to any Person
other than to the Borrower and to the Collateral Agent, on behalf of the Secured
Parties;

 

(xii)          with respect to any Collateral Portfolio that constitutes a
“certificated security,” such certificated security has been delivered to the
Collateral Custodian and, if in registered form, has been specially Indorsed to
the Collateral Agent or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent upon original issue or
registration of transfer by the Borrower of such certificated security and has
been credited to a Controlled Account, in each case to be held by the Securities
Intermediary on behalf of the Collateral Agent for the benefit of the Secured
Parties; and

 

(xiii)         with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, the Borrower has caused the issuer of such
uncertificated security to register such security to the Collateral Agent, on
behalf of the Secured Parties, as the registered owner of such uncertificated
security, or has caused such uncertificated security to be credited to a
Controlled Account, in each case to be held by the Securities Intermediary on
behalf of the Collateral Agent for the benefit of the Secured Parties.

 

-108-

 

 

(ll)          Beneficial Ownership Certification. As of the Closing Date, the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct in all respects.

 

Section 4.02        Representations and Warranties of the Borrower Relating to
the Agreement and the Collateral Portfolio. The Borrower hereby represents and
warrants, as of each Measurement Date, as of each applicable Addition Date
(solely with respect to the relevant Loans for which such Addition Date is the
relevant Addition Date) and as of each other date provided under this Agreement
or the other Transaction Documents on which such representations and warranties
are required to be (or deemed to be) made (unless a specific date is specified
below):

 

(a)          Valid Transfer and Security Interest. This Agreement constitutes a
Grant of a security interest in all of the Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, which upon the
delivery of Collateral Portfolio that is required to be delivered to the
Collateral Agent hereunder, the filing of the financing statements referred to
in Section 3.01(a)(xiii), and the execution of the Securities Account Control
Agreement, shall be a valid and first priority perfected security interest in
the Loans forming a part of the Collateral Portfolio and in that portion of the
Loans in which a security interest may be perfected by filing, subject only to
Permitted Liens; provided that this Agreement will only create a security
interest in those commercial tort claims, if any, and timber to be cut, if any,
that are described in a notice delivered to the Collateral Agent as contemplated
by Section 5.01(x). Neither the Borrower nor any Person claiming through or
under the Borrower shall have any claim to or interest in the Controlled
Accounts, except for the interest of the Borrower in such property as a debtor
for purposes of the UCC.

 

(b)          Eligibility of Collateral Portfolio. (i) The Loan Tape and the
information contained in each Notice of Borrowing, is an accurate and complete
listing of all the Loans contained in the Collateral Portfolio as of the related
Loan Tape Cut-Off Date, and the information contained therein with respect to
the identity of such item of Collateral Portfolio is true and correct in all
material respects and the amounts owing thereunder is true and correct in all
respects (other than inadvertent de minimis miscalculations of accrued and
unpaid interest) as of the related Loan Tape Cut-Off Date, (ii) based on the
information in the Loan Tape delivered concurrently with such Borrowing Base
Certificate or as most recently delivered prior to such calculation of Borrowing
Base or Borrowing Base Deficiency, each Loan designated on any Borrowing Base
Certificate as an Eligible Loan Asset and each Loan included as an Eligible Loan
Asset in any calculation of Borrowing Base or Borrowing Base Deficiency
satisfied the Eligibility Criteria as of the relevant Loan Tape Cut-Off Date,
and (iii) with respect to each item of Collateral Portfolio, all consents,
licenses, approvals or authorizations of or registrations or declarations of any
Governmental Authority or any Person required to be obtained, effected or given
by the Borrower in order for the Borrower to validly grant a security interest
in each item of Collateral Portfolio to the Collateral Agent, for the benefit of
the Secured Parties, have been duly obtained, effected or given and are in full
force and effect.

 

-109-

 

 

(c)          No Fraud. Each Loan was originated without any fraud or
misrepresentation by the Transferor or, to the best of the Borrower’s knowledge,
on the part of the Obligor.

 

Section 4.03        Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants, as of each Measurement Date and as of each other
date provided under this Agreement or the other Transaction Documents on which
such representations and warranties are required to be (or deemed to be) made:

 

(a)          Organization and Good Standing. The Servicer has been duly formed
and is validly existing and in good standing under the laws of the State of
Delaware (except as such jurisdiction is changed as permitted hereunder), with
all requisite corporate power and authority to own or lease its properties and
to conduct it business as such business is presently conducted and to enter into
and perform its obligations pursuant to this Agreement.

 

(b)          Due Qualification. The Servicer is duly qualified to do business as
a corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and/or the conduct of its business requires such
qualification, licenses or approvals, except as could not reasonably result in a
Material Adverse Effect.

 

(c)          Power and Authority; Due Authorization; Execution and Delivery. The
Servicer (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, and (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.

 

(d)          Binding Obligation. This Agreement and each other Transaction
Document to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

 

(e)          No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not in any material
respects (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Servicer’s certificate or declaration of incorporation or
by-laws or any contractual obligation of the Servicer, (ii) result in the
creation or imposition of any Lien upon any of the Servicer’s properties
pursuant to the terms of any such contractual obligation of the Servicer, other
than this Agreement, or (iii) cause the Servicer to violate any Applicable Law.

 

(f)          No Proceedings. There is no litigation, proceeding or investigation
pending or, to the knowledge of the Servicer, threatened against the Servicer,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Servicer is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Servicer is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

-110-

 

 

(g)          All Consents Required. All material approvals, authorizations,
consents, orders, licenses or other actions of any Person or of any Governmental
Authority (if any) required for the due execution, delivery and performance by
the Servicer of this Agreement and any other Transaction Document to which the
Servicer is a party have been obtained, other than where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

(h)          Information Accurate. No written information, financial statements,
statements or reports (other than projections, forward-looking information,
general economic data, industry information or information relating to third
parties), in each case furnished by or on behalf of the Servicer to any Secured
Party contain any material misstatement of fact, or omit to state a material
fact necessary to make the statements set forth therein (when taken as a whole
and after giving effect to any updates thereto) not misleading (or, in the case
of general economic data, industry information or information relating to third
parties, or if not prepared by or under the direction of the Servicer, does not
contain any material misstatement of such a fact to the knowledge of the
Servicer in light of the circumstances under which such statements were made),
in each case as of dates delivered or otherwise expressly referenced therein;
provided that solely with respect to information furnished by the Servicer or on
its behalf which was provided to the Servicer from an Obligor with respect to a
Loan, such information only needs to be true, complete and correct in all
material respects to the actual knowledge of the Servicer; provided, further,
that the Servicer makes no representation with respect to (i) any statements of
opinion in any internal credit memo, (ii) any statements of fact in any internal
credit memo that do not relate to the Loan or the Collateral Portfolio or (iii)
any information furnished by an Obligor or any third party which is not an
Affiliate of the Borrower, the Transferor or the Servicer. Any projections or
forward-looking information (including such statements with respect to the
collectability of, or risks or benefits associated with a Loan) provided by or
on behalf of the Servicer were prepared in good faith based on assumptions
believed by the Servicer to be reasonable at the time so prepared.

 

(i)           Servicer Standard. The Servicer has complied in all material
respects with the Servicer Standard with regard to the servicing of the Loans.

 

(j)           Collections. The Servicer acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio transferred or Pledged hereunder are held and shall be held in trust
for the benefit of the Secured Parties until deposited into the Collection
Account within two (2) Business Days from receipt as required herein.

 

(k)          Solvency. The Servicer is not the subject of any Bankruptcy
Proceeding or Bankruptcy Event. The transactions under this Agreement and any
other Transaction Document to which the Servicer is a party do not and will not
render the Servicer not Solvent.

 

(l)           [Reserved].

 

(m)             No Event of Default or Unmatured Event of Default. No event has
occurred and is continuing which constitutes an Event of Default or an Unmatured
Event of Default (other than any Event of Default or Unmatured Event of Default
that has previously been disclosed to the Administrative Agent as such in
writing).

 

-111-

 

 

(n)          Margin Rules. No portion of the proceeds of any Advance shall be
used in any manner, whether directly or indirectly, that causes such Advance or
the application of such proceeds to violate Regulation U or Regulation X of the
Board of Governors of the Federal Reserve.

 

(o)          [Reserved].

 

(p)          OFAC; Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions.

 

(i)          The Servicer maintains or is subject to policies and procedures
reasonably designed to ensure compliance by each Credit Party and their
respective directors, officers and employees with Anti-Corruption Laws,
Anti-Money Laundering Laws, and Sanctions, and (I) each Credit Party is in
compliance with Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions
(x) on the Closing Date, to the knowledge of such Credit Party, in all respects
and (y) otherwise, in all material respects and (II) to the knowledge of each
Credit Party, its officers, employees and directors are in compliance with
Anti-Corruption Laws, Anti-Money Laundering Laws, and Sanctions in all material
respects. None of (i) the Credit Parties or (ii) to the knowledge of such Credit
Parties, their respective directors, officers or employees that will act in any
capacity in connection with or benefit from the Transaction Documents, is a
Sanctioned Person. None of the Credit Parties (a) are located, incorporated,
formed, organized, or resident in a Sanctioned Country, (b) have any business
affiliation or commercial dealings with, or investments in, any Sanctioned
Country or Sanctioned Person, except to the extent that such business
affiliations, commercial dealings, or investments do not cause any party to this
Agreement to be in violation of any Sanctions, or (c) to the knowledge of such
Credit Parties, are the subject of any action or investigation under any
Sanctions, Anti-Money Laundering Laws or Anti-Corruption Laws.

 

(ii)          The Servicer is not (i) a Politically Exposed Person or (ii) a
foreign shell bank. For purposes of the forgoing, “foreign shell bank” means a
bank that does not maintain a physical presence in any country and is not
subject to inspection by a banking authority.

 

(iii)          The Servicer will not request any Advance, and the Servicer shall
not directly or indirectly use the proceeds of any Advance, (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) to fund, finance or
facilitate any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country unless such use of proceeds would not
violate any Sanctions, or (iii) in any manner that would result in a violation
by the Lenders of any Sanctions, Anti-Money Laundering Laws or Anti-Corruption
Laws. In addition, no Credit Party shall become a Sanctioned Person during the
term of this Agreement.

 

-112-

 

 

(iv)          Neither the Collateral Portfolio nor any portion thereof consists
of funds, assets or other property or interests in property that is blocked or
frozen pursuant to any Sanctions.

 

(v)          The Servicer acknowledges by executing this Agreement that Lenders
(or the Administrative Agent on their behalf) have notified the Servicer that,
pursuant to the requirements of the Patriot Act, each Lender is required to
obtain, verify and record such information as may be necessary to identify the
Servicer or any Person owning twenty-five percent (25%) or more of the direct or
indirect Equity Interests of the Servicer (including the name and address of
such Person) in accordance with the Patriot Act.

 

(q)          Environmental. As of the applicable Addition Date for the Loan
related to such Underlying Collateral, no Responsible Officer of the Servicer
possesses actual knowledge of the non-compliance of the related Obligor’s
operations in any material respects with any applicable Environmental Laws. The
Servicer has not received any written notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws in any material respect with regard to any
of the Underlying Collateral, nor does the Servicer have knowledge or reason to
believe that any such notice will be received or is being threatened.

 

(r)           No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Servicer’s performance of its
obligations under this Agreement or any Transaction Document to which the
Servicer is a party.

 

(s)          Instructions to Obligors. The Collection Account is the only
account to which the related administrative agent (or, if applicable, the
related Obligor) with respect to any Loan has been instructed by the Servicer on
the Borrower’s behalf to send Principal Collections and Interest Collections on
the Collateral Portfolio.

 

(t)           [Reserved].

 

(u)          Servicer Default. No event has occurred and is continuing which
constitutes a Servicer Default (other than any Servicer Default which has
previously been disclosed to the Administrative Agent as such).

 

(v)          Broker-Dealer. The Servicer is not a broker-dealer under the
provisions of the Exchange Act.

 

(w)          Compliance with Applicable Law. The Servicer has complied in all
respects with all Applicable Law to which it may be subject, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

Section 4.04        Representations and Warranties of the Collateral Agent. The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:

 

(a)          Organization; Power and Authority. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

 

-113-

 

 

(b)          Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Agent, as the case may be.

 

(c)          No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its Constituent
Documents or bylaws or any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Agent is a party or by which it or any of its property is bound.

 

(d)          No Violation. The execution and delivery of this Agreement by the
Collateral Agent or the Collateral Agent’s performance of the transactions
contemplated hereby and fulfillment of the terms hereof will not conflict with
or violate, in any respect, any Applicable Law.

 

(e)          All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Agent, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

 

(f)          Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Collateral Agent, enforceable against the Collateral
Agent in accordance with its terms, except as such enforceability may be limited
by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

 

Section 4.05        Representations and Warranties of the Collateral Custodian.
The Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

 

(a)          Organization; Power and Authority. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 

(b)          Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Custodian, as the case may be.

 

(c)          No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its Constituent
Documents or bylaws or any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Custodian is a party or by which it or any of its property is bound.

 

-114-

 

 

(d)          No Violation. The execution and delivery of this Agreement by the
Collateral Custodian or the Collateral Custodian’s performance of the
transactions contemplated hereby and fulfillment of the terms hereof will not
conflict with or violate, in any respect, any Applicable Law.

 

(e)          All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Custodian, required in connection with the execution and delivery
of this Agreement, the performance by the Collateral Custodian of the
transactions contemplated hereby and the fulfillment by the Collateral Custodian
of the terms hereof have been obtained.

 

(f)          Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Collateral Custodian, enforceable against the
Collateral Custodian in accordance with its terms, except as such enforceability
may be limited by applicable Bankruptcy Laws and general principles of equity
(whether considered in a suit at law or in equity).

 

Section 4.06        Representations and Warranties of the Lender. Each Lender
hereby individually represents and warrants, as to itself, that it is a
“qualified purchaser” under the 1940 Act.

 

ARTICLE V.

GENERAL COVENANTS

 

Section 5.01        Affirmative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)          Organizational Procedures and Scope of Business. The Borrower will
observe all organizational procedures required by its Constituent Documents and
the laws of its jurisdiction of formation or incorporation, as applicable.
Without limiting the foregoing, the Borrower will limit the scope of its
business to: (i) the acquisition of Eligible Loan Assets and the ownership and
management of the Portfolio Assets and the related assets in the Collateral
Portfolio; (ii) the sale, transfer or other disposition of Loans, as and when
permitted under the Transaction Documents; (iii) entering into and performing
under the Transaction Documents; (iv) consenting or withholding consent as to
proposed amendments, waivers and other modifications of the Underlying
Instruments to the extent not in conflict with the terms of this Agreement or
any other Transaction Document; (v) exercising any rights (including but not
limited to voting rights and rights arising in connection with a Bankruptcy
Event with respect to an Obligor or the consensual or non-judicial restructuring
of the debt or equity of an Obligor) or remedies in connection with the Loans
and participating in the committees (official or otherwise) or other groups
formed by creditors of an Obligor to the extent not in conflict with the terms
of this Agreement or any other Transaction Document; and (vi) engaging in any
activity and to exercise any powers permitted to companies under the laws of its
jurisdiction of formation or incorporation, as applicable, that are incidental
(including foreign currency spot contracts) to the foregoing and necessary,
convenient or advisable to accomplish the foregoing.

 

-115-

 

 

(b)          Special Purpose Entity Requirements. The Borrower will at all times
comply with the special purpose entity provisions in its Constituent Documents.

 

(c)          Preservation of Company Existence. The Borrower will maintain its
limited liability company existence in good standing under the laws of its
jurisdiction of formation or incorporation and will promptly obtain and
thereafter maintain qualifications to do business as a limited liability company
in any other jurisdiction in which it does business and in which it is required
to so qualify under Applicable Law.

 

(d)          Delivery and Compliance with Legal Opinions. The Borrower shall
take all other actions necessary to maintain the accuracy of the factual
assumptions set forth in the legal opinion of Dechert LLP, as special counsel to
the Borrower issued in connection with the Transaction Documents and relating to
the issues of substantive consolidation.

 

(e)          Deposit of Collections. The Borrower shall promptly (but in no
event later than two (2) Business Days after receipt and identification of such
amounts as Proceeds of the relevant Loan) deposit or cause to be deposited into
the Collection Account (or, with respect to assets denominated in an Eligible
Currency other than Dollars, the applicable Eligible Currency Account) any and
all Available Collections received by the Borrower, the Servicer or any of their
Affiliates.

 

(f)          Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent and the Lenders the purchase price for each Loan proposed
to be acquired by the Borrower.

 

(g)          Obligor Notification Forms. The Borrower shall furnish the
Collateral Agent and the Administrative Agent with an appropriate power of
attorney to send (at the Administrative Agent’s discretion on the Collateral
Agent’s behalf, solely after the occurrence and during the continuance of an
Event of Default) Obligor notification forms to give notice to the Obligors of
the Collateral Agent’s interest in the Collateral Portfolio and the obligation
to make payments as directed by the Administrative Agent on the Collateral
Agent’s behalf.

 

(h)          Obligor Defaults and Bankruptcy Events. The Borrower shall give, or
shall cause the Servicer to give, notice to the Administrative Agent and the
Lenders promptly after the occurrence of any default by an Obligor under any
Loan or any Bankruptcy Event with respect to any Obligor under any Loan.

 

(i)           Officer’s Certificate. Within 180 days following the end of each
fiscal year of the Borrower, the Borrower shall deliver an Officer’s
Certificate, in form and substance acceptable to the Collateral Agent and the
Administrative Agent, providing (i) a certification, based upon a review and
summary of UCC lien search results, that there is no other interest in the
Collateral Portfolio, other than Permitted Liens, perfected by filing of a UCC
financing statement other than in favor of the Collateral Agent and (ii) a
certification, based upon a review and summary of tax and judgment lien searches
reasonably satisfactory to the Administrative Agent, that there is no other
interest in the Collateral Portfolio based on any tax or judgment lien, other
than Permitted Liens.

 

-116-

 

 

(j)           Required Loan Documents. The Borrower shall deliver to the
Collateral Custodian a copy of the Required Loan Documents pertaining to each
Loan to the extent required by in Section 3.02(a)(iii).

 

(k)          Taxes. The Borrower will timely file or cause to be filed its tax
returns required to be filed by it and pay any and all Taxes imposed on it or
its property as required by the Transaction Documents (except as otherwise
contemplated in Section 4.01(m)).

 

(l)           Notice of Events of Default and Value Adjustment Events. The
Borrower will provide the Administrative Agent and each Lender (with a copy to
the Collateral Agent) with prompt (but in no event more than three (3) Business
Days) written notice of the occurrence of each Value Adjustment Event, Event of
Default and each Unmatured Event of Default of which the Borrower has knowledge
or have received notice. In addition, no later than three (3) Business Days
following the Borrower’s knowledge or notice of the occurrence of any Event of
Default or Unmatured Event of Default, the Borrower will provide to the
Administrative Agent and each Lender a written statement of a Responsible
Officer of the Borrower setting forth the details of such event and the action
that the Borrower proposes to take with respect thereto.

 

(m)          [Reserved].

 

(n)          [Reserved].

 

(o)          Notice of Auditors’ Management Letters. Promptly after the receipt
thereof, the Borrower shall notify the Administrative Agent and, upon request,
each Lender of any auditors’ management letters received by the Borrower or by
its accountants.

 

(p)          Notice of Breaches of Representations and Warranties under this
Agreement. The Borrower shall promptly notify the Administrative Agent and each
Lender if any representation or warranty set forth in Section 4.01 or
Section 4.02 was incorrect in a material respect at the time it was given or
deemed to have been given and at the same time deliver to the Collateral Agent,
the Administrative Agent and the Lenders a written notice setting forth in
reasonable detail the nature of such facts and circumstances.

 

(q)          Notice of Breaches of Representations and Warranties under the Sale
and Contribution Agreement and the Master Participation Agreement. The Borrower
confirms and agrees that the Borrower will, upon receipt of notice or discovery
thereof, promptly send to the Administrative Agent, each Lender and the
Collateral Agent a notice of any breach of any representation, warranty,
agreement or covenant under the Sale and Contribution Agreement or the Master
Participation Agreement, as applicable.

 

(r)           Notice of Proceedings. The Borrower shall notify the
Administrative Agent and each Lender within five (5) Business Days (provided
that the Borrower shall make good faith efforts to provide notice as promptly as
practicable) after the Borrower receives notice or obtains knowledge thereof, of
any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for the
benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower, the Servicer, the Equityholder or the Transferor.

 

-117-

 

 

(s)          Disregarded Entity. The Borrower will be disregarded as an entity
separate from its owner for U.S. federal income tax purposes, and none of the
Borrower, the Equityholder, nor any other Person on their behalf shall make an
election to be treated as other than an entity disregarded from its owner under
Treasury Regulation Section 301.7701-3(c).

 

(t)           Notice of ERISA Events. The Borrower shall promptly notify the
Administrative Agent and each Lender in the event that (i) any ERISA Event that,
alone or together with all other ERISA Events that have occurred, would
reasonably be expected to have a Material Adverse Effect or (ii) the Borrower
sponsors, maintains, contributes to or is required to contribute to, any Pension
Plan or Multiemployer Plan.

 

(u)          Notice of Benefit Plan Investor Status. The Borrower shall promptly
notify the Administrative Agent and each Lender in the event the Borrower
becomes a Benefit Plan Investor or in the event the Borrower becomes subject to
any Similar Law.

 

(v)          Notice of Accounting Changes. Within five (5) Business Days
(provided that the Borrower shall make good faith efforts to provide notice as
promptly as practicable) after the Borrower becoming aware of such changes, the
Borrower will provide to the Administrative Agent and, upon request, each Lender
notice of any material change in the accounting policies of the Borrower.

 

(w)          Protection of Security Interest. With respect to the Collateral
Portfolio acquired by the Borrower, the Borrower will (i) (at the expense of the
Borrower) take all action necessary to perfect and protect the Borrower’s
ownership of such Collateral Portfolio free and clear of any Lien other than the
Lien created hereunder and Permitted Liens, including, without limitation,
executing or causing to be executed such other instruments or notices as may be
necessary or appropriate, (ii) (at the expense of the Borrower) take all action
necessary to cause a valid, subsisting and enforceable first priority perfected
security interest, subject only to Permitted Liens, to exist in favor of the
Collateral Agent (for the benefit of the Secured Parties) in the Borrower’s
interests in all of the Collateral Portfolio being Pledged hereunder including
the filing of a UCC financing statement in the applicable jurisdiction
adequately describing the Collateral Portfolio (which may include an “all
assets” filing), and naming the Borrower as debtor and the Collateral Agent as
the secured party, and authorizing the filing of continuation statements,
amendments or assignments with respect thereto in such filing offices (including
any amendments thereto or assignments thereof), (iii) permit the Administrative
Agent, any Lender or their respective agents or representatives to visit the
offices of the Borrower during normal office hours and upon reasonable advance
notice examine and make copies of all documents, books, records and other
information concerning the Collateral Portfolio and discuss matters related
thereto with any of the officers or employees of the Borrower having knowledge
of such matters; provided that not more than one such inspection shall be
permitted during any calendar year unless an Event of Default shall have
occurred and be continuing, and (iv) take all additional actions that the
Administrative Agent, any Lender or the Collateral Agent may reasonably request
to perfect and protect the respective first priority perfected security
interests (subject to Permitted Liens) of the parties to this Agreement in the
Collateral Portfolio, or to enable the Administrative Agent or the Collateral
Agent to exercise or enforce any of their respective rights hereunder. If the
Borrower shall at any time hold or acquire a “commercial tort claim” (as defined
in the UCC) for which the Borrower (or predecessor in interest) has filed a
complaint in a court of competent jurisdiction, the Borrower shall promptly
provide notice to the Collateral Agent in writing containing a sufficient
description thereof (within the meaning of Section 9-108 of the UCC). If the
Borrower shall at any time hold or acquire any timber to be cut, the Borrower
shall promptly provide notice to the Collateral Agent in writing containing a
description of the land concerned (within the meaning of Section 9-203(b) of the
UCC). Any commercial tort claim or timber to be cut so described in such notice
to the Collateral Agent will constitute an asset in the Collateral Portfolio and
the description thereof will be deemed to be incorporated into the reference to
commercial tort claims or to goods in the definition of “Collateral Portfolio”
and in the granting clause under Section 2.12. If the Borrower shall at any time
hold or acquire any letter-of-credit rights, other than letter-of-credit rights
that are supporting obligations (as defined in Section 9-102(a)(78) of the UCC),
the Borrower shall use commercially reasonable efforts to obtain the consent of
the issuer of the applicable letter of credit to an assignment of the proceeds
of such letter of credit to the Collateral Agent in order to establish control
(pursuant to Section 9-107 of the UCC) of such letter-of-credit rights by the
Collateral Agent.

 

-118-

 

 

(x)          Liens. The Borrower will promptly notify the Administrative Agent
and the Lenders of the existence of any Lien on the Collateral Portfolio (other
than Permitted Liens) and the Borrower shall use commercially reasonable efforts
to defend the right, title and interest of the Collateral Agent, for the benefit
of the Secured Parties, in, to and under the Collateral Portfolio against all
claims of third parties (other than with respect to Permitted Liens).

 

(y)          Other Documents. At any time and from time to time upon prior
written request of the Administrative Agent or any Lender, at the sole expense
of the Borrower, the Borrower will promptly and duly execute and deliver such
further instruments and documents (to the extent available to the Borrower) and
take such further actions as the Administrative Agent or any Lender may
reasonably request for the purposes of obtaining or preserving the full benefits
of this Agreement including the first priority security interest (subject only
to Permitted Liens) Granted hereunder and of the rights and powers herein
Granted (including, among other things, authorizing the filing of such UCC
financing statements as the Administrative Agent may reasonably request).

 

(z)           Compliance with Law. The Borrower shall comply in all material
respects with all Applicable Law to which it is subject and the Borrower shall
do or cause to be done all things necessary to preserve and maintain in full
force and effect its legal existence, and all licenses material to its business.

 

(aa)         Proper Records. The Borrower shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earning for each fiscal year all such proper reserves in accordance with GAAP.

 

-119-

 

 

(bb)        Satisfaction of Obligations. The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves with respect thereto have been provided on the books of
the Borrower.

 

(cc)        Payment of Taxes. The Borrower shall pay and discharge all Taxes,
levies, liens and other charges on it or its assets and on the Collateral
Portfolio that, in each case, in any manner would create any lien or charge upon
the Collateral Portfolio, except for any such Taxes as are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided in accordance with GAAP.

 

(dd)        Tax Treatment. Except as required by Applicable Law, the Borrower
and the Lenders shall treat the Advances advanced hereunder as indebtedness for
U.S. federal income tax purposes and file any and all tax forms in a manner
consistent therewith.

 

(ee)        Maintenance of Records. The Borrower will maintain records with
respect to the Collateral Portfolio and the conduct and operation of their
business and will furnish the Administrative Agent and each Lender, upon the
reasonable request by the Administrative Agent and each Lender, information with
respect to the Collateral Portfolio and the conduct and operation of its
business.

 

(ff)          Continuation Statements. The Borrower shall, not earlier than six
months and not later than the fifth anniversary of the date of filing of the
financing statement referred to in Section 3.01 hereto or any other financing
statement filed pursuant to this Agreement or in connection with any Advance
hereunder, unless the Collection Date shall have occurred:

 

(i)           authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

 

(ii)          deliver or cause to be delivered to the Collateral Agent, the
Administrative Agent and the Lenders an opinion of the counsel for the Borrower,
in form and substance reasonably satisfactory to the Administrative Agent,
confirming and updating the opinion delivered pursuant to Section 3.01 with
respect to perfection and otherwise to the effect that the security interest
hereunder continues to be an enforceable and perfected security interest,
subject to no other Liens of record except as provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

(gg)       Notices; Material Information, etc. The Borrower shall, within five
(5) Business Days after it obtains knowledge of filing, provide to the
Administrative Agent written notification of the filing of any litigation
against the Borrower or the Transferor which, if a judgment were to be obtained
by the plaintiff, would result in the occurrence of an Event of Default or
otherwise cause a Material Adverse Effect.

 

-120-

 

 

(hh)        Other Reporting. The Borrower shall provide the Administrative Agent
and each Lender, simultaneously with delivery to the Transferor, copies of all
other financial statements, appraisal reports, notices, and other matters at any
time or from time to time prepared by the Borrower and furnished to the
Transferor, including, without limitation, any notice of default, notice of
election or exercise of any rights or remedies under either Borrower’s
Constituent Documents, and any notice relating in any way to the misconduct of
the Borrower or the Servicer. In respect of the foregoing, the Borrower shall
disseminate such information to the Administrative Agent and each Lender either
through mailings, email delivery or by posting such information on its website
and giving the Administrative Agent and each Lender access thereto.

 

(ii)          Beneficial Ownership Regulation. Promptly following any request
therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with the
Beneficial Ownership Regulation, if applicable.

 

Section 5.02        Negative Covenants of the Borrower.

 

From the Closing Date until the Collection Date:

 

(a)          Special Purpose Entity Requirements. Except as otherwise permitted
by this Agreement, the Borrower shall not (i) guarantee any obligation of any
Person, including any Affiliate or become obligated for the debts of any other
Person or hold out its credit as being available to pay the obligations of any
other Person; (ii) engage, directly or indirectly, in any business, other than
the business of making, investing in or purchasing debt and equity investments
and the actions required or permitted to be performed under the Transaction
Documents; (iii) incur, create or assume any Indebtedness, other than
Indebtedness incurred under the Transaction Documents; (iv) make or permit to
remain outstanding any loan or advance to, or own or acquire any stock or
securities of, any Person, except that the Borrower may invest in those Loans
and other investments permitted under the Transaction Documents and may make any
advance required or expressly permitted to be made pursuant to any provisions of
the Transaction Documents and permit the same to remain outstanding in
accordance with such provisions, and may receive securities in connection with
any workout, restructuring or bankruptcy; (v) fail to be Solvent; (vi) create,
form or otherwise acquire any Subsidiaries (other than Tax Blocker Subsidiaries)
or own any equity interest in any other entity (other than Proceeds of any
Loan), except in connection with the receipt of any equity interest received in
connection with a workout, restructuring or bankruptcy; (vii) release, sell,
transfer, convey or assign any Loan unless in accordance with the Transaction
Documents; (viii) except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Borrower, enter into any transaction
with an Affiliate of the Borrower except on commercially reasonable terms
similar to those available to unaffiliated parties in an arm’s-length
transaction; (ix) except as may be required or permitted by the Code and
regulations or other applicable state or local tax law, hold itself out as or be
considered as a department or division of any other Person; provided that it is
understood and acknowledged that the Borrower is treated as an entity
disregarded as separate from its owner for U.S. federal income tax purposes and
the Borrower is consolidated with the Equityholder for financial reporting
purposes under GAAP; or (x) own any asset or property other than the Portfolio
Assets and the related assets in the Collateral Portfolio and incidental
personal property necessary for the ownership or operation of these assets.

 

-121-

 

 

(b)          Requirements for Material Actions. The Borrower shall not fail to
obtain that the unanimous consent of all members or directors, as applicable,
(including the consent of the Independent Director(s)) whenever required under
the Borrower’s Constituent Documents.

 

(c)          Protection of Title. The Borrower shall not take any action which
would directly or indirectly impair or adversely affect Borrower’s title to the
Collateral Portfolio.

 

(d)          Liens. The Borrower shall not create, incur or permit to exist any
Lien in or on any of the Collateral Portfolio subject to the security interest
Granted by the Borrower pursuant to this Agreement (and, in the event the
transfer of any Portfolio Asset pursuant to the Sale and Contribution Agreement
or the Master Participation Agreement, as applicable, is treated as a financing
and not as a sale, the Lien on such Portfolio Assets in favor of the Collateral
Agent as assignee of the Borrower pursuant to the Sale and Contribution
Agreement or the Master Participation Agreement, as applicable), other than
Permitted Liens; it being understood that, in the case of investments that are
equity securities, customary drag-along, tag-along, right of first refusal and
other similar rights in favor of other equity holders of the same issuer shall
not be deemed to be a Lien under this Section 5.02(d).

 

(e)          Transfer Limitations. The Borrower shall not transfer, assign,
convey, grant, bargain, sell, set over, deliver or otherwise dispose of, or
pledge or hypothecate, directly or indirectly, any interest in the Collateral
Portfolio to any person other than the Collateral Agent for the benefit of the
Secured Parties, or engage in financing transactions or similar transactions
with respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lenders, in each case, except as otherwise
expressly permitted by the terms of this Agreement.

 

(f)          Organizational Documents. The Borrower shall not and the
Equityholder shall not propose nor pass a shareholder resolution to, modify or
terminate the special purpose entity provisions contained in the Borrower’s
Constituent Documents without the prior written consent of the Administrative
Agent.

 

(g)          Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) without the prior written consent of the
Administrative Agent.

 

(h)          Use of Proceeds. The Borrower will use the proceeds of the Advances
only to acquire Loans in accordance with the terms hereof, to make distributions
to the Equityholder in accordance with the terms hereof, to pay related expenses
(including expenses payable hereunder) and to fund the Unfunded Exposure Account
in order to establish reserves for unfunded commitments of Delayed Draw Loan
Assets and Revolving Loans included in the Collateral Portfolio.

 

(i)           Limited Assets. The Borrower shall not hold or own any assets that
are not part of the Collateral Portfolio (other than Excluded Amounts).

 

(j)           Extension or Amendment of Loans. The Borrower will not, except as
otherwise permitted in the Servicing Agreement and in accordance with the
Servicer Standard, extend, amend or otherwise modify the terms of any Loan
(including the related Underlying Collateral), other than any Loan having an
Adjusted Borrowing Value of zero.

 

-122-

 

 

(k)          Sale and Contribution Agreement; Master Participation Agreement.
The Borrower will not amend, modify, waive or terminate any provision of the
Sale and Contribution Agreement or the Master Participation Agreement, as
applicable, without the prior written consent of the Administrative Agent.

 

(l)           Restricted Junior Payments. The Borrower shall not make any
Restricted Junior Payment, except that, (A) so long as the Facility Maturity
Date has not occurred and no Event of Default or Unmatured Event of Default has
occurred and is continuing or would result therefrom, the Borrower may declare
and make Restricted Junior Payments to the holders of its membership interests
(a) from amounts available pursuant to Sections 2.04(a)(x) and 2.04(c)(ix),
(b) from amounts available pursuant to Section 2.04(b)(viii) (provided that, the
Borrower may make such Restricted Junior Payment during the Revolving Period
only to the extent that, after giving effect to such Restricted Junior Payment,
no Borrowing Base Deficiency shall exist) or (c) pursuant to Section 2.07(e),
and (B) the Borrower may make Permitted RIC Distributions.

 

(m)         [Reserved].

 

(n)          Instructions to Obligors. The Borrower will not make any change, or
permit the Servicer to make any change, in their instructions to Obligors
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account (or, with respect to assets denominated in an Eligible
Currency other than Dollars, the applicable Eligible Currency Account) unless
the Administrative Agent has consented to such change.

 

(o)          Change of Jurisdiction, Location, Names or Location of Loan Files.
The Borrower shall not, and the Equityholder shall not take any action nor
propose nor pass any resolution to, change the jurisdiction of its formation,
make any change to its name or use any tradenames, fictitious names, assumed
names, “doing business as” names or other names (other than those listed on
Schedule V, as such schedule may be revised from time to time to reflect name
changes and name usage permitted under the terms of this Section 5.02(o) after
compliance with all terms and conditions of this Section 5.02(o) related
thereto) unless, prior to the effective date of any such change in the
jurisdiction of its formation, name change or use, the Borrower delivers prior
written notice to the Administrative Agent of such change, and subsequently (but
within four months of such change) delivers to the Administrative Agent such
financing statements reflecting such name change or use necessary to maintain
the perfection of the security interest in the Collateral Portfolio of the
Borrower, together with such Opinions of Counsel and other documents and
instruments as the Administrative Agent may reasonably request in connection
therewith. The Borrower will not change the location of its chief executive
office or its registered office unless prior to the effective date of any such
change of location, the Borrower notifies the Administrative Agent of such
change of location in writing. The Borrower will not move, or consent to the
Collateral Custodian or the Servicer moving, the Loan Files from the location
thereof on the Closing Date, unless the Administrative Agent shall consent to
such move in writing.

 

(p)          Anti-Terrorism; OFAC; Anti-Corruption. Each of the representations
and warranties set out in sub-clauses (i) through (v) (inclusive) of Section
4.01(hh) shall be deemed here re restated and, mutatis mutandis, construed as
covenants made and given under this Section 5.02.

 

-123-

 

 

Section 5.03        Affirmative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)          Compliance with Law. The Servicer shall comply with all Applicable
Law to which it may be subject, and the Servicer shall do or cause to be done
all things necessary to preserve and maintain in full force and effect its legal
existence and all licenses material to its business, in each case, except as
would not reasonably be expected to have a Material Adverse Effect.

 

(b)          Preservation of Company Existence. The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.

 

(c)          Keeping of Records and Books of Account.

 

(i)          The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Collateral Portfolio in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.

 

(ii)          Subject to Section 6.11, the Servicer shall permit the
Administrative Agent, each Lender or their respective agents or representatives,
to visit the offices of the Servicer during normal office hours and upon
reasonable advance notice and examine and make copies of all documents, books,
records and other information concerning the Collateral Portfolio and the
Servicer’s servicing thereof and discuss matters related thereto with any of the
officers or employees of the Servicer having knowledge of such matters.

 

(iii)          The Servicer will, on or prior to the date hereof, mark its books
and records in a manner that accurately ensures all assets which constitute
Collateral Portfolio are clearly marked as being held in the Borrower’s name.

 

(d)          Events of Default. The Servicer will provide the Administrative
Agent and each Lender (with a copy to the Collateral Agent) with prompt written
notice of the occurrence of each Event of Default and each Unmatured Event of
Default of which the Servicer has knowledge or has received notice. In addition,
no later than three (3) Business Days following the Servicer’s knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default,
the Servicer will provide to the Collateral Agent, the Administrative Agent and
each Lender a written statement of a Responsible Officer of the Servicer setting
forth the details of such event and the action that the Servicer proposes to
take with respect thereto.

 

-124-

 

 

(e)          [Reserved].

 

(f)          Other. The Servicer will promptly furnish to the Collateral Agent,
the Administrative Agent and each Lender, to the extent reasonably obtainable by
the Servicer, such other information, documents, records or reports respecting
the Collateral Portfolio or the condition or operations, financial or otherwise,
of the Borrower or the Servicer as the Collateral Agent, any Lender or the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent, the Lenders, the Collateral
Agent or Secured Parties under or as contemplated by this Agreement.

 

(g)          Proceedings Related to the Borrower, the Transferor and the
Servicer and the Transaction Documents. The Servicer shall notify the
Administrative Agent and each Lender within three (3) Business Days (provided
that the Servicer shall make good faith efforts to provide notice as promptly as
practicable) after the Servicer receives notice or obtains knowledge thereof of
any settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that could reasonably be expected to have a Material Adverse Effect on
the Transferor, the Servicer or FS/KKR Advisor, LLC (or other Affiliate that
manages the Transferor or the Servicer) or the Transaction Documents. For
purposes of this Section 5.03(g), (i) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Transaction
Documents in excess of $5,000,000 shall be deemed to be expected to have such a
Material Adverse Effect and (ii) any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Servicer or the Transferor
in excess of $10,000,000 shall be deemed to be expected to have such a Material
Adverse Effect.

 

(h)          Deposit of Collections. The Servicer shall promptly (but in no
event later than two (2) Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

 

(i)           Proceedings Related to the Collateral Portfolio. The Servicer
shall notify the Administrative Agent, the Collateral Agent and each Lender
within three (3) Business Days (provided that the Servicer shall make good faith
efforts to provide notice as promptly as practicable) after any Responsible
Officer of the Servicer receives notice or has actual knowledge of any
settlement of, judgment (including a judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any labor controversy,
litigation, action, suit or proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that would reasonably be expected to have a Material Adverse Effect on
the interests of the Collateral Agent or the Secured Parties in, to and under
the Collateral Portfolio. For purposes of this Section 5.03(i), any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Collateral Portfolio or the Collateral Agent’s or the Secured Parties’
interest in the Collateral Portfolio in excess of $10,000,000 or more shall be
deemed to be expected to have such a Material Adverse Effect.

 

-125-

 

 

(j)           Loan Register. The Servicer shall maintain, or cause to be
maintained, with respect to each Noteless Loan a register (which may be in
physical or electronic form and readily identifiable as the loan register)
(each, a “Loan Register”) in which it will record, or cause to be recorded,
(v) the amount of such Noteless Loan, (w) the amount of any principal or
interest due and payable or to become due and payable from the Obligor
thereunder, (x) the amount of any sum in respect of such Noteless Loan received
from the Obligor, (y) the date of origination of such Noteless Loan and (z) the
maturity date of such Noteless Loan.

 

(k)          Taxable Mortgage Pool Matters. The Servicer will manage the
Collateral Portfolio and advise the Borrower with respect to the purchases from
any third party seller so as to not at any time cause the Borrower to be treated
as a taxable mortgage pool for U.S. federal income tax purposes or cause more
than 50% of the of the Loans owned by the Borrower to consist of real estate
mortgages as defined in Treasury Regulation Section 301.7701(i)-1 of the Code.

 

(l)           Compliance with Legal Opinions. The Servicer shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinion of Dechert LLP, as special counsel to the Servicer, issued
in connection with the Transaction Documents and relating to the issues of
substantive consolidation.

 

(m)          Instructions to Agents and Obligors. The Servicer shall direct any
agent or administrative agent for any Loan to remit all payments and collections
with respect to such Loan, and, if applicable, to direct the Obligor with
respect to such Loan to remit all such payments and collections with respect to
such Loan directly to the Collection Account (or, with respect to assets
denominated in an Eligible Currency other than Dollars, the applicable Eligible
Currency Account). The Borrower and the Servicer shall take commercially
reasonable steps to ensure that only funds constituting payments and collections
relating to Loans shall be deposited into the applicable Controlled Account.

 

(n)          Capacity as Servicer. The Servicer will ensure that, at all times
when it is dealing with or in connection with the Loans in its capacity as
Servicer, it holds itself out as Servicer, and not in any other capacity.

 

(o)          Audits. Prior to the Closing Date and thereafter at the discretion
of the Administrative Agent, the Servicer shall allow the Administrative Agent
and any accompanying Lender and their respective agents or representatives
(during normal office hours and upon advance notice) to conduct an audit of the
Servicer’s collection and administration of the Collateral Portfolio in order to
assess compliance by the Servicer with the Servicer Standard and the Transaction
Documents, at the Borrower’s expense; provided that the Administrative Agent or
its respective agents or representatives shall only conduct one such audit at
the Borrower’s expense per calendar year, concurrently with the preparation of
the report referenced in Section 6.10, unless an Event of Default has occurred
and is continuing; provided, further, that the aggregate cost paid by the
Borrower in respect of audits conducted pursuant to this Section 5.03(o) (other
than audits conducted during the occurrence of an Event of Default) shall not
exceed $50,000 in any calendar year.

 

-126-

 

 

(p)          Notice of Breaches of Representations and Warranties under this
Agreement. Promptly after obtaining knowledge or notice of the same, the
Servicer shall notify the Administrative Agent and the Lenders if any
representation or warranty set forth in Section 4.03 was incorrect at the time
it was given or deemed to have been given and at the same time deliver to the
Collateral Agent, the Administrative Agent and the Lenders a written notice
setting forth in reasonable detail the nature of such facts and circumstances.
In particular, but without limiting the foregoing, the Servicer shall notify the
Administrative Agent and the Lenders in the manner set forth in the preceding
sentence before any Addition Date of any facts or circumstances within the
knowledge of the Servicer which would render any of the said representations and
warranties untrue at the date when such representations and warranties were made
or deemed to have been made.

 

(q)          Insurance Policies. The Servicer has caused, and will cause, to be
performed any and all acts reasonably required to be performed to preserve its
rights and remedies in any Insurance Policies applicable to Loans (to the extent
the Servicer or an Affiliate of the Servicer is the agent, collateral manager or
servicer under the applicable Underlying Instrument) in accordance with the
Servicing Standard, which may include, without limitation, in each case, any
necessary notifications of insurers, assignments of policies or interests
therein, and establishments of co-insured, joint loss payee and mortgagee rights
in favor of the Collateral Agent and the Secured Parties.

 

(r)           Anti-Terrorism; OFAC; Anti-Corruption. Each of the representations
and warranties set out in clauses (i) through (v) (inclusive) of Section 4.03(p)
shall be deemed here restated and, mutatis mutandis, construed as covenants made
and given under this Section 5.03.

 

(s)          Value Adjustment Event. The Servicer will provide the
Administrative Agent and each Lender (with a copy to the Collateral Agent) with
prompt written notice of the occurrence of any Value Adjustment Event with
respect to any Eligible Loan Asset of which the Servicer has knowledge or has
received notice.

 

Section 5.04        Negative Covenants of the Servicer.

 

From the Closing Date until the Collection Date:

 

(a)          Mergers, Acquisition, Sales, etc. The Servicer will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, (x) except in connection with
a Permitted Equityholder Transaction (for which the Servicer shall have
delivered prompt notice) or (y) in all other cases, unless:

 

(i)          the Servicer has delivered to the Administrative Agent and each
Lender an Officer’s Certificate stating that any such consolidation, merger,
conveyance or transfer and any supplemental agreement executed in connection
therewith comply with this Section 5.04 and that all conditions precedent herein
provided for relating to such transaction have been complied with and, in the
case of the Opinion of Counsel, that such supplemental agreement is legal, valid
and binding with respect to the Servicer and such other matters as the
Administrative Agent may reasonably request;

 

(ii)          the Servicer shall have delivered prompt notice of such
consolidation, merger, conveyance or transfer to the Administrative Agent and
each Lender; and

 

(iii)         after giving effect thereto, no Event of Default or Servicer
Default or event that with notice or lapse of time would constitute an Event of
Default or a Servicer Default shall have occurred and the Administrative Agent
shall have consented in writing to such consolidation, merger, conveyance or
transfer occurred.

 

-127-

 

 

(b)          Change of Location of Loan Files. The Servicer shall not change its
name or move (or consent to the Collateral Custodian moving) the Required Loan
Documents and Loan Files from the location thereof on the initial Advance Date
except in connection with a Permitted Equityholder Transaction (for which prior
notice of such move shall be given), unless the Administrative Agent shall
consent to such move in writing.

 

(c)          Actions on Behalf of Borrower. The Servicer shall not on behalf of
the Borrower take any action that would cause the Borrower to be in breach of
its covenants under Section 5.02 in any material respect.

 

(d)          Change in Payment Instructions to Obligors. The Servicer will not
make any change in its instructions to Obligors, agent banks or administrative
agents on the Loans regarding payments to be made with respect to the Collateral
Portfolio to the Collection Account, unless the Administrative Agent has
consented to such change.

 

(e)          Extension or Amendment of Loans. The Servicer will not, except as
otherwise permitted in the Servicing Agreement, extend, amend or otherwise
modify the terms of any Loan (including the Underlying Collateral).

 

Section 5.05        Affirmative Covenants of the Collateral Agent.

 

From the Closing Date until the Collection Date:

 

(a)          Compliance with Law. The Collateral Agent will comply in all
material respects with all Applicable Law.

 

(b)          Preservation of Existence. The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.06        Negative Covenants of the Collateral Agent.

 

From the Closing Date until the Collection Date, the Collateral Agent will not
make any changes to the Collateral Agent Fees without the prior written approval
of the Administrative Agent.

 

Section 5.07        Affirmative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)          Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Law.

 

-128-

 

 

(b)          Preservation of Existence. The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.

 

(c)          Location of Required Loan Documents. Subject to Article XI, the
Required Loan Documents shall remain at all times in the possession of the
Collateral Custodian at 425 Hennepin Ave, Minneapolis, MN 55414, unless notice
of a different address is given in accordance with the terms hereof or unless
the Administrative Agent agrees to allow certain Required Loan Documents to be
released to the Servicer on a temporary basis in accordance with the terms
hereof, except as such Required Loan Documents may be released pursuant to the
terms of this Agreement.

 

Section 5.08        Negative Covenants of the Collateral Custodian.

 

From the Closing Date until the Collection Date:

 

(a)          Required Loan Documents. The Collateral Custodian will not dispose
of any documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral Portfolio
except as contemplated by this Agreement.

 

(b)          No Changes in Collateral Custodian Fees. The Collateral Custodian
will not make any changes to the Collateral Custodian Fees without the prior
written approval of the Administrative Agent.

 

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

 

Section 6.01        Appointment and Designation of the Servicer.

 

(a)          Initial Servicer. The Borrower hereby appoints FSIC II, pursuant to
the terms and conditions of this Agreement, as Servicer, with the authority to
service, administer and exercise rights and remedies, on behalf of the Borrower,
in respect of the Collateral Portfolio. FSIC II hereby accepts such appointment
and agrees to perform the duties and responsibilities of the Servicer pursuant
to the terms hereof and in accordance with the Servicing Agreement. The Servicer
and the Borrower hereby acknowledges that the Administrative Agent and the
Secured Parties are third party beneficiaries of the obligations undertaken by
the Servicer hereunder and under the Servicing Agreement.

 

-129-

 

 

(b)          Servicer Defaults. If a Servicer Default shall occur and be
continuing, at the election of the Administrative Agent (individually or as
directed by the Required Lenders) by written notice to the Borrower, the
Borrower shall (i) not permit the Servicer to (x) consent to modifications to
Loans, (y) consent to any acquisition or disposition of Loans under the
Servicing Agreement or (z) take any other action with respect to the Borrower,
the Collateral Portfolio or the Transaction Documents specified by the
Administrative Agent (or its representative) to the Servicer in its sole
discretion from time to time (each, a “Specified Transaction”), (ii) cause the
Servicer to have the prior written consent of the Administrative Agent in its
sole discretion prior to directing the Borrower to enter into any Specified
Transaction and (iii) seek to sell, or cause the Servicer to seek to sell, in
each case at the direction of the Administrative Agent, the Loans for fair value
on commercially reasonable terms and conditions. The Borrower shall pay the
reasonable and documented costs and expenses of any agents and advisers retained
by the Administrative Agent in connection with the exercise of the foregoing
rights; provided, however, that the Borrower’s obligations to reimburse any such
costs and expenses in respect of any period during which a Servicer Default
shall have occurred and be continuing shall not exceed an amount equal to 2.00%
per annum of the average daily value of the aggregate Adjusted Borrowing Value
of the Eligible Loan Assets during such period. The Servicer hereby agrees to
work in good faith with any such agents and advisors. The Servicing Agreement
shall provide that the Servicer may not resign until a successor has been chosen
and has commenced services. The Borrower shall not permit the Servicer to resign
from the obligations and duties imposed on it under the Transaction Documents
other than in accordance with Section 11 of the Servicing Agreement.

 

In addition, upon the occurrence of a Servicer Default, the Borrower shall cause
the Servicer to, if so requested by the Administrative Agent acting individually
or at the direction of the Required Lenders, deliver as directed by the
Administrative Agent copies of its Records within five Business Days after
demand therefor and an electronic transmission (the form of such transmission
shall be reasonably acceptable to such successor investment manager) containing
as of the close of business on the date of demand all of the data maintained by
the Servicer in computer format in connection with managing the Loans.

 

At any time, any of the Administrative Agent or any Lender may irrevocably waive
any rights granted to such party under Section 6.01(b). Any such waiver shall be
in writing and executed by such party that is waiving its rights hereunder. A
copy of such waiver shall be promptly delivered by the waiving party to the
Servicer and the Administrative Agent.

 

(c)          Waiver. The Borrower acknowledges that on the terms and conditions
set forth in the Transaction Documents, the Administrative Agent or any of its
Investment Affiliates may act as the Collateral Agent and/or the Servicer, and
the Borrower waives any and all claims against the Administrative Agent, each
Lender or any of their respective Investment Affiliates, the Collateral Agent
and the Servicer (other than claims relating to such party’s gross negligence or
willful misconduct) relating in any way to the custodial or collateral
administration functions having been performed by the Administrative Agent or
any of its Investment Affiliates in accordance with the terms and provisions
(including the standard of care) set forth in the Transaction Documents.

 

Section 6.02        Duties of the Servicer.

 

(a)          Duties. In addition to the duties and obligations set forth in the
Servicing Agreement, the Borrower shall cause the Servicer to take or cause to
be taken all such actions as may be necessary or advisable to service,
administer and collect on the Collateral Portfolio from time to time, all in
accordance with Applicable Law, the applicable Loan and its Underlying
Instruments and the Servicer Standard. It is acknowledged and agreed that in
circumstances in which a Person other than the Borrower or the Servicer acts as
administrative agent with respect to any Loan, the Servicer shall perform its
servicing duties hereunder only to the extent a lender under the related loan
syndication Underlying Instruments has the right or obligation to do so.

 

-130-

 

 

(b)          Notwithstanding anything to the contrary contained herein or in the
Servicing Agreement, the exercise by the Administrative Agent, the Collateral
Agent, each Lender and the Secured Parties of their rights hereunder shall not
release the Servicer (unless replaced by a replacement Servicer hereunder) or
the Borrower from any of their duties or responsibilities with respect to the
Collateral Portfolio. The Secured Parties, the Administrative Agent, each Lender
and the Collateral Agent shall not have any obligation or liability with respect
to any Collateral Portfolio, nor shall any of them be obligated to perform any
of the obligations of the Servicer hereunder or under the Servicing Agreement,
unless one of them becomes a replacement Servicer hereunder.

 

(c)          Any payment by an Obligor in respect of any indebtedness owed by it
to the Borrowers shall, except as otherwise specified by such Obligor or
otherwise required by contract or law, be applied in accordance with the
Servicer Standard.

 

Section 6.03        Authorization of the Servicer.

 

(a)          Each of the Borrower, the Administrative Agent and each Lender
hereby authorizes the Servicer (including any successor thereto) to take any and
all reasonable steps consistent with the Servicer Standard in its name and on
its behalf necessary or desirable in the determination of the Servicer and not
inconsistent with the Pledge of the Collateral Portfolio by the Borrower to the
Collateral Agent on behalf of the Secured Parties hereunder, to collect all
amounts due under any and all Collateral Portfolio, including, without
limitation, endorsing any of their names on checks and other instruments
representing Interest Collections and Principal Collections, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Collateral Portfolio and, after the delinquency of any Collateral
Portfolio and to the extent permitted under and in compliance with Applicable
Law, to commence proceedings with respect to enforcing payment thereof. The
Borrower and the Collateral Agent on behalf of the Secured Parties shall furnish
the Servicer (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectability of the
Collateral Portfolio. In no event shall the Servicer be entitled to make the
Secured Parties, the Administrative Agent, the Collateral Agent or any Lender a
party to any litigation without such party’s express prior written consent, or
to make the Borrower a party to any litigation (other than any routine
foreclosure or collection procedure or other routine enforcement of the
obligations of any Obligor owing to the Borrower) without the Administrative
Agent’s and each Lender’s consent.

 

(b)          After the declaration of the Facility Maturity Date with respect to
clause (ii) of the definition thereof, at the direction of the Administrative
Agent, the Servicer shall take such action as the Administrative Agent may deem
necessary or advisable to enforce collection of the Collateral Portfolio;
provided that the Administrative Agent may, at any time that an Event of Default
has occurred and is continuing, notify any Obligor with respect to any
Collateral Portfolio of the assignment of such Collateral Portfolio to the
Collateral Agent on behalf of the Secured Parties and direct that payments of
all amounts due or to become due be made directly to the Administrative Agent or
any servicer, collection agent or account designated by the Administrative Agent
and, upon such notification and at the expense of the Borrower, the
Administrative Agent may enforce collection of any such Collateral Portfolio,
and adjust, settle or compromise the amount or payment thereof.

 

-131-

 

 

Section 6.04        Collection of Payments; Accounts.

 

(a)          Payments to Collection Account. On or before the applicable
Addition Date, the Servicer shall have instructed all Obligors and/or the
related administrative agent, as applicable, with respect to any Loan to make
all payments in respect of the Collateral Portfolio in the Eligible Currency
directly to the Collection Account; provided that the Servicer will promptly
transfer to the Collection Account (in accordance with Section 2.18) any
payments received by it directly from any Obligor; provided, further, that
Servicer shall not be required to so instruct any Obligor which is solely a
guarantor or other surety (or an Obligor that is not designated as the “lead
borrower” or another such similar term) unless and until the Servicer calls on
the related guaranty or secondary obligation. If the Borrower or the Servicer
receive any payments in respect of the Collateral Portfolio other than directly
into the Collection Account, the Servicer on behalf of the Borrower shall cause
such payment to be transferred or deposited into the Collection Account, as
required by any Transaction Documents, within two (2) Business Days from the
date on which Servicer receives notice of such payment.

 

(b)          Controlled Accounts. Each of the parties hereto hereby agrees that
(i) each Controlled Account is intended to be a “securities account” within the
meaning of the UCC and of the Hague Securities Convention, and (ii) except as
otherwise expressly provided herein and in the Securities Account Control
Agreement, prior to the delivery of a Notice of Exclusive Control, the Borrower
shall be entitled to exercise the rights that comprise each Financial Asset held
in each Controlled Account which is a securities account; provided that after
the delivery of a Notice of Exclusive Control such rights shall be exclusively
held by the Collateral Agent (acting at the direction of the Administrative
Agent) in accordance with the Securities Account Control Agreement. Each of the
parties hereto hereby agrees to cause the securities intermediary that holds any
cash or other property for the Borrower in a Controlled Account that is a
securities account to agree with the parties hereto that (A) the cash and other
property (subject to Section 6.04(c) below with respect to any property other
than investment property, as defined in Section 9-102(a)(49) of the UCC) is to
be treated as a Financial Asset under Article 8 of the UCC and (B) regardless of
any provision in any other agreement, for purposes of the UCC, with respect to
the Controlled Accounts, New York shall be deemed to be the securities
intermediary’s jurisdiction (within the meaning of Section 8-110(e) of the UCC).
All securities or other property underlying any Financial Assets credited to the
Controlled Accounts in the form of securities or instruments has been delivered
to the Securities Intermediary in accordance with the provisions of Section
4.01(kk), and in no case will any Financial Asset credited to the Controlled
Accounts be registered in the name of the Borrower, payable to the order of the
Borrower or specially Indorsed to the Borrower, except to the extent the
foregoing have been specially Indorsed to the Collateral Agent or Indorsed in
blank.

 

-132-

 

 

(c)          Underlying Instruments. Notwithstanding any term hereof (or any
term of the UCC that might otherwise be construed to be applicable to a
“securities intermediary” as defined in the UCC) to the contrary, none of the
Collateral Agent, the Collateral Custodian nor any securities intermediary shall
be under any duty or obligation in connection with the acquisition by the
Borrower, or the grant by the Borrower to the Collateral Agent, of any Loan in
the nature of a loan to examine or evaluate the sufficiency of the documents or
instruments delivered to it by or on behalf of the Borrower under the related
Underlying Instruments, or otherwise to examine the Underlying Instruments, in
order to determine or compel compliance with any applicable requirements of or
restrictions on transfer (including without limitation any necessary consents).
The Collateral Custodian shall hold any Instrument delivered to it evidencing
any Loan granted to the Collateral Agent hereunder as custodial agent for the
Collateral Agent in accordance with the terms of this Agreement.

 

(d)          Adjustments. If (i) the Servicer makes a deposit into the
Collection Account in respect of an Interest Collection or Principal Collection
of a Loan and such Interest Collection or Principal Collection was received by
the Servicer in the form of a check that is not honored for any reason or
(ii) the Servicer makes a mistake with respect to the amount of any Interest
Collection or Principal Collection and deposits an amount that is less than or
more than the actual amount of such Interest Collection or Principal Collection,
the Servicer shall appropriately adjust the amount subsequently deposited into
the Collection Account to reflect such dishonored check or mistake. Any
Scheduled Payment in respect of which a dishonored check is received shall be
deemed not to have been paid.

 

Section 6.05        Realization Upon Loans. The Servicer may, in its discretion
and consistent with the Servicer Standard and the applicable Underlying
Instrument, foreclose upon or repossess, as applicable, or otherwise comparably
convert the ownership of any Underlying Collateral relating to a Defaulted Loan
as to which no satisfactory arrangements can be made for collection of
delinquent payments. The Servicer will comply with the Servicer Standard and all
material provisions of Applicable Law in realizing upon such Underlying
Collateral, and employ practices and procedures including reasonable efforts
consistent with the Servicer Standard to enforce all obligations of Obligors
foreclosing upon, repossessing and causing the sale of such Underlying
Collateral at public or private sale in circumstances other than those described
in the preceding sentence. Without limiting the generality of the foregoing, the
Servicer may cause the sale of any such Underlying Collateral to the Servicer or
its Investment Affiliates for a purchase price equal to the then fair value
thereof as determined by the Servicer in accordance with the Servicing Standard.
In any case in which any such Underlying Collateral has suffered damage, the
Servicer will not expend funds in connection with any repair or toward the
foreclosure or repossession of such Underlying Collateral in a manner
inconsistent with the Servicing Standard. The Servicer will remit to the
Collection Account the Recoveries received in connection with the sale or
disposition of Underlying Collateral relating to a Defaulted Loan.

 

Section 6.06        [Reserved].

 

Section 6.07        Payment of Certain Expenses by Servicer. The Servicer will
be required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of its independent
accountants, Taxes imposed on the Servicer, expenses incurred by the Servicer in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower, and the Servicer will be required to pay all reasonable fees and
expenses owing to any bank or trust company in connection with the maintenance
of the Controlled Accounts; provided that the Servicer will be reimbursed for
any reasonable out-of-pocket expenses incurred hereunder (including
out-of-pocket expenses paid by the Servicer on behalf of the Borrower, any Taxes
incurred in the performance of its duties (but not in respect of any Taxes
payable by the Servicer on its compensation) and reasonable documented
attorney’s fees), subject to the availability of funds pursuant to Section 2.04.

 

-133-

 

 

Section 6.08        Reports to the Administrative Agent; Account Statements;
Servicing Information.

 

(a)          Notice of Reduction. On (i) each reduction of Advances Outstanding
pursuant to Section 2.17(a), (ii) any termination of this Agreement and (iii)
any reduction in part of the Facility Amount pursuant to Section 2.17(b), the
Borrower (or the Servicer on its behalf) will provide a Notice of Reduction and
a Borrowing Base Certificate, updated to no sooner than the Business Day
preceding such date (provided that any information in the Loan Tape referenced
in such Borrowing Base Certificate will be as of the Loan Tape Cut-Off Date), to
the Administrative Agent (with a copy to the Collateral Agent).

 

(b)          Borrowing Base Certificate. On each Measurement Date, the Borrower
(or the Servicer on its behalf) will provide a Borrowing Base Certificate,
updated as of such date, to the Administrative Agent and each Lender (with a
copy to the Collateral Agent). Within one (1) Business Day after the Servicer
obtains knowledge that the Assigned Value of an Eligible Loan Asset is changed,
the Borrower (or the Servicer on its behalf) will deliver an adjusted Borrowing
Base Certificate to the Administrative Agent and each Lender.

 

(c)          Servicer Quarterly Report. On each Quarterly Reporting Date, the
Servicer will provide to the Borrower, each Lender, the Administrative Agent and
the Collateral Agent, a quarterly statement including (i) a Borrowing Base
Certificate calculated as of the immediately prior Determination Date, (ii) an
updated Loan Tape having a Loan Tape Cut-Off Date calculated as of the
immediately prior Determination Date, (iii) amounts to be remitted pursuant to
Section 2.04 to the applicable parties (which shall include any applicable
wiring instructions of the parties receiving payment) for the coming Payment
Date, (iv) any other information the Servicer deems relevant with respect to any
Loan, (v) a calculation of each Collateral Quality Test and (vi) solely during
the Amortization Period, a calculation of the Unfunded Exposure Test (such
quarterly statement, a “Servicer Quarterly Report”). Each Servicer Quarterly
Report shall be signed by a Responsible Officer of the Servicer and the Borrower
and shall be substantially in the form of Exhibit H-1.

 

(d)          Servicer Monthly Report. On the 12th day of each calendar month,
the Servicer will provide to the Borrower, each Lender, the Administrative Agent
and the Collateral Agent, a monthly statement including (i) a Borrowing Base
Certificate calculated as of the last Business Day of the immediately prior
calendar month, (ii) an updated Loan Tape having a Loan Tape Cut-Off Date
calculated as of the last Business Day of the immediately prior calendar month,
(iii) the status of the Collateral Portfolio with respect to the Concentration
Limitations, (iv) a list of Loans acquired, sold, substituted or released since
the previous Servicer Monthly Report, (v) any other information the Servicer
deems relevant with respect to any Loan, (vi) a calculation of each Collateral
Quality Test and (vii) solely during the Amortization Period, a calculation of
the Unfunded Exposure Test (such monthly statement, a “Servicer Monthly
Report”). Each Servicer Monthly Report shall be signed by a Responsible Officer
of the Servicer and the Borrower and shall be substantially in the form of
Exhibit H-2.

 

-134-

 

 

(e)          Servicer Advance Date Report. In connection with each Advance Date,
the Servicer shall within the time set forth in Section 2.01 provide to the
Borrower, the Administrative Agent and the Collateral Agent the following: (i) a
Notice of Borrowing, (ii) a Loan Tape updated to give pro forma effect to any
Addition to be effected with the proceeds of the relevant Advance; (iii) a
Borrowing Base Certificate calculated as of the requested Advance Date (giving
pro forma effect to the Advance requested and the use of proceeds thereof), (iv)
the aggregate outstanding principal amount of the Dollar Advances, the Euro
Advances, the CDOR Advances, the AUD Advances and the GBP Advances and the
Facility Amount and (v) a calculation of each Collateral Quality Test (such
notice, a “Servicer Advance Date Report”). Each Servicer Advance Date Report
shall be signed by a Responsible Officer of the Servicer and the Borrower and
shall be substantially in the form of Exhibit H-3 including the additional
information required thereon.

 

(f)          Servicer Certificate. Together with each Servicer Quarterly Report,
Servicer Monthly Report and Servicer Advance Date Report, the Servicer shall
submit to the Administrative Agent, each Lender and the Collateral Agent a
certificate substantially in the form of Exhibit I (a “Servicer Certificate”),
signed by a Responsible Officer of the Servicer, which shall include a
certification by such Responsible Officer that, to the knowledge of such
Responsible Officer after reasonable inquiry, no Event of Default, Servicer
Default, Unmatured Servicer Default or Unmatured Event of Default has occurred.

 

(g)          Financial Statements. The Servicer will provide to the
Administrative Agent, each Lender and the Collateral Agent, (i) within ninety
(90) days after the end of each of its first three (3) fiscal quarters of each
fiscal year of the Equityholder, commencing December 31, 2019, consolidated
unaudited financial statements of the Equityholder for the most recent fiscal
quarter, and (ii) within one-hundred-eighty (180) days after the end of each
fiscal year, commencing with the fiscal year ended December 31, 2019,
consolidated audited financial statements of the Equityholder audited by a firm
of nationally recognized independent public accountants, as of the end of such
fiscal year.

 

(h)          Obligor Financial Statements; Valuation Reports; Other Reports. The
Servicer will provide to the Administrative Agent, with respect to each Obligor,
(i) to the extent received by the Borrower and/or the Servicer pursuant to the
Underlying Instrument, the complete financial reporting package with respect to
such Obligor and with respect to each Loan for such Obligor (including any
financial statements, management discussion and analysis, executed covenant
compliance certificates, and related covenant calculations with respect to such
Obligor and with respect to each Loan for such Obligor) provided to the Borrower
and/or the Servicer either monthly or quarterly, as the case may be, by such
Obligor, which delivery shall be made within ten (10) Business Days after the
Servicer’s or the Borrower’s receipt thereof, (ii) the annual budget (along with
subsequent changes thereto) with respect to such Obligor and provided to the
Borrower and/or the Servicer by such Obligor, which delivery shall be made
within ten (10) Business Days after receipt by the Borrower and/or the Servicer
and (iii) the valuation report(s) for the regularly scheduled valuation for such
fiscal quarter.

 

-135-

 

 

(i)           Amendments to Loans. The Servicer will notify the Administrative
Agent and the Collateral Custodian (which notice may be via email) if to the
Servicer’s knowledge a Loan has been subject to any Material Modification since
the prior Servicer Monthly Report. The Servicer will provide to the
Administrative Agent, the Collateral Custodian and, upon request, any Lender, a
copy of any Material Modification to the Underlying Instrument of any Loan
(along with any internal documents prepared by the Servicer and provided to its
investment committee in connection with such Material Modification) within ten
(10) Business Days of the effectiveness of such Material Modification.

 

(j)           Website Access to Information. Notwithstanding anything to the
contrary contained herein, information required to be provided to any Secured
Party pursuant to this Article VI may be posted on a secured website (including
IntraLinks or similar services or the Servicer’s proprietary restricted access
server) or delivered through e-mail or another delivery method acceptable to the
Administrative Agent.

 

Section 6.09        Annual Statement as to Compliance. The Servicer will provide
to the Administrative Agent, each Lender and the Collateral Agent within 180
days following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2019, an Officer’s Certificate signed by a
Responsible Officer of the Servicer certifying that (a) a review of the
activities of the Servicer, and the Servicer’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such fiscal year has
been made under such Person’s supervision and (b) the Servicer has performed or
has caused to be performed in all material respects all of its obligations under
this Agreement throughout such year, except as may be set forth in such report,
and no Servicer Default has occurred and is continuing.

 

Section 6.10        Annual Independent Public Accountant’s Servicer Reports. The
Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Lender and the Collateral Agent within 180 days
following the end of each fiscal year of the Servicer, commencing with the
fiscal year ending on December 31, 2019, a report covering such fiscal year to
the effect that such accountants have applied certain agreed-upon procedures (a
copy of which procedures are attached hereto as Schedule IV) to certain
documents and records relating to the Collateral Portfolio under any Transaction
Document, compared the information contained in the Servicer Quarterly Reports,
Servicer Monthly Reports and Servicer Certificates delivered during the period
covered by such report with such documents and records and that no matters came
to the attention of such accountants that caused them to believe that such
servicing was not conducted in compliance with this Article VI, except for such
exceptions as such accountants shall believe to be immaterial and such other
exceptions as shall be set forth in such statement. In the event such
independent public accountants require the Collateral Custodian to agree to the
procedures to be performed by such firm in any of the reports required to be
prepared pursuant to this Section 6.10, the Servicer shall direct the Collateral
Custodian in writing to so agree; it being understood and agreed that the
Collateral Custodian will deliver such letter of agreement in conclusive
reliance upon the direction of the Servicer, and the Collateral Custodian has
not made any independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures.

 

-136-

 

 

Section 6.11        Procedural Review of Loans; Access to Servicer and
Servicer’s Records.

 

(a)          Each of the Borrower and the Servicer shall permit both (i) the
Administrative Agent (who may be accompanied by any Lender (at its sole
discretion)) and (ii) the representatives of the Administrative Agent, each at
any time and from time to time as the Administrative Agent shall reasonably
request (A) to inspect and make copies of and abstracts from its records
relating to the Loans and (B) to visit its properties in connection with the
collection, processing or servicing of the Loans for the purpose of examining
such records, and to discuss matters relating to the Loans or such Person’s
performance under this Agreement and the other Transaction Documents with any
officer or employee or auditor (if any) of such Person having knowledge of such
matters; provided that the Borrower or the Servicer, as applicable, shall be
provided a reasonable opportunity to be present at such auditor meeting. Each of
the Borrower and the Servicer agrees to render to the Administrative Agent such
clerical and other assistance as may be reasonably requested with regard to the
foregoing; provided, that such assistance shall not interfere in any material
respect with the Servicer’s business and operations. So long as no Unmatured
Event of Default or Event of Default has occurred and is continuing, such visits
and inspections shall occur only (x) upon two (2) Business Days’ prior written
notice, (y) during normal business hours and (z) once per year. During the
existence of an Unmatured Event of Default or an Event of Default, there shall
be no limit on the timing of such inspections and no prior notice will be
required before any inspection.

 

(b)          The Borrower and the Servicer, as applicable, shall provide to the
Administrative Agent access to the Loans and all other documents regarding the
Loans included as part of the Collateral Portfolio in its possession, in such
cases where the Administrative Agent is required in connection with the
enforcement of the rights or interests of the Lenders, or by applicable statutes
or regulations, to review such documentation, such access being afforded without
charge but only (i) upon two Business Days’ prior written notice (so long as no
Unmatured Event of Default or Event of Default has occurred and is continuing)
and (ii) during normal business hours. During the existence of an Unmatured
Event of Default or an Event of Default, there shall be no limit on the timing
of such inspections and no prior notice will be required before any inspection.
From and after the Closing Date and periodically thereafter at the reasonable
discretion of the Administrative Agent, the Administrative Agent may review the
Borrower’s and the Servicer’s collection and administration of the Loans in
order to assess compliance by the Servicer with the Servicer’s written policies
and procedures, as well as this Agreement and may conduct an audit of the Loans
and Records in conjunction with such review.

 

(c)          The Servicer shall bear the costs and expenses of all audits and
inspections permitted by this Section 6.11, (at an annual cost not to exceed
$100,000 unless an Event of Default or Unmatured Event of Default has occurred
and is continuing). Neither the Servicer nor the Borrower shall, unless an Event
of Default or Unmatured Event of Default has occurred, be required to pay a
combined total amount of more than $100,000 in any twelve-month period.

 

Section 6.12        [Reserved].

 

-137-

 

 

Section 6.13        Obligations and Compliance with Collateral Portfolio. The
Servicer will do nothing to impair the rights of the Collateral Agent, for the
benefit of the Secured Parties, or of the Secured Parties in, to and under the
Collateral Portfolio. It is understood and agreed that in fulfilling its
obligations as Servicer hereunder the Servicer does not assume any obligations
of the Borrower in respect of any Advances or assume any responsibility for the
performance by the Borrower of any of its obligations hereunder or under any
other agreement executed in connection herewith that would be inconsistent with
its undertaking as the Servicer or in its capacity as the Transferor under the
Sale and Contribution Agreement or the Master Participation Agreement, as
applicable.

 

Section 6.14        Preservation of Security Interest. The Servicer shall cause
the Borrower to (at the Borrower’s expense) file such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the first priority
perfected security interest (subject to Permitted Liens) of the Collateral
Agent, for the benefit of the Secured Parties, in, to and under the Loans and
that portion of the Collateral Portfolio in which a security interest may be
perfected by filing.

 

Section 6.15        Special Purpose Entity Requirements. The Servicer will do
nothing to impair or obstruct either Borrower’s compliance with the special
purpose entity requirements set forth in Sections 5.01(a) and 5.01(b) and
5.02(a) and 5.02(b).

 

ARTICLE VII.

EVENTS OF DEFAULT

 

Section 7.01        Events of Default. If any of the following events (each, an
“Event of Default”) has occurred and is continuing:

 

(a)          failure of the Borrower to pay (i) any principal of any Advance or
(ii) any other amount payable by the Borrower, the Servicer or the Transferor,
including any Yield, any Unused Fee or any other fee on any Payment Date or when
otherwise due and in the case of clause (ii) such failure to pay is not cured
within three (3) Business Day after the same becomes due; or

 

(b)          failure to pay, on the Facility Maturity Date, all outstanding
Obligations; or

 

(c)          the failure on any Payment Date to disburse amounts in the
Collection Account in accordance with Section 2.04 and such failure to pay is
not cured within three (3) Business Day after the same becomes due; or

 

(d)          (i) any of the Borrower or the Servicer shall, (x) with respect to
the Borrower, fail to pay any principal of, or premium or interest on, any
Indebtedness (other than the Obligations) and (y) with respect to the Servicer,
fail to pay any principal of, or premium or interest on, any Indebtedness (other
than the Obligations) in an aggregate principal amount in excess of $1,000,000
when the same becomes due and payable; (ii)(x) with respect to the Borrower, any
other default by the Borrower under any agreement, contract, document or
instrument relating to any such Indebtedness or any other event shall occur and
shall continue after the applicable grace period, if the effect of such default
or event is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness, and (y) with respect to the Servicer, any other default by
under any agreement, contract, document or instrument relating to any such
Indebtedness with an aggregate principal amount in excess of $1,000,000 or any
other event shall occur and shall continue after the applicable grace period, if
the effect of such default or event is to accelerate the maturity of such
Indebtedness; or (iii) any such Indebtedness is in fact declared to be due and
payable or required to be prepaid, redeemed, purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case, as a result of such default and prior to the stated maturity
thereof and, in each case, such failure to pay is not cured within three (3)
Business Days after the same becomes due; or

 

-138-

 

 

(e)          a Servicer Default occurs; or

 

(f)          any failure on the part of the Borrower or the Servicer to duly
observe or perform in any respect any other covenants or agreements of the
Borrower or the Servicer set forth in this Agreement or the other Transaction
Documents to which the Borrower or the Servicer, as applicable, are a party and
the same continues uncured for a period of 30 days (if such failure can be
remedied) after the earlier of (i) the Borrower or the Servicer obtaining
knowledge thereof and (ii) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Borrower or the
Servicer, as applicable, by the Administrative Agent or Collateral Agent; or

 

(g)          failure to remedy a Borrowing Base Deficiency within the applicable
cure period specified in Section 2.06; provided that, during the period of time
that such event remains unremedied, any payments required to be made by the
Servicer on a Payment Date shall be made under Section 2.04(d); or

 

(h)          any representation, warranty or certification made by the Borrower
or the Servicer in any Transaction Document or in any certificate delivered
pursuant to any Transaction Document shall prove to have been incorrect in a
material respect when made (or if qualified as to materiality or Material
Adverse Effect, in all respects) and, except in the case of a breach of the
Borrower’s representation in Section 4.01(x)(iii), such incorrectness is not
fully remedied within thirty (30) days following the earlier of (i) the Borrower
or the Servicer obtaining knowledge thereof and (ii) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Borrower or the Servicer, as applicable; provided that the delivery of a
certificate or other report which identifies and corrects any inaccuracy
contained in a previous report or certification shall be deemed to cure such
inaccuracy as of the date of delivery of such updated report or certificate; or

 

(i)           the occurrence of a Bankruptcy Event with respect to the Borrower;
or

 

(j)           (i) the rendering of one or more judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $1,000,000 against the Borrower and the
Borrower shall not have either (A) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or (B) perfected
a timely appeal of such judgment, decree or order and caused the execution of
same to be stayed during the pendency of the appeal; (ii) any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower to enforce any such judgment; or (iii) a Borrower shall have made
payments of amounts in excess of $1,000,000 in the settlement of any litigation,
claim or dispute (excluding payments actually made from insurance proceeds); or

 

-139-

 

 

(k)          (i) any Transaction Document, or any lien or security interest
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of the Borrower or the Servicer; or (ii) the Borrower
or any other party shall, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforceability of any Transaction
Document or any lien or security interest thereunder; or

 

(l)           any security interest securing the Obligations of the Borrower
shall, in whole or in part, cease to be a first priority perfected security
interest except for Permitted Liens and as otherwise expressly permitted to be
released in accordance with the Transaction Documents; or

 

(m)          the occurrence of a Change of Control; or

 

(n)          the occurrence of (x) the dissolution, termination or liquidation,
in whole or in part, transfer or other disposition, in each case, of all or
substantially all of the assets of the Servicer or (y) the merger of the
Servicer into another Person where the Servicer is not the surviving entity,
other than as permitted by Section 5.04(a); or

 

(o)          either (i) the Borrower shall become required to register as an
“investment company” within the meaning of the 1940 Act or the arrangements
contemplated by the Transaction Documents shall require registration as an
“investment company” within the meaning of the 1940 Act or (ii) the Equityholder
ceases to be a “business development company” within the meaning of the 1940
Act; or

 

(p)          the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower; or

 

(q)          the Borrower shall fail to qualify as a bankruptcy-remote entity
based upon customary criteria such that reputable counsel could no longer render
a substantive non-consolidation opinion with respect to the Borrower; or

 

(r)           (i) failure of the Borrower to maintain at least one Independent
Director or (ii) the removal of any Independent Director without cause or prior
written notice to the Administrative Agent (in each case to the extent required
by the organization documents of the Borrower); or

 

(s)          the occurrence of an ERISA Event that would reasonably be expected
to result in a Material Adverse Effect, either alone or in connection with other
ERISA Events; or

 

(t)           the failure to satisfy the Unfunded Exposure Test during the
Amortization Period for more than two (2) Business Days;

 

-140-

 

 

then the Administrative Agent or the Required Lenders, may, by notice to the
Borrower, declare the “Facility Maturity Date” to have occurred; provided that,
in the case of any event described in Section 7.01(i) above, the “Facility
Maturity Date” shall be deemed to have occurred automatically upon the
occurrence of such event. Upon any such declaration or automatic occurrence, (i)
the Revolving Period shall end and the Borrower shall cease purchasing Loans,
(ii) the Administrative Agent or the Required Lenders may declare the Advances
to be immediately due and payable in full (without presentment, demand, protest
or notice of any kind, all of which are hereby waived by the Borrower) and any
other Obligations to be immediately due and payable and (iii) all proceeds and
distributions in respect of the Collateral Portfolio shall be distributed by the
Collateral Agent (at the direction of the Administrative Agent) as described in
Section 2.04(c) (provided that the Borrower shall in any event remain liable to
pay such Advances Outstanding and all such amounts and Obligations immediately
in accordance with Section 2.04(d)). In addition, upon any such declaration or
upon any such automatic occurrence, the Collateral Agent, on behalf of the
Secured Parties and at the direction of the Administrative Agent, shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under the UCC of the applicable jurisdiction
and other Applicable Law, which rights shall be cumulative. Without limiting any
obligation of the Servicer hereunder, the Borrower confirms and agrees that the
Collateral Agent, on behalf of the Secured Parties and at the direction of the
Administrative Agent, (or any designee thereof, including, without limitation,
the Servicer), following an Event of Default, shall, at its option, have the
sole right to enforce the Borrower’s rights and remedies with respect to the
Collateral Portfolio, but without any obligation on the part of the
Administrative Agent, the Lenders or any of their respective Investment
Affiliates to perform any of the obligations of the Borrower with respect to the
Collateral Portfolio. If any Event of Default shall have occurred, the
Applicable Margin shall be increased pursuant to the increase set forth in the
definition thereof, effective as of the date of the occurrence of such Event of
Default, and shall apply after the occurrence and during the continuance of such
Event of Default.

 

Section 7.02        Additional Remedies of the Administrative Agent.

 

(a)          If, upon the declaration or automatic occurrence of the Facility
Maturity Date (including, the date on which the Facility Maturity Date is
declared (or is deemed to have occurred automatically) pursuant to Section
7.01), the aggregate outstanding principal amount of the Advances Outstanding,
all accrued and unpaid Fees and Yield and any other Obligations are not
immediately paid in full, then the Collateral Agent (acting as directed by the
Administrative Agent) or the Administrative Agent, in addition to all other
rights specified hereunder, shall have the right, in its own name and as agent
for the Lenders, to immediately sell (at the Borrower’s expense) in a
commercially reasonable manner, in a recognized market (if one exists) at such
price or prices as the Administrative Agent may reasonably deem satisfactory,
any or all of the Collateral Portfolio and apply the proceeds thereof to the
Obligations.

 

(b)          The parties recognize that it may not be possible to sell all of
the Collateral Portfolio on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the
Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent to liquidate any of the Collateral Portfolio
on the date the Administrative Agent or all of the Lenders declares the Advances
Outstanding hereunder to be immediately due and payable pursuant to Section 7.01
or to liquidate all of the Collateral Portfolio in the same manner or on the
same Business Day.

 

-141-

 

 

(c)          If the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent proposes to sell the Collateral Portfolio or
any part thereof in one or more parcels at a public or private sale, at the
request of the Collateral Agent or the Administrative Agent, as applicable, the
Borrower and the Servicer shall make available to (i) the Administrative Agent,
on a timely basis, all information (including any information that the Borrower
and the Servicer is required by law or contract to keep confidential, to the
extent such information can be provided without violation of such laws or
contracts, including through entering into any confidentiality agreements in
forms reasonably acceptable to the Administrative Agent or the Collateral Agent,
as applicable, to the extent required to prevent violation of such laws or
contracts, it being understood that the Borrower and the Servicer shall endeavor
in good faith to facilitate the permitted disclosure of such information to the
Administrative Agent and/or the Collateral Agent) relating to the Collateral
Portfolio subject to sale, including, without limitation, copies of any
disclosure documents, contracts, financial statements of the applicable
Obligors, covenant certificates and any other materials requested by the
Administrative Agent, and (ii) each prospective bidder, on a timely basis, all
reasonable information relating to the Collateral Portfolio subject to sale,
including, without limitation, copies of any disclosure documents, contracts,
financial statements of the applicable Obligors, covenant compliance
certificates and any other materials requested by each such bidder.

 

(d)          Each of the Borrower and the Servicer agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Collateral Portfolio may be situated in order to prevent,
hinder or delay the enforcement or foreclosure of this Agreement, or the
absolute sale of any of the Collateral Portfolio or any part thereof, or the
final and absolute putting into possession thereof, immediately after such sale,
of the purchasers thereof, and each of the Borrower and the Servicer, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws, and
any and all right to have any of the properties or assets constituting the
Collateral Portfolio marshaled upon any such sale, and agrees that the
Collateral Agent, or the Administrative Agent on its behalf, or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Collateral Portfolio as an entirety or in such parcels as the
Collateral Agent (acting at the direction of the Administrative Agent) or such
court may determine. Pursuant to the UCC, each of the Borrower and the
Collateral Agent hereby specifically agrees (x) that it shall not raise any
objection to a Secured Party’s purchase of the Collateral Portfolio (through
bidding on the obligations or otherwise) and (y) that a foreclosure sale
conducted in conformity with the principles set forth in various no action
letters promulgated by the SEC staff (1) shall be considered to be a “public”
sale for purposes of the UCC in the applicable jurisdiction and (2) shall be
considered to be commercially reasonable notwithstanding that a Secured Party
purchases the Collateral Portfolio at such a sale.

 

(e)          Any amounts received from any sale or liquidation of the Collateral
Portfolio pursuant to this Section 7.02 in excess of the Obligations will be
applied by the Collateral Agent (as directed by the Administrative Agent) in
accordance with the provisions of Section 2.04(c), or as a court of competent
jurisdiction may otherwise direct.

 

-142-

 

 

(f)          The Administrative Agent and the Lenders shall have, in addition to
all the rights and remedies provided herein and provided by applicable federal,
state, foreign, and local laws (including, without limitation, the rights and
remedies of a secured party under the UCC of any applicable state, to the extent
that the UCC is applicable, and the right to offset any mutual debt and claim),
all rights and remedies available to the Lenders at law, in equity or under any
other agreement between any Lender and the Borrower. Without limiting the
foregoing, the Administrative Agent and the Lenders and each of their respective
Affiliates is hereby authorized after the occurrence and during the continuance
of an Event of Default, to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by the Administrative
Agent, any such Lender or any such Affiliate, to or for the credit or the
account of the Borrower or the Transferor, as applicable, against any and all of
the obligations of the Borrower or the Transferor, as applicable, now or
hereafter existing under this Agreement or any other Transaction Document to the
Administrative Agent, any such Lender or their respective Affiliates,
irrespective of whether or not the Administrative Agent, any such Lender or
Affiliate shall have made any demand under this Agreement or any other
Transaction Document and although such obligations of the Borrower or the
Transferor, as applicable, may be contingent or unmatured or are owed to a
branch, office or Affiliate of the Administrative Agent or any such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of the Administrative Agent and the Lenders and
their respective Affiliates under this section are in addition to other rights
and remedies (including other rights of setoff) that the Administrative Agent,
any such Lender or their respective Affiliates may have. The Administrative
Agent and the Lenders agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

(g)          Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, each and
every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default.

 

(h)          Each of the Borrower and the Servicer hereby irrevocably appoints,
during the continuance of an Event of Default and at all times following the
Facility Maturity Date, each of the Collateral Agent and the Administrative
Agent its true and lawful attorney (with full power of substitution) in its
name, place and stead and at its expense, in connection with the enforcement of
the rights and remedies provided for in this Agreement, including without
limitation the following powers: (i) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (ii) to make all
necessary transfers of the Collateral Portfolio in connection with any such sale
or other disposition made pursuant hereto, (iii) to execute and deliver for
value all necessary or appropriate bills of sale, assignments and other
instruments in connection with any such sale or other disposition, the Borrower
and the Servicer hereby ratifying and confirming all that such attorney (or any
substitute) shall lawfully do hereunder and pursuant hereto, and (iv) to sign
any agreements, orders or other documents in connection with or pursuant to any
Transaction Document. Nevertheless, if so requested by the Collateral Agent or
the Administrative Agent, the Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Collateral Agent or the
Administrative Agent all proper bills of sale, assignments, releases and other
instruments as may be designated in any such request.

 

-143-

 

 

(i)           The Administrative Agent is hereby authorized and empowered,
during the existence of an Event of Default and at all times following the
Facility Maturity Date, on behalf of the Borrower or the Transferor, to endorse
the name of the Borrower or the Transferor, as applicable, upon any check,
draft, instrument, receipt, instruction, or other document or agreement or item,
coming into the Administrative Agent’s possession, and to receive and apply the
proceeds therefrom in accordance with the terms hereof. The Administrative Agent
is hereby granted an irrevocable power of attorney, which is coupled with an
interest, to execute all checks, drafts, receipts, instruments, instructions, or
other documents, agreements, or items on behalf of the Borrower or the
Transferor, as applicable, either before or after demand of payment on the
Obligations but only during the existence of an Event of Default, as shall be
deemed by the Administrative Agent to be necessary or advisable, in the sole
discretion of the Administrative Agent, to preserve the security interests and
Liens in the Collateral Portfolio or to secure the repayment of the Obligations
(including by giving notice to the Obligors of the Collateral Agent’s interest
in the Collateral Portfolio and the obligation to make payments as directed by
the Administrative Agent on the Collateral Agent’s behalf), and the
Administrative Agent shall not incur any liability, in the absence of gross
negligence or willful misconduct, in connection with or arising from its
exercise of such power of attorney. The application by the Administrative Agent
of such funds shall, unless the Administrative Agent shall agree otherwise in
writing, be the same as set forth in Section 2.04 hereof.

 

(j)           In connection with any sale or liquidation in whole or in part of
the Collateral Portfolio pursuant to Section 7.02, including without limitation,
(a) upon the termination of the Commitments following the occurrence and during
the continuation of an Event of Default or (b) at the Facility Maturity Date;
provided that no Bankruptcy Event has occurred with respect to the Servicer, the
Servicer (or its designated Affiliate (other than the Borrower) or managed fund)
shall, subject to the additional requirements set forth in this Section 7.02(j),
have the right to purchase all (but not less than all) of the Loans included in
the Collateral Portfolio at a purchase price at least equal to the sum of the
then outstanding Obligations, as determined by the Administrative Agent (the
“Exercise Notice Purchase Price”). The Servicer may exercise such right by
providing written notice (the “Exercise Notice”) to the Borrower and the
Administrative Agent (with a copy to the Collateral Agent) of its election to
exercise such right which shall include the Exercise Notice Purchase Price and
shall be delivered not later than 5:00 p.m. on the Facility Maturity Date or
within two Business Days of the date on which the Servicer receives notice from
the Administrative Agent of the occurrence of such Event of Default and
termination of the Commitments, as applicable. Once an Exercise Notice is given
by the Servicer (subject to the immediately succeeding sentence), the Servicer
(or such Affiliate or managed fund designated in the Exercise Notice) shall be
obligated, irrevocably and unconditionally, to purchase the Collateral
Portfolio, at the Exercise Notice Purchase Price referenced in such Exercise
Notice, for settlement within the normal settlement period for such Collateral
Portfolio. Neither the Administrative Agent nor the Collateral Agent shall cause
liquidation of the Loans to occur during the time that the Servicer and
Equityholder are entitled to provide an Exercise Notice. The Exercise Notice
Purchase Price must be received by the Administrative Agent, or its designee, in
immediately available funds no later than ten (10) Business Days following
delivery of the Exercise Notice hereunder, or, if earlier, the date of
settlement for such Collateral Portfolio. In the event that the Exercise Notice
is not timely provided and/or the Exercise Notice Purchase Price is not timely
received, each pursuant to the conditions set forth in this Section 7.02(j), the
Administrative Agent may forthwith liquidate the Loans.

 

-144-

 

 

ARTICLE VIII.

INDEMNIFICATION

 

Section 8.01        Indemnities by the Borrower.

 

(a)          Except for Taxes (other than Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim) and without limiting any other
rights which the Affected Parties, the Secured Parties, the Administrative
Agent, the Lenders, the Collateral Agent, the Account Bank, the Collateral
Custodian or any of their respective Investment Affiliates may have hereunder or
under Applicable Law, the Borrower hereby agrees to indemnify the Affected
Parties, the Secured Parties, the Administrative Agent, the Lenders, the
Collateral Agent, the Account Bank, the Collateral Custodian and each of their
respective Investment Affiliates, assigns, officers, directors, employees and
agents (each, an “Indemnified Party” for purposes of this Article VIII) against,
and to hold each Indemnified Party harmless from, any and all damages, losses,
claims, liabilities and related costs and expenses, including attorneys’ fees
and disbursements of (x) one outside counsel to the Administrative Agent and the
Lenders, (y) one outside counsel to the Collateral Agent, the Account Bank and
the Collateral Custodian, and (z) one counsel per foreign or local jurisdiction
(all of the foregoing being collectively referred to as “Indemnified Amounts”),
awarded against or actually incurred by such Indemnified Party arising out of,
in any way connected with, or as a result of this Agreement, any of the other
Transaction Documents or in respect of any of the Collateral Portfolio or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
including the enforcement of this Agreement or any Transaction Document against
the Borrower, regardless of whether any such Indemnified Party is a party
thereto (and regardless of whether such matter is initiated by a third party or
by the Borrower or any of its Investment Affiliates or shareholders); provided
that Indemnified Amounts shall not be available to an Indemnified Party to the
extent that such damages, losses, claims, liabilities and related costs and
expenses (i) are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted solely from the gross negligence or
willful misconduct on the part of such Indemnified Party or (ii) result from the
uncollectibility of any Loan due to the Obligor’s financial inability to pay.

 

(b)          Any amounts subject to the indemnification provisions of this
Section 8.01 shall be paid by the Borrower to the Collateral Custodian if the
Collateral Custodian is the Indemnified Party or the Administrative Agent on
behalf of any other applicable Indemnified Party within two (2) Business Days
following the Collateral Custodian or the Administrative Agent’s written demand
therefor on behalf of the applicable Indemnified Party (and the Administrative
Agent shall pay such amounts to the applicable Indemnified Party promptly after
the receipt by the Administrative Agent of such amounts). The Collateral
Custodian or the Administrative Agent, on behalf of any other Indemnified Party
making a request for indemnification under this Section 8.01, shall submit to
the Borrower a certificate setting forth the basis for and the computations of
the Indemnified Amounts with respect to which such indemnification is requested,
which certificate shall be conclusive absent demonstrable error.

 

-145-

 

 

(c)          If for any reason the indemnification provided above in this
Section 8.01 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations

 

(d)          If the Borrower has made any payments in respect of Indemnified
Amounts to the Administrative Agent on behalf of an Indemnified Party pursuant
to this Section 8.01 and such Indemnified Party thereafter collects any of such
amounts from others, such Indemnified Party will promptly repay such amounts
collected to the Borrower in an amount equal to the amount it has collected from
others in respect of such Indemnified Amounts, without interest.

 

(e)          The obligations of the Borrower under this Section 8.01 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Servicer, the Collateral Agent, the Account Bank or the Collateral Custodian,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Transaction Document, any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender, the Servicer, the
Account Bank or the Collateral Custodian and the termination of this Agreement.

 

Section 8.02        Indemnities by Servicer.

 

(a)          Without limiting any other rights that any such Person may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all Indemnified
Amounts awarded against or incurred by any such Indemnified Party by reason of
any acts or omissions of the Servicer in its capacity as Servicer constituting
bad faith, willful misconduct or gross negligence in the performance of its
duties hereunder and which are related to any Transaction Document, the
transactions contemplated hereby or thereby or any certificate or other written
material delivered by the Servicer pursuant hereto or thereto; provided that
Indemnified Amounts shall not be available to an Indemnified Party to the extent
that such Indemnified Amounts (i) are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted solely from
the gross negligence, bad faith or willful misconduct on the part of such
Indemnified Party claiming indemnification hereunder or (ii) result from the
uncollectibility of any Loan due to the Obligor’s financial inability to pay.

 

(b)          Any amounts subject to the indemnification provisions of this
Section 8.02 shall be paid by the Servicer to the Administrative Agent on behalf
of the applicable Indemnified Party within two (2) Business Days following
receipt by the Servicer of the Administrative Agent’s written demand therefor on
behalf of the applicable Indemnified Party (and the Administrative Agent shall
pay such amounts to the applicable Indemnified Party promptly after the receipt
by the Administrative Agent of such amounts).

 

(c)          If for any reason the indemnification provided above in this
Section 8.02 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Servicer shall contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Servicer on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

-146-

 

 

(d)          The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Loans.

 

(e)          The obligations of the Servicer under this Section 8.02 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Collateral Agent, the Account Bank or the Collateral Custodian, the invalidity
or unenforceability of any term or provision of this Agreement or any other
Transaction Document, any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender, the Borrower, the
Account Bank or the Collateral Custodian and the termination of this Agreement.

 

(f)          Any indemnification pursuant to this Section 8.02 shall not be
payable from the Collateral Portfolio.

 

(g)          If the Servicer has made any indemnity payments to the
Administrative Agent, on behalf of an Indemnified Party pursuant to this Section
8.02 and such Indemnified Party thereafter collects any of such amounts from
others, such Indemnified Party will repay within a reasonable amount of time
such amounts collected to the Servicer, without interest.

 

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 8.01 and Section 8.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

 

Section 8.03        Legal Proceedings. In the event an Indemnified Party becomes
involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01 and the first sentence of Section 8.02, as applicable), the
Indemnifying Party may assume the defense of the Action at its expense with
counsel reasonably acceptable to the Indemnified Party. The Indemnified Party
shall have the right to retain separate counsel in connection with the Action,
and the Indemnifying Party shall not be liable for the legal fees and expenses
of the Indemnified Party after the Indemnified Party has done so; provided that
if the Indemnified Party determines in good faith that there may be a conflict
between the positions of the Indemnified Party and the Indemnifying Party in
connection with the Action, or that the Indemnifying Party is not conducting the
defense of the Action in a manner reasonably protective of the interests of the
Indemnified Party, the legal fees and expenses of the Indemnified Party shall be
paid by the Indemnifying Party; provided, further, that the Indemnifying Party
shall not, in connection with any one Action or separate but substantially
similar or related Actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees or expenses of more
than one separate firm of attorneys (and any required local counsel) for such
Indemnified Party, which firm (and local counsel, if any) shall be designated in
writing to the Indemnifying Party by the Indemnified Party. If the Indemnifying
Party elects to assume the defense of the Action, it shall have full control
over the conduct of such defense; provided that the Indemnifying Party and its
counsel shall, as reasonably requested by the Indemnified Party or its counsel,
consult with and keep them informed with respect to the conduct of such defense.
The Indemnifying Party shall not settle an Action without the prior written
approval of the Indemnified Party unless such settlement provides for the full
and unconditional release of the Indemnified Party from all liability in
connection with the Action. The Indemnified Party shall reasonably cooperate
with the Indemnifying Party in connection with the defense of the Action.

 

-147-

 

 

Section 8.04        After-Tax Basis. Indemnification under Section 8.01 and
Section 8.02 shall be in an amount necessary to make the Indemnified Party whole
after taking into account any Tax consequences to the Indemnified Party of the
receipt of the indemnity provided hereunder, including the effect of such Tax or
refund on the amount of Tax measured by net income or profits that is or was
payable by the Indemnified Party, but in all cases subject to Section 2.10,
Section 8.01 and Section 8.02 and shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

ARTICLE IX.

THE ADMINISTRATIVE AGENT

 

Section 9.01        The Administrative Agent.

 

(a)          Appointment. Each Lender hereby appoints and authorizes the
Administrative Agent as its agent hereunder and hereby further authorizes the
Administrative Agent to appoint additional agents to act on its behalf and for
the benefit of each Lender. Each Lender further authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Transaction
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Transaction Document or otherwise exist against the Administrative Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

-148-

 

 

(b)          Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

 

(c)          Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement or any of the other Transaction
Documents, except, subject to Section 9.01(b), for its or their own gross
negligence or willful misconduct (each as determined in a final non-appealable
judgment by a court of competent jurisdiction). Each Lender hereby waives any
and all claims against the Administrative Agent or any of its Investment
Affiliates for any action taken or omitted to be taken by the Administrative
Agent or any of its Investment Affiliates under or in connection with this
Agreement or any of the other Transaction Documents, except, subject to Section
9.01(b), for its or their own gross negligence or willful misconduct (each as
determined in a final non-appealable judgment by a court of competent
jurisdiction). Without limiting the foregoing, the Administrative Agent: (i) may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Borrower or the Servicer or to inspect
the property (including the books and records) of the Borrower or the Servicer;
(iv) shall not be responsible for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any of the
other Transaction Documents or any other instrument or document furnished
pursuant hereto or thereto; (v) shall incur no liability under or in respect of
this Agreement or any of the other Transaction Documents by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by email) believed by it to be genuine and signed or
sent by the proper party or parties; (vi) shall not be responsible for or have
any duty to ascertain or inquire into the contents of any certificate, report or
other document delivered thereunder or in connection therewith; and (vii) shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person.

 

(d)          Actions by Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Transaction Document in accordance with a request or
consent of the Required Lenders; provided that, notwithstanding anything to the
contrary herein, the Administrative Agent shall not be required to take any
action hereunder if the taking of such action, in the reasonable determination
of the Administrative Agent, shall be in violation of any Applicable Law or
contrary to any provision of this Agreement or shall expose the Administrative
Agent to liability hereunder or otherwise. In the event the Administrative Agent
requests the consent of a Lender pursuant to the foregoing provisions and the
Administrative Agent does not receive a consent (either positive or negative)
from such Person within ten (10) Business Days of such Person’s receipt of such
request, then such Lender shall be deemed to have consented to the relevant
action.

 

-149-

 

 

(e)          Notice of Event of Default or Unmatured Event of Default. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of an Event of Default or Unmatured Event of Default, unless the
Administrative Agent has received written notice from a Lender, the Borrower or
the Servicer referring to this Agreement, describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “Notice of Event of
Default” or “Notice of Unmatured Event of Default,” as applicable. The
Administrative Agent shall (subject to Section 9.01(c)) take such action with
respect to such Event of Default or Unmatured Event of Default as may be
requested by the Lenders acting jointly or as the Administrative Agent shall
deem advisable or in the best interest of the Lenders.

 

(f)          Credit Decision with Respect to the Administrative Agent. Each
Lender and each Secured Party acknowledges that none of the Administrative Agent
or any of its Investment Affiliates has made any representation or warranty to
it, and that no act by the Administrative Agent hereinafter taken, including any
consent to and acceptance of any assignment or review of the affairs of the
Borrower, the Servicer or any of their respective Investment Affiliates or
review or approval of any of the Collateral Portfolio, shall be deemed to
constitute any representation or warranty by any of the Administrative Agent or
its Investment Affiliates to any Lender as to any matter, including whether the
Administrative Agent has disclosed material information in its possession. Each
Lender and each Secured Party acknowledges that it has, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Investment Affiliates, and based upon such documents and information as
it has deemed appropriate, made its own evaluation and decision to enter into
this Agreement and the other Transaction Documents to which it is a party. Each
Lender and each Secured Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Investment Affiliates, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under this Agreement and the other Transaction Documents to
which it is a party. Each Lender and each Secured Party hereby agrees that the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrower, the Servicer or their respective Investment Affiliates which may come
into the possession of the Administrative Agent or any of its Investment
Affiliates.

 

-150-

 

 

(g)          Indemnification of the Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or the Servicer), ratably in accordance with the Pro Rata Share of its related
Lender, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any of the other Transaction Documents, or any action taken or
omitted or decision made by the Administrative Agent hereunder or thereunder;
provided that the Lenders shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of the Lenders shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Article IX. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent, ratably in accordance with the Pro Rata Share of its related Lender,
promptly upon demand for any out-of-pocket expenses (including counsel fees)
incurred by the Administrative Agent in connection with the administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and the other Transaction Documents, to
the extent that such expenses are incurred in the interests of or otherwise in
respect of the Lenders hereunder and/or thereunder and to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower or the
Servicer.

 

(h)          Successor Administrative Agent. The Administrative Agent may resign
at any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five (5) days written
notice thereof to each Lender and the Borrower and may be removed at any time
with cause by the Lenders acting jointly. Upon any such resignation or removal,
the Required Lenders shall appoint a successor Administrative Agent. Each Lender
agrees that it shall not unreasonably withhold or delay its approval of the
appointment of a successor Administrative Agent, subject to the approval of the
Borrower and each Transferor (which approval shall not be (i) unreasonably
withheld, conditioned or delayed or (ii) required at any time during the
continuance of an Event of Default or after the declaration or automatic
occurrence of the Facility Maturity Date). If no such successor Administrative
Agent shall have been so appointed, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Secured Parties, appoint a
successor Administrative Agent which successor Administrative Agent shall be
either (i) a commercial bank organized under the laws of the United States or of
any state thereof and have a combined capital and surplus of at least
$50,000,000 or (ii) an Investment Affiliate of such a bank. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article IX shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

(i)           Payments by the Administrative Agent. Unless specifically
allocated to a specific Lender pursuant to the terms of this Agreement, all
amounts received by the Administrative Agent on behalf of the Lenders shall be
paid by the Administrative Agent to the Lenders in accordance with their
respective Pro Rata Shares in the applicable Advances Outstanding, or if there
are no Advances Outstanding in accordance with their related Lender’s most
recent Commitments, on the Business Day received by the Administrative Agent,
unless such amounts are received after 12:00 noon on such Business Day, in which
case the Administrative Agent shall use its reasonable efforts to pay such
amounts to each Lender on such Business Day, but, in any event, shall pay such
amounts to such Lender not later than the following Business Day.

 

-151-

 

 

(j)           The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or prospective Lender is a Disqualified ‎Institution or (y) have any liability
with respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.

 

ARTICLE X.

COLLATERAL AGENT

 

Section 10.01    Designation of Collateral Agent.

 

(a)          Initial Collateral Agent. Each of the Borrower, the Servicer, the
Lenders and the Administrative Agent hereby designate and appoint the Collateral
Agent to act as its agent for the purposes of perfection of a security interest
in the Collateral Portfolio and hereby authorizes the Collateral Agent to take
such actions on its behalf and on behalf of each of the Secured Parties and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Agent pursuant to the
terms hereof.

 

(b)          Successor Collateral Agent. Upon the Collateral Agent’s receipt of
a Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

 

(c)          Secured Party. The Administrative Agent and the Lenders hereby
appoint Wells Fargo, in its capacity as Collateral Agent hereunder, as their
agent for the purposes of perfection of a security interest in the Collateral
Portfolio. Wells Fargo, in its capacity as Collateral Agent hereunder, hereby
accepts such appointment and agrees to perform the duties set forth in Section
10.02(b).

 

Section 10.02    Duties of Collateral Agent.

 

(a)          Appointment. The Lenders, the Borrower, the Servicer and the
Administrative Agent each hereby appoints Wells Fargo to act as Collateral
Agent, for the benefit of the Secured Parties. The Collateral Agent hereby
accepts such appointment and agrees to perform the duties and obligations with
respect thereto set forth herein.

 

-152-

 

 

(b)          Duties. On or before the initial Advance Date, and until its
removal pursuant to Section 10.05, the Collateral Agent shall perform, on behalf
of the Secured Parties, the following duties and obligations:

 

(i)          The Collateral Agent shall calculate amounts to be remitted
pursuant to Section 2.04 to the applicable parties and notify the Servicer and
the Administrative Agent in the event of any discrepancy between the Collateral
Agent’s calculations and the Servicer Quarterly Report (such dispute to be
resolved in accordance with Section 2.05);

 

(ii)          The Collateral Agent shall make payments pursuant to the terms of
the Servicer Quarterly Report or as otherwise directed in accordance with
Sections 2.04 or 2.05.

 

(iii)          The Collateral Agent shall provide to the Servicer a copy of all
written notices and communications identified as being sent to it in connection
with the Loans and the other Collateral Portfolio held hereunder which it
receives from the related Obligor, participating bank and/or agent bank. In no
instance shall the Collateral Agent be under any duty or obligation to take any
action on behalf of the Servicer in respect of the exercise of any voting or
consent rights, or similar actions, unless it receives specific written
instructions from the Servicer, prior to the occurrence of an Event of Default,
or the Administrative Agent, after the occurrence of Event of Default, in which
event the Collateral Agent shall vote, consent or take such other action in
accordance with such instructions.

 

(iv)          As promptly as possible after the Closing Date and in any event no
later than fifteen (15) days, the Collateral Agent shall create a database (the
“Collateral Database”) with respect to the Loans held by the Borrower on the
Closing Date, which Collateral Database shall include all information reasonably
requested by the Administrative Agent with respect to the Loans and the
Collateral Portfolio, on an individual Loan basis and on a portfolio basis. The
Collateral Agent shall permit access to the information in the Collateral
Database by the Servicer, the Borrower and the Administrative Agent no later
than thirty days after the Closing Date. The Collateral Agent shall provide a
daily report to the Servicer, the Borrower and the Administrative Agent, in an
electronic format and in scope mutually acceptable to the Collateral Agent, the
Servicer, the Borrower and the Administrative Agent, that summarizes the
material information contained in the Collateral Database, including, without
limitation, the Excess Concentration Amount (and details thereof), the
Outstanding Balance of the Collateral Portfolio and balances of the Controlled
Accounts. The Collateral Agent shall update the Collateral Database promptly for
Loans and Permitted Investments acquired or sold or otherwise disposed of and
for any amendments or changes to Loan amounts or interest rates. The Collateral
Agent shall provide the reporting specified in Exhibit Q.

 

(v)          The Collateral Agent shall establish the Collection Account, the
Unfunded Exposure Account and each Eligible Currency Account in the name of the
Borrower subject to the lien and control of the Collateral Agent for the benefit
of the Secured Parties.

 

-153-

 

 

(vi)          The Collateral Agent shall track the receipt and daily allocation
of cash to the Interest Collection Account and Principal Collection Account and
any withdrawals therefrom and, on each Business Day, provide to the Servicer
daily reports reflecting such actions to the Interest Collection Account and
Principal Collection Account as of the close of business on the preceding
Business Day.

 

(vii)         The Collateral Agent shall assist and reasonably cooperate with
the independent certified public accountants in the preparation of those reports
required under Section 6.10.

 

(viii)        The Collateral Agent shall provide the Servicer with such other
information as may be reasonably requested in writing by the Servicer and as is
within the possession of the Collateral Agent.

 

(c)           (i) The Administrative Agent, each Lender and each Secured Party
further authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are expressly delegated to the Collateral Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality of the foregoing,
each Secured Party hereby appoints the Collateral Agent (acting at the direction
of the Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, the execution by the Collateral Agent as secured party/assignee of
such financing or continuation statements, or amendments thereto or assignments
thereof, relative to all or any of the Loans now existing or hereafter arising,
and such other instruments or notices, as may be necessary or appropriate for
the purposes stated hereinabove. Nothing in this Section 10.02(c) shall be
deemed to relieve the Borrower or the Servicer of their respective obligations
to protect the interest of the Collateral Agent (for the benefit of the Secured
Parties) in the Collateral Portfolio, including to file financing and
continuation statements in respect of the Collateral Portfolio in accordance
with Section 5.01(w).

 

(ii)          The Administrative Agent may direct the Collateral Agent to take
any such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Agent, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within ten (10)
Business Days of its receipt of such request, then the Administrative Agent
shall be deemed to have declined to consent to the relevant action.

 

-154-

 

 

(iii)          Except as expressly provided herein, the Collateral Agent shall
not be under any duty or obligation to take any affirmative action to exercise
or enforce any power, right or remedy available to it under this Agreement
unless and until (and to the extent) expressly so directed by the Administrative
Agent. The Collateral Agent shall not be liable for any action taken, suffered
or omitted by it in accordance with the request or direction of any Secured
Party, to the extent that this Agreement provides such Secured Party the right
to so direct the Collateral Agent, or the Administrative Agent.

 

(iv)          If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions from the Administrative Agent
as to the course of action desired by it. If the Collateral Agent does not
receive such instructions within two (2) Business Days after it has requested
them, the Collateral Agent may, but shall be under no duty to, take or refrain
from taking any such courses of action. The Collateral Agent shall act in
accordance with instructions received after such two (2) Business Day period
except to the extent it has already, in good faith, taken or committed itself to
take, action inconsistent with such instructions. The Collateral Agent shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder and shall be deemed to have acted in good faith
if it acts in accordance with such advice.

 

(v)          Concurrently herewith, the Administrative Agent directs the
Collateral Agent and the Collateral Agent is authorized to enter into the
Securities Account Control Agreement. For the avoidance of doubt, all of the
Collateral Agent’s rights, protections and immunities provided herein shall
apply to the Collateral Agent for any actions taken or omitted to be taken under
the Securities Account Control Agreement, in such capacity.

 

Section 10.03    Merger or Consolidation.   Any Person into which the Collateral
Agent may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Collateral Agent shall be a party, or any Person succeeding to all or
substantially all of the corporate trust business of the Collateral Agent, shall
be the successor to the Collateral Agent under this Agreement (and shall be
deemed to have expressly assumed all obligations of the Collateral Agent under
this Agreement) without further act of any of the parties to this Agreement;
provided that such Person shall be otherwise qualified and eligible to act in
such capacity under this Agreement.

 

Section 10.04    Collateral Agent Compensation.   As compensation for its
Collateral Agent activities hereunder, the Collateral Agent shall be entitled to
the Collateral Agent Fees and Collateral Agent Expenses from the Borrower as set
forth in the Wells Fargo Fee Letter, payable to the extent of funds available
therefor pursuant to the provisions of Section 2.04. The Collateral Agent’s
entitlement to receive the Collateral Agent Fees (excluding any unpaid
outstanding amounts as of that date) shall cease on the earlier to occur of: (a)
its removal as Collateral Agent pursuant to Section 10.05, (b) its resignation
as Collateral Agent pursuant to Section 10.07 or (c) the termination of this
Agreement.

 

-155-

 

 

Section 10.05    Collateral Agent Removal.  The Collateral Agent may be removed,
with or without cause, by the Administrative Agent by 30 days’ notice given in
writing to the Collateral Agent (the “Collateral Agent Termination Notice”);
provided that, notwithstanding its receipt of a Collateral Agent Termination
Notice, the Collateral Agent shall continue to act in such capacity until a
successor Collateral Agent has been appointed (subject to, prior to the
occurrence and during the continuance of an Event of Default, the consent of
each of the Borrower, the Transferor and the Servicer, such consent not to be
unreasonably withheld) and has agreed to act as Collateral Agent hereunder;
provided that the Collateral Agent shall continue to receive compensation of its
fees and expenses in accordance with Section 10.04 above while so serving as the
Collateral Agent prior to a successor Collateral Agent being appointed. In the
case of a resignation or removal of the Collateral Agent, if no successor shall
have been appointed and an instrument of acceptance by a successor shall not
have been delivered to the Collateral Agent within ninety (90) days after the
giving of such notice of resignation or removal, the Collateral Agent may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent.

 

Section 10.06    Limitation on Liability.

 

(a)          The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Collateral Agent may rely conclusively on and shall be fully protected in acting
upon the written (including electronic) instructions of any designated officer
of the Administrative Agent. The Collateral Agent shall not be deemed to have
notice or knowledge of any matter hereunder unless a Responsible Officer of the
Collateral Agent has actual knowledge of such matter or written notice thereof
is received by the Collateral Agent.

 

(b)          The Collateral Agent may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 

(c)          The Collateral Agent shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

 

(d)          The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Agent shall not be obligated to take any legal action
hereunder that might in its judgment be contrary to Applicable Law or involve
any expense or liability unless it has been furnished with an indemnity
reasonably satisfactory to it.

 

(e)          The Collateral Agent shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Agent. Notwithstanding any provision to the contrary
elsewhere in the Transaction Documents, the Collateral Agent shall not have any
fiduciary relationship with any party hereto or any Secured Party in its
capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Transaction
Documents or otherwise exist against the Collateral Agent. Without limiting the
generality of the foregoing, it is hereby expressly agreed and stipulated by the
other parties hereto that the Collateral Agent shall not be required to exercise
any discretion hereunder and shall have no investment or management
responsibility.

 

-156-

 

 

(f)          The Collateral Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder.

 

(g)          It is expressly agreed and acknowledged that the Collateral Agent
is not overseeing or guaranteeing performance of or assuming any liability for
the obligations of the other parties hereto or any parties to the Collateral
Portfolio.

 

(h)          Subject in all cases to the last sentence of Section 2.05, in case
any reasonable question arises as to its duties hereunder, the Collateral Agent
may, prior to the occurrence of an Event of Default or the Facility Maturity
Date, request instructions from the Servicer and may, after the occurrence of an
Event of Default or the Facility Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Servicer or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

(i)           The Collateral Agent shall not be liable for the acts or omissions
of the Collateral Custodian under this Agreement and shall not be required to
monitor the performance of the Collateral Custodian. Notwithstanding anything
herein to the contrary, the Collateral Agent shall have no duty to perform any
of the duties of the Collateral Custodian under this Agreement.

 

(j)           It is expressly acknowledged by the parties hereto that
application and performance by the Collateral Agent of its various duties
hereunder (including, without limitation, recalculations to be performed in
respect of the matters contemplated hereby) shall be based upon, and in reliance
upon, data, information and notice provided to it by the Servicer, the
Administrative Agent, the Borrower and/or any related bank agent, obligor or
similar party, and the Collateral Agent shall have no responsibility for the
accuracy of any such information or data provided to it by such persons and
shall be entitled to update its records (as it may deem necessary or
appropriate).

 

(k)          The Collateral Agent shall not be responsible for delays or
failures in performance resulting from circumstances beyond its control (such
circumstances include but are not limited to acts of God, strikes, lockouts,
riots, acts of war, loss or malfunctions of utilities, computer (hardware or
software) or communications services).

 

-157-

 

 

(l)           The parties acknowledge that in accordance with the Customer
Identification Program (CIP) requirements under the Patriot Act and its
implementing regulations, the Collateral Agent in order to help fight the
funding of terrorism and money laundering, is required to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account with the Collateral Agent. The Borrower
hereby agrees that it shall provide the Collateral Agent with such information
as it may reasonably request including, but not limited to, the Borrower’s name,
physical address, tax identification number and other information that will help
the Collateral Agent to identify and verify the identities of the Borrower such
as organizational documents, certificate of good standing, license to do
business, or other pertinent identifying information.

 

Section 10.07    Collateral Agent Resignation. The Collateral Agent may resign
at any time by giving not less than ninety (90) days’ written notice thereof to
the Administrative Agent and with the consent of the Administrative Agent, which
consent shall not be unreasonably withheld. Upon receiving such notice of
resignation, the Administrative Agent shall promptly appoint a successor
collateral agent or collateral agents (subject to, prior to the occurrence and
during the continuance of an Event of Default, the consent of each of the
Borrower, the Transferor and the Servicer, such consent not to be unreasonably
withheld) by written instrument, in duplicate, executed by the Administrative
Agent, one copy of which shall be delivered to the Collateral Agent so resigning
and one copy to the successor collateral agent or collateral agents, together
with a copy to the Borrower, Servicer and Collateral Custodian. If no successor
collateral agent shall have been appointed and an instrument of acceptance by a
successor Collateral Agent shall not have been delivered to the Collateral Agent
within forty-five (45) days after the giving of such notice of resignation, the
resigning Collateral Agent may petition any court of competent jurisdiction for
the appointment of a successor Collateral Agent. Notwithstanding anything herein
to the contrary, the Collateral Agent may not resign prior to a successor
Collateral Agent being appointed.

 

ARTICLE XI.

COLLATERAL CUSTODIAN

 

Section 11.01    Designation of Collateral Custodian.

 

(a)          Initial Collateral Custodian. The role of Collateral Custodian with
respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 11.01. Each of the Administrative Agent, Borrower, Lenders and
Servicer hereby designates and appoints the Collateral Custodian to act as its
agent and hereby authorizes the Collateral Custodian to take such actions on its
behalf and to exercise such powers and perform such duties as are expressly
granted to the Collateral Custodian by this Agreement. The Collateral Custodian
hereby accepts such agency appointment to act as Collateral Custodian pursuant
to the terms of this Agreement, until its resignation or removal as Collateral
Custodian pursuant to the terms hereof.

 

-158-

 

 

(b)          Successor Collateral Custodian. Upon the Collateral Custodian’s
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 11.05, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.

 

Section 11.02    Duties of Collateral Custodian.

 

(a)          Appointment. The Administrative Agent, the Borrower, the Lenders
and the Servicer each hereby appoints Wells Fargo to act as Collateral
Custodian, for the benefit of the Secured Parties. The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.

 

(b)          Duties. From the Closing Date until its removal pursuant to
Section 11.05, the Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:

 

(i)           The Collateral Custodian shall take and retain custody of the
Required Loan Documents delivered by the Borrower pursuant to Section 3.02(a)
hereof in accordance with the terms and conditions of this Agreement, all for
the benefit of the Secured Parties. Within five (5) Business Days of its receipt
of any Required Loan Documents, the related Loan Tape and a hard copy of the
Loan Checklist, the Collateral Custodian shall review the Required Loan
Documents delivered to it to confirm that (A) such Required Loan Documents have
been executed (either an original or a copy, as indicated on the Loan Checklist)
and have no mutilated pages, (B) filed stamped copies of the UCC and other
filings (required by the Required Loan Documents) are included, (C) if listed on
the Loan Checklist, a copy of an Insurance Policy (or evidence thereof) with
respect to any real or personal property constituting the Underlying Collateral
is included, and (D) the related original balance (based on a comparison to the
note or assignment agreement, as applicable), Loan number and Obligor name, as
applicable, with respect to such Loan is referenced on the related Loan Tape
(such items (A) through (D) collectively, the “Review Criteria”). In order to
facilitate the foregoing review by the Collateral Custodian, in connection with
each delivery of Required Loan Documents hereunder to the Collateral Custodian,
the Servicer shall provide to the Collateral Custodian a hard copy (which may be
preceded by an electronic copy, as applicable) of the related Loan Checklist
which contains the Loan information with respect to the Required Loan Documents
being delivered, identification number and the name of the Obligor with respect
to such Loan. Notwithstanding anything herein to the contrary, the Collateral
Custodian’s obligation to review the Required Loan Documents shall be limited to
reviewing such Required Loan Documents based on the information provided on the
Loan Checklist. If, at the conclusion of such review, the Collateral Custodian
shall determine that (I) the original balance of the Loan with respect to which
it has received Required Loan Documents is less than as set forth on the Loan
Tape, the Collateral Custodian shall notify the Administrative Agent and the
Servicer of such discrepancy within one (1) Business Day, or (II) any Review
Criteria is not satisfied, the Collateral Custodian shall within one (1)
Business Day notify the Servicer of such determination and provide the Servicer
with a list of the non-complying Loans and the applicable Review Criteria that
they fail to satisfy. The Servicer shall have five (5) Business Days after
notice or knowledge thereof to correct any non-compliance with any Review
Criteria. In addition, if requested in writing (in the form of Exhibit J) by the
Servicer and approved by the Administrative Agent within ten (10) Business Days
of the Collateral Custodian’s delivery of such report, the Collateral Custodian
shall return any Loan which fails to satisfy any Review Criteria to the
Borrower. Other than the foregoing, the Collateral Custodian shall not have any
responsibility for reviewing any Required Loan Documents. Notwithstanding
anything to the contrary contained herein, the Collateral Custodian shall have
no duty or obligation with respect to any Loan Checklist delivered to it in
electronic form.

 

-159-

 

 

(ii)          In taking and retaining custody of the Required Loan Documents,
the Collateral Custodian shall be deemed to be acting as the agent of the
Secured Parties; provided that the Collateral Custodian makes no representations
as to the existence, perfection or priority of any Lien on the Required Loan
Documents or the instruments therein; provided, further that the Collateral
Custodian’s duties shall be limited to those expressly contemplated herein.

 

(iii)          All Required Loan Documents shall be kept in fire resistant
vaults, rooms or cabinets at the address of the Collateral Custodian set forth
on Annex A to this Agreement, or at such other office as shall be specified to
the Administrative Agent and the Servicer by the Collateral Custodian in a
written notice delivered at least thirty (30) days prior to such change. All
Required Loan Documents shall be placed together with an appropriate identifying
label and maintained in such a manner so as to permit retrieval and access. The
Collateral Custodian shall segregate the Required Loan Documents on its
inventory system and will not commingle the physical Required Loan Documents
with any other files of the Collateral Custodian other than those, if any,
relating to the Transferor and its Affiliates and subsidiaries.

 

(iv)          On each Reporting Date, the Collateral Custodian shall provide a
written report to the Administrative Agent and the Servicer (in a form mutually
agreeable to the Administrative Agent and the Collateral Custodian) identifying
each Loan for which it holds Required Loan Documents and the applicable Review
Criteria that any Loan fails to satisfy.

 

(v)          Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Custodian shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Custodian. Without limiting the generality of the
foregoing, it is hereby expressly agreed and stipulated by the other parties
hereto that the Collateral Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.

 

(vi)          If, in performing its duties under this Agreement, the Collateral
Custodian is required to decide between alternative courses of action, the
Collateral Custodian may request written instructions from the Administrative
Agent as to the course of action desired by the Administrative Agent. If the
Collateral Custodian does not receive such instructions within two (2) Business
Days after it has requested them, the Collateral Custodian may, but shall be
under no duty to, take or refrain from taking any such courses of action. The
Collateral Custodian shall act in accordance with instructions received after
such two (2) Business Day period except to the extent it has already, in good
faith, taken or committed itself to take, action inconsistent with such
instructions. The Collateral Custodian shall be entitled to rely on the advice
of legal counsel and independent accountants in performing its duties hereunder
and shall be deemed to have acted in good faith if it acts in accordance with
such advice.

 

-160-

 

 

(vii)         Nothing herein shall prevent the Collateral Custodian or any of
its Affiliates from engaging in other businesses or from rendering services of
any kind to any Person.

 

(c)          (i) The Collateral Custodian agrees to cooperate with the
Administrative Agent and the Collateral Agent and deliver any Required Loan
Documents to the Collateral Agent or Administrative Agent (pursuant to a written
request in the form of Exhibit J), as applicable, as requested in order to take
any action that the Administrative Agent deems necessary or desirable in order
to perfect, protect or more fully evidence the security interests Granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including any rights arising with respect to
Article VII. In the event the Collateral Custodian receives instructions from
the Collateral Agent, the Servicer or the Borrower which conflict with any
instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.

 

(ii)          The Administrative Agent may direct the Collateral Custodian to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within ten (10) Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

 

(iii)          The Collateral Custodian shall not be liable for any action
taken, suffered or omitted by it in accordance with the request or direction of
any Secured Party, to the extent that this Agreement provides such Secured Party
the right to so direct the Collateral Custodian, or the Administrative Agent.
The Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder unless a Responsible Officer of the Collateral Custodian has
actual knowledge of such matter or written notice thereof is received by the
Collateral Custodian.

 

-161-

 

 

Section 11.03    Merger or Consolidation. Any Person (a) into which the
Collateral Custodian may be merged or consolidated, (b) that may result from any
merger or consolidation to which the Collateral Custodian shall be a party, or
(c) that may succeed to the properties and assets of the Collateral Custodian
substantially as a whole, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Collateral Custodian
hereunder, shall be the successor to the Collateral Custodian under this
Agreement without further act of any of the parties to this Agreement.

 

Section 11.04    Collateral Custodian Compensation. As compensation for its
Collateral Custodian activities hereunder, the Collateral Custodian shall be
entitled to the Collateral Custodian Fees from the Borrower as set forth in the
Wells Fargo Fee Letter, payable pursuant to the extent of funds available
therefor pursuant to the provisions of Section 2.04. The Collateral Custodian’s
entitlement to receive the Collateral Custodian Fees (excluding any unpaid
outstanding amounts as of that date) shall cease on the earlier to occur of: (a)
its removal as Collateral Custodian pursuant to Section 11.05, (b) its
resignation as Collateral Custodian pursuant to Section 11.07 of this Agreement
or (c) the termination of this Agreement.

 

Section 11.05    Collateral Custodian Removal. The Collateral Custodian may be
removed, with or without cause, by the Administrative Agent by notice given in
writing to the Collateral Custodian (the “Collateral Custodian Termination
Notice”); provided that, notwithstanding its receipt of a Collateral Custodian
Termination Notice, the Collateral Custodian shall continue to act in such
capacity until a successor Collateral Custodian has been appointed and has
agreed to act as Collateral Custodian hereunder. In the case of a resignation or
removal of the Collateral Custodian, if no successor shall have been appointed
and an instrument of acceptance by a successor shall not have been delivered to
the Collateral Custodian within ninety (90) days after the giving of such notice
of resignation or removal, the Collateral Custodian may petition any court of
competent jurisdiction for the appointment of a successor Collateral Custodian.

 

Section 11.06    Limitation on Liability.

 

(a)          The Collateral Custodian may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
letter or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon the written (including electronic) instructions of any designated
officer of the Administrative Agent.

 

(b)          The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

(c)          The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties.

 

-162-

 

 

(d)          The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

 

(e)          The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.

 

(f)          The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder.

 

(g)          It is expressly agreed and acknowledged that the Collateral
Custodian is not overseeing or guaranteeing performance of or assuming any
liability for the obligations of the other parties hereto or any parties to the
Collateral Portfolio.

 

(h)          Subject in all cases to the last sentence of Section 11.02(c)(i),
in case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of an Event of Default or the
Facility Maturity Date, request instructions from the Servicer and may, after
the occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Custodian
shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent.
In no event shall the Collateral Custodian be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

(i)           It is expressly acknowledged by the parties hereto that
application and performance by the Collateral Custodian of its various duties
hereunder (including, without limitation, recalculations to be performed in
respect of the matters contemplated hereby) shall be based upon, and in reliance
upon, data, information and notice provided to it by the Servicer, the
Administrative Agent, the Borrower and/or any related bank agent, obligor or
similar party, and the Collateral Custodian shall have no responsibility for the
accuracy of any such information or data provided to it by such persons and
shall be entitled to update its records (as it may deem necessary or
appropriate).

 

(j)           The Collateral Custodian shall not be responsible for delays or
failures in performance resulting from circumstances beyond its control (such
circumstances include but are not limited to acts of God, strikes, lockouts,
riots, acts of war, loss or malfunctions of utilities, computer (hardware or
software) or communications services).

 

-163-

 

 

(k)          The parties acknowledge that in accordance with the Customer
Identification Program (CIP) requirements under the Patriot Act and its
implementing regulations, the Collateral Custodian in order to help fight the
funding of terrorism and money laundering, is required to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account with the Collateral Custodian. The Borrower
hereby agrees that it shall provide the Collateral Custodian with such
information as it may request including, but not limited to, the Borrower’s
name, physical address, tax identification number and other information that
will help the Collateral Custodian to identify and verify the Borrower’s
identity such as organizational documents, certificate of good standing, license
to do business, or other pertinent identifying information.

 

Section 11.07    Collateral Custodian Resignation.          Collateral Custodian
may resign and be discharged from its duties or obligations hereunder, not
earlier than ninety (90) days after delivery to the Administrative Agent of
written notice of such resignation specifying a date when such resignation shall
take effect. Upon the effective date of such resignation, or if the
Administrative Agent gives Collateral Custodian written notice of an earlier
termination hereof, Collateral Custodian shall (i) be reimbursed for any costs
and expenses Collateral Custodian shall incur in connection with the termination
of its duties under this Agreement and (ii) deliver all of the Required Loan
Documents in the possession of Collateral Custodian to the Administrative Agent
or to such Person as the Administrative Agent may designate to Collateral
Custodian in writing upon the receipt of a request in the form of Exhibit J.
Notwithstanding anything herein to the contrary, the Collateral Custodian may
not resign prior to a successor Collateral Custodian being appointed, which
appointment shall be, absent an Event of Default that has occurred and is
continuing, reasonably acceptable to the Borrower, the Transferor and the
Servicer.

 

Section 11.08    Release of Documents.

 

(a)          Release for Servicer. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Administrative Agent), upon written receipt from the Servicer of a
request for release of documents and receipt in the form annexed hereto as
Exhibit J, to release to the Servicer within two (2) Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to the Servicer. All documents so released to the
Servicer shall be held by the Servicer in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties in accordance with the terms
of this Agreement. The Servicer shall return to the Collateral Custodian the
Required Loan Documents or other such documents (i) promptly upon the request of
the Administrative Agent, or (ii) when the Servicer’s need therefor in
connection with such foreclosure or servicing no longer exists, unless the Loan
shall be liquidated, in which case, the Servicer shall deliver an additional
request for release of documents to the Collateral Custodian and receipt
certifying such liquidation from the Servicer to the Collateral Custodian, all
in the form annexed hereto as Exhibit J.

 

(b)          Limitation on Release. The foregoing provision with respect to the
release to the Servicer of the Required Loan Documents and documents by the
Collateral Custodian upon request by the Servicer shall be operative only to the
extent that the Administrative Agent has consented to such release. Promptly
after delivery to the Collateral Custodian of any request for release of
documents, the Servicer shall provide notice of the same to the Administrative
Agent. Any additional Required Loan Documents or documents requested to be
released by the Servicer may be released only upon written authorization of the
Administrative Agent. The limitations of this paragraph shall not apply to the
release of Required Loan Documents to the Servicer pursuant to the immediately
succeeding subsection or in connection with any transaction otherwise expressly
permitted under Section 2.15.

 

-164-

 

 

(c)          Release for Payment. Upon receipt by the Collateral Custodian of
the Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit J (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account), the Collateral Custodian shall
promptly release the related Required Loan Documents to the Servicer.

 

(d)          Lien Release Dividend. In connection with any Loan for which a Lien
Release Dividend is effected in accordance with Section 2.07(g), and within two
(2) Business Days after written receipt from the Servicer of a request for
release of documents and receipt in the form of Exhibit J, (which certification
shall include a statement to the effect that a Lien Release Dividend is being
effected as to such Loan), the Collateral Custodian shall promptly release the
related Required Loan Documents for such Loan to the Borrower.

 

Section 11.09    Return of Required Loan Documents. The Borrower may require
that the Collateral Custodian return each Required Loan Document (a) delivered
to the Collateral Custodian in error or (b) released from the Lien of the
Collateral Agent hereunder pursuant to Section 2.15, in each case by submitting
to the Collateral Custodian and the Administrative Agent a written request in
the form of Exhibit J hereto specifying the Required Loan Documents to be so
returned and reciting that the conditions to such release have been met (and
specifying the Section or Sections of this Agreement being relied upon for such
release). The Collateral Custodian shall upon its receipt of each such request
for return executed by the Borrower promptly, but in any event within five (5)
Business Days, return the Required Loan Documents so requested to the Borrower.

 

Section 11.10    Access to Certain Documentation and Information Regarding the
Collateral Portfolio. The Collateral Custodian shall provide to the
Administrative Agent and each Lender access to the Required Loan Documents and
all other documentation regarding the Collateral Portfolio including in such
cases where the Administrative Agent and each Lender is required in connection
with the enforcement of the rights or interests of the Secured Parties, or by
applicable statutes or regulations, to review such documentation, such access
being afforded without charge but only (a) upon two (2) Business Days prior
written request, (b) during normal business hours and (c) subject to the
Servicer’s and the Collateral Custodian’s normal security and confidentiality
procedures. Without limiting the foregoing provisions of this Section 11.10,
from time to time on request of the Administrative Agent, the Collateral
Custodian shall permit certified public accountants or other auditors acceptable
to the Administrative Agent to conduct, at the expense of the Borrower (subject
to the applicable limitations herein), a review of the Required Loan Documents
and all other documentation regarding the Collateral Portfolio; provided that,
prior to the occurrence of an Event of Default, such review shall be conducted
no more than two times in any calendar year.

 

-165-

 

 

Section 11.11    Bailment. The Collateral Custodian agrees that, with respect to
any Required Loan Documents at any time or times in its possession or held in
its name, the Collateral Custodian shall be the agent and bailee of the
Collateral Agent, for the benefit of the Secured Parties, for purposes of
perfecting (to the extent not otherwise perfected) the Collateral Agent’s
security interest in the Collateral Portfolio and for the purpose of ensuring
that such security interest is entitled to first priority status under the UCC.

 

ARTICLE XII.

MISCELLANEOUS

 

Section 12.01    Amendments and Waivers.

 

(a)          (i) No amendment or modification of any provision of this Agreement
or any other Transaction Document, or consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrower, the Servicer, the Required Lenders (or the
Administrative Agent on their behalf), the Administrative Agent and, solely if
such amendment or modification would adversely affect the rights and obligations
of the Collateral Agent, the Account Bank or the Collateral Custodian, the
written agreement of the Collateral Agent, the Account Bank or the Collateral
Custodian, as applicable; and (ii) no termination or waiver of any provision of
this Agreement or consent to any departure therefrom by the Borrower or the
Servicer shall be effective without the written consent of the Administrative
Agent and the Required Lenders. Any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

(b)          Notwithstanding the provisions of Section 12.01(a), the written
consent of all of the Lenders shall be required for any amendment, modification
or waiver (i) reducing any Advances Outstanding or the Yield thereon (other than
as the result of the imposition of any Index Replacement), (ii) postponing any
date for any payment of any Advance or the Yield thereon, (iii) modifying the
provisions of this Section 12.01 or (iv) extending the Stated Maturity Date or
clause (a) of the definition of “Commitment Termination Date.”

 

(c)          Index Replacement.

 

(i)           Notwithstanding anything to the contrary herein or in any other
Transaction Document, upon the occurrence of an Index Transition Event or an
Early Opt-in Election, as applicable, the Administrative Agent and the Borrower
may amend this Agreement to replace LIBOR (Dollar) with an Index Replacement.
Any such amendment with respect to an Index Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of LIBOR (Dollar)
with an Index Replacement pursuant to this Section 12.01(c) will occur prior to
the applicable Index Transition Date.

 

-166-

 

  

(ii)          In connection with the implementation of an Index Replacement, the
Administrative Agent will have the right to make LIBOR (Dollar) Successor Rate
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Transaction Document, any amendments
implementing such LIBOR (Dollar) Successor Rate Conforming Changes will become
effective without any further action or consent of any other party to this
Agreement.

 

(iii)          The Administrative Agent will promptly notify the Borrower and
the Lenders of (i) any occurrence of an Index Transition Event or an Early
Opt-in Election, as applicable, and its related Index Replacement Date and Index
Transition Date, (ii) the implementation of any Index Replacement, (iii) the
effectiveness of any LIBOR (Dollar) Successor Rate Conforming Changes and (iv)
the commencement or conclusion of any Index Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 12.01(c), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 12.01(c).

 

(iv)          Upon the Borrower’s receipt of notice of the commencement of an
Index Unavailability Period, the Borrower may revoke any pending Notice of
Borrowing of, conversion to or continuation of Loans to be made, converted or
continued during any Index Unavailability Period and, failing that, the Borrower
will be deemed to have converted any such request into a request for a Notice of
Borrowing of or conversion to Loans with an index set at the rate agreed to by
the Borrower and the Administrative Agent.

 

(v)          With respect to any Applicable Index other than LIBOR (Dollar),
upon the occurrence of any event that results in the unavailability of such
Applicable Index, the index rate shall be the reference rate determined by the
Administrative Agent that is consistent with accepted market practice for
secured transactions involving middle market commercial loans, and as to which
the Administrative Agent may, in its reasonable discretion, make such
adjustments to such rate or the spread thereon, as well as the business day
convention, interest determination dates and related provisions and definitions,
in each case that are consistent with such accepted market practice for the use
of such rate; provided that if the Borrower does not agree with such index rate,
the Borrower may request that the Administrative Agent provide a hedging
agreement in an amount sufficient to cover the notional difference between the
index rate determined by the Administrative Agent and the index rate requested
by the Borrower; provided, further, that if the Administrative Agent declines to
provide a hedging agreement or if the Borrower does not agree to the terms of
the hedging agreement, in the reasonable discretion of the Borrower, any
Advances with such Applicable Index shall be converted into Dollar Advances,
using the applicable exchange rate determined by the Administrative Agent in its
reasonable discretion.

 

Section 12.02    Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
communication by e-mail) and e-mailed or delivered, to each party hereto, at its
address set forth on Annex A to this Agreement or at such other address as shall
be designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective upon receipt, or in the case
of notice by e-mail, when verbal or electronic communication of receipt is
obtained.

 

-167-

 

 

Section 12.03    No Waiver; Remedies. No failure on the part of the
Administrative Agent, the Collateral Agent or any Lender to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

Section 12.04    Binding Effect; Assignability; Multiple Lenders.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Servicer, the Administrative Agent, each Lender, the
Collateral Agent, the Account Bank, the Collateral Custodian and their
respective successors and permitted assigns. With the prior written consent of
the Administrative Agent (unless such assignment is to an Affiliate of a Lender
or is otherwise required by Applicable Law), each Lender and their respective
successors and assigns may assign, grant a security interest or sell a
participation interest in, (i) this Agreement and such Lender’s rights and
obligations hereunder and interest herein in whole or in part (including by way
of the sale of participation interests therein) and/or (ii) any Advance (or
portion thereof) to any Person; provided that, so long as no Event of Default
has occurred, the Borrower has provided its written consent (such consent not to
be unreasonably withheld, conditioned or delayed) to such assignment to any
Person that is not a Lender or an Affiliate of a Lender (but, for the avoidance
of doubt, no such consent of the Borrower shall be required for any grant of a
security interest or sale of a participation interest to any Person, an
assignment to a Lender or an Affiliate of a Lender or an assignment that is
required by Applicable Law); provided, further, that, so long as the Facility
Maturity Date has not been declared or has not automatically occurred, the
Borrower has provided its written consent to any assignment to a Disqualified
Institution; provided, further, that the applicable Lender shall provide to the
Borrower not less than two Business Days’ prior written notice of any proposed
assignment (except in the case of an assignment to a Lender or an Affiliate of a
Lender) and the identity of the proposed assignee. Any such assignee shall
execute and deliver to the Servicer, the Borrower and the Administrative Agent a
fully-executed assignment and acceptance agreement in the form of Exhibit K
hereto (an “Assignment and Acceptance”). Each assignee shall confirm in such
Assignment and Acceptance that it is a “qualified purchaser” under the 1940 Act.
No such assignee shall be entitled to receive any greater payment under
Section 2.10 hereof than such assignor would have been entitled to receive with
respect to the rights assigned unless such assignment shall have been made at a
time when the circumstances giving rise to such greater payment did not exist.
The parties to any such assignment, grant or sale of a participation interest
shall execute and deliver to the related Lender for its acceptance and recording
in its books and records, (i) an express undertaking to comply with
Section 12.11 hereof as if the participant were a Lender and (ii) such other
agreement or document as may be satisfactory to such parties and the applicable
Lender. None of the Borrower or, except in connection with a Permitted
Equityholder Transaction, the Servicer may assign, or permit any Lien to exist
upon, any of its rights or obligations hereunder or under any Transaction
Document or any interest herein or in any Transaction Document without the prior
written consent of each Lender and the Administrative Agent.

 

-168-

 

 

(b)          In the event Lender sells a participation in this Agreement or any
Advance, the Borrower agrees that each participant shall be entitled to the
benefits of Section 2.09, Section 2.10 and Section 2.11 (subject to the
requirements and limitations therein, including the requirements under
Section 2.10(g) (it being understood that the documentation required under
Section 2.10(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and only where the Borrower has given consent to
such participation in the manner as would be required for any assignment
pursuant to Section 12.04(a); provided that such participant (A) agrees to be
subject to the provisions of Section 2.11 as if it were an assignee under
Section 12.04(a); and (B) shall not be entitled to receive any greater payment
under Section 2.09 or Section 2.10, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation.

 

(c)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Advance or
other obligations under the Transaction Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Transaction Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)          Notwithstanding any other provision of this Section 12.04, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, rights to payment of principal and interest) under
this Agreement to secure obligations of such Lender to a Federal Reserve Bank,
without notice to or consent of the Borrower or the Administrative Agent;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder, or substitute any such pledgee or
grantee for such Lender as a party hereto.

 

(e)          Each Affected Party and each Indemnified Party shall be an express
third party beneficiary of this Agreement.

 

(f)          Upon the effectiveness of any assignment by any Lender of all or
any of its rights and obligations under the Transaction Documents pursuant to
Section 12.04(a) and the delivery to the Administrative Agent of all assignment
documentation and the Assignment and Acceptance, the Administrative Agent shall
revise Annex B to reflect such assignment.

 

Section 12.05    Term of This Agreement. This Agreement, including, without
limitation, the Borrower’s representations and covenants set forth in Article IV
and Article V and the Servicer’s representations, covenants and duties set forth
in Article IV, Article V and Article VI, shall remain in full force and effect
until the Collection Date; provided that the rights and remedies with respect to
any breach of any representation and warranty made or deemed made by the
Borrower or the Servicer pursuant to Article III and Article IV and the
indemnification and payment provisions of Article VIII, Article IX and
Article XII and the provisions of Section 2.09, Section 2.10, Section 12.07,
Section 12.08 and Section 12.09 shall be continuing and shall survive any
termination of this Agreement and any termination of the Servicer under the
Servicing Agreement.

 

-169-

 

 

Section 12.06    Governing Law; Jury Waiver. THIS AGREEMENT SHALL, IN ACCORDANCE
WITH SECTION 5–1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

Section 12.07    Costs, Expenses and Taxes. In addition to the rights of
indemnification granted to the Indemnified Parties under Section 8.01 and
Section 8.02 hereof, the Borrower agrees to pay, on the Payment Date pertaining
to the Collection Period in which such cost is incurred (or any prior Collection
Period to the extent not previously paid) and in accordance with Section 2.04,
on demand all reasonable, documented out-of-pocket costs and expenses of the
Administrative Agent, the Lenders, the Collateral Agent, the Account Bank and
the Collateral Custodian incurred in connection with (x) the preparation,
execution, delivery, administration (including periodic auditing), syndication
(subject to the Borrower’s and the Administrative Agent’s mutual agreement in
good faith that the relevant syndication costs reasonably benefit and should be
for the account of the Borrower), renewal, amendment or modification of, any
waiver or consent issued in connection with, this Agreement, the Transaction
Documents and the other documents to be delivered hereunder or in connection
herewith, including, without limitation, the reasonable, documented fees and
out-of-pocket expenses of counsel for the Administrative Agent, the Lenders, the
Collateral Agent, the Account Bank and the Collateral Custodian with respect
thereto and with respect to advising the Administrative Agent, the Lenders, the
Collateral Agent, the Account Bank and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all out-of-pocket costs
and expenses, if any (including counsel fees and expenses), incurred by the
Administrative Agent, the Lenders, the Collateral Agent, the Account Bank and
the Collateral Custodian with respect thereto and with respect to advising the
Administrative Agent, the Lenders, the Collateral Agent, the Account Bank and
the Collateral Custodian as to their respective rights and remedies under this
Agreement and the other documents to be delivered hereunder or to the Collateral
Custodian in connection herewith, and (y) the enforcement or potential
enforcement of this Agreement or any Transaction Document by such Person and the
other documents to be delivered hereunder or in connection herewith; provided
that the Borrower shall be liable hereunder only for the reasonable and
documented fees and out-of-pocket costs and expenses of one firm of outside
counsel to each of (x) the Administrative Agent and the Lenders, taken as a
whole, and (y) the Collateral Agent, the Account Bank and the Collateral
Custodian, and, in each case, one counsel per foreign or local jurisdiction;
provided further that such counsel fees and expenses for work prior to the
Closing Date shall be in an amount agreed to by the Borrower and the
Administrative Agent on the Closing Date.

 

-170-

 

 

Section 12.08    Further Assurances. The Borrower shall promptly upon request by
the Administrative Agent, or any Lender through the Administrative Agent, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, financing statements, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) to the fullest extent permitted by applicable law, subject
any of the Borrower’s properties, assets, rights or interests to the Liens now
or hereafter intended to be covered by any of the security documents, (ii)
perfect and maintain the validity, effectiveness and priority of any of the
security documents and any of the Liens intended to be created thereunder and
(iii) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Transaction Document or
under any other instrument executed in connection with any Transaction Document
to which the Borrower is or is to be a party.

 

Section 12.09    Recourse Against Certain Parties.

 

(a)          Notwithstanding anything in this Agreement to the contrary, no
claim may be made by any party hereto or any other Person against any party
hereto or their respective Investment Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect to any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each party hereto hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected.

 

(b)          No obligation or liability to any Obligor under any of the Loans is
intended to be assumed by the Administrative Agent, the Lenders or any Secured
Party under or as a result of this Agreement and the transactions contemplated
hereby.

 

(c)          The Secured Parties accept and agree that they shall have no
recourse under any obligation, covenant or agreement of the Borrower contained
in this Agreement against any shareholder, officer or director of the Borrower
as such, by the enforcement of any assignment or by any proceeding, by virtue of
any statute or otherwise; it being expressly agreed and understood that this
Agreement is a corporate obligation of the Borrower and no liability shall
attach to, or be incurred by, the shareholders, officers, agents or directors of
the Borrower as such, or any of them, under or by reason of any of the
obligations, covenants and agreements of the Borrower contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breach by the Borrower of any of such obligations, covenants or agreements
either at law or by statute or certification of every such shareholder, officer,
agent or director is hereby expressly waived by the Secured Parties as a
condition of any consideration of the execution of this Agreement.
Notwithstanding any other provision of this Agreement, the obligations of the
Borrower under this Agreement are payable solely out of the assets of the
Borrower in accordance with the terms of the Transaction Documents (the
“Recourse Assets”). The claims of Secured Parties shall be limited to the value
from time to time of the Recourse Assets. The net proceeds of the realization of
the Recourse Assets or the proceeds of sale of the Recourse Assets of the
Borrower following the enforcement of the rights or interests of the Secured
Parties may be insufficient to pay all amounts due to the Secured Parties after
making payments to other creditors of the Borrower ranking prior to the Secured
Parties or pari passu therewith. If, following final distribution of the
realization proceeds of the Recourse Assets applied in accordance with the
Transaction Documents, the Borrower has insufficient funds to pay in full its
obligations, then the Borrower will not be obliged to pay such shortfall, and
all claims in respect of which shall be extinguished. Without limitation of the
foregoing, no recourse shall be had for the payment of any amount owing in
respect of the Advances against the Equityholder, the Servicer, the Transferor
or any Affiliate, shareholder, manager, officer, director, employee or member of
the Borrower, the Equityholder, the Servicer or the Transferor or their
respective successors or assigns.

 

-171-

 

 

(d)          The provisions of this Section 12.09 shall survive the termination
of this Agreement.

 

Section 12.10    Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) shall be effective
as delivery of a manually executed counterpart of this Agreement. In the event
that any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby. This Agreement and any agreements or letters (including fee
letters) executed in connection herewith contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by the
Servicer to the Administrative Agent and the Lenders. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. Moreover, the parties to this
Agreement waive reliance on any representation made by any other party, whether
orally or in writing, prior to the execution of this Agreement.

 

Section 12.11    Consent to Jurisdiction; Service of Process.

 

(a)          Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court in each case sitting in
New York County in any action or proceeding arising out of or relating to the
Transaction Documents, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

-172-

 

 

(b)          Each of the Borrower and the Servicer agrees that service of
process may be effected by mailing a copy thereof by registered or certified
mail, postage prepaid, to the Borrower or the Servicer, as applicable, at its
address specified in Section 12.02 or at such other address as the
Administrative Agent shall have been notified in accordance herewith. Nothing in
this Section 12.11 shall affect the right of the Lenders or the Administrative
Agent to serve legal process in any other manner permitted by law.

 

Section 12.12    Confidentiality.

 

(a)          Each of the Administrative Agent, the Lenders, the Servicer, the
Borrower, the Collateral Agent, the Account Bank and the Collateral Custodian
shall maintain and shall cause each of its employees and officers to maintain
the confidentiality of the Agreement and the other Transaction Documents and all
information with respect to the other parties, including all information
regarding the business of the Borrower and the Servicer hereto and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, advisors, investigators, auditors, attorneys, and
in the case of the Borrower, actual or prospective investors in debt or equity
securities of the Equityholder (“Excepted Persons”); provided that each Excepted
Person shall, as a condition to any such disclosure, agree for the benefit of
the Administrative Agent, the Lenders, the Servicer, the Collateral Agent, the
Borrower, the Account Bank and the Collateral Custodian that such information
shall be kept confidential in accordance with this Section 12.12 and used solely
in connection with such Excepted Person’s evaluation of, or relationship with,
the Borrower and its Affiliates, (ii) disclose such information as is required
by Applicable Law and (iii) disclose the Agreement and such information in any
suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving any of the Transaction Documents for the
purpose of defending itself, reducing its liability, or protecting or exercising
any of its claims, rights, remedies, or interests under or in connection with
any of the Transaction Documents.

 

(b)          Anything herein to the contrary notwithstanding, the Borrower and
the Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, the Account
Bank, the Collateral Agent or the Collateral Custodian by each other or (ii) by
the Administrative Agent, the Lenders, the Account Bank, the Collateral Agent
and the Collateral Custodian to any prospective or actual assignee or
participant of any of them, or to any provider of a surety, guaranty or credit
or liquidity enhancement to any Lender in relation to its Advances hereunder;
provided (x) such Person is informed of the confidential nature of such
information and agrees for the benefit of the Borrower and the Servicer to hold
such information confidential in accordance with this Section 12.12 and (y) such
Person is not a competitor of any of the Borrower or the Servicer.

 

(c)          Notwithstanding anything herein to the contrary, the foregoing
shall not be construed to prohibit (i) disclosure of any and all information
that is or becomes publicly known; (ii) disclosure of any and all information
(a) if required to do so by any applicable statute, law, rule or regulation,
(b) to any government agency or regulatory body having or claiming authority to
regulate or oversee any respects of the Lenders’, the Administrative Agent’s,
the Collateral Agent’s, the Account Bank’s or the Collateral Custodian’s
business or that of their Affiliates, (c) pursuant to any subpoena, civil
investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, any
Lender, the Collateral Agent, the Collateral Custodian or the Account Bank or an
officer, director, employer, shareholder or affiliate of any of the foregoing is
a party, (d) in any preliminary or final offering circular, registration
statement or contract or other document approved in advance by the Borrower or
the Servicer or (e) to any affiliate, independent or internal auditor, agent,
employee or attorney of the Collateral Agent or the Collateral Custodian having
a need to know the same; provided that the disclosing party advises such
recipient of the confidential nature of the information being disclosed; or
(iii) any other disclosure authorized by the Borrower or the Servicer.

 

-173-

 

 

Section 12.13    [Reserved].

 

Section 12.14    Intent of the Parties. It is the intent and understanding of
each party hereto that the Advances are loans from the Lenders to the Borrower
and do not constitute a “security” within the meaning of Section 8-102(a)(15) of
the UCC.

 

Section 12.15    Waiver of Set Off. Each of the parties hereto hereby waives any
right of setoff it may have or to which it may be entitled under this Agreement
from time to time against the Administrative Agent, the Lenders or their
respective assets.

 

Section 12.16    Headings and Exhibits. The headings herein are for purposes of
references only and shall not otherwise affect the meaning or interpretation of
any provision hereof. The schedules and exhibits attached hereto and referred to
herein shall constitute a part of this Agreement and are incorporated into this
Agreement for all purposes.

 

Section 12.17    Ratable Payments. If any Lender, whether by setoff or
otherwise, shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) on account of Advances owing to
it (other than pursuant to Breakage Fees, Section 2.09 or Section 2.10) in
excess of its ratable share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each Lender shall be
rescinded and such Lender shall repay to the purchasing Lender the purchase
price to the extent of such recovery together with an amount equal to such
Lender’s ratable share (according to the proportion of (i) the amount of such
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.

 

Section 12.18    Failure of Borrower or Servicer to Perform Certain Obligations.
If the Borrower or the Servicer, as applicable, fails to perform any of its
agreements or obligations under Section 5.01(w) or Section 5.02(o), the
Administrative Agent may (but shall not be required to) itself perform, or cause
performance of, such agreement or obligation, and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by the
Borrower upon the Administrative Agent’s demand therefor, subject to Section
12.07.

 

Section 12.19    Power of Attorney. The Borrower irrevocably authorizes the
Administrative Agent and appoint the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the interest of the Secured
Parties in the Collateral Portfolio in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable. This appointment is coupled
with an interest and is irrevocable.

 

-174-

 

 

Section 12.20    Delivery of Termination Statements, Releases, etc. Upon the
occurrence of the Collection Date, the Collateral Agent shall deliver to the
Borrower (with a copy to the Collateral Custodian) termination statements,
reconveyances, releases and other documents the Borrower deem reasonably
necessary or appropriate to evidence the termination of the Grant and other
Liens securing the Obligations, all at the expense of the Borrower.

 

Section 12.21    Non-Petition.

 

(a)          Each of the parties hereto (including the Equityholder and other
than the Administrative Agent and the Lenders) hereby agrees for the benefit of
the Borrower, the Administrative Agent and the Lenders that it will not
institute against, or join any other Person in instituting against, the Borrower
any Bankruptcy Proceeding so long as there shall not have elapsed one (1) year,
or if longer, the applicable preference period then in effect, and one (1) day
since the Collection Date. The Borrower shall file a timely objection to, and
promptly and timely move to dismiss and diligently prosecute such objection
and/or motion to dismiss, any Bankruptcy Proceeding commenced by any Person in
violation of this Section 12.21(a). The Borrower hereby expressly consents to,
and agrees not to raise any objection in respect of, each of the Administrative
Agent and the Lenders having creditor derivative standing in any Bankruptcy
Proceeding to enforce each and every covenant contained in this Section
12.21(a).

 

(b)          Each of the Borrower, the Equityholder and the Servicer further
agrees that (i) a breach of any of their respective covenants contained in
Section 12.21(a) will cause irreparable injury to the Administrative Agent and
the Lenders, (ii) the Administrative Agent and the Lenders have no adequate
remedy at law in respect of such breach, and (iii) each and every covenant
contained in Section 12.21(a) shall be specifically enforceable against the
Borrower, the Equityholder and the Servicer, and each of the Borrower, the
Equityholder and the Servicer hereby waives and agrees not to object, or assert
any defenses to an action for specific performance, or injunction in respect of
any breach of such covenants.

 

(c)          The Borrower hereby irrevocably appoints the Administrative Agent
its true and lawful attorney (with full power of substitution) in its name,
place and stead and at its expense, in connection with the enforcement of the
covenants provided for in this Section 12.21, including without limitation the
following powers: (i) to object to and seek to dismiss any Bankruptcy Proceeding
relating to a Bankruptcy Event described in clause (i) of the definition
thereof, and (ii) all powers and rights incidental thereto. This appointment is
coupled with an interest and is irrevocable.

 

(d)          The provisions of this Section 12.21 shall survive the termination
of this Agreement.

 

Section 12.22    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Transaction Document, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

-175-

 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)           a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature pages to follow.]

 

-176-

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER MEADOWBROOK RUN LLC, as Borrower       By: /s/ William Goebel    
Name: William Goebel     Title: Chief Financial Officer

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE SERVICER AND THE EQUITYHOLDER: FS INVESTMENT CORPORATION II       By: /s/
William Goebel     Name: William Goebel     Title: Chief Accounting Officer

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 



THE ADMINISTRATIVE AGENT: MORGAN STANLEY SENIOR FUNDING, INC., as the
Administrative Agent       By: /s/ Matthieu Milgrom     Name: Matthieu Milgrom  
  Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 



LENDER: MORGAN STANLEY BANK, N.A., as a Lender       By: /s/ Michelangelo
Raimondi     Name: Michelangelo Raimondi     Title: Authorized Signatory

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

THE COLLATERAL AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral
Agent         By: /s/ Michael J. Baker     Name:Michael J. Baker     Title: Vice
President       THE ACCOUNT BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
Account Bank         By: /s/ Michael J. Baker     Name:Michael J. Baker    
Title: Vice President       THE COLLATERAL CUSTODIAN: WELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Collateral Custodian         By: /s/ Michael J. Baker    
Name:Michael J. Baker     Title: Vice President

 

 

 

 

ANNEX A

 

Notices for Addresses

 

If to the Borrower:

 

Meadowbrook Run LLC
c/o FS Investment Corporation II
201 Rouse Boulevard 

Philadelphia, Pennsylvania 19112
Attention: William Goebel, Chief Financial Officer

Email: FSICII_Team@fsinvestments.com; portfolio_finance@fsinvestments.com;
credit.notices@fsinvestments.com

 

With copies (which shall not constitute notice) to:

 

Dechert LLP
Three Bryant Park
1095 Avenue of the Americas
New York, NY 10036-6797
Attention: Jay R. Alicandri

Email: jay.alicandri@dechert.com

 

If to the Servicer:

 

FS Investment Corporation II

201 Rouse Boulevard

Philadelphia, Pennsylvania 19112
Attention: William Goebel, Chief Accounting Officer

Email: FSICII_Team@fsinvestments.com; portfolio_finance@fsinvestments.com;
credit.notices@fsinvestments.com

 

With copies (which shall not constitute notice) to:

 

Dechert LLP
Three Bryant Park
1095 Avenue of the Americas
New York, NY 10036-6797
Attention: Jay R. Alicandri

Email: jay.alicandri@dechert.com

 

Annex A-1

 

 

If to the Administrative Agent:

 

Morgan Stanley Senior Funding, Inc.

1585 Broadway, 24th Floor

New York, New York 10036

Attention: FID Secured Lending Group 

Email (for borrowing requests): mmborrowingrequests@morganstanley.com 

Email (for all other purposes): mmloanapprovals@morganstanley.com

 

With copies to:

 

Morgan Stanley Bank, N.A.

1300 Thames Street Wharf

Baltimore, MD 21231

Attention: Servicing Team

Email (for borrowing requests): mmborrowingrequests@morganstanley.com

Email (for all other purposes): mmloanapprovals@morganstanley.com

 

If to Morgan Stanley Bank, N.A., as Lender:

 

Morgan Stanley Bank, N.A.

201 South Main Street

Salt Lake City, Utah 84111-2215

Email (for borrowing requests): mmborrowingrequests@morganstanley.com

Email (for all other purposes): mmloanapprovals@morganstanley.com

 

With copies to:

 

Morgan Stanley Bank, N.A.

1585 Broadway, 24th Floor

New York, New York 10036

Attention: FID Secured Lending Group

Email (for borrowing requests): mmborrowingrequests@morganstanley.com

Email (for all other purposes): mmloanapprovals@morganstanley.com

 

and

 

Morgan Stanley Bank, N.A.

1300 Thames Street, Thames Street Wharf

Baltimore, Maryland 21231

Email (for borrowing requests): mmborrowingrequests@morganstanley.com

Email (for all other purposes): mmloanapprovals@morganstanley.com

 

Annex A-2

 

 

If to the Collateral Agent, Collateral Custodian or Account Bank:

 

Wells Fargo Bank, National Association

Corporate Trust Services Division
9062 Old Annapolis Rd.
Columbia, Maryland 21045
Attn: CDO Trust Services – Meadowbrook Run LLC

Email: FSInvestments@wellsfargo.com

Phone: (410) 884-2000

 

Annex A-3

 

 

ANNEX B

 

Commitments

 

Lender Commitment Morgan Stanley Bank, N.A. $300,000,000

 

Annex B-1

 

 

SCHEDULE I

 

DIVERSITY SCORE CALCULATION

 

The Diversity Score of any Loan as of any date of determination is calculated as
follows:

 

(1)An “Obligor Par Amount” is calculated for each Obligor of an Eligible Loan
Asset, and is equal to the Outstanding Balance of all Eligible Loan Assets
issued by such Obligor and any of its Affiliates.

 

(2)An “Average Par Amount” is calculated by summing the Obligor Par Amounts for
all Obligors, and dividing by the number of Obligors.

 

(3)An “Equivalent Unit Score” is calculated for each Obligor, and is equal to
the lesser of (x) one and (y) the Obligor Par Amount for such Obligor divided by
the Average Par Amount.

 

(4)An “Aggregate Industry Equivalent Unit Score” is then calculated for each
Industry Classification and is equal to the sum of the Equivalent Unit Scores
for each Obligor in such Industry Classification.

 

(5)An “Industry Diversity Score” is then established for each Industry
Classification by reference to the following table for the related Aggregate
Industry Equivalent Unit Score; provided that if any Aggregate Industry
Equivalent Unit Score falls between any two such scores, the applicable Industry
Diversity Score will be the lower of the two Industry Diversity Scores:

 

Aggregate
Industry
Equivalent
Unit Score Industry
Diversity
Score Aggregate
Industry
Equivalent
Unit Score Industry
Diversity
Score Aggregate
Industry
Equivalent
Unit Score Industry
Diversity
Score Aggregate
Industry
Equivalent
Unit Score Industry
Diversity
Score 0.0000 0.0000 5.0500 2.7000 10.1500 4.0200 15.2500 4.5300 0.0500 0.1000
5.1500 2.7333 10.2500 4.0300 15.3500 4.5400 0.1500 0.2000 5.2500 2.7667 10.3500
4.0400 15.4500 4.5500 0.2500 0.3000 5.3500 2.8000 10.4500 4.0500 15.5500 4.5600
0.3500 0.4000 5.4500 2.8333 10.5500 4.0600 15.6500 4.5700 0.4500 0.5000 5.5500
2.8667 10.6500 4.0700 15.7500 4.5800 0.5500 0.6000 5.6500 2.9000 10.7500 4.0800
15.8500 4.5900 0.6500 0.7000 5.7500 2.9333 10.8500 4.0900 15.9500 4.6000 0.7500
0.8000 5.8500 2.9667 10.9500 4.1000 16.0500 4.6100 0.8500 0.9000 5.9500 3.0000
11.0500 4.1100 16.1500 4.6200 0.9500 1.0000 6.0500 3.0250 11.1500 4.1200 16.2500
4.6300 1.0500 1.0500 6.1500 3.0500 11.2500 4.1300 16.3500 4.6400 1.1500 1.1000
6.2500 3.0750 11.3500 4.1400 16.4500 4.6500

 

 

 

 

Aggregate
Industry
Equivalent
Unit Score Industry
Diversity
Score Aggregate
Industry
Equivalent
Unit Score Industry
Diversity
Score Aggregate
Industry
Equivalent
Unit Score Industry
Diversity
Score Aggregate
Industry
Equivalent
Unit Score Industry
Diversity
Score 1.2500 1.1500 6.3500 3.1000 11.4500 4.1500 16.5500 4.6600 1.3500 1.2000
6.4500 3.1250 11.5500 4.1600 16.6500 4.6700 1.4500 1.2500 6.5500 3.1500 11.6500
4.1700 16.7500 4.6800 1.5500 1.3000 6.6500 3.1750 11.7500 4.1800 16.8500 4.6900
1.6500 1.3500 6.7500 3.2000 11.8500 4.1900 16.9500 4.7000 1.7500 1.4000 6.8500
3.2250 11.9500 4.2000 17.0500 4.7100 1.8500 1.4500 6.9500 3.2500 12.0500 4.2100
17.1500 4.7200 1.9500 1.5000 7.0500 3.2750 12.1500 4.2200 17.2500 4.7300 2.0500
1.5500 7.1500 3.3000 12.2500 4.2300 17.3500 4.7400 2.1500 1.6000 7.2500 3.3250
12.3500 4.2400 17.4500 4.7500 2.2500 1.6500 7.3500 3.3500 12.4500 4.2500 17.5500
4.7600 2.3500 1.7000 7.4500 3.3750 12.5500 4.2600 17.6500 4.7700 2.4500 1.7500
7.5500 3.4000 12.6500 4.2700 17.7500 4.7800 2.5500 1.8000 7.6500 3.4250 12.7500
4.2800 17.8500 4.7900 2.6500 1.8500 7.7500 3.4500 12.8500 4.2900 17.9500 4.8000
2.7500 1.9000 7.8500 3.4750 12.9500 4.3000 18.0500 4.8100 2.8500 1.9500 7.9500
3.5000 13.0500 4.3100 18.1500 4.8200 2.9500 2.0000 8.0500 3.5250 13.1500 4.3200
18.2500 4.8300 3.0500 2.0333 8.1500 3.5500 13.2500 4.3300 18.3500 4.8400 3.1500
2.0667 8.2500 3.5750 13.3500 4.3400 18.4500 4.8500 3.2500 2.1000 8.3500 3.6000
13.4500 4.3500 18.5500 4.8600 3.3500 2.1333 8.4500 3.6250 13.5500 4.3600 18.6500
4.8700 3.4500 2.1667 8.5500 3.6500 13.6500 4.3700 18.7500 4.8800 3.5500 2.2000
8.6500 3.6750 13.7500 4.3800 18.8500 4.8900 3.6500 2.2333 8.7500 3.7000 13.8500
4.3900 18.9500 4.9000 3.7500 2.2667 8.8500 3.7250 13.9500 4.4000 19.0500 4.9100
3.8500 2.3000 8.9500 3.7500 14.0500 4.4100 19.1500 4.9200 3.9500 2.3333 9.0500
3.7750 14.1500 4.4200 19.2500 4.9300 4.0500 2.3667 9.1500 3.8000 14.2500 4.4300
19.3500 4.9400 4.1500 2.4000 9.2500 3.8250 14.3500 4.4400 19.4500 4.9500 4.2500
2.4333 9.3500 3.8500 14.4500 4.4500 19.5500 4.9600 4.3500 2.4667 9.4500 3.8750
14.5500 4.4600 19.6500 4.9700 4.4500 2.5000 9.5500 3.9000 14.6500 4.4700 19.7500
4.9800 4.5500 2.5333 9.6500 3.9250 14.7500 4.4800 19.8500 4.9900 4.6500 2.5667
9.7500 3.9500 14.8500 4.4900 19.9500 5.0000 4.7500 2.6000 9.8500 3.9750 14.9500
4.5000     4.8500 2.6333 9.9500 4.0000 15.0500 4.5100     4.9500 2.6667 10.0500
4.0100 15.1500 4.5200    

 

 

 

 

(6)The Diversity Score is then calculated by summing each of the Industry
Diversity Scores for each Industry Classification.

 

For purposes of calculating the Diversity Score, Affiliates of an Obligor in the
same Industry Classification are deemed to be a single Obligor except as
otherwise agreed to by the Administrative Agent.

 

 

 

 

SCHEDULE II

 

INDUSTRY CLASSIFICATION

 

Global Industry Classification Standard Industries

 

1020000 Energy Equipment & Services 1030000 Oil, Gas & Consumable Fuels 1033403
Mortgage Real Estate Investment Trusts (REITs) 2020000 Chemicals 2030000
Construction Materials 2040000 Containers & Packaging 2050000 Metals & Mining
2060000 Paper & Forest Products 3020000 Aerospace & Defense 3030000 Building
Products 3040000 Construction & Engineering 3050000 Electrical Equipment 3060000
Industrial Conglomerates 3070000 Machinery 3080000 Trading Companies &
Distributors 3110000 Commercial Services & Supplies 3210000 Air Freight &
Logistics 3220000 Airlines 3230000 Marine 3240000 Road & Rail 3250000
Transportation Infrastructure 4011000 Auto Components 4020000 Automobiles
4110000 Household Durables 4120000 Leisure Products 4130000 Textiles, Apparel &
Luxury Goods 4210000 Hotels, Restaurants & Leisure 4310000 Media 43100001
Entertainment 43100002 Interactive Media and Services 4410000 Distributors
4420000 Internet and Catalog Retail 4430000 Multiline Retail 4440000 Specialty
Retail 5020000 Food & Staples Retailing 5110000 Beverages 5120000 Food Products

 

 

 

 

5130000 Tobacco 5210000 Household Products 5220000 Personal Products 6020000
Healthcare Equipment & Supplies 6030000 Healthcare Providers & Services 6110000
Biotechnology 6120000 Pharmaceuticals 7011000 Banks 7020000 Thrifts & Mortgage
Finance 7110000 Diversified Financial Services 7120000 Consumer Finance 7130000
Capital Markets 7210000 Insurance 7310000 Real Estate Management & Development
7311000 Real Estate Investment Trusts (REITs) 8020000 IT Services 8040000
Software 8110000 Communications Equipment 8120000 Technology Hardware, Storage &
Peripherals 8130000 Electronic Equipment, Instruments & Components 8210000
Semiconductors & Semiconductor Equipment 9020000 Diversified Telecommunication
Services 9030000 Wireless Telecommunication Services 9520000 Electric Utilities
9530000 Gas Utilities 9540000 Multi-Utilities 9550000 Water Utilities 9551701
Diversified Consumer Services 9551702 Independent Power and Renewable
Electricity Producers 9551727 Life Sciences Tools & Services 9551729 Healthcare
Technology 9612010 Professional Services

 

 

 

 

SCHEDULE III

 

ELIGIBILITY CRITERIA

 

The following criteria with respect to each Loan; provided that, if any Loan
does not satisfy any criterion below, the Administrative Agent may expressly
consent in its sole discretion to the treatment of such Loan as an Eligible Loan
Asset; provided, further, that the Administrative Agent will only be considered
to have consented to such inclusion if the Borrower and the Servicer have
expressly acknowledged that the applicable criterion is not satisfied with
respect to such Loan.

 

(a)          as of the related Addition Date, such Loan has been approved in
writing by the Administrative Agent in its sole discretion;

 

(b)          such Loan is a First Lien Loan, a Unitranche Loan, a FLLO Loan, a
Second Lien Loan or a Qualified Loan, evidenced by a note or a credit document
and an assignment document in the form specified in the applicable credit
agreement or, if no such specification, on a form acceptable to the agent in
respect of such Loan;

 

(c)          such Loan, together with the Underlying Instrument related thereto,
is in full force and effect and constitutes the legal, valid and binding
obligation of the related Obligor and each guarantor thereof, enforceable
against such Obligor and each such guarantor in accordance with its terms,
subject to customary bankruptcy, insolvency and equity limitations, and there
are no conditions precedent to the enforceability or validity of the Loan that
have not been satisfied or validly waived;

 

(d)          to the knowledge of the Borrower and the Servicer and as of the
related Addition Cut-Off Date, such Loan is not subject to, or the subject of
any assertions in respect of, any, dispute or litigation offset and contains
provisions substantially to the effect that the Obligor’s and each guarantor’s
payment obligations thereunder are absolute and unconditional without any right
of rescission, setoff, counterclaim or defense for any reason against the
Borrower or any assignee;

 

(e)          as of the related Addition Cut-Off Date, (i) such Loan is not a
Defaulted Loan and (ii) the Borrower has no knowledge of any fact which could
lead it to expect that such Loan will not be paid in full;

 

(f)          to the knowledge of the Borrower and the Servicer and as of the
related Addition Cut-Off Date there are no proceedings pending or threatened
pursuant to which the Obligor, any other obligated party or any Governmental
Authority has asserted that such Loan or the related Underlying Instrument is
illegal or unenforceable;

 

(g)          to the knowledge of the Borrower and the Servicer and as of the
related Addition Cut-Off Date the Obligor is not the subject of or threatened
with any proceeding asserting that the Obligor is not Solvent or which would
otherwise result in a Bankruptcy Event with respect to such Obligor;

 

 

 

 

(h)          such Loan provides for (i) periodic payments of accrued and unpaid
interest in cash on a current basis no less frequently than semi-annually and
(ii) the full amount of principal payable in cash no later than its stated
maturity;

 

(i)           such Loan is not a PIK Loan, unless such Loan has a current cash
coupon of at least 5.0% and such coupon is payable at least quarterly;

 

(j)           such Loan, and any payment made with respect to such Loan, is not
subject to any withholding Tax (or similar governmental charge) unless the
Obligor thereon is required under the terms of the related Underlying Instrument
to make “gross-up” payments that cover the full amount of such withholding Tax
(or similar governmental charge) on an after-Tax basis, and the transfer,
assignment and conveyance of such Loan (and the Portfolio Assets related
thereto) from the Transferor to the Borrower pursuant to the Sale and
Contribution Agreement or the Master Participation Agreement, as applicable, is
not subject to and will not result in any fee or governmental charge (other than
income taxes) payable by the Borrower or any other Person to any federal, state
or local government;

 

(k)          such Loan is payable in an Eligible Currency and does not permit
the currency in which such Loan is payable to be changed (unless such permitted
currency is another Eligible Currency);

 

(l)           the Obligor with respect to such Loan is an Eligible Obligor;

 

(m)         either (x) all or substantially all of the Underlying Collateral for
such Loan is located in one or more of the United States, any State thereof or
an Approved Foreign Jurisdiction or (y) a majority of the revenues with respect
to the applicable Obligor are derived from one or more of the United States, any
State thereof or an Approved Foreign Jurisdiction;

 

(n)          such Loan is either not a “registration required obligation” within
the meaning of Section 163(f)(2) of the Code, or is Registered;

 

(o)          the acquisition of such Loan will not cause the Borrower or the
Collateral Portfolio to be required to register as an investment company under
the 1940 Act;

 

(p)          (i) such Loan is eligible under the applicable Underlying
Instrument (giving effect to the provisions of Sections 9-406 and 9-408 of the
UCC) to be sold, transferred or assigned to the Borrower and to have a security
interest therein Granted to the Collateral Agent, as agent for the Secured
Parties, (ii) neither the sale, transfer or assignment of such Loan to the
Borrower, nor the Granting of a security interest hereunder to the Collateral
Agent, as agent for the Secured Parties, violates, conflicts with or contravenes
in any material respect any Applicable Law or any contractual or other
restriction, limitation or encumbrance binding on the Borrower or the underlying
Obligor and (iii) the Underlying Instruments requires only usual and customary
consents with respect to the enforcement of rights and remedies with respect
thereto, and the rights to enforce rights and remedies in respect of the same
under the applicable Underlying Instruments inure to the benefit of the holder
of such Loan (subject to the rights of any applicable agent or other lenders);

 

 

 

 

(q)          such Loan is not a participation interest, unless (i) it is a
Transferor Participation Interest or (ii) such participation interest shall be
elevated to a full assignment within ninety (90) calendar days;

 

(r)           such Loan has a term to stated maturity that does not exceed
(i) if such Loan is a Second Lien Loan, 8.0 years or (ii) otherwise, 7.0 years,
except as any such maturity may be extended in accordance with the Servicing
Agreement;

 

(s)          the Borrower (i) has good and marketable title to, and is the sole
owner of, such Loan and the related Portfolio Asset, and the Borrower has
Granted to the Collateral Agent for the benefit of the Secured Parties a valid,
enforceable and perfected first priority (subject to Permitted Liens) Lien in
the Loan and related Underlying Instrument and (ii) has not Granted a Lien
(other than any Permitted Liens) in the Loan or the related Underlying
Instrument to any Person other than to the Collateral Agent hereunder;

 

(t)           such Loan does not constitute Margin Stock and, if such Loan is
directly or indirectly secured by Margin Stock, the Borrower has reasonably
determined in consultation with the Administrative Agent that the Assigned Value
and the Advance Rate would not depend on the value of any Margin Stock directly
or indirectly securing any Loan;

 

(u)          is not a DIP Loan;

 

(v)          the principal Underlying Collateral for such Loan is not real
property;

 

(w)         such Loan is in the form of and is treated as indebtedness of the
relevant Obligor for U.S. federal income tax purposes;

 

(x)          such Loan is not an Equity Security (and does not provide for the
conversion into an Equity Security), a high-yield bond, a Bridge Loan, a
Zero-Coupon Obligation, an unsecured loan, a commercial real estate loan, a
letter of credit or in support of a letter of credit, a lease, a Synthetic
Security, an interest in a grantor trust or a step-down obligation;

 

(y)          to the knowledge of the Borrower as of the related Addition Date,
the Obligor with respect to such Loan and each guarantor thereof had full legal
capacity to execute and deliver the related Underlying Instrument;

 

(z)          such Loan requires the related Obligor to pay customary
maintenance, repair, insurance and Taxes, together with all other ancillary
costs and expenses, with respect to the Underlying Collateral of such Loan;

 

(aa)        no such Loan has been repaid, prepaid, satisfied or rescinded, in
each case, in full;

 

 

 

 

(bb)       each such Loan which was originated or acquired by the Transferor (a)
was originated or acquired by the Transferor in the ordinary course of the
Transferor’s business and, to the extent required by Applicable Law, the
Transferor has all necessary consents, licenses, approvals, authorizations and
permits to originate or acquire such Loan in the State where the Obligor was
located (to the extent required by Applicable Law), and (b) was sold or
contributed by the Transferor to the Borrower under the Sale and Contribution
Agreement or the Mater Participation Agreement, as applicable, and the
assignment and acceptance agreement under such Loan or acquired directly by the
Borrower from a third party in a transaction underwritten by the Transferor or
any transaction in which the Borrower is the designee of the Transferor under
the instruments of conveyance relating to the applicable Loan and, to the extent
required by Applicable Law, the Borrower has all necessary consents, licenses,
approvals, authorizations and permits to purchase and own such Loans and enter
into Underlying Instruments pursuant to which such Loan was created, in the
State where the Obligor is located (to the extent required by Applicable Law);

 

(cc)        each such Loan does not contain confidentiality restrictions that
will prohibit the Servicer and/or the Borrower from providing to the
Administrative Agent the information with respect to such Loan required under
this Agreement;

 

(dd)        each such Loan is not an extension of credit by the Transferor to
the Obligor for the purpose of (a) making any past due principal, interest or
other payments due on such Loan, (b) preventing such Loan or any other loan to
the related Obligor from becoming past due or (c) preventing such Loan from
becoming defaulted;

 

(ee)         no such Loan is subject to substantial non-credit related risk, as
reasonably determined by the Servicer in accordance with the Servicer Standard;

 

(ff)          as of the related Addition Date, no such Loan is the subject of an
offer, exchange or tender by the related Obligor;

 

(gg)        as of the related Addition Date, the related Obligor of such Loan
has EBITDA of at least $7,500,000 unless approved in writing by the
Administrative Agent;

 

(hh)        as of the related Addition Date, the related Obligor of any Cov-Lite
Loan (regardless of loan type) has EBITDA of at least $40,000,000 unless
approved in writing by the Administrative Agent.

 

 

 

 

SCHEDULE IV

 

AGREED UPON PROCEDURES FOR INDEPENDENT PUBLIC ACCOUNTANTS

 

●3 randomly selected Servicing Reports

 

●Test results of Concentration Limitations (for purposes of determining the
Excess Concentration Amount)

 

●Excess Concentration Amount

 

●Diversity Score

 

●Borrowing Base

 

●Availability

 

●Advances Outstanding

 

●Financial Covenant Test

 

●Discretionary Sales calculations

 

●Compare Principal Collections and Interest Collections to actual balance by
Account Bank

 

●Loan schedule:

 

●Total Leverage Ratio as of the applicable Cut-Off Date for such Loan and for
the most recent test period (quarterly)

 

●Interest Coverage Ratio as of the applicable Cut-Off Date for such Loan and for
the most recent test period (quarterly)

 

●EBITDA as of the applicable Cut-Off Date for such Loan and for the most recent
test period (quarterly)

 

●Scheduled maturity date

 

●Rate of interest

 

●Outstanding Balance

 

●Assigned Value

 

●Last 4 Payment Date calculations to verify that payments have been made per
Section 2.04

 

 

 

 

SCHEDULE V

 

PRIOR NAMES, TRADENAMES, FICTITIOUS NAMES AND “DOING BUSINESS AS” NAMES

 

None.

 

 

 